EXHIBIT 10.3

EXECUTION

HMB ACCEPTANCE CORP., as Depositor

WELLS FARGO BANK, N.A.,

as Securities Administrator and Master Servicer

HOMEBANC MORTGAGE CORPORATION, as Seller and Servicer

WILMINGTON TRUST COMPANY, as Delaware Trustee

and

U.S. BANK NATIONAL ASSOCIATION, as Trustee

POOLING AND SERVICING AGREEMENT

Dated as of March 1, 2007

HOMEBANC MORTGAGE TRUST 2007-1

MORTGAGE PASS-THROUGH CERTIFICATES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS    9

Section 1.01.

 

Definitions

   9

Section 1.02.

 

Calculations With Respect to the Mortgage Loans

   50

Section 1.03.

 

Calculations With Respect to Group I Accrued Interest

   50

ARTICLE IA

   50

Section 1A.01.

 

Name of Trust

   50

Section 1A.02.

 

Office

   50

Section 1A.03.

 

Declaration of Trust

   50

Section 1A.04.

 

Purpose and Powers

   51

Section 1A.05.

 

Liability of the Certificateholders

   51

Section 1A.06.

 

Title To Trust Property

   51

Section 1A.07.

 

Situs of Trust

   51

Section 1A.08.

 

The Delaware Trustee

   51

Section 1A.09

 

Separateness Provisions

   53

Section 1A.10

 

Assets of the Trust

   54 ARTICLE II CONVEYANCE OF MORTGAGE LOANS    54

Section 2.01.

 

Creation and Declaration of Trust; Conveyance of Mortgage Loans

   54

Section 2.02.

 

Acceptance of Trust Estate; Review of Documentation

   58

Section 2.03.

 

Grant Clause

   59

Section 2.04.

 

Covenant of Seller with Respect to Certificates

   61 ARTICLE III REPRESENTATIONS AND WARRANTIES    61

Section 3.01.

 

Representations and Warranties of the Depositor and the Seller

   61

Section 3.02.

 

Discovery of Breach

   63

Section 3.03.

 

Repurchase, Purchase or Substitution of Mortgage Loans

   64 ARTICLE IV ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS BY THE
SERVICER    65

Section 4.01.

 

Servicer to Perform Servicing Responsibilities

   65

Section 4.02.

 

Servicing of the Mortgage Loans

   66

Section 4.03.

 

Payments to the Master Servicer

   79

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

i



--------------------------------------------------------------------------------

Section 4.04.

 

General Servicing Procedures

   81

Section 4.05.

 

Representations, Warranties and Agreements

   83

Section 4.06.

 

The Servicer

   86

Section 4.07.

 

Termination for Cause

   88

Section 4.08.

 

Successor to Servicer

   90

Section 4.09.

 

Subservicers and Subservicing Agreements

   91

ARTICLE V ADMINISTRATION AND MASTER SERVICING OF MORTGAGE LOANS BY THE MASTER
SERVICER AND THE SECURITIES ADMINISTRATOR

   92

Section 5.01.

 

Duties of the Master Servicer; Representations and Warranties

   92

Section 5.02.

 

Master Servicer Fidelity Bond and Master Servicer Errors and Omissions Insurance
Policy

   94

Section 5.03.

 

Master Servicer’s Financial Statements and Related Information

   95

Section 5.04.

 

Power to Act; Procedures

   95

Section 5.05.

 

Enforcement of Servicer’s and Master Servicer’s Obligations

   96

Section 5.06.

 

Collection Account

   97

Section 5.07.

 

Application of Funds in the Collection Account

   98

Section 5.08.

 

Reports to Trustee and Certificateholders

   100

Section 5.09.

 

Termination of Servicer; Successor Servicers

   104

Section 5.10.

 

Master Servicer Liable for Enforcement

   105

Section 5.11.

 

Assumption of Master Servicing by Trustee

   105

Section 5.12.

 

Release of Mortgage Files

   105

Section 5.13.

 

Documents, Records and Funds in Possession of Master Servicer to be Held for
Trustee

   106

Section 5.14.

 

Opinion

   108

Section 5.15.

 

Trustee To Retain Possession of Certain Insurance Policies and Documents

   108

Section 5.16.

 

Compensation to the Master Servicer

   108

Section 5.17.

 

Merger or Consolidation

   109

Section 5.18.

 

Resignation of Master Servicer

   109

Section 5.19.

 

Assignment or Delegation of Duties by the Master Servicer

   109

Section 5.20.

 

Limitation on Liability of the Master Servicer and Others

   109

Section 5.21.

 

Indemnification; Third Party Claims

   110

Section 5.22.

 

Alternative Index

   111

Section 5.23.

 

Transfer of Servicing

   111

Section 5.24.

 

Compliance with Safeguarding Customer Information Requirements

   112

Section 5.25.

 

REO Property

   112

ARTICLE VI THE CERTIFICATES; DEPOSITS AND DISTRIBUTIONS TO HOLDERS OF
CERTIFICATES

   113

Section 6.01.

 

The Certificates

   113

Section 6.02.

 

Certificate Register; Registration of Transfer and Exchange of Certificates

   114

Section 6.03.

 

Mutilated, Destroyed, Lost or Stolen Certificates

   118

Section 6.04.

 

Persons Deemed Owners

   119

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

ii



--------------------------------------------------------------------------------

Section 6.05.   Access to List of Certificateholders’ Names and Addresses    119
Section 6.06.   Maintenance of Office or Agency    119 Section 6.07.   The
Certificate Account    119 Section 6.08.   Distributions from the Certificate
Account    120 Section 6.09.   Allocation of Losses    126 Section 6.10.  
Control of the Trust Accounts    128 Section 6.11.   Monthly Advances by Master
Servicer and Servicer    132 ARTICLE VII THE TRUSTEE AND THE SECURITIES
ADMINISTRATOR    133 Section 7.01.   Duties of Trustee and the Securities
Administrator    133 Section 7.02.   Certain Matters Affecting the Trustee and
the Securities Administrator    134 Section 7.03.   Neither Trustee nor
Securities Administrator Liable for Certificates or Mortgage Loans    136
Section 7.04.   Trustee and Securities Administrator May Own Certificates    136
Section 7.05.   Fees and Expenses of the Trustee, the Securities Administrator
and Others    136 Section 7.06.   Eligibility Requirements for the Trustee and
the Securities Administrator    137 Section 7.07.   Resignation and Removal of
Trustee or Securities Administrator    138 Section 7.08.   Successor Trustee or
Securities Administrator    139 Section 7.09.   Merger or Consolidation of
Trustee or Securities Administrator    139 Section 7.10.   Appointment of
Co-Trustee or Separate Trustee    139 Section 7.11.   Tax Matters    141 ARTICLE
VIII ANNUAL COMPLIANCE MATTERS    142 Section 8.01.   Assessments of Compliance
and Attestation Reports    142 Section 8.02.   Annual Compliance Statement   
143 Section 8.03.   Sarbanes-Oxley Certification    144 Section 8.04.   Reports
Filed with Securities and Exchange Commission    144 Section 8.05.   Additional
Information    149 Section 8.06.   Intention of the Parties and Interpretation
   149 Section 8.07.   Indemnification    150 ARTICLE IX    151 MASTER SERVICER
EVENTS OF DEFAULT    151 Section 9.01.   Master Servicer Events of Default;
Trustee To Act; Appointment of Successor    151 Section 9.02.   Additional
Remedies of Trustee Upon Event of Default    155 Section 9.03.   Waiver of
Defaults    155 Section 9.04.   Notification to Holders    155

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

iii



--------------------------------------------------------------------------------

Section 9.05.   Directions by Certificateholders and Duties of Trustee During
Master Servicer Event of Default    155 Section 9.06.   Action Upon Certain
Failures of the Master Servicer and Upon Master Servicer Event of Default    156
ARTICLE X TERMINATION    156 Section 10.01.   Termination    156 Section 10.02.
  Termination Prior to Maturity Date; Optional Redemption    156 Section 10.03.
  Certain Notices upon Final Distribution    157 Section 10.04.   Additional
Termination Requirements    158 ARTICLE XI REMIC ADMINISTRATION    158 Section
11.01.   REMIC Administration    158 Section 11.02.   Prohibited Transactions
and Activities    161 Section 11.03.   Indemnification with Respect to Certain
Taxes and Loss of REMIC Status    161 ARTICLE XII MISCELLANEOUS PROVISIONS   
162 Section 12.01.   Binding Nature of Agreement; Assignment    162 Section
12.02.   Entire Agreement    162 Section 12.03.   Amendment.    162 Section
12.04.   Acts of Certificateholders    163 Section 12.05.   Recordation of
Agreement    163 Section 12.06.   Governing Law; Submission to Jurisdiction   
163 Section 12.07.   Notices    164 Section 12.08.   Severability of Provisions
   166 Section 12.09.   Indulgences; No Waivers    166 Section 12.10.   Headings
Not To Affect Interpretation    166 Section 12.11.   Benefits of Agreement   
166 Section 12.12.   Special Notices to the Rating Agencies    167 Section
12.13.   Counterparts    167

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

iv



--------------------------------------------------------------------------------

ATTACHMENTS Exhibit A   Forms of Certificates Exhibit B-1   Form of Transferor
Certificate Exhibit B-2   Form of Investment Letter Exhibit B-3   Form of Rule
144A Letter Exhibit B-4   ERISA Affidavit Exhibit B-5   Residual Transfer
Affidavit Exhibit B-6   Residual Transferee Affidavit Exhibit C   Custodial
Account Letter Agreement Exhibit D   Escrow Account Letter Agreement Exhibit E  
Standard Layout For Monthly Defaulted Loan Report Exhibit F   Relevant Servicing
Criteria Exhibit G   Back-up Certification Exhibit H   Additional 10-D
Disclosure Exhibit I   Additional 10-K Disclosure Exhibit J   Form 8-K
Disclosure Exhibit K   Additional Disclosure Notification Exhibit L   Servicing
Fee Schedule Exhibit M   Form of Certificate of Trust Exhibit N   List of
Transaction Parties Schedule A   Mortgage Loan Schedule

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

v



--------------------------------------------------------------------------------

This POOLING AND SERVICING AGREEMENT, dated as of March 1, 2007 (this
“Agreement” or this “Pooling and Servicing Agreement”), is by and among HMB
ACCEPTANCE CORP., a Delaware corporation, as depositor (the “Depositor”), U.S.
BANK NATIONAL ASSOCIATION, as trustee (the “Trustee”), WELLS FARGO BANK, N.A.,
as securities administrator (in such capacity, the “Securities Administrator”)
and master servicer (in such capacity, the “Master Servicer”), HOMEBANC MORTGAGE
CORPORATION, a Georgia corporation, as seller (in such capacity, the “Seller”)
and as servicer (in such capacity, the “Servicer”) and WILMINGTON TRUST COMPANY,
a Delaware banking corporation, as Delaware trustee (the “Delaware Trustee”).

PRELIMINARY STATEMENT

The Depositor has acquired the Mortgage Loans from the Seller, and at the
Closing Date is the owner of the Mortgage Loans and the other property being
conveyed by it to the Trustee hereunder for inclusion in the Trust Estate. On
the Closing Date, the Depositor will acquire the Certificates from the Trust, as
consideration for its transfer to the Trust of the Mortgage Loans and the other
property constituting the Trust Estate. The Depositor has duly authorized the
execution and delivery of this Agreement to provide for the conveyance to the
Trustee of the Mortgage Loans and the other property constituting the Trust
Estate. All covenants and agreements made by the Seller in the Mortgage Loan
Purchase Agreement and by the Depositor, the Master Servicer, the Servicer, the
Securities Administrator and the Trustee herein with respect to the Mortgage
Loans and the other property constituting the Trust Estate are for the benefit
of the Holders from time to time of the Certificates. The Depositor, the
Trustee, the Master Servicer, the Servicer and the Securities Administrator are
entering into this Agreement, and the Trustee is accepting the Trust Estate, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

As provided herein, an election shall be made that portions of the Trust Fund be
treated for federal income tax purposes as comprising four real estate mortgage
investment conduits under Section 860D of the Code (each a “REMIC” or, in the
alternative, Lower-Tier REMIC I, Lower-Tier REMIC II, REMIC 2 and REMIC 3 (REMIC
3 also being referred to as the “Upper Tier REMIC”)). Any inconsistencies or
ambiguities in this Agreement or in the administration of this Agreement shall
be resolved in a manner that preserves the validity of such REMIC elections.

Each Certificate, other than the Class R Certificates, represents ownership of a
regular interest in the Upper Tier REMIC for purposes of the REMIC Provisions.
The Class R Certificate represents ownership of the sole Class of residual
interest in each REMIC for purposes of the REMIC Provisions.

The Upper Tier REMIC shall hold as its assets the several uncertificated
interests in REMIC 2, other than the LT2-R Interest, and each such interest is
hereby designated as a regular interest in REMIC 2 for purposes of the REMIC
Provisions. REMIC 2 shall hold as its assets the several Classes of
uncertificated interests in Lower-Tier REMIC I and Lower-Tier REMIC II, other
than the LT-RI and LTR-II Interests, and each such interest is hereby designated
as a regular interest in Lower-Tier REMIC I or Lower-Tier REMIC II, as
applicable, for purposes of the REMIC Provisions. Lower-Tier REMIC I shall hold
as its assets the Pool I Mortgage Loans and any related assets and Lower Tier
REMIC II shall hold as assets the Pool II Mortgage Loans and related assets.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement



--------------------------------------------------------------------------------

The startup day for each REMIC created hereby for purposes of the REMIC
Provisions is the Closing Date. In addition, for purposes of the REMIC
Provisions, the latest possible maturity date for each regular interest in each
REMIC created hereby is the Latest Possible Maturity Date.

Lower-Tier REMIC I

The following table sets forth (or describes) the designation, interest rate,
and initial principal balance for each interest in Lower-Tier REMIC I, each of
which, other than the LT-RI Interest, is hereby designated as a regular interest
(each, a “REMIC LT-I Regular Interest).

 

REMIC LTI Designation

   REMIC LTI Interest Rate     Initial Principal Balance     Related Loan Group

LTI-1-Senior

   (1 )   $ 155,874,201.62     Loan Group I-1

LTI-1-Sub

   (1 )   $ 115,436.38     Loan Group I-1

LT1-2-Senior

   (2 )   $ 63,373,205.63     Loan Group I-2

LTI-2-Sub

   (2 )   $ 46,931.37     Loan Group I-2

LTI-3-Senior

   (3 )   $ 25,791,154.43     Loan Group I-3

LTI-3-Sub

   (3 )   $ 19,102.57     Loan Group I-3

LT-RI

   (4 )     (4 )   NA

--------------------------------------------------------------------------------

(1) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC LT-I Regular Interests is a per
annum rate equal to the weighted average of the Net Mortgage Rates of the
Mortgage Loans in Loan Group I-1 as of the first day of the related Collection
Period.

(2) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC LT-I Regular Interests is a per
annum rate equal to the weighted average of the Net Mortgage Rates of the
Mortgage Loans in Loan Group I-2 as of the first day of the related Collection
Period.

(3) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC LT-I Interests is a per annum
rate equal to the weighted average of the Net Mortgage Rates of the Mortgage
Loans in Loan Group I-3 as of the first day of the related Collection Period.

(4) The Class LT-RI Interest is the sole residual interest in Lower-Tier REMIC
I. It does not have an interest rate or a principal balance.

On each Distribution Date, the Paying Agent shall first pay or charge as an
expense of Lower-Tier REMIC I all expenses of the Trust associated with Pool I
for such Distribution Date.

On each Distribution Date, the Paying Agent shall distribute the remaining
Available Funds with respect to the Mortgage Loans in Loan Group I-1, Loan Group
I-2, and Loan Group I-3 in the following order or priority:

(i) First, to the LTI-1-Sub, LTI-2-Sub, and LTI-3-Sub Interests as follows:

 

  1. To the LTI-Sub-1 Interest until its principal balance equals one percent of
the Subordinate Component for Loan Group I-1 for the immediately succeeding
Distribution Date;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

2



--------------------------------------------------------------------------------

  2. To the LTI-Sub-2 Interest until its principal balance equals one percent of
the Subordinate Component for Loan Group I-2 for the immediately succeeding
Distribution Date

 

  3. To the LTI-Sub-3 Interest until its principal balance equals one percent of
the Subordinate Component for Loan Group I-3 for the immediately succeeding
Distribution Date;

 

  4. To the LTI-1 Sub, LTI-2-Sub, and LTI-3-Sub Interests the amount necessary
to cause the ratio of the principal balance of each such REMIC LT-I Regular
Interest to each of the other REMIC LT-I Regular Interests having “Sub” in its
designation to equal the ratio of the Subordinate Component for the related Loan
Group for the immediately succeeding Distribution Date to the aggregate of the
Subordinate Components of the other Loan Groups for the immediately succeeding
Distribution Date;

(ii) Second, concurrently to the LTI-1 Senior, LTI-2 Senior, and LTI-3 Senior
Interests until the principal balance of each such REMIC LT-I Regular Interest
equals the excess of the Loan Group Balance for the related Loan Group on the
last day of the related Collection Period after taking into account all payments
received during such Collection Period over the principal balance of the LTI-1
Sub Interest, in the case of the LTI-1 Senior Interest, the LTI-2 Sub Interest,
in the case of the LTI-2 Senior Interest, and the LTI-3 Sub Interest, in the
case of the LTI-3 Senior Interest, after taking into account distributions made
pursuant to priority (i) above on such Distribution Date;

(iii) Third, as interest at the rates described above on each of the REMIC LT-I
Regular Interests

(iv) Fourth, any remaining amounts, to the LT-RI Interest.

All Realized Losses on the Pool I Mortgage Loans shall be allocated among the
REMIC LT-I Regular Interests in the same manner that principal distributions are
allocated.

Lower-Tier REMIC II

The following table sets forth (or describes) the designation, interest rate,
and initial principal balance for each interest in Lower-Tier REMIC I, each of
which, other than the LT-RII Interest, is hereby designated as a regular
interest (each, a “REMIC LT-II Regular Interest).

 

Lower-Tier REMIC II Designation

   Lower-Tier REMIC-II
Interest Rate     Initial Principal Balance    
Corresponding Class of Certificates

LTII-A

   (1 )   $ 21,984,000.00     Class II-A

LTII-M-1

   (1 )   $ 1,657,000.00     Class II-M-1

LTII-M-2

   (1 )   $ 1,123,000.00     Class II-M-2

LTII-B

   (1 )   $ 1,041,000.00     Class I-B

LTII-Q

   (1 )   $ 28,983,796.00     N/A

LT-RII

   (2 )     (2 )  

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC LT-II Regular Interests is a
per annum rate equal to the weighted average of the Net Mortgage Rates of the
Pool II Mortgage Loans as of the first day of the related Collection Period.

(2) The LT-RII is the sole residual interest in Lower-Tier REMIC II. It does not
have an interest rate or a principal balance.

On each Distribution Date, the Paying Agent shall first pay or charge as an
expense of Lower-Tier REMIC II all expenses of the Trust associated with Pool II
for such Distribution Date.

On each Distribution Date, the Paying Agent shall distribute the Group II
Interest Funds among the REMIC LT-II Regular Interests as interest at the rates
described above, provided, however, that interest that accrues on the LTII-Q
Interest shall be deferred on any Distribution Date in an amount equal to
one-half of the increase in the Group II Overcollateralization Amount on such
Distribution Date and interest so deferred shall be distributed as principal
according to priority 1 below.

On each Distribution Date, the Paying Agent shall distribute the Group II
Principal Distribution Amount in the following order or priority:

 

  1. First, to each of the LTII-A, LTII-M-1, LTII-M-2, and LTII-B Interests
until the principal balance of each such REMIC LT-II Regular Interest equals
one-half the Class Principal Amount of the Corresponding Class of Certificates
immediately after such Distribution Date;

 

  2. Second, to the LT-II Q Interest any remaining amounts.

All Realized Losses on the Pool II Mortgage Loans shall be allocated among the
REMIC LT-I Regular Interests in the same manner that principal distributions are
allocated.

REMIC 2

The following table sets forth (or describes) the designation, interest rate,
and initial principal balance for each interest in REMIC 2, each of which, other
than the LT-R2 Interest, is hereby designated as a regular interest (each, a
“REMIC 2 Regular Interest).

 

REMIC 2 Lower Tier Class Designation

   REMIC 2 Lower Tier Interest Rate     Initial Principal Balance    
Corresponding Class of Certificates

LTI-1A-1

   (1 )   $ 116,992,000.00     Class I-1A-1

LTI-1A-2

   (1 )   $ 27,454,000.00     Class I-1A-2

LTI-2A-1

   (2 )   $ 54,034,000.00     Class I-2A-1

LTI-2A-2

   (2 )   $ 4,693,000.00     Class I-2A-2

LTI-3A-1

   (3 )   $ 21,990,000.00     Class I-3A-1

LTI-3A-2

   (3 )   $ 1,910,000.00     Class I-3A-2

LTI-B-1

   (4 )   $ 5,517,000.00     Class I-B-1

LTI-B-2

   (4 )   $ 4,045,000.00     Class I-B-2

LTI-B-3

   (4 )   $ 3,066,000.00     Class I-B-3

LTI-B-4

   (4 )   $ 3,310,000.00     Class I-B-4

LTI-B-5

   (4 )   $ 1,227,000.00     Class I-B-5

LTI-B-6

   (4 )   $ 982,032.00     Class I-B-6

LTII-A

   (5 )   $ 43,968,000.00     Class II-A

LTII-M-1

   (5 )   $ 3,314,000.00     Class II-M-1

LTII-M-2

   (5 )   $ 2,246,000.00     Class II-M-2

LTII-B

   (5 )   $ 2,082,000.00     Class II-B

LTII-X

   (6 )     (6 )   Class II-X

LT-R2

   (7 )     (7 )   N/A

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC 2 Regular Interests is a per
annum rate equal to the weighted average of the Net Mortgage Rates of the
Mortgage Loans in Loan Group I-1 as of the first day of the related Collection
Period.

(2) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC 2 Regular Interests is a per
annum rate equal to the weighted average of the Net Mortgage Rates of the
Mortgage Loans in Loan Group I-2 as of the first day of the related Collection
Period.

(3) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC 2 Regular Interests is a per
annum rate equal to the weighted average of the Net Mortgage Rates of the
Mortgage Loans in Loan Group I-3 as of the first day of the related Collection
Period.

(4) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC 2 Regular Interests is a per
annum rate equal to the weighted average of the interest rates on the LTI-1-Sub,
LTI-2-Sub, and LTI-3-Sub Interests for such Distribution Date, weighted based on
their relative principal balances before taking into account any distributions
on such Distribution Date.

(5) The interest rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of these REMIC 2 Regular Interests is a per
annum rate equal to the Group II Certificate Interest Rate on the Corresponding
Class of Certificates for such Distribution Date.

(6) The LTII-X Interest comprises two components, one of which has an initial
principal balance of $3,178,796 on which no interest will accrue. The second
component is a notional component having a notional balance on any Distribution
Date equal to the sum of the principal balances of the REMIC LT-II Regular
Interests. The LTII-X Interest shall accrue interest for each Interest Accrual
Period at a per annum rate equal to the excess, if any, of (i) the weighted
average of the interest rates on the REMIC LT-II Regular Interests for such
Distribution Date (the weighted average of the Net Mortgage Rates on the Pool II
Mortgage Loans as of the first day of the related Collection Period) over
(ii) the Adjusted REMIC II WAC. Interest accrued on the LTII-X Interest for any
Interest Accrual Period will be deferred to the extent of any increase in the
Group II Overcollateralization Amount on the related Distribution Date. Any
interest so deferred shall not itself accrue interest.

(7) The Class LT-R2 Interest is the sole residual interest in REMIC 2. It does
not have an interest rate or a principal balance.

On each Distribution Date, all amounts distributed with respect to the REMIC
LT-I Regular Interests and the REMIC LT-II Regular Interests shall first be
distributed on the REMIC 2 Regular Interests as interest at the interest rates
described above, provided that, any interest

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

5



--------------------------------------------------------------------------------

accrued on the Class LTII-X Interest shall be deferred to the extent of any
increase in the Group II Overcollateralization Amount on such Distribution Date.
Any remaining amounts shall be distributed first as principal on each REMIC 2
Regular Interest other than the LTII-X Interest until its principal balance
equals the Class Principal Amount of the Corresponding Class of Certificates
immediately after such Distribution Date, and any remaining amounts shall be
distributed in respect of the LTII-X Interest.

All Realized Losses on the Mortgage Loans shall be allocated among the REMIC 2
Regular Interests in the same manner that principal distributions are allocated.

REMIC 3

The following table sets forth (or describes) the Class designation, Group I
Certificate Interest Rate or the Group II Certificate Interest Rate, initial
Class Principal Amount or Notional Amount and minimum denomination for each
Class of Certificates comprising interests in the Trust Fund created hereunder.
Each Certificate, other than the Class R Certificates represents ownership of
regular interests in the Upper Tier REMIC.

 

Class Designation

   Group I Certificate
Interest Rate or Group
II Certificate Interest
Rate     Initial Class
Principal or Notional
Amount ($)     Minimum
Denomination  

Class I-1A-1

   (1 )   $ 116,992,000.00     $ 100,000.00  

Class I-1A-2

   (1 )   $ 27,454,000.00     $ 100,000.00  

Class I-1X

   (2 )   $ 144,446,000.00       (3 )

Class I-2A-1

   (4 )   $ 54,034,000.00     $ 100,000.00  

Class I-2A-2

   (4 )   $ 4,693,000.00     $ 100,000.00  

Class I-2X

   (5 )   $ 58,727,000.00       (3 )

Class I-3A-1

   (6 )   $ 21,990,000.00     $ 100,000.00  

Class I-3A-2

   (6 )   $ 1,910,000.00     $ 100,000.00  

Class I-3X

   (7 )   $ 23,900,000.00       (3 )

Class II-A

   (8 )   $ 43,968,000.00     $ 100,000.00  

Class I-B-1

   (9 )   $ 5,517,000.00     $ 100,000.00  

Class I-B-2

   (9 )   $ 4,045,000.00     $ 100,000.00  

Class I-B-3

   (9 )   $ 3,066,000.00     $ 100,000.00  

Class I-B-4

   (9 )   $ 3,310,000.00     $ 100,000.00  

Class I-B-5

   (9 )   $ 1,227,000.00     $ 100,000.00  

Class I-B-6

   (9 )   $ 982,032.00     $ 100,000.00  

Class II-M-1

   (10 )   $ 3,314,000.00     $ 100,000.00  

Class II-M-2

   (11 )   $ 2,246,000.00     $ 100,000.00  

Class II-B

   (12 )   $ 2,082,000.00     $ 100,000.00  

Class II-X

   (13 )     (13 )  

Class R

   (14 )     (14 )     (14 )

--------------------------------------------------------------------------------

(1)

On or prior to the Distribution Date in February 2012, the Group I Certificate
Interest Rate with respect to any Distribution Date (and the related Interest
Accrual Period) for each of the Class I-1A-1 and Class I-1A-2

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

6



--------------------------------------------------------------------------------

 

Certificates is a per annum rate equal to the weighted average of the Net
Mortgage Rates of the Mortgage Loans in Loan Group I-1, weighted on the basis of
the Scheduled Principal Balances of such Mortgage Loans as of the first day of
the related Collection Period, minus approximately 0.543%. After the
Distribution Date in February 2012, the Group I Certificate Interest Rate with
respect to any Distribution Date (and the related Interest Accrual Period) for
each of the Class I-1A-1 and Class I-1A-2 Certificates is a per annum rate equal
to the weighted average of the Net Mortgage Rates of the Mortgage Loans in Loan
Group I-1, weighted on the basis of the Scheduled Principal Balances of such
Mortgage Loans as of the first day of the related Collection Period.

(2) On or prior to the Distribution Date in February 2012, the Group I
Certificate Interest Rate with respect to any Distribution Date (and the related
Interest Accrual Period) for the Class I-1X Certificates is a per annum rate
equal to approximately 0.543% per annum. After the Distribution Date in February
2012, the Group I Certificate Interest Rate with respect to any Distribution
Date (and the related Interest Accrual Period) for the Class I-1X Certificates
shall be 0.00%.

(3) The Class I-1X, Class I-2X and Class I-3X Certificates will be issued in
minimum Percentage Interests of 10%.

(4) On or prior to the Distribution Date in January 2014, the Group I
Certificate Interest Rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of the Class I-2A-1 and Class I-2A-2
Certificates is a per annum rate equal to the weighted average of the Net
Mortgage Rates of the Mortgage Loans in Loan Group I-2, weighted on the basis of
the Scheduled Principal Balances of such Mortgage Loans as of the first day of
the related Collection Period, minus approximately 0.644%. After the
Distribution Date in January 2014, the Group I Certificate Interest Rate with
respect to any Distribution Date (and the related Interest Accrual Period) for
each of the Class I-2A-1 and Class I-2A-2 Certificates is a per annum rate equal
to the weighted average of the Net Mortgage Rates of the Mortgage Loans in Loan
Group I-2, weighted on the basis of the Scheduled Principal Balances of such
Mortgage Loans as of the first day of the related Collection Period.

(5) On or prior to the Distribution Date in January 2014, the Group I
Certificate Interest Rate with respect to any Distribution Date (and the related
Interest Accrual Period) for the Class I-2X Certificates is a per annum rate
equal to approximately 0.644% per annum. After the Distribution Date in January
2014, the Group I Certificate Interest Rate with respect to any Distribution
Date (and the related Interest Accrual Period) for the Class I-2X Certificates
shall be 0.00%.

(6) On or prior to the Distribution Date in February 2017, the Group I
Certificate Interest Rate with respect to any Distribution Date (and the related
Interest Accrual Period) for each of the Class I-3A-1 and Class I-3A-2
Certificates is a per annum rate equal to the weighted average of the Net
Mortgage Rates of the Mortgage Loans in Loan Group I-3, weighted on the basis of
the Scheduled Principal Balances of such Mortgage Loans as of the first day of
the related Collection Period, minus approximately 0.072%. After the
Distribution Date in February 2017, the Group I Certificate Interest Rate with
respect to any Distribution Date (and the related Interest Accrual Period) for
each of the Class I-3A-1 and Class I-3A-2 Certificates is a per annum rate equal
to the weighted average Net Mortgage Rate of the Mortgage Loans in Loan Group
I-3, weighted on the basis of the Scheduled Principal Balances of such Mortgage
Loans as of the first Day of the related Collection Period.

(7) On or prior to the Distribution Date in February 2017, the Group I
Certificate Interest Rate with respect to any Distribution Date (and the related
Interest Accrual Period) for the Class I-3X Certificates is a per annum rate
equal to approximately 0.072% per annum. After the Distribution Date in February
2017, the Group I Certificate Interest Rate with respect to any Distribution
Date (and the related Interest Accrual Period) for the Class I-3X Certificates
shall be 0.00%.

(8)

The Group II Certificate Interest Rate with respect to any Distribution Date
(and the related Interest Accrual Period) for the Class II-A Certificates is a
per annum rate equal to the least of (i) LIBOR + approximately 0.300%,
(ii) 11.000% per annum and (iii) the Group II Net WAC Cap Rate; provided, that
if

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

7



--------------------------------------------------------------------------------

 

the Pool II Mortgage Loans and related property are not purchased pursuant to
Section 10.02 on the Group II Initial Purchase Date, then with respect to each
subsequent Distribution Date the per annum rate calculated pursuant to clause
(i) above with respect to the Class II-A Certificates will be LIBOR plus
approximately 0.600%.

(9) The Group I Certificate Interest Rate with respect to any Distribution Date
(and the related Interest Accrual Period) for each the Group I Subordinate
Certificates is a per annum rate equal to the weighted average of the weighted
average of the Net Mortgage Rates of the Mortgage Loans in Loan Group I-1, Loan
Group I-2 and Loan Group I-3, weighted in proportion to Subordinate Component
for each Loan Group.

(10) The Group II Certificate Interest Rate with respect to any Distribution
Date (and the related Interest Accrual Period) for the Class II-M-1 Certificates
is a per annum rate equal to the least of (i) LIBOR + approximately 0.900%,
(ii) 11.000% per annum and (iii) the Group II Net WAC Cap Rate; provided, that
if the Pool II Mortgage Loans and related property are not purchased pursuant to
Section 10.02 on the Group II Initial Purchase Date, then with respect to each
subsequent Distribution Date the per annum rate calculated pursuant to clause
(i) above with respect to the Class II-M-1 Certificates will be LIBOR plus
approximately 1.350%.

(11) The Group II Certificate Interest Rate with respect to any Distribution
Date (and the related Interest Accrual Period) for the Class II-M-2 Certificates
is a per annum rate equal to the least of (i) LIBOR + approximately 2.000%,
(ii) 11.000% per annum and (iii) the Group II Net WAC Cap Rate; provided, that
if the Pool II Mortgage Loans and related property are not purchased pursuant to
Section 10.02 on the Group II Initial Purchase Date, then with respect to each
subsequent Distribution Date the per annum rate calculated pursuant to clause
(i) above with respect to the Class II-M-2 Certificates will be LIBOR plus
approximately 3.000%.

(12) The Group II Certificate Interest Rate with respect to any Distribution
Date (and the related Interest Accrual Period) for the Class II-B Certificates
is a per annum rate equal to the least of (i) LIBOR + approximately 2.000%,
(ii) 11.000% per annum and (iii) the Group II Net WAC Cap Rate; provided, that
if the Pool II Mortgage Loans and related property are not purchased pursuant to
Section 10.02 on the Group II Initial Purchase Date, then with respect to each
subsequent Distribution Date the per annum rate calculated pursuant to clause
(i) above with respect to the Class II-B Certificates will be LIBOR plus
approximately 3.000%.

(13) For any Distribution Date, the Class II-X Certificate shall be entitled to
all amounts distributable in respect of the LTII-X Interest in REMIC 2 and shall
at all time have economic entitlements identical to those described for the
LTII-X Interest in footnote (6) in the table describing REMIC 2 in this
Preliminary Statement.

(14) The Class R Certificate will be issued without a Certificate Principal
Amount and will not bear interest at a stated rate. The Class R Certificate
represents ownership of the residual interest in the Upper Tier REMIC, as well
as ownership of the LT-RI, the LT-RII, and Class LT2-R Interests. The Class R
Certificate will be issued as a single Certificate evidencing the entire
Percentage Interest in such Class.

As of the Cut-off Date, the Mortgage Loans had an aggregate Scheduled Principal
Balance of $300,008,828.

As of the Cut-off Date, the Pool I Mortgage Loans had an aggregate Scheduled
Principal Balance of $245,220,032.

As of the Cut-off Date, the Pool II Mortgage Loans had an aggregate Scheduled
Principal Balance of $54,788,796.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

8



--------------------------------------------------------------------------------

In consideration of the mutual agreements herein contained, the Depositor, the
Seller, the Master Servicer, the Trustee, the Securities Administrator, the
Servicer and the Delaware Trustee hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. The following words and phrases, unless the context
otherwise requires, shall have the following meanings:

Accepted Servicing Practices: With respect to any Mortgage Loan, those mortgage
loan servicing practices (including collection procedures) of prudent mortgage
banking institutions which service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides
including future updates.

Accountant: A Person engaged in the practice of accounting who (except when this
Agreement provides that an Accountant must be Independent) may be employed by or
affiliated with the Depositor or an Affiliate of the Depositor.

Accounts: Any or all of the Custodial Accounts, the Escrow Accounts, the
Collection Account, the Certificate Account and any other accounts created or
maintained by the Master Servicer, the Securities Administrator or the Servicer
pursuant to this Agreement.

Additional Disclosure Notification: As defined in Section 8.04(a).

Additional Form 10-D Disclosure: As defined in Section 8.04(a).

Additional Form 10-K Disclosure: As defined in Section 8.04(b).

Additional Servicer: Each affiliate of a Servicer that Services any of the
Mortgage Loans and each Person that is not an affiliate of any Servicer that
Services 10% or more of the Mortgage Loans.

Adjusted REMIC II WAC: For any Distribution Date (and the related Interest
Accrual Period) a per annum rate equal to the product of (i) two multiplied by
(ii) the weighted average of the interest rates on the LTI-A, LTII-M-1,
LTII-M-2, LTII-B, and LTII-Q Interests in Lower-Tier REMIC II weighted in
proportion to their principal balances as of the first day of the related
Interest Accrual Period, and computed by subjecting the interest rate on the
LTII-Q Interest to a cap of 0.00% and subjecting the interest rate on each of
the LTI-A, LTII-M-1, LTII-M-2, and LTII-B Interests to a cap equal to the
product of (a) Group II Certificate Interest Rate for the Corresponding Class of
Certificates multiplied by (b) the quotient of the actual number of days in the
Interest Accrual Period Divided by 30.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

9



--------------------------------------------------------------------------------

Adjustment Date: With respect to any Mortgage Loan, the date on which an
adjustment is made to the Monthly Payment to correspond to an adjustment in the
related Mortgage Note.

Adverse REMIC Event: Either (i) loss of status as a REMIC, within the meaning of
Section 860D of the Code, for any group of assets identified as a REMIC in the
Preliminary Statement to this Agreement, or (ii) imposition of any tax,
including the tax imposed under Section 860F(a)(1) on prohibited transactions,
and the tax imposed under Section 860G(d) on certain contributions to a REMIC,
on any REMIC created hereunder to the extent such tax would be payable from
assets held as part of the Trust Estate.

Affiliate: With respect to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

Aggregate Pool Balance: With respect to Pool I, as of any date of determination,
an amount equal to the aggregate of the Loan Group Balances of the Mortgage
Loans in Loan Group I-1, Loan Group I-2 and Loan Group I-3 on such date, and
with respect to Pool II, as of any date of determination, an amount equal to the
Pool Balance of Pool II on such date.

Agreement: This Pooling and Servicing Agreement and all amendments and
supplements hereto.

Ancillary Income: All income derived from the Mortgage Loans, excluding
Servicing Fees attributable to the Mortgage Loans and other amounts treated as
payment proceeds of the Mortgage Loans, including but not limited to, late
charges, fees received with respect to checks or bank drafts returned by the
related bank for non-sufficient funds, assumption fees, optional insurance
administrative fees and all other incidental fees and charges.

Appraised Value: With respect to any Mortgaged Property, the value thereof as
determined by an appraisal made for the originator of the Mortgage Loan at the
time of origination of the Mortgage Loan by an appraiser who met the
requirements of the Servicer and Fannie Mae, or as determined by use of an
automated valuation model.

Assignment of Mortgage: An assignment of Mortgage, notice of transfer or
equivalent instrument, in recordable form, which is sufficient under the laws of
the jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale of the Mortgage, which assignment, notice of transfer or
equivalent instrument may be in the form of one or more blanket assignments
covering Mortgages secured by Mortgaged Properties located in the same county,
if permitted by law.

Authorized Officer: Any Person who may execute an Officer’s Certificate on
behalf of the Trust.

Back-up Certification: As defined in Section 8.03.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

10



--------------------------------------------------------------------------------

Bankruptcy: As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code, or any other similar state laws.

Bankruptcy Code: The United States Bankruptcy Code of 1986, as amended.

Bankruptcy Loss: Any loss resulting from a bankruptcy court, in connection with
a personal bankruptcy of a borrower, (1) establishing the value of a Mortgaged
Property at an amount less than the Outstanding Principal Balance of the
Mortgage Loan secured by such Mortgaged Property or (2) reducing the amount of
the Monthly Payment on the related Mortgage Loan, in each case, as reported by
the Servicer to the Master Servicer.

Book-Entry Certificates: Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 6.02; provided, that after the occurrence of a condition
whereupon Definitive Certificates are to be issued to Certificate Owners, such
Book-Entry Certificates shall no longer be “Book-Entry Certificates.” In no
event shall the Residual Certificates be designated as Book-Entry Certificates.

Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which banking institutions in New York, New York or, if other than New York, the
city in which the Corporate Trust Office of the Trustee is located, or the
States of Delaware, Georgia, Maryland, Massachusetts, Minnesota or Texas are
authorized or obligated by law or executive order to be closed.

Certificate: Any one of the certificates signed and countersigned by the
Securities Administrator in substantially the forms attached hereto as Exhibit
A.

Certificate Account: The account maintained by the Securities Administrator in
accordance with the provisions of Section 6.07.

Certificate Group: The Group I-1 Senior Certificates, the Group I-2 Senior
Certificates, the Group 1-3 Senior Certificates and the Group II Senior
Certificates, as applicable.

Certificate of Trust: The certificate of trust filed with the Delaware Secretary
of State in respect of the Trust pursuant to Section 3810 of the DSTS.

Certificate Owner: With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

11



--------------------------------------------------------------------------------

Certificate Principal Amount: With respect to any Group II Senior Certificate or
Group II Subordinate Certificate as of any Distribution Date, the initial
Certificate Principal Amount thereof on the Closing Date, less the amount of all
principal distributions previously distributed with respect to such Certificate
and any Group I Applied Loss Amount previously allocated to such Certificate;
provided, however, that on each Distribution Date on which a Subsequent Recovery
is distributed, the Certificate Principal Amount of any Certificate whose
Certificate Principal Amount has previously been reduced by application of Group
I Applied Loss Amounts will be increased, in order of seniority, by an amount
(to be applied pro rata to all Certificates of such class) equal to the lesser
of (1) any Group II Deferred Amount for each such class immediately prior to
such Distribution Date and (2) the total amount of any Subsequent Recovery
distributed on such Distribution Date to Certificateholders, after application
(for this purpose) to any more senior classes of Certificates. The Class II-X
and Class II-R Certificates will be issued without Certificate Principal
Amounts. With respect to any Group I Certificate as of any Distribution Date,
the initial Certificate Principal Amount thereof on the Closing Date, as reduced
by (1) all amounts allocable to principal previously distributed with respect to
such Certificate, (2) the principal portion of all Realized Losses previously
allocated to such Certificate (taking into account the applicable Group I Loss
Allocation Limitation), and (3) solely in the case of a Group I Subordinate
Certificate, such Certificate’s pro rata share, if any, of the Group I
Subordinate Certificate Writedown Amount for previous Distribution Dates;
provided that, the Certificate Principal Amount of any class of Group I
Subordinate Certificates with the highest payment priority to which Realized
Losses have been allocated shall be increased by the amount of any Subsequent
Recoveries on the Pool I Mortgage Loans not previously allocated, but not by
more than the amount of Realized Losses previously allocated to reduce the
Certificate Principal Amount of that Certificate. The Class I-1X, Class I-2X,
Class I-3X and Class R Certificates are issued without Certificate Principal
Amounts.

Certificate Register and Certificate Registrar: The register maintained and the
registrar appointed pursuant to Section 6.02.

Certificateholder: The meaning provided in the definition of “Holder.”

Certification Parties: As defined in Section 8.03.

Certifying Person: As defined in Section 8.03.

Civil Relief Act: The Servicemembers Civil Relief Act, as such may be amended
from time to time, and any similar state or local laws.

Class: All Certificates and, in the case of REMIC 1 and REMIC 2, all Lower Tier
Interests, bearing the same class designation.

Class II-A Principal Distribution Amount: With respect to any applicable
Distribution Date on or after the Group II Stepdown Date, as long as a Group II
Trigger Event has not occurred with respect to such Distribution Date, an amount
equal to the excess of (x) the aggregate Class Principal Amount of the Group II
Senior Certificates immediately prior to such Distribution Date over (y) the
Class II-A Target Amount.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

12



--------------------------------------------------------------------------------

Class II-A Target Amount: The lesser of (a) the product of (i) approximately
57.90% and (ii) the aggregate Scheduled Principal Balance of the Mortgage Loans
in Pool II as of the last day of the related Collection Period, and (b) the
aggregate Scheduled Principal Balance of the Pool II Mortgage Loans as of the
last day of the related Collection Period minus the Group II
Overcollateralization Floor.

Class II-B Principal Distribution Amount: With respect to any applicable
Distribution Date on or after the Group II Stepdown Date, as long as a Group II
Trigger Event has not occurred with respect to such Distribution Date, an amount
equal to the lesser of (x) the remaining Group II Principal Distribution Amount
for that Distribution Date after payment of the Class II-A Principal
Distribution Amount, the Class II-M-1 Principal Distribution Amount and the
Class II-M-2 Principal Distribution Amount, and (y) the excess, if any, of
(A) the sum of (1) the aggregate Class Principal Amount of the Group II Senior
Certificates (after taking into account the payment of the Class II-A Principal
Distribution Amount for such Distribution Date), (2) the Class Principal Amount
of the Class II-M-1 Certificates (after taking into account the payment of the
Class II-M-1 Principal Distribution Amount for such Distribution Date), (3) the
Class Principal Amount of the Class II-M-2 Certificates (after taking into
account the payment of the Class II-M-2 Principal Distribution Amount for such
Distribution Date) and (4) the Class Principal Amount of the Class II-B
Certificates immediately prior to such Distribution Date, over (B) the Class
II-B Target Amount.

Class II-B Target Amount: The lesser of (a) the product of (i) approximately
85.80% and (ii) the aggregate Scheduled Principal Balance of the Pool II
Mortgage Loans as of the last day of the related Collection Period, and (b) the
aggregate Scheduled Principal Balance of the Pool II Mortgage Loans as of the
last day of the related Collection Period minus the Group II
Overcollateralization Floor.

Class II-M-1 Principal Distribution Amount: With respect to any applicable
Distribution Date on or after the Group II Stepdown Date, as long as a Group II
Trigger Event has not occurred with respect to such Distribution Date, an amount
equal to the lesser of (x) the remaining Group II Principal Distribution Amount
for that Distribution Date after payment of the Class II-A Principal
Distribution Amount and (y) the excess, if any, of (A) the sum of (1) the
aggregate Class Principal Amount of the Group II Senior Certificates (after
taking into account the payment of the Class II-A Principal Distribution Amount
for such Distribution Date) and (2) the Class Principal Amount of the Class
II-M-1 Certificates immediately prior to such Distribution Date, over (B) the
Class II-M-1 Target Amount.

Class II-M-1 Target Amount: The lesser of (a) the product of (i) approximately
70.00% and (ii) the aggregate Scheduled Principal Balance of the Pool II
Mortgage Loans as of the last day of the related Collection Period, and (b) the
aggregate Scheduled Principal Balance of the Pool II Mortgage Loans as of the
last day of the related Collection Period minus the Group II
Overcollateralization Floor.

Class II-M-2 Principal Distribution Amount: With respect to any applicable
Distribution Date on or after the Group II Stepdown Date, as long as a Group II
Trigger Event has not occurred with respect to such Distribution Date, an amount
equal to the lesser of (x) the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

13



--------------------------------------------------------------------------------

remaining Group II Principal Distribution Amount for that Distribution Date
after payment of the Class II-A Principal Distribution Amount and the Class
II-M-1 Principal Distribution Amount and (y) the excess, if any, of (A) the sum
of (1) the aggregate Class Principal Amount of the Group II Senior Certificates
(after taking into account the payment of the Class II-A Principal Distribution
Amount for such Distribution Date), (2) the Class Principal Amount of the Class
II-M-1 Certificates (after taking into account the payment of the Class II-M-1
Principal Distribution Amount for such Distribution Date) and (3) the Class
Principal Amount of the Class II-M-2 Certificates immediately prior to such
Distribution Date, over (B) the Class II-M-2 Target Amount.

Class II-M-2 Target Amount: The lesser of (a) the product of (i) approximately
78.20% and (ii) the aggregate Scheduled Principal Balance of the Pool II
Mortgage Loans as of the last day of the related Collection Period, and (b) the
aggregate Scheduled Principal Balance of the Pool II Mortgage Loans as of the
last day of the related Collection Period minus the Group II
Overcollateralization Floor.

Class II-X Distributable Amount: With respect to any Distribution Date, the
amount of interest that has accrued on the Class II-X Notional Amount, as
described in the Preliminary Statement, but that has not been distributed prior
to such date. In addition, such amount shall include the initial Group II
Overcollateralization Amount of $3,178,796 to the extent such amount has not
been distributed on an earlier Distribution Date as part of the Group II
Overcollateralization Release Amount.

Class Principal Amount: With respect to each class of Certificates, the
aggregate Certificate Principal Amount of all certificates of that class.

Class Principal Amount: With respect to each Class of Certificates (other than
the Class I-1X, Class I-2X, Class I-3X and Class R Certificates), the aggregate
Certificate Principal Amount of all Certificates of that Class. With respect to
the Class I-1X, Class I-2X, Class I-3X and Class R Certificates, zero. With
respect to any Lower Tier Interest, the initial Class Principal Amount as shown
or described in the table set forth in the Preliminary Statement to this
Agreement for the issuing REMIC, as reduced by principal distributed with
respect to such Lower Tier Interest and Realized Losses allocated to such Lower
Tier Interest.

Class R Certificate: Each Class R Certificate executed by the Securities
Administrator, and authenticated and delivered by the Certificate Registrar,
substantially in the form annexed hereto as Exhibit A and evidencing the
ownership of the Class LT1-R Interest, the Class LT2-R Interest and the residual
interest in the Upper Tier REMIC.

Clearing Agency: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act, as amended. As of the Closing Date, the
Clearing Agency shall be The Depository Trust Company.

Closing Date: March 30, 2007.

Code: The Internal Revenue Code of 1986, as amended.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

14



--------------------------------------------------------------------------------

Collection Account: A separate account maintained by the Master Servicer
established in the name of the Trustee and for the benefit of the
Certificateholders pursuant to Section 5.06.

Collection Period: With respect to any Distribution Date, the one-month period
commencing on the second day of the calendar month immediately preceding the
month in which such Distribution Date occurs and ending on the first day of the
month in which such Distribution Date occurs.

Commission: The United States Securities and Exchange Commission.

Compensating Interest Payment: With respect to any Distribution Date, payments
made by the Servicer or the Master Servicer in an amount equal to the lesser of
(x) the aggregate Prepayment Interest Shortfall Amount with respect to such
Distribution Date and (y) the aggregate Servicing Fee payable to the Servicer or
the aggregate master servicing compensation payable to the Master Servicer, as
applicable, in respect of such Distribution Date.

Condemnation Proceeds: All awards of settlements in respect of a Mortgaged
Property, whether permanent or temporary, partial or entire, by exercise of the
power of eminent domain or condemnation, to the extent not required to be
released to a Mortgagor in accordance with the terms of the related mortgage
loan documents.

Control: The meaning specified in Section 8-106 of the Delaware UCC.

Corporate Trust Office: With respect to (i) the Securities Administrator and the
Certificate Registrar, the principal corporate trust office of the Securities
Administrator which, for purposes of presentment of Certificates for transfer
and exchange and final payment, is located at Wells Fargo Bank, N.A., Sixth
Street and Marquette Avenue, Minneapolis, Minnesota 55479, and for all other
purposes is located at P.O. Box 98, Columbia, Maryland 21046 (or for overnight
deliveries, at 9062 Old Annapolis Road, Columbia, Maryland 21045), Attention:
Client Manager (HomeBanc 2007-1); and (iii) the Trustee, the principal office of
the Trustee at which at any particular time its corporate trust business shall
be administered, which office at the date of execution of this Agreement is
located at One Federal Street, 3rd Floor, Boston, Massachusetts 02110,
Attention: Corporate Trust Office Trust Services/HomeBanc 2007-1, or at such
other address as the Trustee may designate from time to time by notice to the
Certificateholders, or the principal corporate trust office of any successor
Trustee at the address designated by such successor Trustee by notice to the
Certificateholders.

Corresponding Class: The Class of Certificates that corresponds to a class of
interests in REMIC 2 as provided in the Preliminary Statement.

Custodial Account: The separate custodial account (other than an Escrow Account)
established and maintained by the Servicer pursuant to Section 4.02(d) of this
Agreement.

Custodial Agreement: The custodial agreement dated as of March 1, 2007, relating
to the custody of certain of the Mortgage Loans, among the Custodian, the Master
Servicer, the Depositor and the Trustee.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

15



--------------------------------------------------------------------------------

Custodian: The custodian appointed pursuant to the Custodial Agreement, and any
successor thereto. The initial Custodian is U.S. Bank National Association.

Custodian Fee: The certification, safekeeping and release fee payable by the
Master Servicer on behalf of the Trust to the Custodian from income on funds
held in the Collection Account as provided in Section 5.07 and pursuant to the
terms of the separate fee letter agreement for HomeBanc Mortgage Trust 2007-1
Mortgage Pass-Through Certificates.

Cut-off Date: March 1, 2007.

Cut-off Date Balance: The Pool I Cut-off Date Balance and the Pool II Cut-off
Date Balance, as applicable.

Deficient Valuation: With respect to any Mortgage Loan, a valuation of the
Mortgaged Property by a court of competent jurisdiction in an amount less than
the unpaid principal balance of the Mortgage Loan secured by such Mortgaged
Property.

Definitive Certificate: A Certificate of any Class issued in definitive, fully
registered, certificated form.

Delaware Trustee: Wilmington Trust Company, not in its individual capacity but
solely as trustee, and its successors and assigns.

Delaware Trustee Fee: The annual ongoing fee payable by the Master Servicer on
behalf of the Trust to the Delaware Trustee from income on funds held in the
Collection Account.

Delaware UCC: The Uniform Commercial Code as in effect in the State of Delaware.

Deleted Mortgage Loan: A Mortgage Loan that is repurchased from the Trust Estate
pursuant to the terms hereof or as to which one or more Qualifying Substitute
Mortgage Loans are substituted therefor.

Delinquent: For reporting purposes, in accordance with the MBA method, a
Mortgage Loan is “delinquent” when any payment contractually due thereon has not
been made by the close of business on the Due Date therefor. Such Mortgage Loan
is “30 days Delinquent” if such payment has not been received by the close of
business on the corresponding day of the month immediately succeeding the month
in which such payment was first due, or, if there is no such corresponding day
(e.g., as when a 30-day month follows a 31-day month in which a payment was due
on the 31st day of such month), then on the last day of such immediately
succeeding month. Similarly for “60 days Delinquent” and the second immediately
succeeding month and “90 days Delinquent” and the third immediately succeeding
month.

Depositor: HMB Acceptance Corp., a Delaware corporation.

Depository: The initial Depository shall be The Depository Trust Company, the
nominee of which is Cede & Co., as the registered Holder of the Book-Entry
Certificates. The Depository shall at all times be a “clearing corporation” as
defined in Section 8-102(a)(5) of the Uniform Commercial Code of the State of
New York.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

16



--------------------------------------------------------------------------------

Depository Agreement: The agreement dated March 30, 2007, between the Trust and
The Depository Trust Company, as the initial Clearing Agency, relating to the
Book-Entry Certificates.

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time a Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Determination Date: With respect to each Distribution Date, the 15th day of the
related calendar month, or, if such day is not a Business Day, the immediately
preceding Business Day.

Disqualified Non-U.S. Person: With respect to a Class R Certificate, any
Non-U.S. Person or agent thereof other than (i) a Non-U.S. Person that holds the
Class R Certificate in connection with the conduct of a trade or business within
the United States and has furnished the transferor and the Securities
Administrator with an effective IRS Form W-8ECI or (ii) a Non-U.S. Person that
has delivered to both the transferor and the Securities Administrator an opinion
of a nationally recognized tax counsel to the effect that the transfer of the
Class R Certificate to it is in accordance with the requirements of the Code and
the regulations promulgated thereunder and that such transfer of the Class R
Certificate will not be disregarded for federal income tax purposes.

Disqualified Organization: A “disqualified organization” as defined in
Section 860E(e)(5) of the Code.

Distribution Date: The 25th day of each month or, if such 25th day is not a
Business Day, the next succeeding Business Day, commencing in April 2007.

Due Date: With respect to each Mortgage Loan, the date in each month on which
the related Monthly Payment is due, exclusive of any days of grace, if such due
date is the first day of a month; otherwise, the first day of the following
month or such other date as is specified in this Agreement.

Eligible Account: Either (i) an account or accounts maintained with a federal or
state chartered depository institution or trust company that complies with the
definition of Eligible Institution or (ii) an account or accounts the deposits
in which are insured by the FDIC to the limits established by such corporation,
provided that any such deposits not so insured shall be maintained in an account
at a depository institution or trust company whose commercial paper or other
short term debt obligations (or, in the case of a depository institution or
trust company which is the principal subsidiary of a holding company, the
commercial paper or other short term debt or deposit obligations of such holding
company or depository institution, as the case may be) have been rated by each
Rating Agency in its highest short-term rating category, or (iii) a segregated
trust account or accounts (which shall be a “special deposit account”)
maintained with the Securities Administrator or any other federal or state
chartered depository institution or trust company, acting in its fiduciary
capacity, in a manner acceptable to the Rating Agencies. Eligible Accounts may
bear interest.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

17



--------------------------------------------------------------------------------

Eligible Institution: Any of the following:

(i) An institution whose:

(A) commercial paper, short-term debt obligations, or other short-term deposits
are rated at least “A-1+” and “P-1” or long-term unsecured debt obligations are
rated at least “AA-” or “Aa3” by S&P and Moody’s, respectively (or assigned
comparable ratings by the other Rating Agencies), if the amounts on deposit are
to be held in the account for no more than 365 days; or

(B) commercial paper, short-term debt obligations, demand deposits, or other
short-term deposits are rated at least “A-2” and “P-1” by S&P and Moody’s,
respectively (or assigned comparable ratings by the other Rating Agencies), if
the amounts on deposit are to be held in the account for no more than 30 days
and are not intended to be used as credit enhancement. Upon the loss of the
required rating set forth in this clause (ii), the accounts shall be transferred
immediately to accounts which have the required rating. Furthermore, commingling
by the Servicer is acceptable at the A-2 and P-1 rating level if the Servicer is
a bank, thrift or depository and provided the Servicer has the capability to
immediately segregate funds and commence remittance to an Eligible Account upon
a downgrade; or

(ii) the corporate trust department of a federal depositor institution or
state-chartered depositor institution subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the U.S. Code of Federal Regulation
Section 9.10(b), which, in either case, has corporate trust powers and is acting
in its fiduciary capacity.

Eligible Investments: Any one or more of the following obligations or
securities:

(i) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (“Direct
Obligations”);

(ii) federal funds, or demand and time deposits in, certificates of deposits of,
or bankers’ acceptances issued by, any depository institution or trust company
(including U.S. subsidiaries of foreign depositories and the Trustee or the
Securities Administrator or any agent of the Trustee or the Securities
Administrator, acting in its respective commercial capacity) incorporated or
organized under the laws of the United States of America or any state thereof
and subject to supervision and examination by federal or state banking
authorities, so long as at the time of investment or the contractual commitment
providing for such investment the commercial paper or other short-term debt
obligations of such depository institution or trust company (or, in the case of
a depository institution or trust company which is the principal subsidiary of a
holding company, the commercial paper or other short-term debt or deposit
obligations of such holding company or deposit institution, as the case may be)
have been rated by each Rating Agency in its highest short-term rating category
or one of its two highest long-term rating categories;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

18



--------------------------------------------------------------------------------

(iii) repurchase agreements collateralized by Direct Obligations or securities
guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac with any registered
broker/dealer subject to Securities Investors’ Protection Corporation
jurisdiction or any commercial bank insured by the FDIC, if such broker/dealer
or bank has an uninsured, unsecured and unguaranteed obligation rated by each
Rating Agency in its highest short-term rating category, provided that both
parties to the transaction treat it as a secured borrowing under FAS 140.

(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
which have a credit rating from each Rating Agency, at the time of investment or
the contractual commitment providing for such investment, at least equal to one
of the two highest long-term credit rating categories of each Rating Agency;
provided, however, that securities issued by any particular corporation will not
be Eligible Investments to the extent that investment therein will cause the
then outstanding principal amount of securities issued by such corporation and
held as part of the Trust Estate to exceed 20% of the sum of the Pool Balance
and the aggregate principal amount of all Eligible Investments in the Collection
Account; provided, further, that such securities will not be Eligible
Investments if they are published as being under review with negative
implications from any Rating Agency;

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than 180 days after the date of issuance thereof) rated by each Rating
Agency in its highest short-term rating category;

(vi) a Qualified GIC;

(vii) certificates or receipts representing direct ownership interests in future
interest or principal payments on obligations of the United States of America or
its agencies or instrumentalities (which obligations are backed by the full
faith and credit of the United States of America) held by a custodian in
safekeeping on behalf of the holders of such receipts; and

(viii) any other demand, money market, common trust fund or time deposit or
obligation, or interest-bearing or other security or investment (including those
managed or advised by the Trustee, the Master Servicer, the Securities
Administrator, or any Affiliate thereof), provided that the security or
investment is with the limitations of paragraph 35.c(6) of FAS 140 and (A) rated
in the highest rating category by each Rating Agency or (B) that would not
adversely affect the then current rating assigned by each Rating Agency of any
of the Certificates. Such investments in this subsection (viii) may include
money market mutual funds or common trust fund, including any fund for which
Wells Fargo Bank, N.A. (the “Bank”) in its capacity other than as the Master
Servicer, the Securities Administrator or an affiliate thereof serves as an
investment advisor, administrator, shareholder servicing agent, and/or custodian
or subcustodian, notwithstanding that (x) the Bank, the Trustee, the Master
Servicer or any affiliate thereof charges and collects fees and expenses from
such funds for services rendered, (y) the Bank, the Trustee, the Securities
Administrator, the Master Servicer or any affiliate thereof

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

19



--------------------------------------------------------------------------------

charges and collects fees and expenses for services rendered pursuant to this
Agreement, and (z) services performed for such funds and pursuant to this
Agreement may converge at any time. The Bank or an affiliate thereof is
specifically authorized to charge and collect from the Trust Estate such fees as
are collected from all investors in such funds for services rendered to such
funds (but not to exceed investment earnings thereon);

provided, however, that no such instrument shall be an Eligible Investment if
such instrument evidences either (i) a right to receive only interest payments
with respect to the obligations underlying such instrument, or (ii) both
principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations, provided that any such
investment will be a “permitted investment” within the meaning of
Section 860G(a)(5) of the Code.

Entitlement Holder: The meaning specified in Section 8-102(a)(7) of the Delaware
UCC.

Entitlement Order: The meaning specified in Section 8-102(a)(8) of the Delaware
UCC (i.e., generally, orders directing the transfer or redemption of any
Financial Asset).

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

ERISA-Qualifying Underwriting: A best efforts or firm commitment underwriting or
private placement that meets the requirements of an Underwriter’s Exemption.

ERISA-Restricted Certificates: Each of the Class I-1X, I-2A-2, Class I-2X, Class
I-3A-2, Class I-3X, Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class
I-B-5, Class I-B-6, Class II-M-1, Class II-M-2, Class II-B, Class II-X and Class
R Certificates and any Certificate that is not rated at least either “BBB-” or
“Ba3” at the time of its acquisition.

Errors and Omissions Insurance: Errors and Omissions Insurance to be maintained
by the Servicer in accordance with Section 4.02.

Escrow Account: The separate escrow account (other than a Custodial Account)
established and maintained by the Servicer pursuant to Section 4.02(f) of this
Agreement.

Escrow Payments: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage or any other document.

Event of Default: Any Master Servicer Event of Default or Servicer Event of
Default.

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

20



--------------------------------------------------------------------------------

Fannie Mae: Fannie Mae, a federally chartered and privately owned corporation
organized and existing under the Federal National Mortgage Association Charter
Act, or any successor thereto.

Fannie Mae Guide(s): The Fannie Mae Selling Guide and the Fannie Mae Servicing
Guide and all amendments or additions thereto.

FAS 140: Statement of Financial Accounting Standards No. 140, Accounting for
Transfers and Servicing of Financial Assets and Extinguishment of Liabilities.

FDIC: The Federal Deposit Insurance Corporation or any successor thereto.

FHA Regulations: Regulations promulgated by HUD under the National Housing Act,
codified in 24 Code of Federal Regulations, and other HUD issuances relating to
FHA loans, including the related handbooks, circulars, notices and mortgagee
letters.

Final Scheduled Distribution Date: With respect to each Class of the Group I
Certificates, the Distribution Date occurring in April, 2047. With respect to
each Class of the Group II Certificates, the Distribution Date occurring in May,
2037.

Financial Asset: The meaning specified in Section 8-102(a) of the Delaware UCC.

FHA: United States Federal Housing Administration.

Final Certification: As defined in Section 2.02(c).

Fitch: Fitch, Inc., or any successor in interest.

Form 8-K Disclosure Information: As defined in Section 8.04(c).

Freddie Mac: The Federal Home Loan Mortgage Corporation, a corporate
instrumentality of the United States created and existing under Title III of the
Emergency Home Finance Act of 1970, as amended, or any successor thereto.

Ginnie Mae: The Government National Mortgage Association, a wholly owned
corporate instrumentality of the United States within HUD.

Gross Margin: With respect to a Mortgage Loan, a fixed percentage amount
specified in the related mortgage note that is added to an index to determine
the related Mortgage Rate.

Group I Accrued Interest: With respect to the Group I Certificates of any Class
on any Distribution Date, is equal to the amount of interest accrued during the
related Interest Accrual Period at the applicable Group I Certificate Interest
Rate on the Class Principal Amount, or in the case of the Interest Only
Certificates, the Notional Amount, of such Group I Certificate immediately prior
to such Distribution Date, less (1) in the case of a Group I Senior Certificate,
such Certificate’s share of (a) Prepayment Interest Shortfalls on the Mortgage
Loans in the related Loan Group, to the extent not covered by Compensating
Interest Payments paid by the Servicer or the Master Servicer, (b) interest
shortfalls on the Mortgage Loans in the related Loan

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

21



--------------------------------------------------------------------------------

Group resulting from the application of the Relief Act or similar state law and
(c) after the Group I Cross-Over Date, the interest portion of any Realized
Losses on the Mortgage Loans in the related Loan Group and (2) in the case of a
Group I Subordinate Certificate, such Certificate’s share of (a) Prepayment
Interest Shortfalls on the Mortgage Loans in the related Loan Group, to the
extent not covered by Compensating Interest Payments paid by the Servicer or the
Master Servicer, (b) interest shortfalls on the Mortgage Loans in the related
Loan Group resulting from the application of the Relief Act or similar state law
and (c) the interest portion of any Realized Losses on the Mortgage Loans in the
related Loan Group. Prepayment Interest Shortfalls and interest shortfalls
resulting from the application of the Relief Act will be allocated among the
Group I Certificates in proportion to the amount of Group I Accrued Interest
that would have been allocated thereto in the absence of such shortfalls. Group
I Accrued Interest is calculated on the basis of a 360-day year consisting of
twelve 30-day months. No Group I Accrued Interest will be payable with respect
to any class of Group I Certificates or Interest Only Certificates after the
Distribution Date on which the outstanding Class Principal Amount or Notional
Amount of such Group I Certificate or Interest Only Certificate, as applicable,
has been reduced to zero.

Group I Allocable Share: With respect to any Class of Group I Subordinate
Certificates on any Distribution Date will generally equal such Class’s pro rata
share (based on the Class Principal Amount of each Class entitled thereto) of
the sum of each of the components of the definition of Group I Subordinate
Optimal Principal Amount; provided, that except as described in the succeeding
sentence, no Class of Group I Subordinate Certificates (other than the Class of
Group I Subordinate Certificates outstanding with the lowest numerical
designation) shall be entitled on any Distribution Date to receive distributions
pursuant to clauses (2), (3) and (5) of the definition of Group I Subordinate
Optimal Principal Amount unless the Group I Class Prepayment Distribution
Trigger for the related Class is satisfied for such Distribution Date. If on any
Distribution Date the Class Principal Amount of any Class of Group I Subordinate
Certificates for which the related Group I Class Prepayment Distribution Trigger
was satisfied on such Distribution Date is reduced to zero, any amounts
distributable to such Class pursuant to clauses (2), (3) and (5) of the
definition of Group I Subordinate Optimal Principal Amount, to the extent of
such Class’s remaining Group I Allocable Share, shall be distributed to the
remaining Classes of Group I Subordinate Certificates in reduction of their
respective Class Principal Amounts, sequentially, in the order of their
numerical class designations.

Group I Applied Loss Amount: With respect to any Distribution Date, the amount,
if any, by which (x) the aggregate Certificate Principal Amount of the Group I
Certificates after giving effect to all distributions on such Distribution Date,
but before giving effect to any application of the Group I Applied Loss Amount
with respect to such date, exceeds (y) the Aggregate Pool Balance for Loan Group
I for such Distribution Date.

Group I Available Funds: For any Distribution Date and each of Loan Group I-1,
Loan Group I-2 and Loan Group I-3, an amount which generally includes, (1) all
previously undistributed payments on account of principal (including the
principal portion of Monthly Payments, Principal Prepayments and the principal
amount of Net Liquidation Proceeds, Subsequent Recoveries and the proceeds of
any purchase of Pool I Mortgage Loans by the Seller or the Servicer) and all
previously undistributed payments on account of interest received after the
Cut-off Date and on or prior to the related Determination Date, in each case,
from the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

22



--------------------------------------------------------------------------------

Mortgage Loans in the related Loan Group, (2) any Monthly Advances made by a
Servicer or Master Servicer and Compensating Interest Payments made by the
Servicer or the Master Servicer for such Distribution Date in respect of the
mortgage loans in the related Loan Group and (3) any amounts reimbursed by the
Master Servicer in connection with losses on certain eligible investments, net
fees payable to, and amounts reimbursable to, the Master Servicer, the Servicer,
the Trustee, the Delaware Trustee, the Securities Administrator and the
Custodian as provided in the Pooling and Servicing Agreement and investment
earnings on amounts on deposit in the Certificate Account to the extent
allocable to such Loan Group. Additionally, the Depositor shall deposit $100
into the Certificate Account which shall be paid to the holders of the Class R
Certificates on the first Distribution Date.

Group I Certificate Interest Rate: With respect to each Class of Group I
Certificates and any Distribution Date, the applicable per annum rate set forth
or described under the heading “REMIC 3” in the Preliminary Statement hereto.

Group I Certificates: The Group I Senior Certificates and the Group I
Subordinate Certificates.

Group I Cross-Over Date: The distribution date on which the Class Principal
Amounts of the Group I Subordinate Certificates are reduced to zero.

Group I Initial Purchase Date: The first Distribution Date following the month
in which the Pool Balance for Pool I is less than 10% of the Pool I Cut-off Date
Balance.

Group I Interest Shortfalls: With respect to any Distribution Date and each Pool
I Mortgage Loan that during the related Prepayment Period was the subject of a
Principal Prepayment or constitutes a Relief Act Mortgage Loan, an amount
determined as follows:

(1) Partial principal prepayments received during the relevant Prepayment
Period: The difference between (i) one month’s interest at the applicable Net
Mortgage Rate on the amount of such prepayment and (ii) the amount of interest
of such prepayment (adjusted to the applicable Net Mortgage Rate) received at
the time of such prepayment;

(2) Principal prepayments in full received during the relevant Prepayment
Period: The difference between (i) one month’s interest at the applicable Net
Mortgage Rate on the Scheduled Principal Balance of such Mortgage Loan
immediately prior to such prepayment and (ii) the amount of interest of such
prepayment (adjusted to the applicable Net Mortgage Rate) received at the time
of such prepayment; and

(3) Relief Act Mortgage Loans: As to any Relief Act Mortgage Loan, the excess of
(i) 30 days’ interest (or, in the case of a principal prepayment in full,
interest to the date of prepayment) on the Scheduled Principal Balance thereof
(or, in the case of a principal prepayment in part, on the amount so prepaid) at
the related Net Mortgage Rate over (ii) 30 days’ interest (or, in the case of a
principal prepayment in full, interest to the date of prepayment) on such
Scheduled Principal Balance (or, in the case of a Principal Prepayment in part,
on the amount so prepaid) at the Net Mortgage Rate required to be paid by the
Mortgagor as limited by application of the Relief Act.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

23



--------------------------------------------------------------------------------

Group I Loss Allocation Limitation: As defined in Section 6.09(d).

Group I Net Interest Shortfall: With respect to any Distribution Date, the Group
I Interest Shortfall, if any, for such Distribution Date net of Compensating
Interest Payments made with respect to such Distribution Date.

Group I Original Subordinate Principal Balance: The aggregate Class Principal
Amount of the Group I Subordinate Certificates as of the Closing Date.

Group I Senior Certificates: The Group I-1 Senior Certificates, the Group I-2
Senior Certificates and the Group I-3 Senior Certificates.

Group I Senior Optimal Principal Amount: With respect to each of the Group I -1,
Group I-2 and Group I-3 Senior Certificates, other than the Interest Only
Certificates, and each Distribution Date, will be an amount equal to the sum of
the following (but in no event greater than the aggregate Class Principal
Amounts of each of the Group I-1, Group I-2 and Group I-3 Senior Certificates as
applicable, immediately prior to such Distribution Date):

(A) the applicable Group I Senior Percentage of the principal portion of all
Monthly Payments due on the Mortgage Loans in the related Loan Group on the
related Due Date, as specified in the amortization schedule at the time
applicable thereto (after adjustment for previous principal prepayments but
before any adjustment to such amortization schedule by reason of any bankruptcy
or similar proceeding or any moratorium or similar waiver or grace period);

(B) the applicable Group I Senior Prepayment Percentage of the Scheduled
Principal Balance of each Mortgage Loan in the related Loan Group which was the
subject of a prepayment in full received by the Servicer during the applicable
Prepayment Period;

(C) the applicable Group I Senior Prepayment Percentage of all partial
prepayments allocated to principal received during the applicable Prepayment
Period;

(D) the lesser of (a) the applicable Group I Senior Prepayment Percentage of the
sum of (i) all Net Liquidation Proceeds allocable to principal received in
respect of each Mortgage Loan in the related Loan Group which became a
Liquidated Mortgage Loan during the related Prepayment Period (other than
Mortgage Loans described in the immediately following clause (ii)) and all
Subsequent Recoveries received in respect of each Liquidated Mortgage Loan in
the related Loan Group during the related Collection Period and (ii) the
Scheduled Principal Balance of each such Mortgage Loan in the related Loan Group
purchased by an insurer from the Trustee during the related Prepayment Period
pursuant to the related primary mortgage insurance policy, if any, or otherwise;
and (b) the applicable Group I Senior Percentage of the sum of (i) the Scheduled
Principal Balance of each Mortgage Loan in the related Loan Group which

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

24



--------------------------------------------------------------------------------

became a Liquidated Mortgage Loan during the related Prepayment Period (other
than the mortgage loans described in the immediately following clause (ii)) and
all Subsequent Recoveries received during the related Collection Period and
(ii) the Scheduled Principal Balance of each such Mortgage Loan in the related
Loan Group that was purchased by an insurer from the Trustee during the related
Prepayment Period pursuant to the related primary mortgage insurance policy, if
any or otherwise; and

(E) the applicable Group I Senior Prepayment Percentage of the sum of (a) the
Scheduled Principal Balance of each Mortgage Loan in the related Loan Group
which was repurchased by the Sponsor in connection with such Distribution Date
and (b) the excess, if any, of the Scheduled Principal Balance of each Mortgage
Loan in the related Loan Group that has been replaced by the Sponsor with a
Qualified Substitute Mortgage Loan pursuant to the Mortgage Loan Purchase
Agreement in connection with such Distribution Date over the Scheduled Principal
Balance of each such Qualified Substitute Mortgage Loan.

Group I Senior Percentage: With respect to each Loan Group, the lesser of
(a) 100% and (b) the percentage (carried to six places rounded up) obtained by
dividing the aggregate Class Principal Amount of the Group I Senior Certificates
related to such Loan Group, other than the Interest Only Certificates,
immediately prior to such Distribution Date, by the aggregate Scheduled
Principal Balance of the Mortgage Loans in such Loan Group as of the beginning
of the related Collection Period. The initial Group I Senior Percentage for each
Loan Group will be equal to approximately 92.60%.

Group I Senior Prepayment Percentage: The Group I Senior Prepayment Percentage
for the Group I-1, Group I-2 and Group I-3 Senior Certificates, other than the
Interest Only Certificates, on any Distribution Date occurring during the
periods set forth below will be as follows:

 

Period (dates inclusive)

  

Group I Senior Prepayment Percentage

April 25, 2007 – March 25, 2014    100% April 25, 2014 – March 25, 2015    Group
I Senior Percentage for the related Group I Senior Certificates plus 70% of the
related Group I Subordinate Percentage. April 25, 2015 – March 25, 2016    Group
I Senior Percentage for the related Group I Senior Certificates plus 60% of the
related Group I Subordinate Percentage. April 25, 2016 – March 25, 2017    Group
I Senior Percentage for the related Group I Senior Certificates plus 40% of the
related Group I Subordinate Percentage. April 25, 2017 – March 25, 2018    Group
I Senior Percentage for the related Group I Senior Certificates plus 20% of the
related Group I Subordinate Percentage. April 25, 2018 and thereafter    Group I
Senior Percentage for the related Group I Senior Certificates.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

25



--------------------------------------------------------------------------------

Any scheduled reduction to the Group I-1, Group I-2 and Group I-3 Senior
Prepayment Percentage for the Group I Senior Certificates shall not be made as
of any Distribution Date unless, as of the last day of the month preceding such
Distribution Date (1) the aggregate Scheduled Principal Balance of the Mortgage
Loans delinquent 60 days or more (including for this purpose any such Mortgage
Loans in foreclosure and bankruptcy and such Mortgage Loans with respect to
which the related Mortgaged Property has been acquired by the Trust) averaged
over the last six months, as a percentage of the aggregate Class Principal
Amount of the Group I Subordinate Certificates does not exceed 50% and
(2) cumulative Realized Losses on the Mortgage Loans do not exceed (a) 30% of
the aggregate Class Principal Amount of the Group I Original Subordinate
Principal Balance if such Distribution Date occurs between and including April
2014 and March 2015, (b) 35% of the Group I Original Subordinate Principal
Balance if such Distribution Date occurs between and including April 2015 and
March 2016, (c) 40% of the Group I Original Subordinate Principal Balance if
such Distribution Date occurs between and including April 2016 and March 2017,
(d) 45% of the Group I Original Subordinate Principal Balance if such
Distribution Date occurs between and including April 2017 and March 2018, and
(e) 50% of the Group I Original Subordinate Principal Balance if such
Distribution Date occurs during or after April 2018.

In addition, if on any Distribution Date the current weighted average of the
Group I Subordinate Percentages is equal to or greater than two times the
initial weighted average of the Group I Subordinate Percentages, and (a) the
aggregate Scheduled Principal Balance of the Mortgage Loans delinquent 60 days
or more (including for this purpose any such Mortgage Loans in foreclosure and
bankruptcy and such Mortgage Loans with respect to which the related Mortgaged
Property has been acquired by the Trust), averaged over the last six months, as
a percentage of the aggregate Class Principal Amount of the Group I Subordinate
Certificates does not exceed 50% and (b)(i) on or prior to the Distribution Date
occurring in March 2010, cumulative Realized Losses on the Mortgage Loans as of
the end of the related Prepayment Period do not exceed 20% of the Group I
Original Subordinate Principal Balance and (ii) after the Distribution Date
occurring in March 2010, cumulative Realized Losses on the Mortgage Loans as of
the end of the related Prepayment Period do not exceed 30% of the Group I
Original Subordinate Principal Balance, then, in each case, the Group I Senior
Prepayment Percentages for the Group I-1, Group I-2 and Group I-3 Senior
Certificates for such Distribution Date will equal the Group I Senior Percentage
for the Group I-1, Group I-2 and Group I-3 Senior Certificates, respectively;
provided, however, if on such Distribution Date the current weighted average of
the Group I Subordinate Percentages is equal to or greater than two times the
initial weighted average of the Group; I Subordinate Percentages on or prior to
the Distribution Date occurring in March 2010 and the above delinquency and loss
tests are met, then the Group I Senior Prepayment Percentages for the Group I-1,
Group I-2 and Group I-3 Senior Certificates for such Distribution Date will
equal the Group I Senior Percentage for the Group I-1, Group I-2 and Group I-3
Senior Certificates, respectively, plus 50% of the related Group I Subordinate
Percentage on such Distribution Date.

Notwithstanding the foregoing, if, on any Distribution Date, the percentage, the
numerator of which is the aggregate Class Principal Amount of the Group I Senior
Certificates immediately preceding such Distribution Date, and the denominator
of which is the Scheduled Principal Balance of the Mortgage Loans as of the
beginning of the related Collection Period, exceeds such percentage as of the
Cut-off Date, then the Group I Senior Prepayment Percentage with respect to the
Group I Senior Certificates for such Distribution Date will equal 100%.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

26



--------------------------------------------------------------------------------

Group I Subordinate Certificate Writedown Amount: With respect to the Group I
Subordinate Certificates, the amount by which (x) the sum of the Class Principal
Amounts of the Group I Certificates (after giving effect to the distribution of
principal and the allocation of Realized Losses in reduction of the Class
Principal Amounts of the Group I Certificates on such Distribution Date) exceeds
(y) the Scheduled Principal Balances of the Pool I Mortgage Loans on the Due
Date related to such Distribution Date.

Group I Subordinate Certificates: The Class I-B-1, Class I-B-2, Class I-B-3,
Class I-B-4, Class I-B-5 and Class I-B-6 Certificates.

Group I Subordinate Optimal Principal Amount: With respect to the Group I
Subordinate Certificates and each Distribution Date will be an amount equal to
the sum of the following from each Loan Group (but in no event greater than the
aggregate Class Principal Amounts of the Group I Subordinate Certificates
immediately prior to such Distribution Date):

(1) the applicable Group I Subordinate Percentage of the principal portion of
all Monthly Payments due on each Mortgage Loan in the related Loan Group on the
related Due Date, as specified in the amortization schedule at the time
applicable thereto (after adjustment for previous principal prepayments but
before any adjustment to such amortization schedule by reason of any bankruptcy
or similar proceeding or any moratorium or similar waiver or grace period);

(2) the applicable Group I Subordinate Prepayment Percentage of the Scheduled
Principal Balance of each Mortgage Loan in the related Loan Group which was the
subject of a prepayment in full received by the Servicer during the applicable
Prepayment Period;

(3) the applicable Group I Subordinate Prepayment Percentage of all partial
prepayments of principal received during the applicable Prepayment Period for
each Mortgage Loan in the related Loan Group;

(4) the excess, if any, of (a) the Net Liquidation Proceeds allocable to
principal received during the related Prepayment Period in respect of each
Liquidated Mortgage Loan in the related Loan Group and all Subsequent Recoveries
received in respect of each Liquidated Mortgage Loan in the related Loan Group
during the related Prepayment Period over (b) the sum of the amounts
distributable to the holders of the related Group I Senior Certificates pursuant
to clause (4) of the definition of “Group I Senior Optimal Principal Amount” on
such distribution date;

(5) the applicable Group I Subordinate Prepayment Percentage of the sum of
(a) the Scheduled Principal Balance of each Mortgage Loan in the related Loan
Group which was repurchased by the Sponsor in connection with such Distribution
Date and (b) the difference, if any, between the Scheduled Principal Balance of
each Mortgage Loan in the related Loan Group that has been replaced by the
Sponsor with a substitute

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

27



--------------------------------------------------------------------------------

mortgage loan pursuant to the Mortgage Loan Purchase Agreement in connection
with such Distribution Date and the Scheduled Principal Balance of each such
substitute mortgage loan; and

(6) on the Distribution Date on which the Class Principal Amounts of the related
Group I Senior Certificates have all been reduced to zero, 100% of any
applicable Group I Senior Optimal Principal Amount.

Group I Subordinate Percentage: As of any Distribution Date and with respect to
any Loan Group, 100% minus the related Group I Senior Percentage for the Group I
Senior Certificates related to such Loan Group. The initial Group I Subordinate
Percentage for each Loan Group will be equal to approximately 7.40%.

Group I Subordinate Prepayment Percentage: As of any Distribution Date and with
respect to any Loan Group, 100% minus the related Group I Senior Prepayment
Percentage for such Loan Group, except that on any Distribution Date after the
Class Principal Amount of each Class of Group I Senior Certificates of the
related Group I Certificate Group have each been reduced to zero, if (A) the
weighted average of the Group I Subordinate Percentages on such Distribution
Date equals or exceeds two times the initial weighted average of the Group I
Subordinate Percentages and (B) the aggregate Scheduled Principal Balance of the
Pool I Mortgage Loans delinquent 60 days or more (including for this purpose any
such Mortgage Loans in foreclosure and bankruptcy and Pool I Mortgage Loans with
respect to which the related Mortgaged Property has been acquired by the Trust),
averaged over the last six months, as a percentage of the sum of the aggregate
Class Principal Amount of the Group I Subordinate Certificates does not exceed
50%, the Group I Subordinate Prepayment Percentage for the Group I Subordinate
Certificates with respect to such Loan Group will equal 100%. If the above test
is not satisfied on any Distribution Date after the Class Principal Amount of
each Class of Group I Senior Certificates of the related Group I Certificate
Group have each been reduced to zero and any Group I Senior Certificates are
still outstanding, then the Group I Subordinate Prepayment Percentage with
respect to such Loan Group shall equal zero for such Distribution Date.

Group I-1 Senior Certificates: The Class I-1A-1 and Class I-1A-2 Certificates.

Group I-2 Senior Certificates: The Class I-2A-1 and Class I-2A-2 Certificates.

Group I-3 Senior Certificates: The Class I-3A-1 and Class I-3A-2 Certificates.

Group II Applied Loss Amount: With respect to any Distribution Date, the amount,
if any, by which (x) the aggregate Certificate Principal Amount of the Group II
Certificates after giving effect to all distributions on such Distribution Date,
but before giving effect to any application of the Group II Applied Loss Amount
with respect to such date, exceeds (y) the Aggregate Pool Balance for Loan Group
II for such Distribution Date.

Group II Basis Risk Carryover Amounts: For any Distribution Date, the sum of
(i) if the Group II Certificate Interest Rate for a Class of Group II
Certificates is calculated based on the Group II Net WAC Cap Rate, the excess,
if any, of (a) the amount of Accrued Interest calculated using the lesser of
(x) One-month LIBOR plus the related margin and (y) 11.000% over (b) the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

28



--------------------------------------------------------------------------------

amount of Accrued Interest calculated using a Group II Certificate Interest Rate
equal to the related Group II Net WAC Cap Rate for such Distribution Date and
(ii) the Group II Basis Risk Carryforward Amount for all previous Distribution
Dates not previously paid plus interest thereon at the related Group II
Certificate Interest Rate.

Group II Carryforward Interest: With respect to any Distribution Date and each
class of Group II Senior or Group II Subordinate Certificates, the sum of
(i) the amount, if any, by which (x) the sum of (A) Group II Current Interest
for such class for the immediately preceding Distribution Date and (B) any
unpaid Group II Carryforward Interest for such class from previous Distribution
Dates exceeds (y) the amount distributed in respect of interest on such class on
such immediately preceding Distribution Date, and (ii) interest on such amount
for the related Interest Accrual Period at the applicable Group II Certificate
Interest Rate.

Group II Certificate Interest Rate: With respect to each Class of Group II
Certificates and any Distribution Date, the applicable per annum rate set forth
or described under the heading “REMIC 3” in the Preliminary Statement hereto.

Group II Certificates: The Group II Senior Certificates and the Group II
Subordinate Certificates.

Group II Cumulative Loss Trigger Event: A Group II Cumulative Loss Trigger Event
shall have occurred with respect to any Distribution Date beginning in April
2009 if the fraction, expressed as a percentage, obtained by dividing (x) the
aggregate amount of Realized Losses incurred on the Pool II Mortgage Loans from
the Cut-off Date through the last day of the related Collection Period by
(y) the Cut-off Date Balance, exceeds the applicable percentage described below
with respect to such Distribution Date:

 

Distribution Date

   Loss Percentage  

April 2009 through March 2010

   2.25 %

April 2010 through March 2011

   2.75 %

April 2011 through March 2012

   3.75 %

April 2012 through March 2013

   4.25 %

April 2013 and thereafter

   4.50 %

Group II Current Interest: With respect to each Class of Group II Certificates
and any Distribution Date, the aggregate amount of interest accrued at the
applicable Group II Certificate Interest Rate during the related Interest
Accrual Period on the Class Principal Amount of such Class immediately prior to
such Distribution Date.

Group II Deferred Amount: With respect to any Distribution Date and each Class
of the Group II Certificates, the amount by which (x) the aggregate of Group II
Applied Loss Amounts previously applied in reduction of the Class Principal
Amount thereof pursuant to Section 6.09 hereof exceeds (y) the sum of (1) the
aggregate of amounts previously reimbursed in respect thereof and (2) the amount
by which the Class Principal Amount of such Certificate has been increased due
to any Subsequent Recovery.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

29



--------------------------------------------------------------------------------

Group II Delinquency Event: A Group II Delinquency Event shall have occurred
with respect to any Distribution Date if the Group II Rolling Three Month
Delinquency Rate as of the last day of the immediately preceding calendar month
equals or exceeds 19.00% of the Group II Senior Enhancement Percentage for the
prior Distribution Date.

Group II Delinquency Rate: With respect to any calendar month, the fraction,
expressed as a percentage, the numerator of which is the aggregate Scheduled
Principal Balance of all Pool II Mortgage Loans 60 days Delinquent or more
(including all foreclosures, bankruptcies and REO Properties) as of the close of
business on the last day of such month and as reported by the Servicer to the
Master Servicer, and the denominator of which is the Pool Balance of Pool II as
of the close of business on the last day of such month.

Group II Extra Principal Distribution Amount: For any Distribution Date, is the
lesser of (x) the Group II Monthly Excess Cashflow for such Distribution Date
and (y) the Group II Overcollateralization Deficiency for such Distribution
Date.

Group II Initial Purchase Date: The first Distribution Date following the month
in which the Pool Balance for Pool II is less than 10% of the Pool II Cut-off
Date Balance.

Group II Interest Funds: With respect to any Distribution Date and Pool II, the
sum of (1) all interest received or advanced by the Servicer or the Master
Servicer for the related Collection Period and available in the Certificate
Account on that Distribution Date with respect to the Pool II Mortgage Loans,
(2) all Compensating Interest Payments paid with respect to the Pool II Mortgage
Loans that were prepaid during the related Prepayment Period, (3) the portion of
any purchase price or other amount paid with respect to the Pool II Mortgage
Loans allocable to interest; net of any fees or other amounts reimbursable to
the Master Servicer, the Servicer, the Securities Administrator, the Trustee,
the Custodian and the Delaware Trustee as provided in the Agreements to the
extent allocable to Pool II and (4) with respect to the Distribution Date in
April 2007, the Initial Group II Interest Deposit.

Group II Monthly Excess Cashflow: With respect to any Distribution Date, the sum
of (1) the Group II Overcollateralization Release Amount, (2) Group II Monthly
Excess Interest and (3) the Group II Monthly Excess Principal.

Group II Monthly Excess Interest: With respect to any Distribution Date, the
amount of Group II Interest Funds remaining after application pursuant to
clauses (1) and (2) of Section 6.08(g).

Group II Monthly Excess Principal: With respect to any Distribution Date, the
Group II Principal Distribution Amount remaining after application pursuant to
any of clauses (1) and (2) under Section 6.08(h)(i) and Clauses (1) through
(4) under Section 6.08(h)(ii).

Group II Net WAC Cap Rate: With respect to any Distribution Date and the Group
II Certificates, a per annum rate equal to the product of (1) the quotient of
(a) 30 divided by (b) the actual number of days in the Interest Accrual Period,
multiplied by (2) the weighted average of the Net Mortgage Rates of the Pool II
Mortgage Loans as of the first day of the related Collection Period, weighted on
the basis of their stated principal balances as of such first day of the related
Collection Period.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

30



--------------------------------------------------------------------------------

Group II Overcollateralization Amount: For any Distribution Date, the amount, if
any, by which (1) the aggregate Scheduled Principal Balance of the Pool II
Mortgage Loans exceeds (2) the aggregate Class Principal Amount of the Group II
Senior and Group II Subordinate Certificates as of such Distribution Date after
giving effect to the reduction on such Distribution Date of the Class Principal
Amounts of the Group II Senior and Group II Subordinate Certificates resulting
from the distribution of Group II Principal Funds for Pool II on such
Distribution Date.

Group II Overcollateralization Deficiency: With respect to any Distribution
Date, the amount, if any, by which (1) the Group II Overcollateralization Target
Amount for such Distribution Date exceeds (2) the Group II Overcollateralization
Amount for such Distribution Date, calculated for this purpose after giving
effect to the reduction on such Distribution Date of the Class Principal Amounts
of the Group II Senior Certificates and Group II Subordinate Certificates
resulting from the distribution of Group II Principal Funds for Pool II on such
Distribution Date.

Group II Overcollateralization Floor: Approximately 0.50% of the Pool II Cut-off
Date Balance.

Group II Overcollateralization Release Amount: With respect to any Distribution
Date and Pool II, the lesser of (x) the Group II Principal Funds for such
Distribution Date and (y) the excess, if any, of (1) the Group II
Overcollateralization Amount for such Distribution Date (assuming that 100% of
such Group II Principal Funds is applied as a principal distribution on such
Distribution Date) over (2) the Group II Overcollateralization Target Amount for
such Distribution Date (with the amount determined pursuant to this clause
(y) deemed to be $0 if the Group II Overcollateralization Amount is less than or
equal to the Group II Overcollateralization Target Amount on that Distribution
Date).

Group II Overcollateralization Target Amount: With respect to any Distribution
Date and Pool II, (a) prior to the Group II Stepdown Date, approximately 7.10%
of the aggregate Scheduled Principal Balance of the Pool II Mortgage Loans as of
the Cut-off Date, (b) on or after the Group II Stepdown Date and if a Group II
Trigger Event is not in effect, the greater of (i) approximately 14.20% of the
then current aggregate Scheduled Principal Balance of the Pool II Mortgage Loans
as of the last day of the related Collection Period and (ii) the Group II
Overcollateralization Floor and (c) on or after the Group II Stepdown Date and
if a Group II Trigger Event is in effect, the Group II Overcollateralization
Target Amount for the immediately preceding Distribution Date.

Group II Principal Distribution Amount: With respect to any Distribution Date
and Pool II, the Group II Principal Funds for Pool II for such Distribution Date
minus (b) the portion of the Overcollateralization Release Amount attributable
to Pool II (based on the related Pool Balance).

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

31



--------------------------------------------------------------------------------

Group II Principal Funds: With respect to any Distribution Date and Pool II, the
sum of (1) the principal portion of all scheduled monthly payments on the Pool
II Mortgage Loans due on the related Due Date, to the extent received or
advanced, (2) the principal portion of all proceeds of the repurchase of a
Mortgage Loan from Pool II (or, in the case of a substitution, certain amounts
representing a principal adjustment) as required by the Mortgage Loan Purchase
Agreement during the preceding calendar month, (3) the principal portion of all
other unscheduled collections received during the preceding calendar month in
respect of the Pool II Mortgage Loans, including full and partial prepayments,
the proceeds of any purchase of Pool II Mortgage Loans by the Seller or the
Servicer, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and
Subsequent Recoveries; net of any fees payable to, and other amounts
reimbursable to, the Master Servicer, the Servicer, the Securities
Administrator, the Trustee, the Custodian and the Delaware Trustee as provided
in the Agreements (to the extent not reimbursed from Group II Interest Funds) to
the extent allocable to Pool II, and (4) with respect to the Distribution Date
in April 2007, the Initial Group II Principal Deposit.

Group II Rolling Three Month Delinquency Rate: With respect to any Distribution
Date, the average of the Group II Delinquency Rates for each of the three (or
one and two, in the case of the first and second Distribution Dates,
respectively) immediately preceding months.

Group II Senior Certificates: The Class II-A Certificates.

Group II Senior Enhancement Percentage: With respect to any Distribution Date,
the fraction, expressed as a percentage, the numerator of which is the sum of
the aggregate Class Principal Amount of the Group II Subordinate Certificates
and the Group II Overcollateralization Amount (which, for purposes of this
definition only, will not be less than zero) after giving effect to
distributions on such Distribution Date, and the denominator of which is the
Pool Balance for Pool II for such Distribution Date.

Group II Stepdown Date: The earlier to occur of (i) the first Distribution Date
following the Distribution Date on which the aggregate Class Principal Amount of
the Senior Certificates has been reduced to zero and (ii) the later to occur of
(a) the Distribution Date occurring in April 2010 and (b) the first Distribution
Date on which the Senior Enhancement Percentage (calculated for this purpose
after giving effect to payments or other recoveries in respect of the Mortgage
Loans during the related Collection Period but before giving effect to
distributions on the Certificates on such Distribution Date) is greater than or
equal to approximately 42.10%.

Group II Step-up Date: The first Distribution Date after the Pool II Initial
Purchase Date.

Group II Subordinate Certificates: The Class II-M-1, Class II-M-2 and Class II-B
Certificates.

Group II Trigger Event: A Group II Trigger Event will have occurred with respect
to any Distribution Date if (a) a Group II Delinquency Event has occurred for
such Distribution Date or (b) a Group II Cumulative Loss Trigger Event has
occurred for such Distribution Date.

Guidelines: As defined in Section 4.02(p).

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

32



--------------------------------------------------------------------------------

Holder or Certificateholder: The registered owner of any Certificate as recorded
on the books of the Certificate Registrar except that, solely for the purposes
of taking any action or giving any consent pursuant to this Agreement, any
Certificate registered in the name of the Depositor, the Trustee, the Securities
Administrator, the Master Servicer, the Servicer, any Subservicer retained by
the Servicer, or any Affiliate thereof shall be deemed not to be outstanding in
determining whether the requisite percentage necessary to effect any such
consent has been obtained, except that, in determining whether the Trustee and
the Securities Administrator shall be protected in relying upon any such
consent, only Certificates which a Responsible Officer of the Trustee knows to
be so owned shall be disregarded. The Trustee may request and conclusively rely
on certifications by the Depositor, the Securities Administrator, the Master
Servicer or the Servicer in determining whether any Certificates are registered
to an Affiliate of the Depositor, the Securities Administrator, the Master
Servicer or the Servicer.

HUD: The United States Department of Housing and Urban Development, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.

Independent: When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X. When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.

Index: Either the Six-Month LIBOR Index or the One-Year LIBOR Index.

Initial Certification: As defined in Section 2.02(a).

Initial Group II Interest Deposit: $923.54.

Initial Group II Principal Deposit: $84,750.00.

Insurance Policy: Any primary mortgage insurance policy, standard hazard
insurance policy, flood insurance policy, earthquake insurance policy or title
insurance policy relating to the Mortgage Loans or the Mortgaged Properties, to
be in effect as of the Closing Date or thereafter during the term of this
Agreement.

Insurance Proceeds: Any amounts paid by an insurer under a primary mortgage
insurance policy, any standard hazard insurance policy, flood insurance policy,
title insurance policy or any other insurance policy relating to the Mortgage
Loans or related mortgaged properties other than amounts to cover expenses
incurred by the Servicer in connection with procuring such proceeds, applied to
the restoration and repair of the related Mortgaged Property or to be paid to
the borrower pursuant to the related Mortgage Note or state law.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

33



--------------------------------------------------------------------------------

Interest Accrual Period: With respect to any Distribution Date and any class of
Group I Senior Certificates or Group I Subordinate Certificates or any of the
REMIC LT-I Regular Interests, REMIC LT-II Regular Interests, or REMIC 2 Regular
Interests, the calendar month immediately preceding the month in which such
Distribution Date occurs. With respect to any Distribution Date and any class of
Group II Senior Certificates or Group II Subordinate Certificates, the period
beginning on the immediately preceding Distribution Date (or on the Closing
Date, in the case of the first Interest Accrual Period) and ending on the day
immediately preceding the related Distribution Date.

Interim Certification: As defined in Section 2.02(b).

Item 1122 Responsible Party: As defined in Section 8.07.

Latest Possible Maturity Date: The Distribution Date occurring in April 2042.

Lender Paid Mortgage Insurance Rate: The Lender Paid Mortgage Insurance Rate
shall be a rate per annum equal to the percentage shown on the Mortgage Loan
Schedule.

Lender Primary Mortgage Insurance Policy or LPMI Policy: Any Primary Mortgage
Insurance Policy for which premiums are paid by the Servicer.

LIBOR Business Day: Any day on which banks in London, England and The City of
New York are open and conducting transactions in foreign currency and exchange.

LIBOR Determination Date: The second LIBOR Business Day immediately preceding
the commencement of each Interest Accrual Period for any Group II Certificates.

Liquidated Mortgage Loan: Any defaulted Mortgage Loan as to which the Servicer
has determined that all amounts that it expects to recover from or on account of
such Mortgage Loan have been recovered, as reported by the Servicer to the
Master Servicer, and any Second Lien Mortgage Loan that is 180 or more days
delinquent in payment.

Liquidation Expenses: Expenses that are incurred by the Master Servicer or the
Servicer, as applicable, in connection with the liquidation of any defaulted
Mortgage Loan and are not recoverable under the applicable primary mortgage
insurance policy, if any, including, without limitation, foreclosure and
rehabilitation expenses, legal expenses and unreimbursed amounts, if any,
expended pursuant to Sections 4.02(c), 4.02(j) or 4.02(o).

Liquidation Proceeds: Cash received in connection with the liquidation of a
defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage
Loan, trustee’s sale, foreclosure sale, payment in full, discounted payoff or
otherwise, or the sale of the related REO Property, if the Mortgaged Property is
acquired in satisfaction of the Mortgage Loan.

Loan Group: Loan Group I-1, Loan Group I-2 or Loan Group I-3, as the context
requires.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

34



--------------------------------------------------------------------------------

Loan Group I-1: The loan group consisting of conventional first lien, hybrid
Mortgage Loans with interest rates that have an initial fixed rate period of
five years and thereafter adjust on a semi-annual or annual basis.

Loan Group I-2: The loan group consisting of conventional first lien, hybrid
mortgage loans with interest rates that have an initial fixed rate period of
seven years and thereafter adjust on a semi-annual or annual basis.

Loan Group I-3: The loan group consisting of conventional first lien, hybrid
mortgage loans with interest rates that have an initial fixed rate period of ten
years and thereafter adjust on a semi-annual or annual basis.

Loan Group Balance: With respect to each of Loan Group I-1, Loan Group I-2 and
Loan Group I-3 and any date of determination, the aggregate Scheduled Principal
Balance of the Mortgage Loans in that Loan Group as of such date.

Loan-to-Value Ratio: With respect to a Mortgage Loan, at any time, the ratio,
expressed as a percentage, of the principal balance of such Mortgage Loan as of
the applicable date of determination, to (a) in the case of a purchase, the
lesser of the sale price of the Mortgaged Property and its appraised value at
the time of sale or (b) in the case of a refinancing or modification, the
appraised value of the Mortgaged Property at the time of the refinancing or
modification.

Lower-Tier REMIC I: As described in the Preliminary Statement.

Lower-Tier REMIC II: As described in the Preliminary Statement.

Majority Certificateholders: Until such time as the sum of the Class Principal
Amounts of all Classes of Certificates (other than the Class R, Class I-1X,
Class I-2X, Class I-3X and Class II-X Certificates) has been reduced to zero,
the holder or holders of in excess of 50% of the aggregate Class Principal
Amount of all Classes of Certificates; and thereafter, the holder of the Class R
Certificate.

Margin: With respect to each adjustable rate Mortgage Loan, the fixed percentage
amount set forth in each related Mortgage Note which is added to the Index in
order to determine the related Mortgage Rate, as set forth in the Mortgage Loan
Schedule.

Master Servicer: Wells Fargo Bank, N.A., or any successor in interest, or if any
successor master servicer shall be appointed as herein provided, then such
successor master servicer.

Master Servicer Errors and Omission Insurance Policy: Any errors and omission
insurance policy required to be obtained by the Master Servicer satisfying the
requirements of Section 5.02.

Master Servicer Event of Default: Any one of the conditions or circumstances
enumerated in Section 9.01(a).

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

35



--------------------------------------------------------------------------------

Master Servicer Fidelity Bond: Any fidelity bond to be maintained by the
Servicer in accordance with Section 5.02.

Master Servicer Remittance Date: With respect to each Distribution Date, the
Business Day immediately preceding such Distribution Date.

Material Defect: With respect to any Mortgage Loan, as defined in
Section 2.02(c) hereof.

Maximum Mortgage Rate: The maximum level to which a Mortgage Rate can adjust in
accordance with its terms, regardless of changes in the Index.

MERS: Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or
any successor in interest thereto.

MERS Mortgage Loan: Any Mortgage Loan as to which the related Mortgage, or an
Assignment of Mortgage, has been or will be recorded in the name of MERS, as
nominee for the holder from time to time of the Mortgage Note.

MIN: The Mortgage Identification Number for Mortgage Loans registered with MERS
on the MERS® System.

Minimum Lifetime Mortgage Rate: The minimum level to which a Mortgage Rate can
adjust in accordance with its terms, regardless of changes in the Index.

Monthly Advance: An advance made by the Servicer pursuant to Section 4.03(c) or
the Master Servicer pursuant to Section 6.11, as applicable, with respect to
delinquent payments of principal and interest on the Mortgage Loans, adjusted to
the related Net Mortgage Rate.

Monthly Payment: With respect to any Mortgage Loan and any month, the scheduled
payment or payments of principal and interest due during such month on such
Mortgage Loan, which either is payable by a mortgagor in such month under the
related mortgage note, or in the case of any Mortgaged Property acquired through
foreclosure or deed-in-lieu of foreclosure, would otherwise have been payable
under the related Mortgage Note, in each case, as reduced by any Bankruptcy
Loss.

Moody’s: Moody’s Investors Service, Inc., or any successor in interest.

Mortgage: A mortgage, deed of trust or other instrument encumbering a fee simple
interest in real property securing a Mortgage Note.

Mortgage Bankers’ Blanket Bond: The fidelity bond developed by the Mortgage
Bankers Association of America and its members used to protect a mortgage
lender/servicer against errors and omissions, mortgage impairment and losses
arising from the dishonest, fraudulent and criminal acts of its management and
employees.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

36



--------------------------------------------------------------------------------

Mortgage File: The mortgage documents listed in Section 2.01(b) pertaining to a
particular Mortgage Loan required to be delivered to the Trustee (or the
Custodian) pursuant to this Agreement.

Mortgage Loan: The conventional, adjustable rate, first lien residential
mortgage loans sold by the Seller to the Depositor pursuant to the Mortgage Loan
Purchase Agreement and subsequently transferred by the Depositor to the Trust
Estate pursuant to this Agreement.

Mortgage Loan Documents: As defined in Section 2.01(b).

Mortgage Loan Purchase Agreement: The mortgage loan purchase agreement dated as
of March 1, 2007, between the Seller and the Depositor.

Mortgage Loan Schedule: The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended from time to time
to reflect the addition of Mortgage Loans to, or the deletion of Mortgage Loans
from, the Trust. The Depositor shall be responsible for providing the Master
Servicer and the Custodian on behalf of the Trustee with all amendments to the
Mortgage Loan Schedule.

Mortgage Note: The original executed note or other evidence of the indebtedness
of a Mortgagor secured under the Mortgage Loan.

Mortgage Pool: A pool of Mortgage Loans in the Trust Estate, including Pool I
and Pool II, as the context requires.

Mortgage Rate: With respect to any Mortgage Loan, its applicable interest rate
determined as provided in the related mortgage note, as reduced by any Relief
Act Reduction.

Mortgaged Property: With respect to any Mortgage Loan, the underlying real
property securing such Mortgage Loan.

Mortgagor: The obligor on a Mortgage Note.

Net Liquidation Proceeds: All amounts, net of (1) unreimbursed expenses and
(2) unreimbursed Monthly Advances and Servicing Advances, received and retained
in connection with the liquidation of defaulted Mortgage Loans, through
Insurance Proceeds or Condemnation Proceeds, by foreclosure or otherwise,
together with any net proceeds received on a monthly basis with respect to any
Mortgaged Properties acquired by foreclosure or deed in lieu of foreclosure.

Net Mortgage Rate: With respect to any Mortgage Loan at any time, the Mortgage
Rate thereof reduced by the Servicing Fee Rate for such Mortgage Loan.

Non-MERS Mortgage Loan: Any Mortgage Loan other than a MERS Mortgage Loan.

Non-Permitted Transferee: A Person other than a Permitted Transferee.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

37



--------------------------------------------------------------------------------

Nonrecoverable Advance: Any advance previously made by the Servicer pursuant to
Section 4.03(c) or by the Master Servicer pursuant to Section 6.11 or any
Servicing Advance which, in the good faith judgment of the Servicer or the
Master Servicer, as applicable, may not be ultimately recoverable by the
Servicer or the Master Servicer from Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds or otherwise. The determination by the Servicer or the
Master Servicer, as applicable, that it has made a Nonrecoverable Advance, shall
be evidenced by an Officer’s Certificate of the Servicer or the Master Servicer,
as applicable, delivered to the Trustee and the Master Servicer (in the case of
the Servicer) and detailing the reasons for such determination

Notional Amount: With respect to the Class I-1X Certificates, as of any date of
determination, is equal to the aggregate Class Principal Amount of the Class
I-1A-1 Certificates and Class I-1A-2 Certificates. With respect to the Class
I-2X Certificates, as of any date of determination, is equal to the aggregate
Class Principal Amount of the Class I-2A-1 Certificates and Class I-2A-2
Certificates. With respect to the Class I-3X Certificates, as of any date of
determination, is equal to the aggregate Class Principal Amount of the Class
I-3A-1 Certificates and Class I-3A-2 Certificates. Reference to the Notional
Amount of the Interest Only Certificates is solely for convenience in
calculations and does not represent the right to receive any distributions
allocable to principal.

Offering Document: The Prospectus.

Officer’s Certificate: A certificate signed by the Chairman of the Board, any
Vice Chairman, the President, any Executive Vice President, any Senior Vice
President, any Vice President or any Assistant Vice President of a Person.

One-Month LIBOR or One-Month LIBOR Index: The Interest Settlement Rate for U.S.
dollar deposits of one-month maturity set by the BBA as of 11:00 a.m. (London
time) on the LIBOR Determination Date.

One-Year LIBOR Index: The interbank offered rates for twelve-month United States
dollar deposits in the London market, calculated as provided in the related
mortgage note.

Operative Agreements: This Agreement, the Mortgage Loan Purchase Agreement, the
Custodial Agreement, the Depository Agreement and each other document
contemplated by any of the foregoing to which the Depositor, the Seller, the
Master Servicer, the Servicer, the Securities Administrator, the Delaware
Trustee, the Trustee or the Custodian is a party.

Opinion of Counsel: A written opinion of counsel, reasonably acceptable in form
and substance to the Seller, the Securities Administrator, the Trustee and/or
the Master Servicer, as applicable, and who may be in-house or outside counsel
to the Seller, the Servicer, the Depositor, the Master Servicer, the Securities
Administrator or the Trustee but which must be Independent outside counsel with
respect to any such opinion of counsel concerning federal income tax or ERISA
matters.

Original Trust Agreement: The trust agreement, dated as of March 29, 2007, among
the Depositor, the Trustee and the Delaware Trustee.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

38



--------------------------------------------------------------------------------

Outstanding Principal Balance: With respect to a Mortgage Loan, the principal
balance of such Mortgage Loan remaining to be paid by the borrower or, in the
case of an REO Property, the principal balance of the related Mortgage Loan
remaining to be paid by the borrower at the time such property was acquired by
or on behalf of the Trust.

Ownership Interest: As to any Residual Certificate, any ownership interest in
such Certificate including any interest in such Certificate as the Holder
thereof and any other interest therein, whether direct or indirect, legal or
beneficial.

Payahead: Any Monthly Payment intended by the related borrower to be applied in
a Collection Period subsequent to the Collection Period in which such payment
was received.

Paying Agent: Initially, the Securities Administrator, in its capacity as paying
agent under this Agreement, or any successor to the Securities Administrator in
such capacity.

PCAOB means the Public Company Accounting Oversight Board.

Percentage Interest: With respect to any Certificate, its percentage interest in
the undivided beneficial ownership interest in the assets of the Trust evidenced
by all Certificates of the same Class as such Certificate. With respect to any
Certificate other than the Class II-X or Class R Certificates, the Percentage
Interest evidenced thereby shall equal the initial Certificate Principal Amount
(or Notional Amount) thereof divided by the initial Class Principal Amount (or
Notional Amount) of all Certificates of the same Class. With respect to the
Class II-X and Class R Certificates, the Percentage Interest evidenced thereby
shall be as specified on the face thereof, or otherwise be equal to 100%.

Periodic Cap: With respect to each Mortgage Loan, the maximum adjustment that
can be made to the Mortgage Rate on each Adjustment Date in accordance with its
terms, regardless of changes in the Index.

Permitted Transferee: Any Person other than (i) the United States, any State or
political subdivision thereof, or any agency or instrumentality of any of the
foregoing, (ii) a foreign government, international organization or any agency
or instrumentality of either of the foregoing, (iii) an organization (except
certain farmers’ cooperatives described in Section 521 of the Code) which is
exempt from tax imposed by Chapter 1 of the Code (including the tax imposed by
Section 511 of the Code on unrelated business taxable income) on any excess
inclusions (as defined in Section 860E(c)(1) of the Code) with respect to any
Residual Certificate, (iv) rural electric and telephone cooperatives described
in Section 1381(a)(2)(C) of the Code, (v) a Person that is a Disqualified
Non-U.S. Person or a U.S. Person with respect to whom income from a Residual
Certificate is attributable to a foreign permanent establishment or fixed base,
within the meaning of an applicable income tax treaty, of such Person or any
other U.S. Person, (vi) an “electing large partnership” within the meaning of
Section 775 of the Code and (vii) any other Person so designated by the
Depositor based upon an Opinion of Counsel that the Transfer of an Ownership
Interest in a Residual Certificate to such Person may cause any REMIC to fail to
qualify as a REMIC at any time that the Certificates are outstanding. The terms
“United States”, “State” and “international organization” shall have the
meanings set forth in Section 7701 of the Code or successor provisions. A
corporation will not be treated as an

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

39



--------------------------------------------------------------------------------

instrumentality of the United States or of any State or political subdivision
thereof for these purposes if all of its activities are subject to tax and, with
the exception of Freddie Mac, a majority of its board of directors is not
selected by such government unit.

Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

Pool: Pool I or Pool II, as the context requires.

Pool I: The mortgage pool consisting of Loan Group I-1, Loan Group I-2 and Loan
Group I-3.

Pool I Cut-off Date Balance: With respect to the Pool I Mortgage Loans,
approximately $245,220,032.

Pool I Mortgage Loans: The conventional, adjustable rate, first lien residential
mortgage loans in Pool I sold by the Seller to the Depositor pursuant to the
Mortgage Loan Purchase Agreement and subsequently transferred by the Depositor
to the Trust pursuant to the Pooling and Servicing Agreement.

Pool I Termination Price: The sum, as calculated by the Servicer, of (a) 100% of
the aggregate Outstanding Principal Balance of the Pool I Mortgage Loans, plus
Group I Accrued Interest thereon at the applicable Mortgage Rate, (b) the fair
market value of the REO Property and all other property being purchased, (c) any
unreimbursed Servicing Advances relating to Pool I, (d) any costs and damages
incurred by the Trust as a result of violation of any applicable federal, state
or local predatory or abusive lending law in connection with the origination of
any Pool Mortgage Loan and (e) all other amounts to be paid or reimbursed to the
Master Servicer, the Securities Administrator, the Delaware Trustee, the Trustee
and the Custodian under the Operative Agreements allocable to Pool I.

Pool II: The mortgage pool consisting of conventional second lien, fixed and
adjustable rate Mortgage Loans.

Pool II Cut-off Date Balance: With respect to the Pool II Mortgage Loans,
approximately $54,788,796.

Pool II Mortgage Loans: The conventional, fixed and adjustable rate, second lien
residential mortgage loans in Pool II sold by the Seller to the Depositor
pursuant to the Mortgage Loan Purchase Agreement and subsequently transferred by
the Depositor to the Trust pursuant to the Pooling and Servicing Agreement.

Pool II Termination Price: The sum, as calculated by the Servicer, of (a) 100%
of the aggregate Outstanding Principal Balance of the Pool II Mortgage Loans,
plus Group II Accrued Interest thereon at the applicable Mortgage Rate, (b) the
fair market value of the REO Property and all other property being purchased,
(c) any unreimbursed Servicing Advances relating to Pool II, (d) any costs and
damages incurred by the Trust as a result of violation of any applicable

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

40



--------------------------------------------------------------------------------

federal, state or local predatory or abusive lending law in connection with the
origination of any Pool II Mortgage Loan and (e) all other amounts to be paid or
reimbursed to the Master Servicer, the Securities Administrator, the Delaware
Trustee, the Trustee and the Custodian under the Operative Agreements allocable
to Pool II.

Pool Balance: With respect to each Mortgage Pool and any date of determination,
the aggregate Scheduled Principal Balance of the Mortgage Loans in that Mortgage
Pool as of such date.

Pool Percentage: With respect to each Mortgage Pool and any Distribution Date,
the fraction, expressed as a percentage, the numerator of which is the Pool
Balance for such Mortgage Pool for such date and the denominator of which is the
Aggregate Pool Balance for such date.

Prepayment Interest Shortfall: The amount by which one month’s interest at the
Mortgage Rate (as reduced by the Servicing Fee Rate) on a Mortgage Loan as to
which a voluntary prepayment has been made exceeds the amount of interest
actually received in connection with such prepayment.

Prepayment Period: With respect to any Distribution Date, the immediately
preceding calendar month.

Primary Mortgage Insurance Policy: Any primary mortgage guaranty insurance
policy issued in connection with a Mortgage Loan which provides compensation to
a Mortgage Note holder in the event of default by the obligor under such
Mortgage Note or the related Mortgage, or any replacement policy therefor
through the related Interest Accrual Period for such Class relating to a
Distribution Date.

Prime Rate: The prime rate of the United States money center commercial banks as
published in The Wall Street Journal, Northeast Edition.

Principal Prepayment: Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date to the extent that
it is not accompanied by an amount as to interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment, including Insurance Proceeds and Repurchase Proceeds, but
excluding the principal portion of Net Liquidation Proceeds received at the time
a mortgage loan becomes a Liquidated Mortgage Loan.

Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.

Prospectus: The prospectus supplement dated March 29, 2007, together with the
accompanying prospectus dated March 28, 2007, relating to the Class I-1A-1,
Class I-1A-2, Class I-2A-1, Class I-2A-2, Class I-3A-1, Class I-3A-2, Class
I-1X, Class I-2X, Class I-3X, Class II-A, Class I-B-1, Class I-B-2, Class I-B-3,
Class II-M-1, Class II-M-2 and Class II-B Certificates.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

41



--------------------------------------------------------------------------------

Purchase Price: With respect to the purchase of a Mortgage Loan or related REO
Property pursuant to this Agreement, an amount equal to the sum of (a) 100% of
the unpaid principal balance of such Mortgage Loan, (b) accrued interest thereon
at the applicable Mortgage Rate, from the date as to which interest was last
paid to (but not including) the Due Date in the Collection Period immediately
preceding the related Distribution Date, (c) the amount of any costs and damages
incurred by the Trust in connection with any violation of any applicable
federal, state or local predatory or abusive lending law in connection with the
origination of such Mortgage Loan and (d) the fair market value of all other
property being purchased. The Servicer and the Master Servicer shall be
reimbursed from the Purchase Price for any Mortgage Loan or related REO Property
for any Monthly Advances and Servicing Advances made or other amounts advanced
with respect to such Mortgage Loan that are reimbursable to the Servicer or the
Master Servicer under this Agreement, together with any accrued and unpaid
compensation due to the Servicer or the Master Servicer hereunder.

Qualified GIC: A guaranteed investment contract or surety bond providing for the
investment of funds in the Collection Account and insuring a minimum, fixed or
floating rate of return on investments of such funds, which contract or surety
bond shall:

(i) be an obligation of an insurance company or other corporation whose
long-term debt is rated by each Rating Agency in one of its two highest rating
categories or, if such insurance company has no long-term debt, whose claims
paying ability is rated by each Rating Agency in one of its two highest rating
categories, and whose short-term debt is rated by each Rating Agency in its
highest rating category;

(ii) provide that the Master Servicer on behalf of the Trustee may exercise all
of the rights under such contract or surety bond without the necessity of taking
any action by any other Person;

(iii) provide that if at any time the then current credit standing of the
obligor under such guaranteed investment contract is such that continued
investment pursuant to such contract of funds would result in a downgrading of
any rating of the Certificates, the Securities Administrator shall terminate
such contract without penalty and be entitled to the return of all funds
previously invested thereunder, together with Group I Accrued Interest thereon
at the interest rate provided under such contract to the date of delivery of
such funds to the Securities Administrator;

(iv) provide that the Trustee’s interest therein shall be transferable to any
successor trustee hereunder; and

(v) provide that the funds reinvested thereunder and Group I Accrued Interest
thereon be returnable to the Collection Account not later than the Business Day
prior to any Distribution Date.

Qualified Insurer: An insurance company duly qualified as such under the laws of
the states in which the related Mortgaged Properties are located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided and whose claims paying ability is
rated by each Rating Agency in its highest rating category or whose selection as
an insurer will not adversely affect the rating of the Certificates.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

42



--------------------------------------------------------------------------------

Qualifying Substitute Mortgage Loan: A mortgage loan (i) which has an
Outstanding Principal Balance not greater nor materially less than the Mortgage
Loan for which it is to be substituted; (ii) which has a Mortgage Rate and Net
Mortgage Rate not less than, and not materially greater than, such Mortgage
Loan; (iii) which has a maturity date not materially earlier or later than such
Mortgage Loan and not later than the latest maturity date of any Mortgage Loan;
(iv) which is of the same property type and occupancy type as such Mortgage
Loan; (v) with respect to a Mortgage Loan, which has a Loan-to-Value Ratio not
greater than the Loan-to-Value Ratio of such Mortgage Loan; (vi) which is
current in payment of principal and interest as of the date of substitution;
(vii) as to which the payment terms do not vary in any material respect from the
payment terms of the Mortgage Loan for which it is to be substituted and
(viii) which has a Gross Margin and Maximum Mortgage Rate no less than those of
such Mortgage Loan, has the same Index and interval between Adjustment Dates as
such Mortgage Loan, and a Minimum Lifetime Mortgage Rate no lower than that of
such Mortgage Loan.

Rating Agency: Each of Moody’s and S&P.

Realized Loss: With respect to a Mortgage Loan, (1) a Bankruptcy Loss or (2) as
to any Liquidated Mortgage Loan, the unpaid principal balance thereof plus
accrued and unpaid interest thereon at the mortgage rate through the last day of
the month of liquidation less the Net Liquidation Proceeds with respect to such
Mortgage Loan and the related Mortgaged Property. In addition, to the extent the
Servicer received with respect to any Mortgage Loan, the amount of the Realized
Loss with respect to that Mortgage Loan will be reduced to the extent such
Subsequent Recoveries are applied to reduce the Class Principal Amount, in the
case of the Group I Certificates (other than the Class I-1X, Class I-2X and
Class I-3X Certificates), or the Certificate Principal Amount, in the case of
the Group II Certificates, as applicable.

Record Date: For each class of Certificates other than the Group II Senior
Certificates and the Group II Subordinate Certificates, and each Distribution
Date, will be the close of business on the last Business Day of the calendar
month preceding such Distribution Date. For each class of Group II Senior
Certificates and the Group II Subordinate Certificates and each Distribution
Date, will be the close of business on the Business Day immediately preceding
such Distribution Date; provided, however, that if any such Certificates is no
longer a Book-Entry Certificate, the “Record Date” for such class of
Certificates shall be the close of business on the last Business Day of the
calendar month preceding such Distribution Date.

Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

43



--------------------------------------------------------------------------------

Relevant Servicing Criteria: The Servicing Criteria applicable to each party, as
set forth on Exhibit F attached hereto. Multiple parties can have responsibility
for the same Relevant Servicing Criteria. With respect to a Servicing Function
Participant engaged by the Master Servicer, the Securities Administrator, the
Custodian or the Servicer, the term “Relevant Servicing Criteria” may refer to a
portion of the Relevant Servicing Criteria applicable to such parties.

Relevant UCC: The Uniform Commercial Code as in effect in the applicable
jurisdiction.

Relief Act: The Servicemembers Civil Relief Act, or similar state or local law.

Relief Act Mortgage Loan: Any Mortgage Loan as to which the Scheduled Payment
thereof has been reduced due to the application of the Relief Act.

Relief Act Reduction: With respect to a Mortgage Loan, a reduction of the
applicable Mortgage Rate by application of the Relief Act.

REMIC: Each pool of assets in the Trust Estate designated as a REMIC pursuant to
the Preliminary Statement.

REMIC 2: As described in the Preliminary Statement.

REMIC 3: As described in the Preliminary Statement.

REMIC Provisions: The provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of Subchapter M of Chapter 1 of the Code, and related provisions, and
regulations, including proposed regulations and rulings, and administrative
pronouncements promulgated thereunder, as the foregoing may be in effect from
time to time.

REO Property: A Mortgaged Property acquired by the Servicer through foreclosure
or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan or
otherwise treated as having been acquired pursuant to the REMIC Provisions.

Reportable Event: As defined in Section 8.04(c).

Reporting Servicer: As defined in Section 8.04(b).

Repurchase Proceeds: The purchase price proceeds in connection with any
repurchase of a Mortgage Loan by the Seller and any cash deposit in connection
with the substitution of a Mortgage Loan.

Request for Release: A request for release in the form attached as Exhibit Seven
to the Custodial Agreement.

Residual Certificate: The Class R Certificate.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

44



--------------------------------------------------------------------------------

Residual Equity Interest of the Trust: The Class II-X Distributable Amount
together with the amounts distributable to the Class R Certificate under
Section 6.08.

Responsible Officer: Any vice president, any assistant vice president, any
assistant secretary, any associate, any assistant treasurer, or any other
officer of the Trustee or the Securities Administrator, as applicable,
customarily performing functions similar to those performed by any of the
above-designated officers and, in each case, having direct responsibility for
the administration of the Operative Agreements and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

Restricted Certificates: Each of the Class M-2, Class B-1, Class X and Class R
Certificates.

Rule 144A: Rule 144A of the Securities Act.

S&P: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., or any
successor in interest.

Sarbanes-Oxley Act: The Sarbanes-Oxley Act of 2002 and the rules and regulations
of the Commission promulgated thereunder (including any interpretations thereof
by the Commission’s staff).

Sarbanes-Oxley Certification: A written certification covering the activities of
all Servicing Function Participants and signed by an officer of the Master
Servicer that complies with (i) the Sarbanes-Oxley Act of 2002, as amended from
time to time, and (ii) Exchange Act Rules 13a-14(d) and 15d-14(d), as in effect
from time to time; provided that if, after the Closing Date (a) the
Sarbanes-Oxley Act of 2002 is amended, (b) the rules referred to in clause
(ii) are modified or superseded by any subsequent statement, rule or regulation
of the Commission or any statement of a division thereof, or (c) any future
releases, rules and regulations are published by the Securities and Exchange
Commission from time to time pursuant to the Sarbanes-Oxley Act of 2002, which
in any such case affects the form or substance of the required certification and
results in the required certification being, in the reasonable judgment of the
Master Servicer, materially more onerous than the form of the required
certification as of the Closing Date, the Sarbanes-Oxley Certification shall be
as agreed to by the Master Servicer, the Depositor and the Seller following a
negotiation in good faith to determine how to comply with any such new
requirements.

Scheduled Principal Balance: With respect to any Mortgage Loan and any
Distribution Date (1) the unpaid principal balance of such mortgage loan as of
the close of business on the related Due Date (giving effect to the principal
payment to be made on such Due Date and irrespective of any delinquency in its
payment), as specified in the amortization schedule at the time relating thereto
(before any adjustment to such amortization schedule by reason of any bankruptcy
or similar proceeding occurring after the Cut-off Date (other than a Deficient
Valuation) or any moratorium or similar waiver or grace period) less (2) any
Principal Prepayments and the principal portion of any Net Liquidation Proceeds
received during or prior to the immediately preceding Prepayment Period;
provided that the Scheduled Principal Balance of any Liquidated Mortgage Loan is
zero.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

45



--------------------------------------------------------------------------------

Second Lien Mortgage Loans: Mortgage Loans secured by mortgages or deeds of
trust or similar security instruments creating a second lien on the related
Mortgaged Property.

Securities Act: The Securities Act of 1933, as amended.

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as securities administrator, or any successor in interest.

Securities Intermediary: The Person acting as Securities Intermediary under this
Agreement (which is the Securities Administrator), its successor in interest,
and any successor Securities Intermediary appointed pursuant to Section 6.10.

Security Entitlement: The meaning specified in Section 8-102(a)(17) of the New
York UCC.

Seller: HomeBanc Mortgage Corporation.

Senior Certificates: The Group I Senior Certificates and the Group II Senior
Certificates.

Servicer: HomeBanc Mortgage Corporation, or its successor in interest or assigns
or any successor to the Servicer under this Agreement as herein provided.

Servicer Errors and Omission Insurance Policy: Any errors and omission insurance
policy required to be obtained by the Servicer satisfying the requirements of
Section 4.02(l).

Servicer Event of Default: Any one of the conditions or circumstances enumerated
in Section 4.07 with respect to the Servicer.

Servicer Fidelity Bond: Any fidelity bond to be maintained by the Servicer in
accordance with Section 4.02(l).

Servicer Remittance Date: The 18th day of any month, or if such 18th day is not
a Business Day, the first Business Day immediately preceding such 18th day.

Service(s)(ing): In accordance with Regulation AB, the act of servicing and
administering the Mortgage Loans or any other assets of the Trust Estate by an
entity that meets the definition of “servicer” set forth in Item 1101 of
Regulation AB and is subject to the disclosure requirements set forth in 1108 of
Regulation AB. Any uncapitalized occurrence of this term shall have the meaning
commonly understood by participants in the residential mortgage-backed
securitization market.

Servicing Account: The custodial account maintained by the Servicer on behalf of
the Trust for collection of principal and interest on the Mortgage Loans.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

46



--------------------------------------------------------------------------------

Servicing Advances: All reasonable and customary “out-of-pocket” costs and
expenses, including costs and expenses of foreclosures (including reasonable
attorneys’ fees and disbursements) incurred in the performance by the Servicer
of its servicing obligations, including, but not limited to, the cost of (1) the
preservation, restoration, inspection and protection of the Mortgaged
Properties, (2) any enforcement or judicial proceedings and (3) the management
and liquidation of Mortgaged Properties acquired in satisfaction of the related
mortgage.

Servicing Criteria: The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.

Servicing Fee: The monthly fee calculated at the Servicing Fee Rate on the
Outstanding Principal Balance of each Mortgage Loan, including any Liquidated
Mortgage Loan.

Servicing Fee Rate: With respect to any Mortgage Loan, the corresponding
servicing fee rate set forth on the schedule in Exhibit L.

Servicing File: With respect to each Mortgage Loan, the file retained by the
Servicer, which may be in electronic media so long as original documents are not
required for purposes of realization of Liquidation Proceeds, Condemnation
Proceeds or Insurance Proceeds, consisting of all documents in the Mortgage File
which are not delivered to the Custodian, the originals of such mortgage loan
documents which are held in trust for the Trustee by the Servicer.

Servicing Function Participant: Any Subservicer or Subcontractor, other than the
Servicer, the Master Servicer, the Trustee, the Custodian and the Securities
Administrator, that is participating in the servicing function within the
meaning of Regulation AB, unless such Person’s activities relate only to 5% or
less of the Mortgage Loans.

Servicing Officer: Any officer of the Servicer involved in or responsible for,
the administration and servicing of the Mortgage Loans whose name appears on a
list of servicing officers furnished by the Servicer to the Master Servicer upon
request, as such list may from time to time be amended.

Six-Month LIBOR Index: The interbank offered rates for six-month United States
dollar deposits in the London market, calculated as provided in the related
mortgage note.

Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing of Mortgage Loans but performs one or more discrete
functions identified in Item 1122(d) of Regulation AB with respect to Mortgage
Loans under the direction or authority of the Servicer (or a Subservicer of the
Servicer), the Master Servicer, the Trustee or the Securities Administrator.

Subordinate Certificates: The Group I Subordinate Certificates and the Group II
Subordinate Certificates.

Subservicer: Any Person that (i) services Mortgage Loans on behalf of the
Servicer, the Master Servicer, the Securities Administrator, the Trustee or the
Custodian and (ii) is responsible

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

47



--------------------------------------------------------------------------------

for the performance (whether directly or through subservicers or Subcontractors)
of Servicing functions required to be performed under this Agreement, any
related Servicing Agreement or any sub-servicing agreement that are identified
in Item 1122(d) of Regulation AB.

Subsequent Recovery: Any amount recovered by a Servicer or the Master Servicer
with respect to a Liquidated Mortgage Loan with respect to which a Realized Loss
was incurred after the liquidation or disposition of such Mortgage Loan.

Substitution Amount: The amount, if any, by which the Scheduled Principal
Balance of a Deleted Mortgage Loan exceeds the Scheduled Principal Balance of
the related Qualifying Substitute Mortgage Loan, or aggregate Scheduled
Principal Balance, if applicable, plus unpaid interest thereon, any related
unpaid Monthly Advances or Servicing Advances or unpaid Servicing Fees and the
amount of any costs and damages incurred by the Trust associated with a
violation of any applicable federal, state or local predatory or abusive lending
law in connection with the origination of such Deleted Mortgage Loan.

Tax Matters Person: The “tax matters person” as specified in the REMIC
Provisions.

10-K Filing Deadline: As defined in Section 8.04(b).

Title Insurance Policy: A title insurance policy maintained with respect to a
Mortgage Loan.

Trust: HomeBanc Mortgage Trust 2007-1, the Delaware statutory trust governed
hereunder.

Trust Account Property: The Trust Accounts, all amounts and investments held
from time to time in the Trust Accounts (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities,
securities entitlements, investment property or otherwise) and all proceeds of
the foregoing.

Trust Accounts: The Collection Account and the Certificate Account.

Trust Estate: The assets of the Trust, which assets consist of all accounts,
accounts receivable, contract rights, general intangibles, chattel paper,
instruments, documents, money, deposit accounts, certificates of deposit, goods,
notes, drafts, letters of credit, advices of credit, investment property,
uncertificated securities claims and rights to payment of any and every kind
consisting of, arising from or relating to any of the following: (a) the
Mortgage Loans listed in the Mortgage Loan Schedule, and interest and principal
due and payable thereon after the Cut-off Date, but not including interest and
principal due and payable on any Mortgage Loans on or before the Cut-off Date,
together with the Mortgage Files relating to such Mortgage Loans; (b) any
Insurance Proceeds, REO Property, Liquidation Proceeds and other recoveries (in
each case, subject to clause (a) above), (c) the Trust Accounts, the Servicing
Account, any Custodial Account, any Escrow Account and all amounts deposited
therein pursuant to the applicable provisions of this Agreement, (d) any
Insurance Policies, (e) the rights of the Depositor under the Mortgage Loan
Purchase Agreement, and (f) all income, revenues, issues, products, revisions,
substitutions, replacements, profits, rents and all cash and non-cash proceeds
of the foregoing.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

48



--------------------------------------------------------------------------------

Trustee: U.S. Bank National Association, not in its individual capacity but
solely as Trustee, or any successor in interest.

Trustee Fee: The annual on-going fee payable by the Master Servicer on behalf of
the Trust to the Trustee from income on funds held in the Collection Account as
provided in Section 5.07 and pursuant to the terms of the separate fee letter
agreement for HomeBanc Mortgage Trust 2007-1 Mortgage Pass-Through Certificates.

UCC: The Uniform Commercial Code as enacted in the relevant jurisdiction.

Underwriter’s Exemption: Prohibited Transaction Exemption 2007-5, 72 Fed. Reg.
13130 (2007), as amended (or any successor thereto), or any substantially
similar administrative exemption granted by the U.S. Department of Labor.

Underwriter: Bear, Stearns & Co. Inc.

Upper Tier REMIC: REMIC 3.

U.S. Person: (i) A citizen or resident of the United States; (ii) a corporation
(or entity treated as a corporation for tax purposes) created or organized in
the United States or under the laws of the United States or of any State
thereof, including, for this purpose, the District of Columbia; (iii) a
partnership (or entity treated as a partnership for tax purposes) organized in
the United States or under the laws of the United States or of any State
thereof, including, for this purpose, the District of Columbia (unless provided
otherwise by future Treasury regulations); (iv) an estate whose income is
includible in gross income for United States income tax purposes regardless of
its source; or (v) a trust, if a court within the United States is able to
exercise primary supervision over the administration of the trust and one or
more U.S. Persons have authority to control substantial decisions of the trust.
Notwithstanding the last clause of the preceding sentence, to the extent
provided in Treasury regulations, certain trusts in existence on August 20,
1996, and treated as U.S. Persons prior to such date, may elect to continue to
be U.S. Persons.

Voting Interests: The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement. At all times during the term of this Agreement, 98% of all Voting
Interests shall be allocated to the Senior Certificates and the Subordinate
Certificates; provided, however, that no Voting Interests shall be allocated to
any Certificate held by the Seller or an Affiliate of the Seller for any vote
relating to (a) changing the permitted activities of the Trust, (b) amending the
definition of “Eligible Investments” or (c) amending the definition of “Trust
Estate.” Voting Interests shall be allocated among such Certificates based on
the product of (i) 98% and (ii) the fraction, expressed as a percentage, the
numerator of which is the aggregate Class Principal Amount of all Certificates
then outstanding and the denominator of which is the Pool Balance then
outstanding. The remainder of the Voting Interests not otherwise allocated below
shall be allocated to the Class R Certificate. At all times during the term of
this Agreement, 1% of all Voting Interests shall be allocated to each of the
Class II-X and Class R Certificates, while they remain outstanding; provided,
however, that no Voting Interests shall be allocated to the Class II-X or Class
R Certificate if it is held by the Seller or an Affiliate of the Seller for any
vote relating to (a)

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

49



--------------------------------------------------------------------------------

changing the permitted activities of the Trust, (b) amending the definition of
“Eligible Investments” or (c) amending the definition of “Trust Estate.” Voting
Interests shall be allocated among the other Classes of Certificates (and among
the Certificates within each such Class) in proportion to their Class Principal
Amounts (or Certificate Principal Amounts) or Percentage Interests.

Section 1.02. Calculations With Respect to the Mortgage Loans. Calculations
required to be made pursuant to this Agreement with respect to any Mortgage Loan
in the Trust Estate shall be made based upon current information as to the terms
of the Mortgage Loans and reports of payments received from the Mortgagor on
such Mortgage Loans provided by the Servicer to the Master Servicer.

Section 1.03. Calculations With Respect to Group I Accrued Interest. Group I
Accrued Interest, if any, on any Certificate shall be calculated based upon a
360-day year consisting of twelve 30-day months.

ARTICLE IA

ORGANIZATION OF TRUST

Section 1A.01. Name of Trust. The name of the Trust formed under the Original
Trust Agreement and the Certificate of Trust is “HomeBanc Mortgage Trust
2007-1,” in which name the Trustee may conduct the business and affairs of the
Trust, make and execute contracts and agreements on behalf of the Trust and sue
and be sued.

Section 1A.02. Office. The office of the Trust shall be in care of the Trustee.
The office of the Trust shall be located at its Corporate Trust Office, or at
such other address as the Trustee may designate by written notice to the
Certificateholders, each Rating Agency and the other parties to this Agreement.

Section 1A.03. Declaration of Trust. Under the Original Trust Agreement and
effective as of the date hereof, the Depositor appointed U.S. Bank National
Association, as Trustee of the Trust, to have all the rights powers and duties
set forth herein. Under the Original Trust Agreement and effective as of the
date hereof, the Depositor appointed Wilmington Trust Company to act as Delaware
Trustee. It is the intention of the parties hereto that the Trust constitute a
statutory trust under Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code
§ 3801 et seq., as the same may be amended from time to time (the “Delaware
Statutory Trust Statute” or “DSTS”), and that this Agreement amends and restates
in its entirety the Original Trust Agreement and constitutes the governing
instrument of such statutory trust. Effective as of the date hereof, the Trustee
shall have all rights, powers and duties set forth in the Delaware Statutory
Trust Statute with respect to accomplishing the purposes of the Trust (except
those duties expressly required to be performed by the Delaware Trustee
hereunder). It is hereby confirmed that the Trustee and the Delaware Trustee
were authorized to execute the Original Trust Agreement and to file a
Certificate of Trust in substantially the form of Exhibit M with the Secretary
of State of the State of Delaware, on behalf of the Trust.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

50



--------------------------------------------------------------------------------

Section 1A.04. Purpose and Powers. The purposes of the Trust are (i) to issue
the Certificates and to sell the Certificates to or at the direction of the
Depositor; (ii) with the proceeds of the sale of the Certificates, to purchase
the Mortgage Loans and all related assets and to pay any organizational start-up
and transactional expenses of the Trust; (iii) to enter into this Agreement and
to perform its obligations hereunder; (iv) to engage in those activities,
including entering into agreements, that are necessary, suitable or convenient
to accomplish the foregoing or are incidental thereto or connected therewith;
and (v) subject to compliance with this Agreement, to engage in such other
activities as may be required in connection with the conservation of the assets
of the Trust and the making of distributions to the Certificateholders. The
Trust is hereby authorized to engage in the foregoing activities. The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement.

Section 1A.05. Liability of the Certificateholders. The Certificateholders shall
be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.

Section 1A.06. Title To Trust Property. Legal title to the assets of the Trust
shall be vested at all times in the Trust as a separate legal entity except
where applicable law in any jurisdiction requires title to any part of the Trust
to be vested in a trustee or trustees, in which case title shall be deemed to be
vested in the Trustee, a co-trustee and/or a separate trustee, as the case may
be, and in each case on behalf of the Trust. The Certificateholders shall not
have legal title to any part of the assets of the Trust. No transfer by
operation of law or otherwise of any interest of the Certificateholders shall
operate to terminate this Agreement or the trusts hereunder or entitle any
transferee to an accounting or to the transfer to it of any part of the assets
of the Trust. The Trustee, in such capacity and in its capacity as Custodian, is
hereby authorized to hold all assets of the Trust on behalf of the Trust, for
the benefit of the Certificateholders. The Holders of the Class II-X and Class R
Certificates shall hold the Residual Equity Interest of the Trust.

Section 1A.07. Situs of Trust. The Trust will be located in the State of
Delaware and administered in the States of Delaware, Massachusetts, Maryland and
Minnesota. Nothing herein shall restrict or prohibit the Trustee from having
employees within or without the State of Delaware. The Trust may also be
qualified to do business in the State of New York.

Section 1A.08. The Delaware Trustee. (a) The Delaware Trustee is appointed to
serve as the trustee of the Trust in the State of Delaware for the sole purpose
of satisfying the requirement of Section 3807(a) of the DSTS that the Trust have
at least one trustee with a principal place of business in the State of
Delaware. It is understood and agreed by the parties hereto that the Delaware
Trustee shall have none of the duties, obligations or liabilities of the
Trustee.

(b) The duties of the Delaware Trustee shall be limited to (i) accepting legal
process served on the Trust in the State of Delaware and (ii) the execution of
any certificates required to be filed with the Secretary of State of the State
of Delaware which the Delaware Trustee is required to execute under Section 3811
of the DSTS. To the extent that, at law or in equity, the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

51



--------------------------------------------------------------------------------

Delaware Trustee has duties (including fiduciary duties) and liabilities
relating thereto to the Trust or the Certificateholders, it is hereby understood
and agreed by the other parties hereto that such duties and liabilities are
replaced by the duties and liabilities of the Delaware Trustee expressly set
forth in this Agreement. The Delaware Trustee shall have no liability for the
acts or omissions of the Trustee. Except as provided above, the Delaware Trustee
shall not be deemed a trustee and shall have no management responsibilities or
owe any fiduciary duties to the Trust or the Certificateholders.

(c) The Delaware Trustee may be removed by the Trustee upon 30 days prior
written notice to the Delaware Trustee. The Delaware Trustee may resign upon 30
days prior written notice to the Trustee. No resignation or removal of the
Delaware Trustee shall be effective except upon the appointment of a successor
Delaware Trustee. If no successor has been appointed within such 30 day period,
the Delaware Trustee or the Trustee may, at the expense of the Trust, petition a
court to appoint a successor Delaware Trustee.

(d) Any Person into which the Delaware Trustee may be merged or with which it
may be consolidated, or any Person resulting from any merger or consolidation to
which the Delaware Trustee shall be a party, or any Person which succeeds to all
or substantially all of the corporate trust business of the Delaware Trustee,
shall be the successor Delaware Trustee under this Agreement without the
execution, delivery or filing of any paper or instrument or further act to be
done on the part of the parties hereto, except as may be required by applicable
law.

(e) The Delaware Trustee shall be entitled to all of the same rights,
protections indemnities and immunities under this Agreement and with respect to
the Trust as the Trustee. No amendment or waiver of any provision of this
Agreement which adversely affects the Delaware Trustee shall be effective
against it without its prior written consent.

The Delaware Trustee shall not be liable for the acts or omissions of the
Trustee, nor shall the Delaware Trustee be liable for supervising or monitoring
the performance and the duties and obligations of the Trustee or the Trust under
this Agreement or any related document. The Delaware Trustee shall not be
personally liable under any circumstances, except for its own willful
misconduct, bad faith or gross negligence. In particular, but not by way of
limitation:

(i) the Delaware Trustee shall not be personally liable for any error of
judgment made in good faith;

(ii) no provision of this Agreement shall require the Delaware Trustee to expend
or risk its personal funds or otherwise incur any financial liability in the
performance of its rights or powers hereunder, if the Delaware Trustee shall
have reasonable grounds for believing that the payment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it;

(iii) under no circumstances shall the Delaware Trustee be personally liable for
any representation, warranty, covenant, agreement, or indebtedness of the Trust;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

52



--------------------------------------------------------------------------------

(iv) the Delaware Trustee shall not be personally responsible for or in respect
of the validity or sufficiency of this Agreement or for the due execution hereof
by any other party hereto;

(v) the Delaware Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper reasonably believed by it to be
genuine and reasonably believed by it to be signed by the proper party or
parties. The Delaware Trustee may accept a certified copy of a resolution of the
board of directors or other governing body of any corporate party as conclusive
evidence that such resolution has been duly adopted by such body and that the
same is in full force and effect. As to any fact or matter the manner of
ascertainment of which is not specifically prescribed herein, the Delaware
Trustee may for all purposes hereof rely on a certificate, signed by the
Trustee, the Securities Administrator or the Master Servicer, as applicable, as
to such fact or matter, and such certificate shall constitute full protection to
the Delaware Trustee for any action taken or omitted to be taken by it in good
faith in reliance thereon;

(vi) in the exercise or administration of the Trust hereunder, the Delaware
Trustee (a) may act directly or through agents or attorneys pursuant to
agreements entered into with any of them, and the Delaware Trustee shall not be
liable for the default or misconduct of such agents or attorneys if such agents
or attorneys shall have been selected by the Delaware Trustee in good faith and
with due care and (b) may consult with counsel, accountants and other skilled
persons to be selected by it in good faith and with due care and employed by it,
and it shall not be liable for anything done, suffered or omitted in good faith
by it in accordance with the advice or opinion of any such counsel, accountants
or other skilled persons; and

(vii) except as expressly provided in this Section 1A.08, in accepting and
performing the trusts hereby created the Delaware Trustee acts solely as trustee
hereunder and not in its individual capacity, and all persons having any claim
against the Delaware Trustee by reason of the transactions contemplated by this
Agreement shall look only to the Trust for payment or satisfaction thereof.

(f) In the event of the appointment of a successor Delaware Trustee, such
successor shall cause an amendment to the Certificate of Trust to be filed with
the Secretary of State of the State of Delaware in accordance with
Section 3810(b) of the DSTS, indicating the change of such Delaware Trustee’s
identity. In addition, until the termination of the Trust and this Agreement,
the Delaware Trustee shall at all times fulfill the requirements of the DSTS.

(g) Upon written notification from the Securities Administrator that the Trust
has been terminated in accordance with Article X, the Delaware Trustee shall
cause the Certificate of Trust to be cancelled by filing a certificate of
cancellation with the Secretary of State of the State of Delaware in accordance
with Section 3810(d) of the DSTS.

Section 1A.09 Separateness Provisions. The Trust shall not commingle its assets
with those of any other entity. The Trust shall maintain its financial and
accounting books and records separate from those of any other entity. Except as
expressly set forth herein, the Trust

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

53



--------------------------------------------------------------------------------

shall pay its indebtedness, operating expenses and liabilities from its own
funds, and the Trust shall neither incur any indebtedness nor pay the
indebtedness, operating expenses and liabilities of any other entity. The Trust
shall not engage in any dissolution, liquidation, consolidation, merger or sale
of assets except as specifically provided for herein. The Trust shall maintain
appropriate minutes or other records of all appropriate actions and shall
maintain its office separate from the offices of the Depositor or any of its
Affiliates. The Trust shall not engage in any business activity other than as
contemplated by this Agreement and related documentation. The Trust shall not
form, or cause to be formed, any subsidiaries and shall not own or acquire any
asset other than as contemplated by this Agreement and related documentation.
Other than as contemplated by this Agreement and related documentation, the
Trust shall not follow the directions or instructions of the Depositor. The
Trust shall hold itself out as a separate entity from the Depositor, the
Certificateholders and any of their Affiliates, conduct its own business in its
own name and use stationery, invoices, checks or other business forms under its
own name and not that of any Certificateholder, Affiliate, or other person. The
Trust shall observe all formalities required under the Delaware Statutory Trust
Statute. The Trust shall not hold out its credit as being available to satisfy
the obligations of any other person or entity. The Trust shall not acquire the
obligations or securities of its Affiliates or the Seller. Other than as
contemplated by this Agreement and related documentation, the Trust shall not
pledge its assets for the benefit of any other person or entity. The Trust shall
correct any known misunderstanding regarding its separate identity. The Trust
shall not identify itself as a division of any other person or entity. The Trust
shall maintain adequate capital in light of its contemplated business
operations. The Trust shall conduct business with its affiliates on an
arm’s-length basis.

For accounting purposes, the Trust shall be treated as an entity separate and
distinct from any Certificateholder. The pricing and other material terms of all
transactions and agreements to which the Trust is a party shall be intrinsically
fair to all parties thereto. This Agreement is and shall be the only agreement
among the parties hereto with respect to the creation, operation and termination
of the Trust.

Section 1A.10 Assets of the Trust. The assets of the Trust shall be limited to
the assets described in the definition of “Trust Estate.”

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS

Section 2.01. Creation and Declaration of Trust; Conveyance of Mortgage Loans.

(a) Mortgage Loans. As of the Closing Date, the Depositor concurrently with the
execution and delivery of this Agreement, does hereby transfer, assign, set
over, deposit with and otherwise convey to the Trust, without recourse, subject
to Section 3.01, in trust, all the right, title and interest of the Depositor in
and to all accounts, accounts receivable, contract rights, general intangibles,
chattel paper, instruments, documents, money, deposit accounts, certificates of
deposit, goods, notes, drafts, letters of credit, advices of credit, investment
property, uncertificated securities claims and rights to payment of any and
every kind consisting of, arising from or relating to any of the following:
(a) the Mortgage Loans listed in the Mortgage Loan Schedule,

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

54



--------------------------------------------------------------------------------

and all interest and principal due and payable thereon after the Cut-off Date,
but not including interest and principal due and payable on any Mortgage Loans
on or before the Cut-off Date, together with the Mortgage Files relating to such
Mortgage Loans, (b) any Insurance Proceeds, REO Property, Liquidation Proceeds
and other recoveries (in each case, subject to clause (a) above), (c) all Escrow
Payments, (d) any Insurance Policies, (e) the rights of the Depositor under the
Mortgage Loan Purchase Agreement, (f) the Depositor’s security interest in any
collateral pledged to secure the Mortgage Loans, including the Mortgaged
Properties, and (g) all income, revenues, issues, products, revisions,
substitutions, replacements, profits, rents and all cash and non-cash proceeds
of the foregoing to have and to hold, in trust; and the Trustee declares that,
subject to the review provided for in Section 2.02, it has received and shall
hold the Trust Estate, as Trustee, in trust, for the benefit and use of the
Certificateholders and for the purposes and subject to the terms and conditions
set forth in this Agreement, and, concurrently with such receipt, the Trust has
issued and delivered the Certificates to or upon the order of the Depositor, in
exchange for the Mortgage Loans and the other property of the Trust Estate.

Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby assign to the Trustee all of its rights and interest under the
Mortgage Loan Purchase Agreement but without delegation of any of its
obligations thereunder. The Trustee hereby accepts such assignment, and shall be
entitled to exercise all the rights of the Depositor under the Mortgage Loan
Purchase Agreement as if, for such purpose, it were the Depositor. Upon the
issuance of the Certificates, ownership in the Trust Estate shall be vested in
the Trustee for the benefit of the Certificateholders. The foregoing sale,
transfer, assignment, set-over, deposit and conveyance does not and is not
intended to result in creation or assumption by the Trustee of any obligation of
the Depositor, the Seller, or any other Person in connection with the Mortgage
Loans or any other agreement or instrument relating thereto except as
specifically set forth herein.

It is agreed and understood by the Seller, the Depositor and the Trustee (and
the Depositor so represents and recognizes) that it is not intended that any
Mortgage Loan to be included in the Trust Estate be (i) a “High-Cost Home Loan”
as defined in the New Jersey Home Ownership Act effective November 27, 2003,
(ii) a “High-Cost Home Loan” as defined in the New Mexico Home Loan Protection
Act effective January 1, 2004, (iii) a “High-Cost Home Mortgage Loan” as defined
in the Massachusetts Predatory Home Loan Practices Act effective November 7,
2004 or (iv) a “High Cost Home Loan” as defined in the Indiana Home Loan
Practices Act effective January 1, 2005.

(b) In connection with such transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Trustee, and/or the Custodian acting on the Trustee’s
behalf, the following documents or instruments (collectively, the “Mortgage Loan
Documents”) with respect to each Mortgage Loan so transferred and assigned (as
to each, a “Mortgage File”):

(i) the original Mortgage Note, endorsed either (A) in blank or (B) to the order
of the Trustee in the form of the Form of Endorsement set forth in Exhibit Two
to the Custodial Agreement, or with respect to any lost Mortgage Note, an
original lost note affidavit, in the form set forth in Exhibit Three to the
Custodial Agreement, stating that the original Mortgage Note was lost, misplaced
or destroyed, together with a copy of the related Mortgage Note;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

55



--------------------------------------------------------------------------------

(ii) except as provided below, the original Mortgage with evidence of recording
thereon (if the related Mortgage Loan is a MERS Mortgage Loan, the Mortgage
shall note the MIN and contain language that such Mortgage Loan is a MERS
Mortgage Loan). If in connection with any Mortgage Loan, the Servicer cannot
deliver or cause to be delivered the original Mortgage with evidence of
recording thereon on or prior to the Closing Date because of a delay caused by
the public recording office where such Mortgage has been delivered for
recordation or because such Mortgage has been lost or because such public
recording office retains the original recorded Mortgage, the Servicer shall
deliver or cause to be delivered to the Custodian a photocopy of such Mortgage
together with (i) in the case of a delay caused by the public recording office,
an Officer’s Certificate of the Servicer stating that such Mortgage has been
delivered to the appropriate public recording office for recordation and that
the original recorded Mortgage or a copy of such Mortgage certified by such
public recording office to be a true and complete copy of the original recorded
Mortgage will be promptly delivered to the Custodian upon receipt thereof by the
Servicer; or (ii) in the case of a Mortgage where a public recording office
retains the original recorded Mortgage or in the case where a Mortgage is lost
after recordation in a public recording office, a copy of such Mortgage with the
recording information thereon certified by such public recording office to be a
true and complete copy of the original recorded Mortgage;

(iii) with respect to each Non-MERS Mortgage Loan, an original Assignment of
Mortgage (which may be in the form of a blanket assignment if permitted in the
jurisdiction where the Mortgaged Property is located) with evidence of recording
thereon unless an Opinion of Counsel described in clause (c) below is delivered
to the Trustee and the Rating Agencies, in which case, the Assignment of
Mortgage shall be in form and substance acceptable for recording. The Mortgage
shall be assigned either (A) in blank, without recourse, or (B) to “U.S. Bank
National Association, as Trustee of the HomeBanc Mortgage Trust 2007-1 Mortgage
Pass-Through Certificates,” without recourse;

(iv) an original copy of any intervening assignment of Mortgage showing a
complete chain of assignments or, in the case of an intervening assignment that
has not been received by the Servicer from the public recording office, an
Officer’s Certificate of the Servicer stating that such intervening assignment
has been delivered to the appropriate public recording office for recordation
and that the original recorded intervening assignment or a copy of such
intervening assignment certified by such public recording office to be a true
and complete copy of the original recorded intervening assignment will be
promptly delivered to the Custodian upon receipt thereof by the Servicer, or in
the case of an intervening assignment where a public recording office retains
the original recorded intervening assignment, a copy of such intervening
assignment with the recording information thereon certified by such public
recording office to be a true and complete copy of the original recorded
intervening assignment; or in the case of an intervening assignment that has
been lost, a written Opinion of Counsel for the Seller that such original
intervening assignment is not required to enforce the Trustee’s interest in the
Mortgage Loans;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

56



--------------------------------------------------------------------------------

(v) the original or a certified copy of lender’s Title Insurance Policy (or, in
lieu thereof, a commitment to issue such Title Insurance Policy, with an
original or a certified copy of such Title Insurance Policy to follow as soon
after the Closing Date as reasonably practicable) or attorney’s opinion of title
and abstract of title;

(vi) the original or copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any;

(vii) the original or copies of each assumption, modification, written assurance
or substitution agreement, if any, or as to any such agreement which cannot be
delivered prior to the Closing Date because of a delay caused by the public
recording office where such assumption, modification or substitution agreement
has been delivered for recordation, a photocopy of such assumption, modification
or substitution agreement, pending delivery of the original thereof, together
with an Officer’s Certificate of the Depositor certifying that the copy of such
assumption, modification or substitution agreement delivered to the Custodian is
a true copy and that the original of such agreement has been forwarded to the
public recording office; and

(viii) the original of any security agreement or equivalent instrument executed
in connection with the Mortgage or as to any security agreement or equivalent
instrument that cannot be delivered on or prior to the Closing Date because of a
delay caused by the public recording office where such document has been
delivered for recordation, a photocopy of such document, pending delivery of the
original thereof, together with an Officer’s Certificate of the Depositor
certifying that the copy of such security agreement, chattel mortgage or their
equivalent delivered to the Custodian is a true copy and that the original of
such document has been forwarded to the public recording office.

The Depositor and the Seller acknowledge and agree that the form of endorsement
attached to the Custodial Agreement as Exhibit Two to the Custodial Agreement is
intended to effect the transfer to the Trustee, for the benefit of the
Certificateholders, of the Mortgage Notes and the Mortgages.

(c) Assignments of Mortgage with respect to each Non-MERS Mortgage Loan shall be
recorded; provided, however, that such Assignments of Mortgage need not be
recorded if, on or prior to the Closing Date, the Seller delivers an Opinion of
Counsel (which must be Independent counsel) acceptable to the Rating Agencies,
to the effect that recording in such states is not required to protect the
Trustee’s interest in the related Non-MERS Mortgage Loans.

(d) In instances where a Title Insurance Policy is required to be delivered to
the Trustee or the Custodian on behalf of the Trustee under clause (b)(vi) above
and is not so delivered, the Seller will provide a copy of such Title Insurance
Policy to the Trustee, or to the Custodian on behalf of the Trustee no later
than ninety (90) days of the receipt by the Seller of the recorded documents
from the applicable public recording office.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

57



--------------------------------------------------------------------------------

(e) For Mortgage Loans (if any) that have been prepaid in full after the Cut-off
Date and prior to the Closing Date, the Depositor, in lieu of delivering the
above documents, herewith delivers to the Trustee, or to the Custodian on behalf
of the Trustee, an Officer’s Certificate which shall include a statement to the
effect that all amounts received in connection with such prepayment that are
required to be deposited in the Collection Account pursuant to Section 5.06 have
been so deposited. All original documents that are not delivered to the Trustee
or the Custodian on behalf of the Trustee shall be held by the Servicer in trust
for the benefit of the Trustee and the Certificateholders.

Section 2.02. Acceptance of Trust Estate; Review of Documentation.

(a) Subject to the provisions of Section 2.01, the Trustee acknowledges receipt
of the assets transferred by the Depositor of the assets included in the Trust
Estate and has directed that the documents referred to in Section 2.01 and all
other assets included in the definition of “Trust Estate” be delivered to the
Trustee (or the Custodian) on its behalf.

The Trustee, by execution and delivery hereof, acknowledges receipt by it or by
the Custodian on its behalf of the Mortgage Files pertaining to the Mortgage
Loans listed on the Mortgage Loan Schedule, subject to review thereof by the
Trustee, or by the Custodian on behalf of the Trustee, under this Section 2.02.
The Trustee, or the Custodian on behalf of the Trustee, will execute and deliver
to the Depositor, the Master Servicer, the Servicer (and the Trustee if
delivered by the Custodian) on the Closing Date an Initial Certification,
subject to any exceptions listed on the exception report attached thereto, in
the form annexed to the Custodial Agreement as Exhibit Four (the “Initial
Certification”).

(b) Within 90 days after the Closing Date, the Trustee or the Custodian on
behalf of the Trustee, will, for the benefit of Certificateholders, review each
Mortgage File to ascertain that all required documents set forth in Section 2.01
have been received and appear on their face to contain the requisite signatures
by or on behalf of the respective parties thereto, and shall deliver to the
Depositor, the Seller (and the Trustee if delivered by the Custodian) an Interim
Certification subject to any exceptions listed on the exception report attached
thereto in the form annexed to the Custodial Agreement as Exhibit Five to the
effect that, as to each Mortgage Loan listed in the Mortgage Loan Schedule
(other than any Mortgage Loan prepaid in full or any specifically identified in
such certification as not covered by such certification), (i) all of the
applicable documents specified in Section 2.01(b) are in its possession and
(ii) such documents have been reviewed by it and appear to relate to such
Mortgage Loan (the “Interim Certification”). The Trustee, or the Custodian on
behalf of the Trustee, shall determine whether such documents are executed and
endorsed, but shall be under no duty or obligation to inspect, review or examine
any such documents, instruments, certificates or other papers to determine that
the same are valid, binding, legally effective, properly endorsed, genuine,
enforceable or appropriate for the represented purpose or that they have
actually been recorded or are in recordable form or that they are other than
what they purport to be on their face. Neither the Trustee nor the Custodian
shall have any responsibility for verifying the genuineness or the legal
effectiveness of or authority for any signatures of or on behalf of any party or
endorser or for the perfection or priority of any document.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

58



--------------------------------------------------------------------------------

(c) If in the course of the review described in paragraph (b) above the Trustee
or the Custodian discovers any document or documents constituting a part of a
Mortgage File that is missing, does not appear regular on its face (i.e., is
mutilated, damaged, defaced, torn or otherwise physically altered) or appears to
be unrelated to the Mortgage Loans identified in the Mortgage Loan Schedule, as
applicable (each, a “Material Defect”), the Trustee or the Custodian,
discovering such Material Defect shall identify the Mortgage Loan to which such
Material Defect relates in the Interim Certification delivered to the Depositor
and the Master Servicer. Within 90 days of its receipt of such notice, the
Seller shall cure such Material Defect (and, in such event, the Seller shall
provide the Trustee and the Custodian with an Officer’s Certificate confirming
that such cure has been effected). If the Seller does not so cure such Material
Defect, and if a loss has been incurred with respect to such Mortgage Loan that
would, if such Mortgage Loan were not purchased from the Trust, constitute a
Realized Loss, and such loss is attributable to the failure of the Seller to
cure such Material Defect, the Seller shall repurchase the related Mortgage Loan
from the Trust Estate at the Purchase Price. A loss shall be deemed to be
attributable to the failure of the Seller to cure a Material Defect if, as
determined by the Seller acting in good faith, absent such Material Defect, such
loss would not have been incurred. The Seller may, in lieu of repurchasing a
Mortgage Loan pursuant to this Section 2.02, substitute for such Mortgage Loan a
Qualifying Substitute Mortgage Loan in accordance with the provisions of
Section 3.03. The failure of the Trustee or the Custodian to deliver the Interim
Certification within 90 days after the Closing Date shall not affect or relieve
the Seller of its obligation to repurchase any Mortgage Loan pursuant to this
Section 2.02 or any other Section of this Agreement requiring the repurchase of
Mortgage Loans from the Trust.

(d) Within 180 days following the Closing Date, the Trustee, or the Custodian,
shall deliver to the Depositor, the Master Servicer and the Servicer (and the
Trustee if delivered by the Custodian) a Final Certification subject to any
exceptions listed on the exception report attached thereto substantially in the
form attached to the Custodial Agreement as Exhibit Six evidencing the
completeness of the Mortgage Files in its possession or control, with any
exceptions noted thereto (the “Final Certification”).

(e) Nothing in this Agreement shall be construed to constitute an assumption by
the Trust, the Trustee, the Custodian or the Certificateholders of any
unsatisfied duty, claim or other liability on any Mortgage Loan or to any
Mortgagor.

(f) Notwithstanding anything to the contrary contained herein, each of the
parties hereto acknowledges that the Custodian shall perform the applicable
review of the Mortgage Loans and respective certifications thereof as provided
in the Custodial Agreement.

(g) Upon execution of this Agreement, the Depositor hereby delivers to the
Trustee and the Trustee acknowledges a receipt of the Mortgage Loan Purchase
Agreement.

(h) For purposes of the determinations required to be made by the Trustee or the
Custodian pursuant to paragraphs (a) through (d) of this Section 2.02, the
Trustee or the Custodian, as applicable, shall be entitled to conclusively rely
upon the diskette, tape or other electronic media provided by or on behalf of
the Seller with respect to the Mortgage Loans.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

59



--------------------------------------------------------------------------------

Section 2.03. Grant Clause.

(a) It is intended that the conveyance by the Depositor to the Trustee of the
Mortgage Loans, as provided for in Section 2.01 be construed as a sale by the
Depositor to the Trustee of the Mortgage Loans and other assets in the Trust
Estate for the benefit of the Certificateholders. Further, it is not intended
that any such conveyance be deemed to be a pledge of the Mortgage Loans by the
Depositor to the Trustee to secure a debt or other obligation of the Depositor.
However, in the event that the Mortgage Loans are held to be property of the
Depositor or if for any reason this Agreement is held or deemed to create a
security interest in the Mortgage Loans and other assets in the Trust Estate,
then it is intended that (a) this Agreement shall also be deemed to be a
security agreement within the meaning of Articles 8 and 9 of the Delaware UCC
(or the Relevant UCC if not the Delaware UCC); (b) the conveyances provided for
in Section 2.01 shall be deemed to be (1) a grant by the Depositor to the
Trustee of a security interest in all of the Depositor’s right (including the
power to convey title thereto), title and interest, whether now owned or
hereafter acquired, in and to (A) the Mortgage Loans, including the Mortgage
Notes, the Mortgages, any related insurance policies and all other documents in
the related Mortgage Files, (B) all amounts payable pursuant to the Mortgage
Loans in accordance with the terms thereof and (C) any and all general
intangibles consisting of, arising from or relating to any of the foregoing, and
all proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including without limitation
all Liquidation Proceeds, all Insurance Proceeds, all amounts from time to time
held or invested in the Collection Account, whether in the form of cash,
instruments, securities or other property and (2) an assignment by the Depositor
to the Trustee of any security interest in any and all of the Depositor’s right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the property described in the foregoing
clauses (1)(A) through (C); (c) the possession by the Trustee or any other agent
of the Trustee of Mortgage Notes, and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be deemed to be
“possession by the secured party,” or possession by a purchaser or a person
designated by such secured party, for purposes of perfecting the security
interest pursuant to the Delaware UCC and any other Relevant UCC (including,
without limitation, Section 9-313, 8-313 or 8-321 thereof); and
(d) notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of the Trustee for the purpose
of perfecting such security interest under applicable law.

(b) The Depositor and, at the Depositor’s direction, the Trustee on behalf of
the Certificateholders shall, to the extent consistent with this Agreement, take
such reasonable actions as may be necessary to ensure that, if this Agreement
were deemed to create a security interest in the Mortgage Loans and the other
property of the Trust Estate, such security interest would be deemed to be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. Without limiting the
generality of the foregoing, the Depositor shall prepare and file any UCC
financing statements that are necessary to perfect the Trustee’s security
interest in or lien on the Mortgage Loans, as evidenced by an Officer’s
Certificate of the Depositor, and furnish a copy of each such filed financing
statement to the Securities Administrator. The Trustee shall prepare and file,
at the expense of the Trust, all filings necessary to maintain the effectiveness
of any original filings necessary under the Relevant UCC to perfect the
Trustee’s security interest in or lien on the Mortgage Loans, including without
limitation (x) continuation statements, and (y) to the extent that a Responsible
Officer of the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

60



--------------------------------------------------------------------------------

Trustee has received written notice of such change or transfer, such other
statements as may be occasioned by (1) any change of name of the Seller, the
Depositor or the Trustee, (2) any change of location of the place of business or
the chief executive office of the Seller or the Depositor or (3) any transfer of
any interest of the Seller or the Depositor in any Mortgage Loan.

The Depositor shall not organize under the law of any jurisdiction other than
the state under which each is organized as of the Closing Date (whether changing
its jurisdiction of organization or organizing under an additional jurisdiction)
without giving thirty (30) days prior written notice of such action to its
immediate and mediate transferee, including the Trustee. Before effecting such
change, the Depositor shall prepare and file in the appropriate filing office
any financing statements or other statements necessary to continue the
perfection of the interests of its immediate and mediate transferees, including
the Trustee, in the Mortgage Loans. In connection with the transactions
contemplated by this Agreement, the Depositor authorizes its immediate or
mediate transferee to file in any filing office any initial financing
statements, any amendments to financing statements, any continuation statements,
or any other statements or filings described in this Section 2.03(b).

(c) The Depositor shall not take any action inconsistent with the sale by the
Depositor of all of its right, title and interest in and to the Trust Estate and
shall indicate or shall cause to be indicated in its records and records held on
its behalf that ownership of each Mortgage Loan and the other property of the
Trust Estate is held by the Trustee. In addition, the Depositor shall respond to
any inquiries from third parties with respect to ownership of a Mortgage Loan or
any other property of the Trust Estate by stating that it is not the owner of
such Mortgage Loan and that ownership of such Mortgage Loan or other property of
the Trust Estate is held by the Trustee on behalf of the Certificateholders.

Section 2.04. Covenant of Seller with Respect to Certificates. As of any date of
determination, none of the Seller, its Affiliates or its agents may, in the
aggregate, hold more than 90% of the aggregate Class Principal Amount or
Percentage Interests in the Certificates.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Depositor and the Seller.

(a) The Depositor hereby represents and warrants to the Trustee for the benefit
of Certificateholders, the Securities Administrator, the Master Servicer, the
Seller and the Servicer as of the Closing Date or such other date as is
specified, that:

(i) This Agreement constitutes a legal, valid and binding obligation of the
Depositor, enforceable against the Depositor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity);

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

61



--------------------------------------------------------------------------------

(ii) Immediately prior to the transfer by the Depositor to the Trust of each
Mortgage Loan, the Depositor had good and equitable title to each Mortgage Loan
(insofar as such title was conveyed to it by the Seller) subject to no prior
lien, claim, participation interest, mortgage, security interest, pledge, charge
or other encumbrance or other interest of any nature;

(iii) As of the Closing Date, the Depositor has transferred all right, title and
interest in the Mortgage Loans to the Trustee on behalf of the Trust;

(iv) The Depositor has not transferred the Mortgage Loans to the Trust with any
intent to hinder, delay or defraud any of its creditors; and

(v) The Depositor has been duly organized and is validly existing as a
corporation in good standing under the laws of Delaware, with full power and
authority to own its assets and conduct its business as presently being
conducted.

(b) The Seller hereby represents and warrants to the Trustee for the benefit of
Certificateholders, the Securities Administrator, the Master Servicer and the
Depositor as of the Closing Date or such other date as is specified, that:

(i) the Seller is a Georgia corporation, duly organized validly existing and in
good standing under the laws of the State of Georgia, and has the corporate
power to own its assets and to transact the business in which it is currently
engaged. The Seller is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the character of the
business transacted by it or any properties owned or leased by it requires such
qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
other) of the Seller;

(ii) the Seller has the corporate power and authority to make, execute, deliver
and perform this Agreement and all of the transactions contemplated under the
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. When executed and
delivered, this Agreement will constitute the legal, valid and binding
obligation of the Seller enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies;

(iii) the Seller is not required to obtain the consent of any other party or any
consent, license, approval or authorization from, or registration or declaration
with, any governmental authority, bureau or agency in connection with the
execution, delivery, performance, validity or enforceability of this Agreement,
except for such consent, license, approval or authorization, or registration or
declaration, as shall have been obtained or filed, as the case may be, prior to
the Closing Date;

(iv) the execution, delivery and performance of this Agreement by the Seller
will not violate any provision of any existing law or regulation or any order or
decree of

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

62



--------------------------------------------------------------------------------

any court applicable to the Seller or any provision of the articles of
incorporation or bylaws of the Seller, or constitute a material breach of any
mortgage, indenture, contract or other agreement to which the Seller is a party
or by which the Seller may be bound; and

(v) no litigation or administrative proceeding of or before any court, tribunal
or governmental body is currently pending, or to the knowledge of the Seller
threatened, against the Seller or any of its properties or with respect to this
Agreement which in the opinion of the Seller has a reasonable likelihood of
resulting in a material adverse effect on the transactions contemplated by this
Agreement.

(c) The Seller hereby makes for the benefit of the Trustee for the benefit of
Certificateholders, the Securities Administrator, the Master Servicer and the
Depositor as of the Closing Date or such other date as is specified, with
respect to the Mortgage Loans, the representations and warranties set forth in
Exhibit A of the Mortgage Loan Purchase Agreement.

(d) To the extent that any fact, condition or event with respect to a Mortgage
Loan constitutes a breach of a representation or warranty of the Seller under
subsection (c) above or the Mortgage Loan Purchase Agreement, the only right or
remedy of the Trustee or any Certificateholder hereunder shall be their rights
to enforce the obligations of the Seller under any applicable representation or
warranty made by it. The Trustee on behalf of the Trust acknowledges that the
Depositor shall have no obligation or liability with respect to any breach of
any representation or warranty with respect to the Mortgage Loans (except as set
forth in Section 3.01(a)(ii)) under any circumstances.

Section 3.02. Discovery of Breach. It is understood and agreed that the
representations and warranties (i) of the Depositor set forth in
Section 3.01(a), (ii) of the Seller set forth in Section 3.01(b) and (c), and
(iii) of the Servicer pursuant to Section 4.05 of this Agreement, shall each
survive delivery of the Mortgage Files and the Assignment of Mortgage of each
Mortgage Loan to the Trustee and shall continue throughout the term of this
Agreement. With respect to the representations and warranties which are made to
the best of the Seller’s knowledge, if it is discovered by the Depositor, the
Seller, the Securities Administrator, the Trustee, the Master Servicer, the
Underwriter or the Servicer that the substance of such representation and
warranty is inaccurate and such inaccuracy materially and adversely affects the
value of the Mortgage Loans or the interests of the Certificateholders or the
Trustee therein, notwithstanding such Seller’s lack of knowledge with respect to
the substance of such representation or warranty, remedies for breach will apply
to such inaccuracy. Any breach of the representation and warranty set forth in
clauses (cc), (ee) and (ff) of Exhibit A of the Mortgage Loan Purchase Agreement
shall be deemed to materially and adversely affect the interest of the Trust in
that Mortgage Loan, notwithstanding the Seller’s lack of knowledge with respect
to the substance of such representation and warranty. Upon discovery by any of
the Depositor, the Master Servicer, the Securities Administrator or the Trustee
of a breach of any of such representations and warranties made by the Seller
that adversely and materially affects the value of the related Mortgage Loan or
the interests of the Certificateholders or the Trustee therein, the party
discovering such breach shall give prompt written notice to the other parties.
Within 90 days of the discovery by the Seller of a breach of any representation
or warranty given to the Trustee by

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

63



--------------------------------------------------------------------------------

the Seller or the Seller’s receipt of written notice of such a breach, the
Seller shall either (a) cure such breach in all material respects,
(b) repurchase such Mortgage Loan or any property acquired in respect thereof
from the Trustee at the Purchase Price or (c) substitute a Qualifying Substitute
Mortgage Loan for the affected Mortgage Loan.

Section 3.03. Repurchase, Purchase or Substitution of Mortgage Loans.

(a) With respect to any Mortgage Loan repurchased by the Seller pursuant to
Section 3.02 of this Agreement, the principal portion of the funds in respect of
such repurchase of a Mortgage Loan will be considered a Principal Prepayment and
the Purchase Price shall be deposited in the Collection Account. Upon receipt by
the Securities Administrator of the full amount of the Purchase Price for a
Deleted Mortgage Loan and the receipt by the Trustee of notification thereof, or
upon receipt of notification from the Custodian that it had received the
Mortgage File for a Qualifying Substitute Mortgage Loan substituted for a
Deleted Mortgage Loan (and any applicable Substitution Amount), the Trustee
shall release or cause to be released and reassign to the Depositor or the
Seller, as applicable, the related Mortgage File for the Deleted Mortgage Loan
and shall execute and deliver such instruments of transfer or assignment, in
each case without recourse, representation or warranty, as shall be necessary to
vest in such party or its designee or assignee title to any Deleted Mortgage
Loan released pursuant hereto, free and clear of all security interests, liens
and other encumbrances created by this Agreement, which instruments shall be
prepared by the Servicer and the Trustee shall have no further responsibility
with respect to the Mortgage File relating to such Deleted Mortgage Loan. The
Seller indemnifies and holds the Trust Estate, the Master Servicer, the
Securities Administrator, the Trustee, the Delaware Trustee, the Depositor and
each Certificateholder harmless against any and all taxes, claims, losses,
penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that the Trust Estate, the
Trustee, the Master Servicer, the Securities Administrator, the Delaware
Trustee, the Depositor and any Certificateholder may sustain in connection with
any actions of such Seller relating to a repurchase of a Mortgage Loan other
than in compliance with the terms of this Section 3.03 and the Mortgage Loan
Purchase Agreement, to the extent that any such action causes an Adverse REMIC
Event.

(b) With respect to each Qualifying Substitute Mortgage Loan to be delivered to
the Trustee (or the Custodian) in exchange for a Deleted Mortgage Loan: (i) the
Depositor or the Seller, as applicable, must deliver to the Trustee (or a
Custodian) the Mortgage File for the Qualifying Substitute Mortgage Loan
containing the documents set forth in Section 2.01(b) along with a written
certification certifying as to the delivery of such Mortgage File and containing
the granting language set forth in Section 2.01(a); and (ii) the Seller and the
Depositor will be deemed to have made, with respect to such Qualifying
Substitute Mortgage Loan, each of the representations and warranties made by it
with respect to the related Deleted Mortgage Loan. As soon as practicable after
the delivery of any Qualifying Substitute Mortgage Loan hereunder, the Trustee,
at the expense of the Depositor and at the direction and with the cooperation of
the Servicer shall (i) with respect to a Qualifying Substitute Mortgage Loan
that is a Non-MERS Mortgage Loan, cause the Assignment of Mortgage to be
recorded by the Servicer if required pursuant to Section 2.01(c), or (ii) with
respect to a Qualifying Substitute Mortgage Loan that is a MERS Mortgage Loan,
cause to be taken such actions as are necessary to cause the Trustee (on behalf
of the Trust) to be clearly identified as the owner of each such Mortgage Loan
on the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

64



--------------------------------------------------------------------------------

records of MERS if required pursuant to Section 2.01(c). The Trustee or its
designee shall amend the Mortgage Loan Schedule to reflect the withdrawal of any
Mortgage Loan from the terms of this Agreement and the Mortgage Loan Purchase
Agreement and the addition, if any, of a Qualified Substitute Mortgage Loan.

(c) Notwithstanding any other provision of this Agreement, the right to
substitute Mortgage Loans pursuant to this Article III shall be subject to the
additional limitations that no substitution of a Qualifying Substitute Mortgage
Loan for a Deleted Mortgage Loan shall be made unless the Trustee has received
an Opinion of Counsel addressed to the Trustee (at the expense of the party
seeking to make the substitution) that, under current law, such substitution
will not cause an Adverse REMIC Event.

ARTICLE IV

ADMINISTRATION AND SERVICING OF THE

MORTGAGE LOANS BY THE SERVICER

Section 4.01. Servicer to Perform Servicing Responsibilities.

(a) Contract for Servicing; Possession of Servicing Files. The Trustee does
hereby contract with the Servicer for the servicing of the Mortgage Loans for
the benefit of the Trust and the Trustee. The Servicer shall maintain a
Servicing File with respect to each Mortgage Loan in order to service such
Mortgage Loans pursuant to this Agreement and each Servicing File delivered to
the Servicer shall be held in trust by the Servicer for the benefit of the Trust
and the Trustee. The Servicer’s possession of any portion of the Mortgage Loan
documents shall be at the will of the Trustee for the sole purpose of
facilitating servicing of the related Mortgage Loan pursuant to this Agreement,
and such retention and possession by the Servicer shall be in a custodial
capacity only. The ownership of each Mortgage Note, Mortgage, and the contents
of the Servicing File shall be vested in the Trustee and the ownership of all
records and documents with respect to the related Mortgage Loan prepared by or
which come into the possession of the Servicer shall immediately vest in the
Trustee and shall be retained and maintained, in trust, by the Servicer at the
will of the Trustee in such custodial capacity only. The Servicing File retained
by the Servicer pursuant to this Agreement shall be identified in accordance
with the Servicer’s file tracking system to reflect the ownership of the related
Mortgage Loan by the Trustee. The Servicer shall release from its custody the
contents of any Servicing File retained by it only in accordance with this
Agreement.

(b) Books and Records. All rights arising out of the Mortgage Loans shall be
vested in the Trustee, subject to the Servicer’s rights to service and
administer the Mortgage Loans hereunder in accordance with the terms of this
Agreement. All funds received on or in connection with a Mortgage Loan, other
than the Servicing Fee and other compensation and reimbursement to which the
Servicer and the Master Servicer are entitled as set forth herein, including but
not limited to Section 4.04(c), shall be received and held by them in trust for
the benefit of the Trustee pursuant to the terms of this Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

65



--------------------------------------------------------------------------------

The Servicer shall forward to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with Section 4.02(a) within one week of their
execution; provided, however, that the Servicer shall provide the Custodian with
a Servicer certified true copy of any such document submitted for recordation
within one week of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original within 180 days of its submission for recordation.

Section 4.02. Servicing of the Mortgage Loans.

(a) Servicer to Service. The Servicer, acting directly or through one or more
Subservicers as provided in Section 4.09, shall service and administer the
Mortgage Loans from and after the Closing Date and, except where prior consent
of the Master Servicer is required under this Agreement, in accordance with this
Agreement and with Accepted Servicing Practices, and shall have full power and
authority, acting alone, to do or cause to be done any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement and with
Accepted Servicing Practices and exercise the same care that it customarily
employs for its own account. Except as set forth in this Agreement, the Servicer
shall service the Mortgage Loans in strict compliance with the servicing
provisions of the Fannie Mae Guides (special servicing option), which include,
but are not limited to, provisions regarding the liquidation of Mortgage Loans,
the collection of Mortgage Loan payments, the payment of taxes, insurance and
other charges, the maintenance of hazard insurance with a Qualified Insurer, the
maintenance of mortgage impairment insurance, the maintenance of fidelity bond
and errors and omissions insurance, inspections, the restoration of Mortgaged
Property, the maintenance of Primary Mortgage Insurance Policies and Lender
Primary Mortgage Insurance Policies, insurance claims, the title, management and
disposition of REO Property, permitted withdrawals with respect to REO Property,
liquidation reports, and reports of foreclosures and abandonments of Mortgaged
Property, the transfer of Mortgaged Property, the release of Mortgage Files,
annual statements, and examination of records and facilities. In the event of
any conflict, inconsistency or discrepancy between any of the servicing
provisions of this Agreement and any of the servicing provisions of the Fannie
Mae Guides, the provisions of this Agreement shall control and be binding upon
the Servicer and the other parties hereto.

Consistent with the terms of this Agreement, the Servicer may not waive, modify
or vary any term of any Mortgage Loan or consent to the postponement of any such
term or in any manner grant indulgence to any Mortgagor unless (1) such Mortgage
Loan is in default or (2) if in the Servicer’s reasonable and prudent
determination such waiver, modification, postponement or indulgence (a) prevents
an event of default by the borrower from existing that would not be in the best
interest of the Trust, Trustee and Certificateholders and (b) is not materially
adverse to the Trust, Trustee and the Certificateholders, provided, however,
that unless the Servicer has obtained the prior written consent of the Master
Servicer, the Servicer shall not permit any modification with respect to any
Mortgage Loan that would change the Mortgage Rate, defer for more than ninety
(90) days or forgive any payment of principal or interest, reduce or increase
the Outstanding Principal Balance (except for actual payments of principal) or
change the final

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

66



--------------------------------------------------------------------------------

maturity date on such Mortgage Loan. In the event of any such modification which
has been agreed to in writing by the Master Servicer and which permits the
deferral of interest or principal payments on any Mortgage Loan, the Servicer
shall, on the Business Day immediately preceding the Servicer Remittance Date in
any month in which any such principal or interest payment has been deferred,
deposit in the Custodial Account from its own funds, in accordance with
Section 4.03(c), the difference between (a) such month’s principal and one
month’s interest at the Net Mortgage Rate on the unpaid principal balance of
such Mortgage Loan and (b) the amount paid by the Mortgagor. The Servicer shall
be entitled to reimbursement for such advances to the same extent as for all
other advances pursuant to Section 4.03. Without limiting the generality of the
foregoing, the Servicer shall continue, and is hereby authorized and empowered,
to prepare, execute and deliver on behalf of itself, the Trust and the Trustee,
all instruments of satisfaction or cancellation, or of partial or full release,
discharge and all other comparable instruments, with respect to the Mortgage
Loans and with respect to the Mortgaged Properties. Notwithstanding anything
herein to the contrary, the Servicer may not enter into a forbearance agreement
or similar arrangement with respect to any Mortgage Loan which runs more than
one hundred eighty (180) days after the first delinquent Due Date. Any such
agreement shall be approved by the Master Servicer and, if required, by the
Primary Mortgage Insurance Policy insurer and Lender Primary Mortgage Insurance
Policy insurer. Notwithstanding anything to the contrary contained in this
Agreement, the Servicer shall not make or permit any modification, waiver or
amendment of any term of any Mortgage Loan that would cause any Adverse REMIC
Event.

In servicing and administering the Mortgage Loans, the Servicer shall employ
Accepted Servicing Practices, giving due consideration to the reliance by the
Trust, Trustee and Certificateholders on the Servicer. Notwithstanding the
appointment of any Subservicer pursuant to Section 4.09, the Servicer shall
remain liable for the performance of all of the servicing obligations and
responsibilities under this Agreement.

(b) Servicer not to Sell Mortgage Loans. The Servicer shall not sell any
Mortgage Loan that is included in the Trust Estate, whether for the purpose of
maximizing liquidation proceeds or otherwise.

(c) Collection and Liquidation of Mortgage Loans. Continuously from the date
hereof until the date each Mortgage Loan ceases to be subject to this Agreement,
the Servicer will proceed diligently to collect all payments due under each
Mortgage Loan when the same shall become due and payable and shall, to the
extent such procedures shall be consistent with this Agreement, Accepted
Servicing Practices, and the terms and provisions of any related Primary
Mortgage Insurance Policy and Lender Primary Mortgage Insurance Policy, follow
such collection procedures as it follows with respect to mortgage loans
comparable to the Mortgage Loans and held for its own account. Further, the
Servicer shall take special care in ascertaining and estimating annual escrow
payments, and all other charges that, as provided in the Mortgage, will become
due and payable, so that the installments payable by the Mortgagors will be
sufficient to pay such charges as and when they become due and payable.

The Servicer shall use its best efforts, consistent with the procedures that the
Servicer would use in servicing loans for its own account, consistent with
Accepted Servicing Practices, any Primary Mortgage Insurance Policies and Lender
Primary Mortgage Insurance Policies and

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

67



--------------------------------------------------------------------------------

the best interest of the Trust, the Trustee and the Certificateholders, to
foreclose upon or otherwise comparably convert the ownership of properties
securing such of the Mortgage Loans as come into and continue in default and as
to which no satisfactory arrangements can be made for collection of delinquent
payments pursuant to Section 4.02(a). Foreclosure or comparable proceedings
shall be initiated within ninety (90) days of default for Mortgaged Properties
for which no satisfactory arrangements can be made for collection of delinquent
payments, subject to state and federal law and regulation. The Servicer shall
use its best efforts to realize upon defaulted Mortgage Loans in such manner as
will maximize the receipt of principal and interest by the Trust, taking into
account, among other things, the timing of foreclosure proceedings. The
foregoing is subject to the provisions that, in any case in which a Mortgaged
Property shall have suffered damage, the Servicer shall not be required to
expend its own funds toward the restoration of such property unless it shall
determine in its discretion (i) that such restoration will increase the proceeds
of liquidation of the related Mortgage Loan to the Trust after reimbursement to
itself for such expenses, and (ii) that such expenses will be recoverable by the
Servicer through Insurance Proceeds, Condemnation Proceeds or Liquidation
Proceeds from the related Mortgaged Property, as contemplated in
Section 4.02(e). Servicer shall obtain prior approval of the Master Servicer as
to repair or restoration expenses in excess of ten thousand dollars ($10,000).
The Servicer shall notify the Master Servicer in writing of the commencement of
foreclosure proceedings and not less than five (5) days prior to the acceptance
or rejection of any offer of reinstatement. The Servicer shall be responsible
for all costs and expenses incurred by it in any such proceedings or functions;
provided, however, that it shall be entitled to reimbursement thereof from the
related property, as contemplated in Section 4.02(e). Notwithstanding anything
to the contrary contained herein, in connection with a foreclosure or acceptance
of a deed in lieu of foreclosure, in the event the Servicer has reasonable cause
to believe that a Mortgaged Property is contaminated by hazardous or toxic
substances or wastes, or if the Master Servicer or the Trustee otherwise
requests an environmental inspection or review of such Mortgaged Property, such
an inspection or review is to be conducted by a qualified inspector at the
Master Servicer’s or Trustee’s expense, as applicable. Upon completion of the
inspection, the Servicer shall promptly provide the Master Servicer and the
Trustee with a written report of the environmental inspection. After reviewing
the environmental inspection report, the Master Servicer shall determine how the
Servicer shall proceed with respect to the Mortgaged Property.

Notwithstanding the generality of the preceding paragraph, the Servicer shall
take such actions generally in accordance with the Servicer’s established
default timeline and in accordance with Accepted Servicing Practices with
respect to each Mortgage Loan and Mortgagor for which there is a delinquency
until such time as the related Mortgagor is current with all payments due under
the Mortgage Loan.

(d) Establishment of and Deposits to Custodial Account.

(i) The Servicer shall segregate and hold all funds collected and received
pursuant to the Mortgage Loans separate and apart from any of its own funds and
general assets and shall initially establish and maintain one or more Custodial
Accounts, in the form of time deposit or demand accounts, each of which accounts
shall be titled “HomeBanc Mortgage Corporation. in trust for U.S. Bank National
Association, as

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

68



--------------------------------------------------------------------------------

Trustee, for the HomeBanc Mortgage Trust 2007-1 Mortgage Pass-Through
Certificates” and referred to herein as a “Custodial Account.” Each Custodial
Account shall be an Eligible Account. Any funds deposited in the Custodial
Account shall at all times be insured by the FDIC up to the FDIC insurance
limits, or must be invested in Eligible Investments subject to the provisions of
Section 4.02(i) hereof; provided, however that any such Eligible Investment
shall not be sold or disposed of prior to its maturity. Funds deposited in the
Custodial Account may be drawn on by the Servicer in accordance with
Section 4.02(e) hereof. The creation of any Custodial Account shall be evidenced
by a letter agreement in the form of Exhibit C hereto. A copy of such
certification or letter agreement shall be furnished to the Trustee, the Master
Servicer and, upon request, to any subsequent owner of the Mortgage Loans. The
Servicer shall deposit or cause to be deposited into the Custodial Account, no
later than 48 hours after receipt of funds, and retain therein the following
payments and collections received or made by it subsequent to the Cut-off Date,
or received by it prior to the Cut-off Date but allocable to a period subsequent
thereto, other than in respect of principal and interest on the Mortgage Loans
due on or before the Cut-off Date:

(1) all payments on account of principal, including Principal Prepayments and
related penalties, on the Mortgage Loans;

(2) all payments on account of interest on the Mortgage Loans adjusted to the
Net Mortgage Rate;

(3) all Net Liquidation Proceeds;

(4) any amounts required to be deposited by the Servicer in connection with any
REO Property pursuant to Section 4.02(o) and in connection therewith, the
Servicer shall provide the Master Servicer with written detail itemizing all of
such amounts;

(5) all Insurance Proceeds including amounts required to be deposited pursuant
to Section 4.02(j), other than proceeds to be held in the Escrow Account and
applied to the restoration or repair of the Mortgaged Property or released to
the Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan
Documents or applicable law;

(6) all Condemnation Proceeds affecting any Mortgaged Property which are not
released to the Mortgagor in accordance with Accepted Servicing Practices, the
loan documents or applicable law;

(7) any Monthly Advances;

(8) with respect to each full or partial Principal Prepayment, any Prepayment
Interest Shortfalls, to the extent of the Servicer’s aggregate Servicing Fee
received with respect to the related Prepayment Period;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

69



--------------------------------------------------------------------------------

(9) any amounts required to be deposited by the Servicer pursuant to
Section 4.02(j) in connection with the deductible clause in any blanket hazard
insurance policy, such deposit shall be made from the Servicer’s own funds,
without reimbursement therefor; and

(10) any other amounts required to be deposited in the Custodial Account
pursuant this Agreement.

The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of the Servicing Fee and Ancillary
Income, need not be deposited by the Servicer in the Custodial Account. Any
interest paid on funds deposited in the Custodial Account by the depository
institution and any income or appreciation on any investment of such funds shall
accrue to the benefit of the Servicer and the Servicer shall be entitled to
retain and withdraw such interest from the Custodial Account pursuant to
Section 4.02(e). The amount of any losses incurred in respect of any such
investments shall be deposited in the Custodial Account by the Servicer out of
its own funds, without any right of reimbursement therefor, immediately as
realized.

(ii) The Servicer agrees that it shall not create, incur or subject any Mortgage
Loans, or any funds that are deposited in any Custodial Account or Escrow
Account, or any funds that otherwise are or may become due or payable to or for
the benefit of the Trustee, to any claim, lien, security interest, judgment,
levy, writ of attachment or other encumbrance, nor assert by legal action or
otherwise any claim or right of setoff against any Mortgage Loan or any funds
collected on, or in connection with, a Mortgage Loan.

(e) Permitted Withdrawals from Custodial Account.

The Servicer may, from time to time, withdraw from the Custodial Account for the
following purposes:

(i) to make payments to the Master Servicer in the amounts and in the manner
provided for in Section 4.03(a);

(ii) to reimburse itself for Monthly Advances, the Servicer’s right to reimburse
itself pursuant to this subclause (ii) being limited to amounts received on the
related Mortgage Loan which represent late collections (net of the related
Servicing Fees) of principal and/or interest respecting which any such advance
was made, it being understood that, in the case of such reimbursement, the
Servicer’s right thereto shall be prior to the rights of the Certificateholders,
except that, where the Servicer is required to repurchase a Mortgage Loan,
pursuant to Section 3.03, the Servicer’s right to such reimbursement shall be
subsequent to the payment to the Trust of the Purchase Price pursuant to such
Section and all other amounts required to be paid to the Trust with respect to
such Mortgage Loan;

(iii) to reimburse itself for unreimbursed Monthly Advances and Servicing
Advances and any unpaid Servicing Fees (or REO administration fees described in

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

70



--------------------------------------------------------------------------------

Section 4.02(o)), the Servicer’s right to reimburse itself pursuant to this
subclause (3) with respect to any Mortgage Loan being limited to related
proceeds from Liquidation Proceeds, Condemnation Proceeds and Insurance Proceeds
in accordance with the relevant provisions of the Fannie Mae Guides, the Pool I
Termination Price or Pool II Termination Price, as applicable, or as otherwise
set forth in this Agreement; any recovery shall be made upon liquidation of the
REO Property;

(iv) to pay to itself as part of its servicing compensation (a) any interest
income or appreciation earned on funds in the Custodial Account (all such
interest to be withdrawn monthly not later than each Servicer Remittance Date),
(b) the Servicing Fee from that portion of any payment or recovery as to
interest with respect to a particular Mortgage Loan;

(v) to pay to itself with respect to each Mortgage Loan that has been
repurchased pursuant to Section 3.03 all amounts received thereon and not
distributed as of the date on which the related Purchase Price is determined;

(vi) to transfer funds to another Eligible Account in accordance with
Section 4.02(i) hereof;

(vii) to remove funds inadvertently placed in the Custodial Account by the
Servicer;

(viii) to clear and terminate the Custodial Account upon the termination of this
Agreement; and

(ix) to reimburse itself for any Nonrecoverable Advances and amounts
reimbursable pursuant to Section 4.05(b) and Section 4.06(b).

(f) Establishment of and Deposits to Escrow Account. The Servicer shall
segregate and hold all funds collected and received pursuant to a Mortgage Loan
constituting Escrow Payments separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Escrow Accounts, in
the form of time deposit or demand accounts, titled “HomeBanc Mortgage
Corporation in trust for U.S. Bank National Association, as Trustee, for the
HomeBanc Mortgage Trust 2007-1 Mortgage Pass-Through Certificates.” The Escrow
Accounts shall be an Eligible Account. Nothing herein shall require the Servicer
to compel a Mortgagor to establish an Escrow Account in violation of applicable
law. Funds deposited in the Escrow Account may be drawn on by the Servicer in
accordance with Section 4.02(g). The creation of any Escrow Account shall be
evidenced by a letter agreement in the form of Exhibit D hereto. A copy of such
certification or letter agreement shall be furnished to the Master Servicer.

The Servicer shall deposit in the Escrow Account or Accounts on a daily basis,
and in the Escrow Account or Accounts no later than 48 hours after receipt of
funds, and retain therein:

(i) all Escrow Payments collected on account of the Mortgage Loans, if required,
for the purpose of effecting timely payment of any such items as required under
the terms of this Agreement to be paid by the related Mortgagor to the Servicer;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

71



--------------------------------------------------------------------------------

(ii) all Insurance Proceeds which are to be applied to the restoration or repair
of any Mortgaged Property; and

(iii) all Servicing Advances for Mortgagors whose Escrow Payments are
insufficient to cover escrow disbursements.

The Servicer shall make withdrawals from the Escrow Account only to effect such
payments as are required under this Agreement, as set forth in Section 4.02(g).
The Servicer shall be entitled to retain any interest earnings paid on funds
deposited in the Escrow Account by the depository institution, other than
interest on escrowed funds required by law to be paid to the Mortgagor. To the
extent required by law, the Servicer shall pay interest on escrowed funds to the
Mortgagor notwithstanding that the Escrow Account may be non-interest bearing or
the interest earnings paid thereon are insufficient for such purposes.

(g) Permitted Withdrawals from Escrow Account. Withdrawals from the Escrow
Account or Accounts may be made by the Servicer only:

(i) to effect timely payments of ground rents, taxes, assessments, water rates,
Primary Mortgage Insurance Policy premiums, if applicable, condominium charges,
fire and hazard insurance premiums or other items constituting Escrow Payments
for the related Mortgage;

(ii) to reimburse the Servicer for any Servicing Advance of an Escrow Payment
made by the Servicer with respect to a related Mortgage Loan, but only from
amounts received on the related Mortgage Loan which represent late collections
of Escrow Payments thereunder;

(iii) to refund to any Mortgagor any funds found to be in excess of the amounts
required to be escrowed under the terms of the related Mortgage Loan;

(iv) to the extent permitted by applicable law, for transfer to the Custodial
Account and application to reduce the principal balance of the Mortgage Loan in
accordance with the terms of the related Mortgage and Mortgage Note;

(v) for application to restoration or repair of the Mortgaged Property in
accordance with Section 4.02(n);

(vi) to pay to the Servicer, or any Mortgagor to the extent required by law, any
interest paid on the funds deposited in the Escrow Account;

(vii) to clear and terminate the Escrow Account on the termination of this
Agreement. As part of its servicing duties, the Servicer shall pay to the
Mortgagors interest on funds in Escrow Account, to the extent required by law,
and to the extent that interest earned on funds in the Escrow Account is
insufficient, shall pay such interest from its own funds, without any
reimbursement therefor; and

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

72



--------------------------------------------------------------------------------

(viii) to pay to the Mortgagors or other parties Insurance Proceeds deposited in
accordance with Section 4.02(f).

(h) Payment of Taxes, Insurance and Other Charges; Maintenance of Primary
Mortgage Insurance Policies; Collections Thereunder.

(i) With respect to each Mortgage Loan, the Servicer shall maintain accurate
records reflecting the status of ground rents, taxes, assessments, water rates
and other charges which are or may become a lien upon the Mortgaged Property and
the status of primary mortgage insurance premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges, including renewal premiums and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage or applicable law. To the extent that the Mortgage does
not provide for Escrow Payments, the Servicer shall determine that any such
payments are made by the Mortgagor at the time they first become due. The
Servicer assumes full responsibility for the timely payment of all such bills
and shall effect timely payments of all such bills irrespective of the
Mortgagor’s faithful performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such
payments (which will constitute a Servicing Advance).

(ii) The Servicer will maintain in full force and effect Primary Mortgage
Insurance Policies or Lender Primary Mortgage Insurance Policies issued by a
Qualified Insurer with respect to each Mortgage Loan for which such coverage is
herein required. Such coverage will be terminated only with the approval of the
Master Servicer, or as required by applicable law or regulation. The Servicer
will not cancel or refuse to renew any Primary Mortgage Insurance Policy or
Lender Primary Mortgage Insurance Policy in effect on the Closing Date that is
required to be kept in force under this Agreement unless a replacement Primary
Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy for such
canceled or nonrenewed policy is obtained from and maintained with a Qualified
Insurer. The Servicer shall not take any action which would result in
non-coverage under any applicable Primary Mortgage Insurance Policy or Lender
Primary Mortgage Insurance Policy of any loss which, but for the actions of the
Servicer would have been covered thereunder. In connection with any assumption
or substitution agreement entered into or to be entered into pursuant to
Section 4.04(a), the Servicer shall promptly notify the insurer under the
related Primary Mortgage Insurance Policy or Lender Primary Mortgage Insurance
Policy, if any, of such assumption or substitution of liability in accordance
with the terms of such policy and shall take all actions which may be required
by such insurer as a condition to the continuation of coverage under the Primary
Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy. If such
Primary Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy is
terminated as a result of such assumption or substitution of liability, the
Servicer shall obtain a replacement Primary Mortgage Insurance Policy or Lender
Primary Mortgage Insurance Policy as provided above.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

73



--------------------------------------------------------------------------------

In connection with its activities as servicer, the Servicer agrees to prepare
and present, on behalf of itself and the Trust, claims to the insurer under any
Primary Mortgage Insurance Policy in a timely fashion in accordance with the
terms of such Primary Mortgage Insurance Policy or Lender Primary Mortgage
Insurance Policy and, in this regard, to take such action as shall be necessary
to permit recovery under any Primary Mortgage Insurance Policy or Lender Primary
Mortgage Insurance Policy respecting a defaulted Mortgage Loan. Pursuant to
Section 4.02(d), any amounts collected by the Servicer under any Primary
Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy shall be
deposited in the Custodial Account, subject to withdrawal pursuant to
Section 4.02(e).

(i) Protection of Accounts. The Servicer may transfer the Custodial Account or
the Escrow Account to a different Eligible Institution from time to time. Such
transfer shall be made only upon obtaining the consent of the Master Servicer,
which consent shall not be withheld unreasonably, and the Servicer shall give
notice to the Master Servicer and the Trustee of any change in the location of
the Custodial Account.

(j) Maintenance of Hazard Insurance. The Servicer shall cause to be maintained
for each Mortgage Loan fire and hazard insurance with extended coverage as is
acceptable to Fannie Mae or Freddie Mac and customary in the area where the
Mortgaged Property is located in an amount which is equal to the lesser of
(i) the maximum insurable value of the improvements securing such Mortgage Loan
or (ii) the greater of (a) the Outstanding Principal Balance of the Mortgage
Loan, and (b) an amount such that the proceeds thereof shall be sufficient to
prevent the Mortgagor and/or the mortgagee from becoming a co-insurer. If
required by the Flood Disaster Protection Act of 1973, as amended, each Mortgage
Loan shall be covered by a flood insurance policy meeting the requirements of
the current guidelines of the Federal Insurance Administration in effect with an
insurance carrier acceptable to Fannie Mae or Freddie Mac, in an amount
representing coverage not less than the least of (i) the Outstanding Principal
Balance of the Mortgage Loan, (ii) the maximum insurable value of the
improvements securing such Mortgage Loan or (iii) the maximum amount of
insurance which is available under the Flood Disaster Protection Act of 1973, as
amended. If at any time during the term of the Mortgage Loan, the Servicer
determines in accordance with applicable law and pursuant to the Fannie Mae
Guides that a Mortgaged Property is located in a special flood hazard area and
is not covered by flood insurance or is covered in an amount less than the
amount required by the Flood Disaster Protection Act of 1973, as amended, the
Servicer shall notify the related Mortgagor that the Mortgagor must obtain such
flood insurance coverage, and if said Mortgagor fails to obtain the required
flood insurance coverage within forty-five (45) days after such notification,
the Servicer shall immediately force place the required flood insurance on the
Mortgagor’s behalf. The Servicer shall also maintain on each REO Property, fire
and hazard insurance with extended coverage in an amount which is at least equal
to the maximum insurable value of the improvements which are a part of such
property, and, to the extent required and available under the Flood Disaster
Protection Act of 1973, as amended, flood insurance in an amount as provided
above. Any amounts collected by the Servicer under any such policies other than
amounts to be deposited in the Escrow Account and applied to the restoration or
repair of the Mortgaged Property or REO Property, or released to

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

74



--------------------------------------------------------------------------------

the Mortgagor in accordance with Accepted Servicing Practices, shall be
deposited in the Custodial Account, subject to withdrawal pursuant to
Section 4.02(e). It is understood and agreed that no other additional insurance
need be required by the Servicer of the Mortgagor or maintained on property
acquired in respect of the Mortgage Loan, other than pursuant to this Agreement,
the Fannie Mae Guides or such applicable state or federal laws and regulations
as shall at any time be in force and as shall require such additional insurance.
All such policies shall be endorsed with standard mortgagee clauses with loss
payable to the Servicer and its successors and/or assigns and shall provide for
at least thirty (30) days’ prior written notice of any cancellation, reduction
in the amount or material change in coverage to the Servicer. The Servicer shall
not interfere with the Mortgagor’s freedom of choice in selecting either his
insurance carrier or agent, provided, however, that the Servicer shall not
accept any such insurance policies from insurance companies unless such
companies are Qualified Insurers.

(k) Maintenance of Mortgage Impairment Insurance. In the event that the Servicer
shall obtain and maintain a blanket policy issued by an insurer acceptable to
Fannie Mae or Freddie Mac insuring against hazard losses on all of the Mortgage
Loans, then, to the extent such policy provides coverage in an amount equal to
the amount required pursuant to Section 4.02(j) and otherwise complies with all
other requirements of Section 4.02(j), it shall conclusively be deemed to have
satisfied its obligations as set forth in Section 4.02(j), it being understood
and agreed that such policy may contain a deductible clause, in which case the
Servicer shall, in the event that there shall not have been maintained on the
related Mortgaged Property or REO Property a policy complying with
Section 4.02(j), and there shall have been a loss which would have been covered
by such policy, deposit in the Custodial Account the amount not otherwise
payable under the blanket policy because of such deductible clause. In
connection with its activities as servicer of the Mortgage Loans, the Servicer
agrees to prepare and present, on behalf of the Master Servicer and the Trustee,
claims under any such blanket policy in a timely fashion in accordance with the
terms of such policy. Upon request of the Master Servicer or Trustee, the
Servicer shall cause to be delivered to the Master Servicer or the Trustee, as
applicable, a certified true copy of such policy and shall use its best efforts
to obtain a statement from the insurer thereunder that such policy shall in no
event be terminated or materially modified without thirty (30) days’ prior
written notice to the Master Servicer and the Trustee.

(l) Maintenance of Fidelity Bond and Errors and Omissions Insurance. The
Servicer shall maintain, at its own expense, a blanket fidelity bond and an
errors and omissions insurance policy, with broad coverage with responsible
companies on all officers, employees or other persons acting in any capacity
with regard to the Mortgage Loan to handle funds, money, documents and papers
relating to the Mortgage Loan. The Servicer Fidelity Bond shall be in the form
of the Mortgage Banker’s Blanket Bond and shall protect and insure the Servicer
against losses, including forgery, theft, embezzlement and fraud of such
persons. The Servicer Errors and Omissions Insurance Policy shall protect and
insure the Servicer against losses arising out of errors and omissions and
negligent acts of such persons. Such Servicer Errors and Omissions Insurance
Policy shall also protect and insure the Servicer against losses in connection
with the failure to maintain any insurance policies required pursuant to this
Agreement and the release or satisfaction of a Mortgage Loan without having
obtained payment in full of the indebtedness secured thereby. No provision of
this Section 4.02(l) requiring the Servicer Fidelity Bond or the Servicer Errors
and Omissions Insurance Policy shall diminish or relieve the Servicer from its

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

75



--------------------------------------------------------------------------------

duties and obligations as set forth in this Agreement. The minimum coverage
under any such bond and insurance policy shall be at least equal to the
corresponding amounts required by Fannie Mae in the Fannie Mae Guides. Upon
request of the Master Servicer or the Trustee, the Servicer shall deliver to the
Master Servicer and the Trustee a certificate from the surety and the insurer as
to the existence of the Servicer Fidelity Bond and the Servicer Errors and
Omissions Insurance Policy and shall obtain a statement from the surety and the
insurer that such Servicer Fidelity Bond or Servicer Errors and Omissions
Insurance Policy shall in no event be terminated or materially modified without
thirty (30) days prior written notice to the Master Servicer. The Servicer shall
notify the Master Servicer and the Trustee within five (5) business days of
receipt of notice that such Servicer Fidelity Bond or Servicer Errors and
Omissions Insurance Policy will be, or has been, materially modified or
terminated. The Trustee on behalf of the Trust must be named as a loss payee on
the Servicer Fidelity Bond and as an additional insured on the Servicer Errors
and Omissions Insurance Policy. Upon request by the Master Servicer, the
Servicer shall provide the Master Servicer with an insurance certificate
certifying coverage under this Section 4.02(l), and will provide an update to
such certificate upon request, or upon renewal or material modification of
coverage.

(m) Inspections. The Servicer shall inspect the Mortgaged Property as often as
deemed necessary by the Servicer to assure itself that the value of the
Mortgaged Property is being preserved. In addition, the Servicer shall inspect
the Mortgaged Property and/or take such other actions as may be necessary or
appropriate in accordance with Accepted Servicing Practices or as may be
required by the primary mortgage guaranty insurer. The Servicer shall keep a
written report of each such inspection.

(n) Restoration of Mortgaged Property. The Servicer need not obtain the approval
of the Master Servicer prior to releasing any Insurance Proceeds or Condemnation
Proceeds to the Mortgagor to be applied to the restoration or repair of the
Mortgaged Property if such release is in accordance with Accepted Servicing
Practices. At a minimum, the Servicer shall comply with the following conditions
in connection with any such release of Insurance Proceeds or Condemnation
Proceeds:

(i) the Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;

(ii) the Servicer shall take all steps necessary to preserve the priority of the
lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics’ and materialmen’s liens; and

(iii) pending repairs or restoration, the Servicer shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.

(o) Title, Management and Disposition of REO Property. In the event that title
to the Mortgaged Property is acquired in foreclosure or by deed in lieu of
foreclosure, the deed or certificate of sale shall be taken in the name of the
Trustee or its designee, or in the event the Trustee or its designee is not
authorized or permitted to hold title to real property in the state where the
REO Property is located, or would be adversely affected under the “doing
business” or tax laws of such state by so holding title, the deed or certificate
of sale shall be taken in the name

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

76



--------------------------------------------------------------------------------

of such Person or Persons as shall be consistent with an Opinion of Counsel
obtained by the Servicer from an attorney duly licensed to practice law in the
state where the REO Property is located. Any Person or Persons holding such
title other than the Trustee shall acknowledge in writing that such title is
being held as nominee for the benefit of the Trustee on behalf of the Trust.

The Servicer shall notify the Master Servicer in accordance with the Fannie Mae
Guides of each acquisition of REO Property upon such acquisition (and, in any
event, shall provide notice of the consummation of any foreclosure sale within
three (3) Business Days from the date the Servicer receives notice of such
consummation), together with a copy of the drive by appraisal or brokers price
opinion of the Mortgaged Property obtained in connection with such acquisition,
and thereafter assume the responsibility for marketing such REO property in
accordance with Accepted Servicing Practices. Thereafter, the Servicer shall
continue to provide certain administrative services to the Master Servicer
relating to such REO Property as set forth in this Section 4.02(o). No Servicing
Fee shall be assessed or otherwise accrue on any REO Property from and after the
date on which it becomes an REO Property.

The Servicer shall, either itself or through an agent selected by the Servicer,
and in accordance with the Fannie Mae Guides manage, conserve, protect and
operate each REO Property in the same manner that it manages, conserves,
protects and operates other foreclosed property for its own account, and in the
same manner that similar property in the same locality as the REO Property is
managed. The Servicer shall cause each REO Property to be inspected promptly
upon the acquisition of title thereto and shall cause each REO Property to be
inspected at least monthly thereafter or more frequently as required by the
circumstances. The Servicer shall make or cause to be made a written report of
each such inspection. Such reports shall be retained in the Mortgage File and
copies thereof shall be forwarded by the Servicer to the Master Servicer.

The Servicer shall use its best efforts to dispose of the REO Property as soon
as possible and shall sell such REO Property in any event within one year after
title has been taken to such REO Property, unless the Servicer determines, and
gives an appropriate notice to the Master Servicer to such effect, that a longer
period is necessary for the orderly liquidation of such REO Property. If a
longer period than one (1) year is permitted under the foregoing sentence and is
necessary to sell any REO Property, the Servicer shall report monthly to the
Master Servicer as to the progress being made in selling such REO Property.
Notwithstanding the foregoing, the Servicer shall dispose of such Mortgaged
Property prior to the close of the third taxable year after its acquisition by
the Trust unless the Trustee and the Securities Administrator shall have been
supplied with an Opinion of Counsel (which shall not be at the expense of any
such recipient) to the effect that the holding by the Trust of such Mortgaged
Property subsequent to such three-year period will not result in an Adverse
REMIC Event, in which case the Trust may continue to hold such Mortgaged
Property (subject to any conditions contained in such Opinion of Counsel).
Notwithstanding any other provision of this Agreement, no Mortgaged Property
acquired by the Trust shall be rented (or allowed to continue to be rented) or
otherwise used for the production of income by or on behalf of the Trust in such
a manner or pursuant to any terms that would (i) cause such Mortgaged Property
to fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code or (ii) cause an Adverse REMIC Event, unless

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

77



--------------------------------------------------------------------------------

the Servicer has agreed to indemnify and hold harmless the Trust with respect to
the imposition of any such taxes. The Servicer shall prepare for and deliver to
the Master Servicer a statement with respect to any REO Property that has been
rented showing the aggregate rental income received and all expenses incurred in
connection with the management and maintenance of such REO Property at such
times as is necessary to enable the Securities Administrator to comply with the
reporting requirements of the REMIC Provisions. The net monthly rental income,
if any, from such REO Property shall be deposited in the Collection Account no
later than the close of business on each Determination Date. No REO Property
shall be marketed for less than the Appraised Value, without the prior consent
of Master Servicer. No REO Property shall be sold for less than ninety five
percent (95%) of its Appraised Value, without the prior consent of Trustee. All
requests for reimbursement of Servicing Advances shall be in accordance with the
Fannie Mae Guides. The disposition of REO Property shall be carried out by the
Servicer at such price, and upon such terms and conditions, as the Servicer
deems to be in the best interests of the Trust (subject to the above conditions)
only with the prior written consent of the Master Servicer. The Servicer shall
provide monthly reports to the Master Servicer in reference to the status of the
marketing of the REO Properties.

(p) Compliance with Safeguarding Customer Information Requirements. The Servicer
has implemented and will maintain security measures designed to meet the
objectives of the Interagency Guidelines Establishing Standards for Safeguarding
Customer Information published in final form on February 1, 2001, 66 Fed. Reg.
8616, and the rules promulgated thereunder, as amended from time to time (the
“Guidelines”).

(q) Notification of Maturity Date. With respect to each Mortgage Loan, the
Servicer shall execute and deliver to the Mortgagor any and all necessary
notices required under applicable law and the terms of the related Mortgage Note
and Mortgage regarding the maturity date if required under applicable law.

(r) Purchase of Modified Mortgage Loans. The Servicer may agree to a
modification of any Mortgage Loan (the “Modified Mortgage Loan”) if (i) the
modification is in lieu of a refinancing and (ii) the Mortgage Rate on the
Modified Mortgage Loan is approximately a prevailing market rate for
newly-originated mortgage loans having similar terms and (iii) the Servicer
purchases the Modified Mortgage Loan from the Trust as described below.
Effective immediately after the modification, and, in any event, on the same
Business Day on which the modification occurs, all interest of the Trust in the
Modified Mortgage Loan shall automatically be deemed transferred and assigned to
the Servicer and all benefits and burdens of ownership thereof, including the
right to Group I Accrued Interest thereon from the date of modification and the
risk of default thereon, shall pass to the Servicer. The Servicer shall promptly
deliver to the Master Servicer, the Securities Administrator and the Trustee a
certification of a Servicing Officer to the effect that all requirements of this
paragraph have been satisfied with respect to the Modified Mortgage Loan. For
federal income tax purposes, the Securities Administrator shall account for such
purchase as a prepayment in full of the Modified Mortgage Loan.

The Servicer shall remit the Purchase Price for any Modified Mortgage Loan to
the Master Servicer for deposit into the Collection Account pursuant to
Section 5.06(d) within one Business Day after the purchase of the Modified
Mortgage Loan. Upon receipt by the Trustee (or the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

78



--------------------------------------------------------------------------------

Custodian) of written notification of any such deposit signed by a Servicing
Officer, the Trustee shall release to the Servicer the related Mortgage File and
shall execute and deliver such instruments of transfer or assignment, in each
case without recourse, representation or warranty, as shall be necessary to vest
in the Servicer any Modified Mortgage Loan previously transferred and assigned
pursuant hereto.

Section 4.03. Payments to the Master Servicer.

(a) Remittances. On each Servicer Remittance Date, the Servicer shall remit by
wire transfer of immediately Group I Available Funds to the Master Servicer
(i) all amounts credited to the Custodial Account as of the close of business on
the preceding Determination Date, net of charges against or withdrawals from the
Custodial Account pursuant to Section 4.02(e), plus (ii) all Monthly Advances,
if any, which the Servicer is obligated to remit pursuant to Section 4.03(c),
plus, (iii) Compensating Interest Payments, minus (iv) any amounts attributable
to Monthly Payments collected but due on a Due Date or dates subsequent to the
preceding Determination Date, which amounts shall be remitted on the Servicer
Remittance Date next succeeding the Collection Period for such amounts. It is
understood that, by operation of Section 4.02(d), the remittance on the first
Servicer Remittance Date with respect to the Mortgage Loans is to include
principal collected after the Cut-off Date through the preceding Determination
Date plus interest, adjusted to the Net Mortgage Rate collected through such
Determination Date exclusive of any portion thereof allocable to the period
prior to the Cut-off Date, with the adjustments specified in clauses (ii),
(iii) and (iv) above.

With respect to any remittance received by the Master Servicer after the
Servicer Remittance Date, the Servicer shall pay to the Master Servicer interest
on any such late payment at a per annum rate equal to the Prime Rate, adjusted
as of the date of each change plus two (2) percentage points, but in no event
greater than the maximum amount permitted by applicable law. Such interest shall
cover the period commencing with the day following the Business Day such payment
was due and ending with the Business Day on which such payment is made to the
Master Servicer, both inclusive. The payment by the Servicer of any such
interest shall not be deemed an extension of time for payment or a waiver of any
Event of Default by the Servicer. On each Servicer Remittance Date, the Servicer
shall provide a remittance report detailing all amounts being remitted pursuant
to this Section 4.03(a).

All remittances required to be made to the Master Servicer shall be made to the
following wire account or to such other account as may be specified by the
Master Servicer from time to time:

Wells Fargo Bank, NA

San Francisco, CA

ABA#: 121-000-248

Account Name: Corporate Trust Clearing

Account Number: 3970771416

For further credit to: 53137600, HomeBanc 2007-1

(b) Statements to Master Servicer and Securities Administrator. The Servicer
shall furnish to Master Servicer an individual loan accounting report, as of the
last Business Day of each

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

79



--------------------------------------------------------------------------------

month, in the Servicer’s assigned loan number order to document Mortgage Loan
payment activity on an individual Mortgage Loan basis. With respect to each
month, the corresponding individual loan accounting report shall be received by
the Master Servicer no later than the fifth Business Day of the following month
on a disk or tape or other computer-readable format in such format as may be
mutually agreed upon by both Master Servicer and Servicer, and no later than the
fifth Business Day of the following month in hard copy, and shall contain the
following:

(i) With respect to each Monthly Payment, the amount of such remittance
allocable to principal (including a separate breakdown of any Principal
Prepayment, including the date of such prepayment, and any prepayment penalties
or premiums, along with a detailed report of interest on principal prepayment
amounts remitted in accordance with Section 4.02(d));

(ii) with respect to each Monthly Payment, the amount of such remittance
allocable to interest;

(iii) the amount of servicing compensation received by the Servicer during the
prior distribution period;

(iv) the aggregate Scheduled Principal Balance of the Mortgage Loans;

(v) the aggregate of any expenses reimbursed to the Servicer during the prior
distribution period pursuant to Section 4.02(e); and

(vi) The number and aggregate Outstanding Principal Balances of Mortgage Loans
(a) Delinquent (1) 30 to 59 days, (2) 60 to 89 days, (3) 90 days or more and
(4) 180 days or more and charged-off; (b) as to which foreclosure has commenced;
and (c) as to which REO Property has been acquired.

The Servicer shall provide a monthly remittance report to the Master Servicer in
a mutually agreeable format. The Servicer shall also provide a default report
containing the information specified in Exhibit E attached hereto with each such
report.

The Servicer shall prepare and file any and all information statements or other
filings required to be delivered to any governmental taxing authority or to the
Master Servicer and the Securities Administrator pursuant to any applicable law
with respect to the Mortgage Loans and the transactions contemplated hereby. In
addition, the Servicer shall provide the Master Servicer and the Securities
Administrator with such information as may be requested by it and required for
the completion of any tax reporting responsibility of the Securities
Administrator within such reasonable time frame as shall enable the Securities
Administrator to timely file each Schedule Q (or other applicable tax report or
return) required to be filed by it.

(c) Monthly Advances by Servicer. Not later than the close of business on the
Business Day preceding each Servicer Remittance Date, the Servicer shall deposit
in the Custodial Account an amount equal to all payments not previously advanced
by the Servicer, whether or not deferred pursuant to Section 4.03(a), of
principal (due after the Cut-off Date) and interest not allocable to the period
prior to the Cut-off Date, adjusted to the Net Mortgage Rate, which were due on
a

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

80



--------------------------------------------------------------------------------

Mortgage Loan and delinquent at the close of business on the related
Determination Date; provided, however, that the Servicer may use the Amount Held
for Future Distribution (as defined below) then on deposit in the Custodial
Account to make such Monthly Advances. The Servicer shall deposit any portion of
the Amount Held for Future Distribution used to pay Monthly Advances into the
Custodial Account on any future Servicer Remittance Date to the extent that the
funds that are available in the Custodial Account for remittance to the Master
Servicer on such Servicer Remittance Date are less than the amount of payments
required to be made to the Master Servicer on such Servicer Remittance Date.

The “Amount Held for Future Distribution” as to any Servicer Remittance Date
shall be the total of the amounts held in the Custodial Account at the close of
business on the preceding Determination Date which were received after the
Cut-off Date on account of (i) Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds and Principal Prepayments received or made in the month of
such Servicer Remittance Date, and (ii) payments which represent early receipt
of Monthly Payments of principal and interest due on a date or dates subsequent
to the related Due Date.

The Servicer’s obligation to make such Monthly Advances as to any Mortgage Loan
will continue through the last Monthly Payment due prior to the payment in full
of the Mortgage Loan, or through the Servicer Remittance Date prior to the date
on which the Mortgaged Property liquidates (including Insurance Proceeds,
proceeds from the sale of REO Property or Condemnation Proceeds) with respect to
the Mortgage Loan unless the Servicer deems such advance to be a Nonrecoverable
Advance. In such event, the Servicer shall deliver to the Master Servicer an
Officer’s Certificate of the Servicer to the effect that an officer of the
Servicer has reviewed the related Mortgage File and has made the reasonable
determination that any additional advances are nonrecoverable.

(d) Liquidation Reports. Upon the foreclosure sale of any Mortgaged Property,
the acquisition thereof by the Trustee pursuant to a deed in lieu of foreclosure
or the charge off of a Mortgage Loan that is 180 days Delinquent, the Servicer
shall submit to the Trustee and the Master Servicer a monthly liquidation report
with respect to such Mortgaged Property. The Servicer shall also provide reports
on the status of REO Property containing such information as the Trustee may
reasonably request.

(e) Credit Reporting. For each Mortgage Loan, in accordance with its current
servicing practices, the Servicer will accurately and fully report its
underlying borrower credit files to each of the following credit repositories or
their successors: Equifax Credit Information Services, Inc., Trans Union, LLC
and Experian Information Solution, Inc., on a monthly basis in a timely manner.

Section 4.04. General Servicing Procedures.

(a) Transfers of Mortgaged Property. The Servicer will, to the extent it has
actual knowledge of any conveyance or prospective conveyance by any Mortgagor of
the Mortgaged Property (whether by absolute conveyance or by contract of sale,
and whether or not the Mortgagor remains or is to remain liable under the
Mortgage Note and/or the Mortgage), exercise its rights to accelerate the
maturity of such Mortgage Loan under any “due-on-sale” clause to the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

81



--------------------------------------------------------------------------------

extent permitted by law; provided, however, that the Servicer shall not exercise
any such rights if prohibited by law or the terms of the Mortgage Note from
doing so or if the exercise of such rights would impair or threaten to impair
any recovery under the related Primary Mortgage Insurance Policy or Lender
Primary Mortgage Insurance Policy, if any. If the Servicer reasonably believes
it is unable under applicable law to enforce such “due-on- sale” clause, the
Servicer will enter into an assumption agreement with the person to whom the
Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to
which such person becomes liable under the Mortgage Note and, to the extent
permitted by applicable state law, the Mortgagor remains liable thereon. Where
an assumption is allowed pursuant to this Section 4.04(a), the Servicer, with
the prior consent of the Master Servicer, the Trustee and the primary mortgage
insurer, if any, is authorized to enter into a substitution of liability
agreement with the person to whom the Mortgaged Property has been conveyed or is
proposed to be conveyed pursuant to which the original mortgagor is released
from liability and such Person is substituted as mortgagor and becomes liable
under the related Mortgage Note. Any such substitution of liability agreement
shall be in lieu of an assumption agreement.

In connection with any such assumption or substitution of liability, the
Servicer shall follow the underwriting practices and procedures of the Servicer.
With respect to an assumption or substitution of liability, the Mortgage Rate
borne by the related Mortgage Note, the amount of the Monthly Payment and the
maturity date may not be changed (except pursuant to the terms of the Mortgage
Note). If the credit of the proposed transferee does not meet such underwriting
criteria, the Servicer diligently shall, to the extent permitted by the Mortgage
or the Mortgage Note and by applicable law, accelerate the maturity of the
Mortgage Loan. The Servicer shall notify the Master Servicer and the Trustee
that any such substitution of liability or assumption agreement has been
completed and shall forward to the Custodian the original of any such
substitution of liability or assumption agreement, which document shall be added
to the related Mortgage File and shall, for all purposes, be considered a part
of such Mortgage File to the same extent as all other documents and instruments
constituting a part thereof. All fees collected by the Servicer for entering
into an assumption or substitution of liability agreement shall belong to the
Servicer.

Notwithstanding the foregoing paragraphs of this Section or any other provision
of this Agreement, the Servicer shall not be deemed to be in default, breach or
any other violation of its obligations hereunder by reason of any assumption of
a Mortgage Loan by operation of law or any assumption which the Servicer may be
restricted by law from preventing, for any reason whatsoever. For purposes of
this Section 4.04(a), the term “assumption” is deemed to also include a sale of
the Mortgaged Property subject to the Mortgage that is not accompanied by an
assumption or substitution of liability agreement.

(b) Satisfaction of Mortgages and Release of Mortgage Files. Upon the payment in
full of any Mortgage Loan, or the receipt by the Servicer of a notification that
payment in full will be escrowed in a manner customary for such purposes, the
Servicer shall immediately notify the Master Servicer by a certification of a
Servicing Officer, which certification shall include a statement to the effect
that all amounts received or to be received in connection with such payment
which are required to be deposited in the Custodial Account pursuant to
Section 4.02(d) have been or will be so deposited, and the Servicer shall
request delivery to it of the portion of the Mortgage File held by the Custodian
in accordance with the provisions of Section 5.12.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

82



--------------------------------------------------------------------------------

In the event the Servicer satisfies or releases a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage or should
it otherwise prejudice any right the Trustee on behalf of the Trust may have
under the mortgage instruments, the Servicer, upon written demand, shall remit
within two (2) Business Days to the Trust the then Outstanding Principal Balance
of the related Mortgage Loan by deposit thereof in the Custodial Account. The
Servicer shall maintain the Servicer Fidelity Bond and the Servicer Errors and
Omissions Insurance Policy insuring the Servicer against any loss it may sustain
with respect to any Mortgage Loan not satisfied in accordance with the
procedures set forth herein.

(c) Servicing Compensation. As compensation for its services hereunder, the
Servicer shall be entitled to withdraw from the Custodial Account (to the extent
of interest payments collected on the Mortgage Loans) or to retain from interest
payments collected on the Mortgage Loans, the Servicing Fee, subject to
Compensating Interest Payments. Additional servicing compensation in the form of
assumption fees, as provided in Section 4.04(a), and late payment charges or
otherwise shall be retained by the Servicer to the extent not required to be
deposited in the Custodial Account. No Servicing Fee shall be payable in
connection with partial Monthly Payments. The Servicer shall be required to pay
all expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement therefor except as
specifically provided for in this Agreement.

Section 4.05. Representations, Warranties and Agreements.

(a) Representations, Warranties and Agreements of the Servicer. The Servicer, as
a condition to the consummation of the transactions contemplated hereby, hereby
makes the following representations and warranties to the Master Servicer, the
Depositor, the Seller, the Trustee and the Securities Administrator, as of the
Closing Date:

(i) Due Organization and Authority. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Georgia and has all licenses necessary to carry out its business as now being
conducted; the Servicer has the full power and authority and legal right to
execute, deliver and perform, and to enter into and consummate all transactions
contemplated by this Agreement and to conduct its business as presently
conducted, has duly authorized the execution, delivery and performance of this
Agreement and any agreements contemplated hereby, has duly executed and
delivered this Agreement and any agreements contemplated hereby, and this
Agreement and any agreements contemplated hereby, constitutes a legal, valid and
binding obligation of the Servicer, enforceable against it in accordance with
its terms, and all requisite corporate action has been taken by the Servicer to
make this Agreement and all agreements contemplated hereby valid and binding
upon the Servicer in accordance with their terms;

(ii) Ordinary Course of Business. The consummation of the transactions
contemplated by this Agreement are in the ordinary course of business of the
Servicer;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

83



--------------------------------------------------------------------------------

(iii) No Conflicts. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, or the fulfillment of or
compliance with the terms and conditions of this Agreement will conflict with
any of the terms, conditions or provisions of the Servicer’s charter or by-laws
or materially conflict with or result in a material breach of any of the terms,
conditions or provisions of any legal restriction or any agreement or instrument
to which the Servicer is now a party or by which it is bound, or constitute a
default or result in an acceleration under any of the foregoing, or result in
the material violation of any law, rule, regulation, order, judgment or decree
to which the Servicer or their properties are subject;

(iv) Ability to Perform. The Servicer does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement;

(v) No Litigation Pending. There is no litigation, suit, proceeding or
investigation pending or, to the best of the Servicer’s knowledge, threatened,
or any order or decree outstanding, with respect to the Servicer which, either
in any one instance or in the aggregate, is reasonably likely to have a material
adverse effect on the sale of the Mortgage Loans, the execution, delivery,
performance or enforceability of this Agreement, or which is reasonably likely
to have a material adverse effect on the financial condition of the Servicer;

(vi) No Consent Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Servicer of or compliance by the Servicer with this
Agreement, or if required, such approval has been obtained prior to the Closing
Date;

(vii) Servicing Practices. The servicing practices used by the Servicer have
been legal and in accordance with applicable laws and regulations and the
mortgage loan documents, and in all material respects proper and prudent in the
mortgage servicing business. Each Mortgage Loan has been serviced in all
material respects with Accepted Servicing Practices. With respect to escrow
deposits and payments that the Servicer, on behalf of the Trust, is entitled to
collect, all such payments are in the possession of, or under the control of,
the Servicer, and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All escrow
payments have been collected in full compliance with state and federal law and
the provisions of the related Mortgage Note and Mortgage. As to any Mortgage
Loan that is the subject of an escrow, escrow of funds is not prohibited by
applicable law and has been established. No escrow deposits or other charges or
payments due under the Mortgage Note have been capitalized under any Mortgage or
the related Mortgage Note;

(viii) Ability to Service. The Servicer is equipped with such facilities,
procedures and personnel necessary for the sound servicing of such mortgage
loans. The Servicer is duly qualified, licensed, registered and otherwise
authorized under all applicable federal, state and local laws, and regulations,
if applicable, and is in good standing to sell mortgage loans to and service
mortgage loans for Fannie Mae and

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

84



--------------------------------------------------------------------------------

Freddie Mac and no event has occurred which would make Servicer unable to comply
with eligibility requirements or which would require notification to either
Fannie Mae or Freddie Mac;

(ix) Servicing Fee. The Servicer acknowledges and agrees that the Servicing Fee
represents reasonable compensation for performing such services and that the
entire Servicing Fee shall be treated by the Servicer, for accounting and tax
purposes, as compensation for the servicing and administration of the Mortgage
Loans pursuant to this Agreement; and

(x) No Commissions to Third Parties. The Servicer has not dealt with any broker
or agent or anyone else who might be entitled to a fee or commission in
connection with this transaction other than the Seller.

(b) Remedies for Breach of Representations and Warranties of the Servicer. It is
understood and agreed that the representations and warranties set forth in
Sections 4.05(a) shall survive the engagement of the Servicer to perform the
servicing responsibilities as of the Closing Date hereunder and the delivery of
the Servicing Files to the Servicer and shall inure to the benefit of the Master
Servicer and the Trustee. Upon discovery by either the Servicer, the Master
Servicer or the Trustee of a breach of any of the foregoing representations and
warranties which materially and adversely affects the ability of the Servicer to
perform its duties and obligations under this Agreement or otherwise materially
and adversely affects the value of the Mortgage Loans, the Mortgaged Property or
the priority of the security interest on such Mortgaged Property or the
interests of the Master Servicer or the Trustee, the party discovering such
breach shall give prompt written notice to the other parties.

Within sixty (60) days of the earlier of either discovery by or notice to the
Servicer of any breach of a representation or warranty set forth in
Section 4.05(a) which materially and adversely affects the ability of the
Servicer to perform its duties and obligations under this Agreement or otherwise
materially and adversely affects the value of the Mortgage Loans, the Mortgaged
Property or the priority of the security interest on such Mortgaged Property,
the Servicer shall use its best efforts promptly to cure such breach in all
material respects and, if such breach cannot be cured, the Servicer shall, at
the Master Servicer’s option, assign its rights and obligations under this
Agreement (or respecting the affected Mortgage Loans) to a successor servicer.

In addition, the Servicer shall indemnify all other parties to this Agreement
and hold each of them harmless against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and other costs and expenses resulting from any claim, demand, defense or
assertion based on or grounded upon, or resulting from, a breach of the
Servicer’s representations and warranties contained in Section 4.05(a).

Any cause of action against the Servicer relating to or arising out of the
breach of any representations and warranties made in Section 4.05(a) shall
accrue upon (i) discovery of such breach by the Servicer or notice thereof by
the Master Servicer or the Trustee to the Servicer, (ii) failure by the Servicer
to cure such breach within the applicable cure period, and (iii) demand upon the
Servicer by the Master Servicer or the Trustee for compliance with this
Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

85



--------------------------------------------------------------------------------

(c) Additional Indemnification by the Servicer. The Servicer shall indemnify the
Master Servicer, the Trust, the Delaware Trustee, the Trustee, and the
Securities Administrator and hold each of them harmless against any and all
claims, losses, damages, penalties, fines, forfeitures, reasonable and necessary
legal fees and related costs, judgments, and any other costs, fees and expenses
(collectively, the “Liabilities”) that the indemnified party may sustain in any
way related to the failure of the Servicer to perform its duties and service the
Mortgage Loans in accordance with the terms of this Agreement. The Servicer
shall immediately notify the Master Servicer, the Trustee and the Securities
Administrator if a claim is made by a third party with respect to this Agreement
or the Mortgage Loans that may result in such Liabilities, and the Servicer
shall assume (with the prior written consent of the indemnified party) the
defense of any such claim and pay all expenses in connection therewith,
including counsel fees, promptly pay, discharge and satisfy any judgment or
decree which may be entered against it or any indemnified party in respect of
such claim and follow any written instructions received from such indemnified
party in connection with such claim. The Servicer shall be reimbursed promptly
from the Custodial Account for all amounts advanced by it pursuant to the
preceding sentence except when the claim is in any way related to the Servicer’s
indemnification pursuant to this Section 4.05(c), the failure of the Servicer to
service and administer the Mortgage Loans in accordance with the terms of this
Agreement, the breach of a representation or warranty set forth in
Section 4.05(a) or the gross negligence, bad faith or willful misconduct of the
Servicer.

Section 4.06. The Servicer.

(a) Merger or Consolidation of the Servicer. The Servicer shall keep in full
effect its existence, rights and franchises as a corporation under the laws of
the state of its incorporation except as permitted herein, and shall obtain and
preserve its qualification to do business as a foreign corporation in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, or any of the Mortgage Loans and
to perform its duties under this Agreement.

Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer whether or not related to loan servicing, shall be the successor of the
Servicer hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person, or
the parent company of such successor or surviving Person, shall be an
institution (i) having a generally accepted accounting principles (“GAAP”) net
worth not less than $25,000,000, (ii) which is a HUD-approved mortgagee whose
primary business is in origination and servicing of residential mortgage loans,
and (iii) who is a Fannie Mae or Freddie Mac approved seller/servicer in good
standing; provided, however, that if such successor or surviving Person does not
have a GAAP net worth of at least $25,000,000, the parent company of such
successor or surviving Person shall act as guarantor with respect to such
successor’s obligations under this Agreement.

(b) Limitation on Liability of the Servicer and Others. Neither the Servicer nor
any of the directors, officers, employees or agents of the Servicer shall be
under any liability to the Master Servicer, the Depositor, the Trustee or the
Securities Administrator for any action taken or for

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

86



--------------------------------------------------------------------------------

refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such person against any breach of
warranties or representations made herein, or failure to perform its obligations
in strict compliance with any standard of care set forth in this Agreement, or
any liability which would otherwise be imposed by reason of any breach of the
terms and conditions of this Agreement (except to the extent otherwise covered
by Section 4.05(c)). The Servicer and any director, officer, employee or agent
of the Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action which is not incidental to its duties to
service the Mortgage Loans in accordance with this Agreement and which in its
opinion may involve it in any expense or liability; provided, however, that the
Servicer may undertake any such action which it may deem necessary or desirable
in respect of this Agreement and the rights and duties of the parties hereto. In
such event, the Servicer shall be entitled to reimbursement from the Custodial
Account for the reasonable legal expenses and costs of such action.

The Servicer and any director, officer, employee or agent of the Servicer shall
be indemnified and held harmless by the Trust against any and all Liabilities
incurred in connection with any legal action relating to this Agreement or the
Certificates, except to the extent such Liabilities resulted from or arose out
of the negligence, bad faith or willful misfeasance in the performance of the
Servicer’s (or any director, officer, employee or agent of the Servicer) duties
hereunder or by reason of its reckless disregard of its obligations and duties
hereunder.

(c) Limitation on Resignation and Assignment by the Servicer. The Servicer shall
not assign this Agreement or resign from the obligations and duties hereby
imposed on it except by mutual consent of the Servicer and the Master Servicer
or upon the determination that its duties hereunder are no longer permissible
under applicable law and such incapacity cannot be cured by the Servicer. Any
such determination permitting the resignation of the Servicer shall be evidenced
by an Opinion of Counsel to such effect delivered to the Seller, the Master
Servicer and the Trustee, which Opinion of Counsel shall be in form and
substance acceptable to each of them. No such resignation shall become effective
until a successor shall have assumed the Servicer’s responsibilities and
obligations hereunder in the manner provided in Section 4.08.

With respect to the retention of the Servicer to service the Mortgage Loans
hereunder, the Servicer acknowledges that the Seller, Master Servicer and
Trustee have acted in reliance upon the Servicer’s independent status, the
adequacy of its servicing facilities, plan, personnel, records and procedures,
its integrity, reputation and financial standing and the continuance thereof.
Without in any way limiting the generality of this Section, the Servicer shall
not either assign this Agreement or the servicing hereunder or delegate its
rights or duties hereunder or any portion thereof, or sell or otherwise dispose
of all or substantially all of its property or assets, other than in the normal
course of business, without the prior written approval of the Seller, the Master
Servicer and the Trustee, which consent shall not be unreasonably withheld;
provided that the Servicer may assign the Agreement and the servicing hereunder
without the consent of the Seller, the Master Servicer and the Trustee to an
affiliate of the Servicer to which all servicing of the Servicer is assigned so
long as (i) such affiliate is a Fannie Mae and Freddie Mac approved servicer and
(ii) if it is intended that such affiliate be spun off to the shareholders of
the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

87



--------------------------------------------------------------------------------

Servicer, such affiliate has a GAAP net worth of at least $25,000,000 and
(iii) such affiliate shall deliver to the Seller, the Master Servicer and the
Trustee a certification pursuant to which such affiliate shall agree to be bound
by the terms and conditions of this Agreement and shall certify that such
affiliate is a Fannie Mae and Freddie Mac approved servicer in good standing.

Without in any way limiting the generality of this Section 4.06(c), in the event
that the Servicer shall assign this Agreement or the servicing responsibilities
hereunder or delegate its duties hereunder or any portion thereof without
(i) satisfying the requirements set forth herein or (ii) the prior written
consent of the then such parties shall have the right to terminate this
Agreement, without any payment of any penalty or damages and without any
liability whatsoever to the Servicer (other than with respect to accrued but
unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third
party. Nothing in this Section shall restrict the right of the Servicer to cause
the Mortgage Loans to be subserviced as provided in this Agreement.

(d) Successor Servicers. The provisions of Sections 4.06(a), (b) and (c) shall
apply to any successor to the Servicer hereunder.

Section 4.07. Termination for Cause.

Any of the following occurrences shall constitute an event of default (each, a
“Servicer Event of Default”) on the part of the Servicer:

(i) any failure by the Servicer to remit to the Master Servicer any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of one (1) Business Day; or

(ii) failure by the Servicer duly to observe or perform in any material respect
any other of the covenants or agreements on the part of the Servicer set forth
in this Agreement (other than with respect to Section 8.01, Section 8.02,
Section 8.03 or Section 8.04(b)(ii)) which continues unremedied for a period of
thirty (30) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Master Servicer and the remedial period provided for herein has expired; or

(iii) the Servicer ceases to be qualified to transact business in any
jurisdiction where it is currently so qualified, but only to the extent such
non-qualification materially and adversely affects the Servicer’s ability to
perform its obligations hereunder; or

(iv) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, including bankruptcy, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days; or

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

88



--------------------------------------------------------------------------------

(v) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of its property; or

(vi) the Servicer shall admit in writing its inability to pay its debts as they
become due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors,
voluntarily suspend payment of its obligations; or

(vii) the Servicer ceases to be approved by either Fannie Mae or Freddie Mac as
a mortgage loan seller or servicer for more than thirty (30) days; or

(viii) the Servicer attempts to assign its right to servicing compensation
hereunder or the Servicer attempts, without the consent of the Master Servicer,
to sell or otherwise dispose of all or substantially all of its property or
assets or to assign this Agreement or the servicing responsibilities hereunder
or to delegate its duties hereunder or any portion thereof; or

(ix) the Servicer fails to meet the eligibility criteria set forth in the last
sentence of Section 4.06(a); or

(x) failure by the Servicer to duly perform its obligations under Section 8.01,
Section 8.02, Section 8.03 or Section 8.04(b)(ii) within the required time
period set forth in such Sections.

Then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Master Servicer, by notice in writing to the Servicer,
in addition to whatever rights the Master Servicer may have under Sections 3.03
and 4.05(c) and at law or equity or to damages, including injunctive relief and
specific performance, may, and shall, if so directed by the Majority
Certificateholders, terminate all the rights and obligations of the Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof
without compensating the Servicer for the same. On or after the receipt by the
Servicer of such written notice, all authority and power of the Servicer under
this Agreement, whether with respect to the Mortgage Loans or otherwise, shall
pass to and be vested in the successor appointed pursuant to Section 4.08. Upon
written request from the Master Servicer, the Servicer shall prepare, execute
and deliver, any and all documents and other instruments, place in such
successor’s possession all Mortgage Files, and do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise, at the Servicer’s sole
expense. The Servicer agrees to cooperate with the Master Servicer and such
successor in effecting the termination of the Servicer’s responsibilities and
rights hereunder, including, without limitation, the transfer to such successor
for administration by it of all cash amounts which shall at the time be credited
by the Servicer to the Custodial Account or Escrow Account or thereafter
received with respect to the Mortgage Loans or any REO Property.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

89



--------------------------------------------------------------------------------

By a written notice, the Master Servicer may waive any default by the Servicer
in the performance of its obligations hereunder and its consequences. Upon any
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

Section 4.08. Successor to Servicer. Prior to termination of the Servicer’s
responsibilities and duties under this Agreement pursuant to Sections 4.06(c),
4.07 and 5.09, the Master Servicer shall (i) succeed to and assume all of the
Servicer’s responsibilities, rights, duties and obligations under this
Agreement, or (ii) appoint a successor having the characteristics set forth in
Section 4.06(a) hereof acceptable to the Rating Agencies, as evidenced by a
letter from each Rating Agency to the effect that such an appointment will not
result in a qualification, withdrawal or downgrade of the then current rating of
any of the Certificates, and which shall succeed to all rights and assume all of
the responsibilities, duties and liabilities of the Servicer under this
Agreement prior to the termination of the Servicer’s responsibilities, duties
and liabilities under this Agreement. In connection with such appointment and
assumption, the Master Servicer may make such arrangements for the compensation
of such successor out of payments on Mortgage Loans as the Master Servicer and
such successor shall agree. In the event that the Servicer’s duties,
responsibilities and liabilities under this Agreement should be terminated
pursuant to the aforementioned Sections, the Servicer shall discharge such
duties and responsibilities during the period from the date it acquires
knowledge of such termination until the effective date thereof with the same
degree of diligence and prudence which it is obligated to exercise under this
Agreement, and shall take no action whatsoever that might impair or prejudice
the rights or financial condition of its successor. The resignation or removal
of the Servicer pursuant to the aforementioned Sections shall not become
effective until a successor shall be appointed pursuant to this Section and
shall in no event relieve the Servicer of the representations and warranties
made pursuant to Section 4.05(a) and the remedies available to the Master
Servicer and the Trustee under Sections 4.05(b) and 4.05(c), it being understood
and agreed that the provisions of such Sections 4.05(a), 4.05(b) and 4.05(c)
shall be applicable to the Servicer notwithstanding any such resignation or
termination of the Servicer, or the termination of this Agreement.

Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Master Servicer an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this Agreement.
Any termination or resignation of the Servicer or this Agreement pursuant to
Section 4.06(c), 4.07 or 5.09 shall not affect any claims that the Master
Servicer may have against the Servicer arising prior to any such termination or
resignation.

The Servicer shall promptly deliver to the successor the funds in the Custodial
Account and the Escrow Account and the Mortgage Files and related documents and
statements held by it hereunder and the Servicer shall account for all funds.
The Servicer shall execute and deliver such instruments and do such other things
all as may reasonably be required to more fully and definitely vest and confirm
in the successor all such rights, powers, duties, responsibilities,

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

90



--------------------------------------------------------------------------------

obligations and liabilities of the Servicer. Within ten (10) Business Days of
the execution and delivery of such instruments, the successor shall reimburse
the Servicer for unrecovered Servicing Advances which the successor retains
hereunder and which would otherwise have been recovered by the Servicer pursuant
to this Agreement but for the appointment of the successor servicer.

Upon a successor’s acceptance of appointment as such, the Servicer shall notify
by mail the Trustee, the Master Servicer, the Securities Administrator, the
Seller and the Depositor of such appointment.

Section 4.09. Subservicers and Subservicing Agreements.

(a) The Mortgage Loans may be subserviced by a Subservicer on behalf of the
Servicer provided that the Subservicer is an entity that engages in the business
of servicing loans, and in either case shall be authorized to transact business,
and licensed to service mortgage loans, in the state or states where the related
Mortgaged Properties it is to service are situated, if and to the extent
required by applicable law to enable the Subservicer to perform its obligations
hereunder and under the related subservicing agreement, and in either case shall
be a Freddie Mac or Fannie Mae approved mortgage servicer in good standing, and
no event has occurred, including but not limited to a change in insurance
coverage, which would make it unable to comply with the eligibility requirements
for lenders imposed by Fannie Mae or for seller/servicers imposed by Fannie Mae
or Freddie Mac, or which would require notification to Fannie Mae or Freddie
Mac. In addition, each Subservicer will obtain and preserve its qualifications
to do business as a foreign corporation and its licenses to service mortgage
loans, in each jurisdiction in which such qualifications and/or licenses are or
shall be necessary to protect the validity and enforceability of this Agreement,
or any of the Mortgage Loans and to perform or cause to be performed its duties
under the related subservicing agreement. The Servicer may perform any of its
servicing responsibilities hereunder or may cause a Subservicer to perform any
such servicing responsibilities on its behalf, but the use by the Servicer of a
Subservicer shall not release the Servicer from any of its obligations hereunder
and the Servicer shall remain responsible hereunder for all acts and omissions
of the Subservicer as fully as if such acts and omissions were those of the
Servicer. The Servicer shall pay all fees and expenses of the Subservicer from
its own funds, and the Subservicer’s fee shall not exceed the Servicing Fee. The
Servicer shall notify the Master Servicer promptly in writing upon the
appointment of any Subservicer.

(b) At the cost and expense of the Servicer, without any right of reimbursement
from the Custodial Account, the Servicer shall be entitled to terminate the
rights and responsibilities of a Subservicer and arrange for any servicing
responsibilities to be performed by a successor Subservicer meeting the
requirements in the preceding paragraph, provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer’s option, from electing to service the Mortgage Loans itself. In the
event that the Servicer’s responsibilities and duties under this Agreement are
terminated and if requested to do so by the Master Servicer, the Servicer shall
at its own cost and expense terminate the rights and responsibilities of any
Subservicer effective as of the date of termination of the Servicer. The
Servicer shall pay all fees, expenses or penalties necessary in order to
terminate the rights and responsibilities of the Subservicer from the Servicer’s
own funds without reimbursement from the Trust.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

91



--------------------------------------------------------------------------------

(c) Any subservicing agreement and any other transactions or services relating
to the Mortgage Loans involving a Subservicer shall be deemed to be between the
Subservicer and the Servicer alone and the Master Servicer and the Trustee shall
not be deemed parties thereto and shall have no claims, rights, obligations,
duties or liabilities with respect to any Subservicer, except that the Trustee
shall have such claims or rights that arise as a result of any funds held by a
Subservicer in trust for or on behalf of the Trust. Notwithstanding the
execution of any subservicing agreement, the Servicer shall not be relieved of
any liability hereunder and shall remain obligated and liable for the servicing
and administration of the Mortgage Loans.

(d) Any subservicing agreement and any other transactions or services relating
to the Mortgage Loans involving a Subservicer shall be deemed to be between the
Subservicer and Servicer alone, and none of the Master Servicer, the Delaware
Trustee, the Trustee, the Depositor or the Trust shall have any obligations,
duties or liabilities with respect to any Subservicer including any obligation,
duty or liability of such parties to pay the Subservicer’s fees and expenses.
For purposes of distributions and advances by the Servicer pursuant to this
Agreement, the Servicer shall be deemed to have received a payment on a Mortgage
Loan when the Subservicer has received such payment.

ARTICLE V

ADMINISTRATION AND MASTER SERVICING OF MORTGAGE LOANS

BY THE MASTER SERVICER AND THE SECURITIES ADMINISTRATOR

Section 5.01. Duties of the Master Servicer; Representations and Warranties.

(a) For and on behalf of the Trust, the Trustee and the Certificateholders, the
Master Servicer shall master service the Mortgage Loans from and after the
Closing Date in accordance with the provisions of this Article V. The Master
Servicer hereby represents and warrants to the Depositor, the Trust, the
Trustee, the Securities Administrator and the Servicer, as of the Closing Date,
that:

(i) it is validly existing and in good standing as a federally chartered
national banking association and as Master Servicer has full power and authority
to transact any and all business contemplated by this Agreement and to execute,
deliver and comply with its obligations under the terms of this Agreement, the
execution, delivery and performance of which have been duly authorized by all
necessary corporate action on the part of the Master Servicer. The Master
Servicer is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure to so qualify would have a material adverse effect on
the business, properties, assets, or condition (financial or other) of the
Master Servicer or the validity or enforceability of this Agreement;

(ii) the execution and delivery of this Agreement by the Master Servicer and its
performance and compliance with the terms of this Agreement will not (A) violate
the Master Servicer’s charter or bylaws, (B) violate any law or regulation or
any

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

92



--------------------------------------------------------------------------------

administrative decree or order to which it is subject or (C) constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material contract,
agreement or other instrument to which the Master Servicer is a party or by
which it is bound or to which any of its assets are subject, which violation,
default or breach would materially and adversely affect the Master Servicer’s
ability to perform its obligations under this Agreement;

(iii) this Agreement constitutes, assuming due authorization, execution and
delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

(iv) the Master Servicer is not in default with respect to any order or decree
of any court or any order or regulation of any federal, state, municipal or
governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;

(v) the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;

(vi) no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;

(vii) the Master Servicer, or an affiliate thereof the primary business of which
is the servicing of residential mortgage loans, is a Fannie Mae- or Freddie
Mac-approved seller/servicer of residential mortgage loans for Fannie Mae,
Freddie Mac and HUD;

(viii) no consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Master Servicer of or compliance by the Master Servicer with this Agreement or
the consummation of the transactions contemplated by this Agreement, except for
such consents, approvals, authorizations and orders (if any) as have been
obtained;

(ix) the consummation of the transactions contemplated by this Agreement are in
the ordinary course of business of the Master Servicer;

(x) the Master Servicer has obtained a Master Servicer Errors and Omissions
Insurance Policy and a Master Servicer Fidelity Bond in accordance with
Section 5.02 each of which is in full force and effect, and each of which
provides at least such coverage as is required hereunder; and

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

93



--------------------------------------------------------------------------------

(xi) the information about the Master Servicer under the heading “The Master
Servicer” in the Offering Documents relating to the Master Servicer does not
include an untrue statement of a material fact and does not omit to state a
material fact, with respect to the statements made, necessary in order to make
the statements in light of the circumstances under which they were made not
misleading.

(b) It is understood and agreed that the representations and warranties set
forth in this Section 5.01 shall survive the execution and delivery of this
Agreement. The Master Servicer shall indemnify the Seller, the Depositor, the
Trust, the Delaware Trustee, the Trustee, the Securities Administrator and the
Servicer and hold them harmless against any loss, damages, penalties, fines,
forfeitures, legal fees and related costs, judgments, and other costs and
expenses resulting from any claim, demand, defense or assertion based on or
grounded upon, or resulting from, a breach of the Master Servicer’s
representations and warranties contained in this Section 5.01. It is understood
and agreed that the enforcement of the obligation of the Master Servicer set
forth in this Section to indemnify the foregoing parties as provided in this
Section constitutes the sole remedy (other than as set forth in Section 9.01) of
such parties respecting a breach of the foregoing representations and
warranties. Such indemnification shall survive any termination of the Master
Servicer as Master Servicer hereunder, and any termination of this Agreement.

Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section shall
accrue upon discovery of such breach by the Seller, the Depositor, the Trustee,
the Securities Administrator or the Servicer or notice thereof by any one of
such parties to the other parties. Notwithstanding anything in this Agreement to
the contrary, the Master Servicer shall not be liable for special, indirect or
consequential losses or damages of any kind whatsoever (including, but not
limited to, lost profits).

Section 5.02. Master Servicer Fidelity Bond and Master Servicer Errors and
Omissions Insurance Policy.

(a) The Master Servicer, at its expense, shall maintain in effect a Master
Servicer Fidelity Bond and a Master Servicer Errors and Omissions Insurance
Policy, affording coverage with respect to all directors, officers, employees
and other Persons acting on such Master Servicer’s behalf, and covering errors
and omissions in the performance of the Master Servicer’s obligations hereunder.
The Master Servicer Errors and Omissions Insurance Policy and the Master
Servicer Fidelity Bond shall be in such form and amount that would be consistent
with coverage customarily maintained by master servicers of mortgage loans
similar to the Mortgage Loans and shall by its terms not be cancelable without
thirty days’ prior written notice to the Trustee. The Master Servicer shall
provide the Depositor and the Trustee, upon request, with a copy of such policy
and fidelity bond. The Master Servicer shall (i) require the Servicer to
maintain a Servicer Errors and Omissions Insurance Policy and a Servicer
Fidelity Bond in accordance with the provisions of Section 4.02(l) of this
Agreement, (ii) cause the Servicer to provide to the Master Servicer
certificates evidencing that such policy and bond is in effect and to furnish to
the Master

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

94



--------------------------------------------------------------------------------

Servicer any notice of cancellation, non-renewal or modification of the policy
or bond received by it, as and to the extent provided in Section 4.02(l) of the
Agreement, and (iii) furnish copies of such policies and of the certificates and
notices referred to in clause (ii) to the Trustee upon request.

(b) The Master Servicer shall promptly report to the Trustee and the Securities
Administrator any material changes that may occur in the Master Servicer
Fidelity Bond or the Master Servicer Errors and Omissions Insurance Policy and
shall furnish either such party, on request, certificates evidencing that such
bond and insurance policy are in full force and effect. The Master Servicer
shall promptly report to the Trustee and the Securities Administrator all cases
of embezzlement or fraud, if such events involve funds relating to the Mortgage
Loans. The total losses, regardless of whether claims are filed with the
applicable insurer or surety, shall be disclosed in such reports together with
the amount of such losses covered by insurance. If a bond or insurance claim
report is filed with any of such bonding companies or insurers, the Master
Servicer shall promptly furnish a copy of such report to the Trustee and the
Securities Administrator. Any amounts relating to the Mortgage Loans collected
by the Master Servicer under any such bond or policy shall be promptly remitted
by the Master Servicer to the Securities Administrator for deposit into the
Collection Account. Any amounts relating to the Mortgage Loans collected by the
Servicer under any such bond or policy shall be remitted to the Master Servicer.

Section 5.03. Master Servicer’s Financial Statements and Related Information.
For each year this Agreement is in effect, the Master Servicer shall deliver to
the Securities Administrator, the Trustee, each Rating Agency and the Depositor
a copy of its annual unaudited financial statements on or prior to May 31 of
each year, beginning May 31, 2008. Such financial statements shall include a
balance sheet, income statement, statement of retained earnings, statement of
additional paid-in capital, statement of changes in financial position and all
related notes and schedules and shall be in comparative form, certified by a
nationally recognized firm of Independent Accountants to the effect that such
statements were examined and prepared in accordance with generally accepted
accounting principles applied on a basis consistent with that of the preceding
year.

Section 5.04. Power to Act; Procedures.

(a) The Master Servicer shall master service the Mortgage Loans and shall have
full power and authority, subject to the REMIC Provisions and the provisions of
Article XI; provided that the Master Servicer shall not take, or knowingly
permit the Servicer to take, any action that is inconsistent with or prejudices
the interests of the Trust, the Trustee or the Certificateholders in any
Mortgage Loan or the rights and interests of the Depositor, the Trust, the
Trustee and the Certificateholders under this Agreement. The Master Servicer
shall represent and protect the interests of the Trust, the Trustee and the
Certificateholders in the same manner as it protects its own interests in
mortgage loans in its own portfolio in any claim, proceeding or litigation
regarding a Mortgage Loan and shall not make or knowingly permit any Servicer to
make any modification, waiver or amendment of any term of any Mortgage Loan that
would cause an Adverse REMIC Event. Without limiting the generality of the
foregoing, the Master Servicer in its own name, and the Servicer, to the extent
such authority is delegated to such Servicer under

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

95



--------------------------------------------------------------------------------

this Agreement, is hereby authorized and empowered by the Trustee when the
Master Servicer or such Servicer, as the case may be, believes it appropriate in
its best judgment and in accordance with Accepted Servicing Practices, to
execute and deliver, on behalf of itself and the Certificateholders, the
Securities Administrator, the Trustee or any of them, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge and all
other comparable instruments, with respect to the Mortgage Loans and with
respect to the Mortgaged Properties. The Trustee shall furnish the Master
Servicer, upon request, with any powers of attorney (on the standard form used
by the Trustee) empowering the Master Servicer or the Servicer to execute and
deliver instruments of satisfaction or cancellation, or of partial or full
release or discharge, and to foreclose upon or otherwise liquidate Mortgaged
Property, and to appeal, prosecute or defend in any court action relating to the
Mortgage Loans or the Mortgaged Property, in accordance with this Agreement, and
the Trustee shall execute and deliver such other documents as the Master
Servicer may request, necessary or appropriate to enable the Master Servicer to
master service the Mortgage Loans and carry out its duties hereunder, and to
allow the Servicer to service the Mortgage Loans in each case in accordance with
Accepted Servicing Practices (and the Trustee or the Securities Administrator
shall have no liability for misuse of any such powers of attorney by the Master
Servicer or the Servicer). If the Master Servicer or the Trustee has been
advised that it is likely that the laws of the state in which action is to be
taken prohibit such action if taken in the name of the Trustee or that the
Trustee would be adversely affected under the “doing business” or tax laws of
such state if such action is taken in its name, then upon request of the
Trustee, the Master Servicer shall join with the Trustee in the appointment of a
co-trustee pursuant to Section 7.10 of this Agreement. In no event shall the
Master Servicer, without the Trustee’s written consent: (i) initiate any action,
suit or proceeding solely under the Trustee’s name without indicating the Master
Servicer’s representative capacity or (ii) take any action with the intent to
cause, and which actually does cause, the Trustee to be registered to do
business in any state. The Master Servicer shall indemnify the Trustee for any
and all costs, liabilities and expenses incurred by the Trustee in connection
with the negligent or willful misuse of such powers of attorney by the Master
Servicer. In the performance of its duties hereunder, the Master Servicer shall
be an independent contractor and shall not, except in those instances where it
is taking action in the name of the Trustee, be deemed to be the agent of the
Trustee.

(b) In master servicing and administering the Mortgage Loans, the Master
Servicer shall employ procedures and exercise the same care that it customarily
employs and exercises in master servicing and administering loans for its own
account, giving due consideration to Accepted Servicing Practices where such
practices do not conflict with this Agreement.

Section 5.05. Enforcement of Servicer’s and Master Servicer’s Obligations.

(a) The Master Servicer shall not be required to (i) take any action with
respect to the servicing of any Mortgage Loan that the Servicer is not required
to take under this Agreement and (ii) cause the Servicer to take any action or
refrain from taking any action if this Agreement does not require the Servicer
to take such action or refrain from taking such action.

(b) The Master Servicer, for the benefit of the Trust, the Trustee and the
Certificateholders, shall enforce the obligations of the Servicer hereunder, and
shall, in the event

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

96



--------------------------------------------------------------------------------

that the Servicer fails to perform its obligations in accordance herewith,
terminate the rights and obligations of the Servicer hereunder and either act as
servicer of the related Mortgage Loans or cause other parties hereto to either
assume the obligations of the Servicer under this Agreement (or agree to execute
and deliver a successor servicing or subservicing agreement with a successor
servicer). Such enforcement, including, without limitation, the legal
prosecution of claims, termination of servicing or subservicing rights and the
pursuit of other appropriate remedies, shall be in such form and carried out to
such an extent and at such time as the Master Servicer, in its good faith
business judgment, would require were it the owner of the related Mortgage
Loans. The Master Servicer shall pay the costs of such enforcement at its own
expense, and shall be reimbursed therefor initially (i) from a general recovery
resulting from such enforcement only to the extent, if any, that such recovery
exceeds all amounts due in respect of the related Mortgage Loans, (ii) from a
specific recovery of costs, expenses or attorneys’ fees against the party
against whom such enforcement is directed, and then, (iii) to the extent that
such amounts are insufficient to reimburse the Master Servicer for the costs of
such enforcement, from the Collection Account.

Section 5.06. Collection Account.

(a) On the Closing Date, the Master Servicer shall open and shall thereafter
maintain a segregated account held in trust in the name of the Trustee (the
“Collection Account”), entitled “Collection Account, U.S. Bank National
Association, as Trustee, in trust for Holders of the HomeBanc Mortgage Trust
2007-1, Mortgage Pass-Through Certificates.” The Collection Account shall relate
solely to the Certificates issued pursuant to this Agreement, and funds
deposited in the Collection Account shall not be commingled with any other
monies.

(b) The Collection Account shall be an Eligible Account. If an existing
Collection Account ceases to be an Eligible Account, the Master Servicer shall
establish a new Collection Account that is an Eligible Account within ten
(10) days and transfer all funds and investment property on deposit in such
existing Collection Account into such new Collection Account.

(c) The Master Servicer shall give to the Securities Administrator and the
Trustee prior written notice of the name and address of the depository
institution at which the Collection Account is maintained and the account number
of such Collection Account. The Master Servicer shall take such actions as are
necessary to cause the depository institution holding the Collection Account to
hold such account in the name of the Trustee. On each Distribution Date, the
entire amount on deposit in the Collection Account relating to the Mortgage
Loans (subject to permitted withdrawals set forth in Section 5.07), other than
amounts not included in the Group I Available Distribution Amount, Group II
Interest Funds or Group II Principal Funds to be paid to Certificateholders for
such Distribution Date, shall be applied to make the requested payment of
principal and/or interest on each Class of Certificates.

(d) The Master Servicer shall deposit or cause to be deposited in the Collection
Account on the earlier of the applicable Distribution Date and one Business Day
following receipt thereof, the following amounts received or payments made by
the Master Servicer (other than in respect of principal of and interest on the
Mortgage Loans due on or before the Cut-off Date):

(i) all remittances from the Custodial Account to the Master Servicer pursuant
to Section 4.03;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

97



--------------------------------------------------------------------------------

(ii) all Monthly Advances made by the Servicer or the Master Servicer pursuant
to Section 6.11 hereof and any payment in respect of Prepayment Interest
Shortfalls paid by the Master Servicer pursuant to Section 5.16 hereof; and

(iii) the Purchase Price of any Mortgage Loan repurchased by the Depositor or
the Seller during the related Prepayment Period or any other Person and any
Substitution Amount related to any Qualifying Substitute Mortgage Loan.

(e) Funds in the Collection Account may be invested by the Master Servicer in
Eligible Investments selected by and at the written direction of the Master
Servicer, which shall mature not later than one Business Day prior to the next
Distribution Date (or on the Distribution Date with respect to any Eligible
Investment of the Master Servicer or any other fund managed or advised by it or
any Affiliate) and any such Eligible Investment shall not be sold or disposed of
prior to its maturity. All such Eligible Investments shall be made in the name
of the Master Servicer in trust for the benefit of the Trustee and the
Certificateholders. All income and gain net of the Trustee Fee, the Custodian
Fee and any losses realized from any such investment of funds on deposit in the
Collection Account shall be for the benefit of the Master Servicer and shall be
subject to its withdrawal or order from time to time, subject to Section 5.07
and shall not be part of the Trust. The amount of any losses incurred in respect
of any such investments shall be deposited in such Collection Account by the
Master Servicer out of its own funds, without any right of reimbursement
therefor, immediately as realized. The foregoing requirements for deposit in the
Collection Account are exclusive, it being understood and agreed that, without
limiting the generality of the foregoing, payments of interest on funds in the
Collection Account and payments in the nature of late payment charges,
assumption fees and other incidental fees and charges relating to the Mortgage
Loans need not be deposited by the Master Servicer in the Collection Account and
may be retained by the Master Servicer or the Servicer, as applicable, as
additional servicing compensation. If the Master Servicer deposits in the
Collection Account any amount not required to be deposited therein, it may at
any time withdraw such amount from such Collection Account.

Section 5.07. Application of Funds in the Collection Account. The Master
Servicer shall withdraw funds from the Collection Account for payments to the
Certificate Account pursuant to Section 6.07. In addition, the Master Servicer
may prior to making the payments pursuant to Section 6.07 from time to time make
withdrawals from the Collection Account for the following purposes:

(i) to pay to the Trustee, the Trustee Fee, to pay to the Custodian, the
Custodian Fee and to pay the Delaware Trustee, the Delaware Trustee Fee, in each
case on the Distribution Date each year in the month in which such Trustee Fee,
Delaware Trustee Fee and the Custodian Fee, as applicable, are due and payable
pursuant to the terms of the respective fee letter agreements with the Trustee,
the Custodian and the Delaware Trustee, but only to the extent of income earned
on the funds on deposit in the Collection Account;

(ii) to reimburse the Master Servicer or the Servicer, as applicable, for any
previously unreimbursed Monthly Advances or Servicing Advances made by any such

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

98



--------------------------------------------------------------------------------

party, such right to reimbursement pursuant to this subclause (ii) being limited
to amounts received on or in respect of a particular Mortgage Loan (including,
for this purpose, Liquidation Proceeds, Condemnation Proceeds and amounts
representing Insurance Proceeds with respect to the property subject to the
related Mortgage) which represent late recoveries (net of the applicable
Servicing Fee) of payments of principal or interest respecting which any such
Monthly Advance was made, it being understood, in the case of any such
reimbursement, that the Master Servicer’s or Servicer’s right thereto shall be
prior to the rights of the Certificateholders;

(iii) to reimburse the Master Servicer or the Servicer following a final
liquidation of a Mortgage Loan for any previously unreimbursed Monthly Advances
made by any such party (A) that such party determines in good faith will not be
recoverable from amounts representing late recoveries of payments of principal
or interest respecting the particular Mortgage Loan as to which such Monthly
Advance was made or from Liquidation Proceeds, Condemnation Proceeds or
Insurance Proceeds with respect to such Mortgage Loan and/or (B) to the extent
that such unreimbursed Monthly Advances exceed the related Liquidation Proceeds,
Condemnation Proceeds or Insurance Proceeds, it being understood, in the case of
each such reimbursement, that the Master Servicer’s or Servicer’s right thereto
shall be prior to the rights of the Certificateholders;

(iv) to reimburse the Master Servicer or the Servicer from Liquidation Proceeds,
Condemnation Proceeds or Insurance Proceeds for Liquidation Expenses and for
amounts expended by it pursuant to Section 4.02(n) in good faith in connection
with the restoration of damaged property and, to the extent that Liquidation
Proceeds, Condemnation Proceeds or Insurance Proceeds after such reimbursement
exceed the unpaid principal balance of the related Mortgage Loan, together with
accrued and unpaid interest thereon at the applicable Mortgage Rate less the
Servicing Fee Rate for such Mortgage Loan to the Due Date next succeeding the
date of its receipt of such Liquidation Proceeds, Condemnation Proceeds or
Insurance Proceeds, to pay to the Master Servicer or the Servicer out of such
excess the amount of any unpaid assumption fees, late payment charges or other
Mortgagor charges on the related Mortgage Loan and to retain any excess
remaining thereafter as additional servicing compensation, it being understood,
in the case of any such reimbursement or payment, that such Master Servicer’s or
Servicer’s right thereto shall be prior to the rights of the Certificateholders;

(v) to pay to the Depositor or the Seller or any other Person, as applicable,
with respect to each Mortgage Loan or REO Property acquired in respect thereof
that has been purchased pursuant to this Agreement, all amounts received thereon
and not paid on the date on which the related repurchase was effected, and to
pay to the applicable party any Monthly Advances and Servicing Advances to the
extent specified in the definition of Purchase Price;

(vi) to the extent not paid by the Servicer, to pay any insurance premium with
respect to a Mortgage Loan;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

99



--------------------------------------------------------------------------------

(vii) to pay to the Master Servicer income earned on the investment of funds on
deposit in the Collection Account net of amounts paid to the Trustee, the
Custodian and the Delaware Trustee in accordance with subsection (i) above;

(viii) to make payment to the Master Servicer, the Securities Administrator, the
Servicer, the Delaware Trustee, the Trustee, the Custodian and others pursuant
to any provision of any Operative Agreement;

(ix) to withdraw funds deposited in error in the Collection Account;

(x) to clear and terminate the Collection Account pursuant to Article IX; and

(xi) to reimburse a successor master servicer (solely in its capacity as
successor master servicer), for any fee or advance occasioned by a termination
of the Master Servicer and the assumption of such duties by the Trustee as
successor master servicer or a successor master servicer appointed by the
Trustee pursuant to Section 9.01, in each case to the extent not reimbursed by
the terminated Master Servicer, it being understood, in the case of any such
reimbursement or payment, that the right of such successor master servicer or
the Trustee thereto shall be prior to the rights of the Certificateholders.

In connection with withdrawals pursuant to subclauses (ii) through (iv) above,
the Master Servicer’s or the Servicer’s or such other Person’s entitlement
thereto is limited to collections or other recoveries on the related Mortgage
Loan. The Master Servicer shall therefore keep and maintain a separate
accounting for each Mortgage Loan for the purpose of justifying any withdrawal
from the Collection Account it maintains pursuant to such subclauses.

Section 5.08. Reports to Trustee and Certificateholders.

(a) On each Distribution Date, the Securities Administrator shall make available
to the Trustee and each Certificateholder a report setting forth the following
information (on the basis of Mortgage Loan level information obtained from the
Servicer):

(i) the aggregate amount of distributions to be made on such Distribution Date
to the Holders of each Class of Certificates, to the extent applicable,
allocable to principal on the Mortgage Loans, including Liquidation Proceeds,
Condemnation Proceeds and Insurance Proceeds, stating separately the amount
attributable to scheduled principal payments and unscheduled payments in the
nature of principal;

(ii) the aggregate amount of the distributions to be made on such Distribution
Date to the Holders of each Class of Certificates allocable to interest and the
calculation thereof;

(iii) the amount, if any, of any distributions to the Holders of the Class II-X
and Class R Certificates;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

100



--------------------------------------------------------------------------------

(iv) (A) the aggregate amount of any Monthly Advances required to be made by or
on behalf of the Servicer (or the Master Servicer) with respect to such
Distribution Date, (B) the aggregate amount of such Monthly Advances actually
made, and (C) the amount, if any, by which (A) above exceeds (B) above;

(v) the aggregate amount of unreimbursed Monthly Advances outstanding with
respect to such Distribution Date;

(vi) the aggregate amount of Nonrecoverable Advances with respect to such
Distribution Date;

(vii) the total number of Mortgage Loans in the Trust and by Mortgage Pool, the
aggregate Scheduled Principal Balance of all the Mortgage Loans as of the close
of business on the last day of the related Collection Period, after giving
effect to distributions allocated to principal reported under clause (i) above;

(viii) the Class Principal Amount of each Class of Certificates, to the extent
applicable, as of such Distribution Date after giving effect to distributions
allocated to principal reported under clause (i) above;

(ix) the amount of any Realized Losses incurred with respect to the Mortgage
Loans in the Trust and by Mortgage Pool (x) in the applicable Prepayment Period
and (y) in the aggregate since the Cut-off Date;

(x) the amount of the Servicing Fee paid during the Collection Period to which
such payment relates;

(xi) the number and aggregate Scheduled Principal Balance of Mortgage Loans in
the Trust and by Mortgage Pool, as reported to the Securities Administrator by
the Servicer, (a) remaining outstanding, (b) Delinquent 30 to 59 days on a
contractual basis, (c) Delinquent 60 to 89 days on a contractual basis,
(d) Delinquent 90 or more days on a contractual basis, (e) 180 days or more
Delinquent and charged off; (f) as to which foreclosure proceedings have been
commenced as of the close of business on the last Business Day of the calendar
month immediately preceding the month in which such Distribution Date occurs,
(g) in bankruptcy and (h) that are REO Properties (using the Mortgage Bankers
Association (MBA) method to calculate delinquencies);

(xii) the aggregate Scheduled Principal Balance of any Mortgage Loans (in the
aggregate and by Mortgage Pool and/or Loan Group) with respect to which the
related Mortgaged Property became an REO Property as of the close of business on
the last Business Day of the calendar month immediately preceding the month in
which such Distribution Date occurs;

(xiii) with respect to substitution of Mortgage Loans in the preceding calendar
month, the Scheduled Principal Balance of each Deleted Mortgage Loan and of each
Qualifying Substitute Mortgage Loan;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

101



--------------------------------------------------------------------------------

(xiv) the aggregate outstanding Prepayment Interest Shortfalls and Carryforward
Interest, if any, for each Class of Certificates, after giving effect to the
distributions made on such Distribution Date;

(xv) the Group I Certificate Interest Rate and the Group II Certificate Interest
Rate applicable to such Distribution Date with respect to each Class of the
Group I and Group II Certificates, respectively;

(xvi) the Group II Interest Funds, the Group II Principal Funds and the Group II
Principal Distribution Amount applicable to such Distribution Date;

(xvii) the Group I Available Funds for Loan Group I-1, Loan Group I-2 and Loan
Group I-3 applicable to such Distribution Date;

(xviii) if applicable, the amount of any shortfall (i.e., the difference between
the aggregate amounts of principal and interest which Certificateholders would
have received if there were sufficient available amounts in the Collection
Account and the amounts actually paid);

(xix) any Group II Overcollateralization Deficiency after giving effect to the
payments made on such Distribution Date;

(xx) any applicable determination dates for calculating distributions and actual
Distribution Dates for the Collection Period;

(xxi) the amount of cashflows received and the sources thereof for
distributions, fees and expenses;

(xxii) the amount of fees and expenses accrued and paid, the purpose of such
fees and expenses and the identification of each payee, including the amount of
fees paid to the Trustee, the Custodian, the Master Servicer, the Securities
Administrator and the Servicer for such Distribution Date;

(xxiii) the amount of payments accrued and paid with respect to any credit
enhancement and support for the Trust, the purpose of such payments and the
identification of each payee;

(xxiv) the amount of excess cash flow or excess spread and the disposition of
such excess cash flow or excess spread;

(xxv) delinquency and loss information for the distribution period with respect
to the Mortgage Loans in the Trust and by Mortgage Pool;

(xxvi) the number of properties and the unpaid principal balance with respect to
each property relating to defaulted Mortgage Loans in the Trust Estate;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

102



--------------------------------------------------------------------------------

(xxvii) the beginning and ending balances of the Certificate Account, Collection
Account and any material account activity during the related period;

(xxviii) any material modifications, extensions or waivers to Mortgage Loan
terms, fees, penalties or payments during the Collection Period or that have
cumulatively become material over time; and

(xxix) information on whether a Group II Delinquency Event or a Group II
Cumulative Loss Trigger Event has occurred.

In the case of information furnished pursuant to subclauses (i), (ii) and
(ix) above, the amounts shall (except in the case of the report delivered to the
holder of the Class R Certificate) be expressed as a dollar amount per $1,000 of
original principal amount of Certificates.

The Securities Administrator will make such report and additional loan level
information (and, at its option, any additional files containing the same
information in an alternative format) available each month to the Rating
Agencies and Certificateholders via the Securities Administrator’s website. The
Securities Administrator’s website can be accessed at www.ctslink.com.
Assistance in using the website can be obtained by calling the Securities
Administrator’s customer service desk at (301) 815-6600. Such parties that are
unable to use the website are entitled to have a paper copy mailed to them via
first class mail by calling the Securities Administrator’s customer service
desk, and indicating such. The Securities Administrator shall have the right to
change the way such statements are distributed in order to make such
distribution more convenient and/or more accessible to the above parties and the
Securities Administrator shall provide timely and adequate notification to all
above parties regarding any such changes.

The foregoing information and reports shall be prepared and determined by the
Securities Administrator based solely on Mortgage Loan data provided to the
Securities Administrator by the Master Servicer (in a format agreed to by the
Securities Administrator and the Master Servicer) no later than 12:00 p.m.
(noon) Eastern Standard Time four Business Days prior to the Distribution Date.
In preparing or furnishing the foregoing information, the Securities
Administrator and the Master Servicer shall be entitled to rely conclusively on
the accuracy of the information or data regarding the Mortgage Loans and the
related REO Property that has been provided to the Master Servicer by the
Servicer, and neither the Securities Administrator nor the Master Servicer shall
be obligated to verify, recompute, reconcile or recalculate any such information
or data. The Securities Administrator, the Trustee, the Custodian and the Master
Servicer shall be entitled to conclusively rely on the Mortgage Loan data
provided to the Master Servicer and shall have no liability for any errors in
such Mortgage Loan data.

(b) Upon the reasonable advance written request of any Certificateholder that is
a savings and loan, bank or insurance company, which request, if received by the
Trustee shall be forwarded promptly to the Securities Administrator, the
Securities Administrator shall provide, or cause to be provided (or, to the
extent that such information or documentation is not required to be provided by
the Servicer, shall use reasonable efforts to obtain such information and
documentation from the Servicer, and provide), to such Certificateholder such
reports and access to information and documentation regarding the Mortgage Loans
as such Certificateholder may reasonably deem

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

103



--------------------------------------------------------------------------------

necessary to comply with applicable regulations of the Office of Thrift
Supervision or its successor or other regulatory authorities with respect to an
investment in the Certificates; provided, however, that the Securities
Administrator shall be entitled to be reimbursed by such Certificateholder for
actual expenses incurred in providing such reports and access.

(c) Within ninety (90) days, or such shorter period as may be required by
statute or regulation, after the end of each calendar year, the Securities
Administrator shall have prepared and shall make available to each Person who at
any time during the calendar year was a Certificateholder of record, and make
available to Certificate Owners (identified as such by the Clearing Agency) in
accordance with applicable regulations, a report summarizing the items provided
to the Certificateholders pursuant to Section 5.08(a) on an annual basis as may
be required to enable such Holders to prepare their federal income tax returns.
Such information shall include the amount of original issue discount accrued on
each Class of Certificates and information regarding the expenses of the Trust.
The Securities Administrator shall be deemed to have satisfied such requirement
if it forwards such information in any other format permitted by the Code. The
Master Servicer shall provide the Securities Administrator with such information
as is necessary for the Securities Administrator to prepare such reports.

(d) The Securities Administrator shall furnish any other information that is
required by the Code and regulations thereunder to be made available to
Certificateholders. The Master Servicer shall provide the Securities
Administrator with such information as is necessary for the Securities
Administrator to prepare such reports (and the Securities Administrator may rely
solely upon such information).

Section 5.09. Termination of Servicer; Successor Servicers.

(a) The Master Servicer shall be entitled to terminate the rights and
obligations of the Servicer upon the occurrence of a Servicer Event of Default
as set forth in Section 4.07; provided, however, that in the event of
termination of the Servicer, the Master Servicer shall provide for the servicing
of the Mortgage Loans by a successor servicer as provided in Section 4.08.

The parties acknowledge that notwithstanding the preceding sentence, there may
be a transition period, not to exceed 90 days, in order to effect the transfer
of servicing to a successor servicer. The Master Servicer shall be entitled to
be reimbursed by the Servicer (or by the Trust, if the Servicer is unable to
fulfill its obligations hereunder) for all costs associated with the transfer of
servicing, including without limitation, any costs or expenses associated with
the complete transfer of all servicing data and the completion, correction or
manipulation of such servicing data, as may be required by the Master Servicer
to correct any errors or insufficiencies in the servicing data or otherwise to
enable the Master Servicer to service the Mortgage Loans properly and
effectively.

(b) If the Master Servicer acts as a successor Servicer, it shall not assume
liability for the representations and warranties of the Servicer that it
replaces. The Master Servicer shall use reasonable efforts to have a successor
Servicer assume liability for the representations and warranties made by the
terminated Servicer and in the event of any such assumption by the successor
servicer, the Master Servicer may, in the exercise of its business judgment,
release the terminated Servicer from liability for such representations and
warranties.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

104



--------------------------------------------------------------------------------

(c) If the Master Servicer acts as a successor Servicer, it will have no
obligation to make a Monthly Advance if it determines in its reasonable judgment
that such Monthly Advance would constitute a Nonrecoverable Advance.

Section 5.10. Master Servicer Liable for Enforcement. The Master Servicer shall
use commercially reasonable efforts to ensure that the Mortgage Loans are
serviced in accordance with the provisions of this Agreement and shall use
commercially reasonable efforts to enforce the provisions of Article IV for the
benefit of the Certificateholders. The Master Servicer shall be entitled to
enter into any agreement with any Servicer for indemnification of the Master
Servicer and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification. Except as expressly set forth herein, the Master
Servicer shall have no liability for the acts or omissions of the Servicer in
the performance by such Servicer of its obligations under Article IV.

Section 5.11. Assumption of Master Servicing by Trustee.

(a) In the event the Master Servicer shall for any reason no longer be the
Master Servicer (including by reason of any Master Servicer Event of Default
under Section 9.01 of this Agreement), the Trustee shall thereupon assume all of
the rights and obligations of such Master Servicer hereunder. The Trustee, its
designee or any successor master servicer appointed by the Trustee shall be
deemed to have assumed all of the Master Servicer’s interest herein, except that
the Master Servicer shall not thereby be relieved of any liability or
obligations of the Master Servicer accruing prior to its replacement as Master
Servicer, and shall be liable to the Trustee, and hereby agrees to indemnify and
hold harmless the Trustee from and against all costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) incurred by the Trustee as a
result of such liability or obligations of the Master Servicer and in connection
with the Trustee’s assumption (but not its performance, except to the extent
that costs or liability of the Trustee are created or increased as a result of
negligent or wrongful acts or omissions of the Master Servicer prior to its
replacement as Master Servicer) of the Master Servicer’s obligations, duties or
responsibilities thereunder.

(b) The Master Servicer that has been terminated shall, upon request of the
Trustee but at the expense of such Master Servicer, deliver to the assuming
party all documents and records relating to the Mortgage Loans and an accounting
of amounts collected and held by it and otherwise use its best efforts to effect
the orderly and efficient transfer of master servicing to the assuming party.

Section 5.12. Release of Mortgage Files.

(a) Upon (i) becoming aware of the payment in full of any Mortgage Loan or
(ii) the receipt by the Servicer of a notification that payment in full has been
or will be escrowed in a manner customary for such purposes, the Servicer shall
promptly notify the Trustee (or the Custodian) by a certification (which
certification shall include a statement to the effect that all amounts received
in connection with such payment that are required to be deposited in the
Collection Account maintained by the Master Servicer pursuant to Section 5.06
have been or will be so deposited) of a Servicing Officer and shall deliver a
Request for Release in the form of Exhibit Seven to the Custodial Agreement to
the Trustee or the Custodian with respect to such

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

105



--------------------------------------------------------------------------------

Mortgage Loan. Upon receipt of such certification and Request for Release, the
Trustee or the Custodian (with the consent, and at the direction of the
Trustee), shall promptly release the related Mortgage File to the Servicer and
the Trustee shall have no further responsibility with regard to such Mortgage
File. Upon any such payment in full, the Servicer is authorized, to give, as
agent for the Trustee, as the mortgagee under the Mortgage that secured the
Mortgage Loan, an instrument of satisfaction (or assignment of mortgage without
recourse) regarding the Mortgaged Property subject to the Mortgage, which
instrument of satisfaction or assignment, as the case may be, shall be delivered
to the Person or Persons entitled thereto against receipt therefor of such
payment, it being understood and agreed that no expenses incurred in connection
with such instrument of satisfaction or assignment, as the case may be, shall be
chargeable to the Collection Account.

(b) From time to time and as appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any Primary
Insurance Policy, the Trustee shall execute such documents as shall be prepared
and furnished to the Trustee by the Servicer (in form reasonably acceptable to
the Trustee) and as are necessary to the prosecution of any such proceedings.
The Trustee or the Custodian, shall, upon request of the Master Servicer or of
the Servicer, as applicable, and delivery to the Trustee or the Custodian, of a
Request for Release signed by a Servicing Officer, release the related Mortgage
File held in its possession or control to the Master Servicer (or the Servicer,
as applicable). Such trust receipt shall obligate the Master Servicer or the
Servicer, as applicable, to return the Mortgage File to the Trustee or the
Custodian, as applicable, when the need therefor by the Master Servicer or the
Servicer, as applicable, no longer exists unless (i) the Mortgage Loan has been
liquidated and the Liquidation Proceeds relating to the Mortgage Loan have been
deposited in the Collection Account or (ii) the Mortgage File or such document
has been delivered to an attorney, or to a public trustee or other public
official as required by law, for purposes of initiating or pursuing legal action
or other proceedings for the foreclosure of the Mortgaged Property either
judicially or non-judicially, and the Servicer has delivered to the Custodian a
certificate of a Servicing Officer certifying as to the name and address of the
Person to which such Mortgage File or such document was delivered and the
purpose or purposes of such delivery.

(c) At any time that the Servicer is required to deliver to the Custodian a
Request for Release, the Servicer shall deliver two copies of the Request for
Release if delivered in hard copy or the Servicer may furnish such Request for
Release electronically to the Custodian, in which event the Servicing Officer
transmitting the same shall be deemed to have signed the Request for Release. In
connection with any Request for Release of a Mortgage File because of a
repurchase of a Mortgage Loan, such Request for Release shall, if required, be
followed by an assignment of mortgage, without recourse, representation or
warranty from the Trustee to the Seller and the related Mortgage Note shall be
endorsed either in blank or without recourse by the Trustee and be returned to
the Seller. In connection with any Request for Release of a Mortgage File
because of the payment in full of a Mortgage Loan, such Request for Release
shall, if required, be accompanied by a certificate of satisfaction or other
similar instrument to be executed by or on behalf of the Trustee and returned to
the Servicer.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

106



--------------------------------------------------------------------------------

Section 5.13. Documents, Records and Funds in Possession of Master Servicer to
be Held for Trustee.

(a) The Master Servicer shall transmit, or cause the Servicer to transmit, to
the Trustee such documents and instruments coming into the possession of the
Master Servicer or the Servicer from time to time as are required by the terms
hereof to be delivered to the Trustee or the Custodian. Any funds received by
the Master Servicer or by the Servicer in respect of any Mortgage Loan or which
otherwise are collected by the Master Servicer or the Servicer as Liquidation
Proceeds, Condemnation Proceeds or Insurance Proceeds in respect of any Mortgage
Loan shall be held for the benefit of the Trustee and the Certificateholders
subject to the Master Servicer’s right to retain or withdraw amounts provided in
this Agreement and to the right of the Servicer to retain its Servicing Fee and
other amounts as provided herein. The Master Servicer shall, and shall cause the
Servicer to, provide access to information and documentation regarding the
Mortgage Loans to the Trustee, their respective agents and accountants at any
time upon reasonable request and during normal business hours, and to
Certificateholders that are savings and loan associations, banks or insurance
companies, the Office of Thrift Supervision, the FDIC and the supervisory agents
and examiners of such office and corporation or examiners of any other federal
or state banking or insurance regulatory authority if so required by applicable
regulations of the Office of Thrift Supervision or other regulatory authority,
such access to be afforded without charge but only upon reasonable request in
writing and during normal business hours at the offices of the Master Servicer
designated by it. In fulfilling such a request the Master Servicer shall not be
responsible for determining the sufficiency of such information.

(b) All Mortgage Files and funds collected or held by, or under the control of,
the Master Servicer or the Servicer, in respect of any Mortgage Loans, whether
from the collection of principal and interest payments or from Liquidation
Proceeds, Condemnation Proceeds or Insurance Proceeds, shall be held by the
Master Servicer or by the Servicer for and on behalf of the Trustee as the
Trustee’s agent and bailee for purposes of perfecting the Trustee’s security
interest therein as provided by relevant Uniform Commercial Code or laws;
provided, however, that the Master Servicer and the Servicer shall be entitled
to setoff against, and deduct from, any such funds any amounts that are properly
due and payable to the Master Servicer or the Servicer under this Agreement and
shall be authorized to remit such funds to the Securities Administrator in
accordance with this Agreement.

(c) The Servicer and the Master Servicer each hereby acknowledges that
concurrently with the execution of this Agreement, the Trustee shall own or, to
the extent that a court of competent jurisdiction shall deem the conveyance of
the Mortgage Loans from the Seller to the Depositor not to constitute a sale,
the Trustee shall have a security interest in the Mortgage Loans and in all
Mortgage Files representing such Mortgage Loans and in all funds and investment
property now or hereafter held by, or under the control of, the Servicer or the
Master Servicer that are collected by the Servicer or the Master Servicer in
connection with the Mortgage Loans, whether as scheduled installments of
principal and interest or as full or partial prepayments of principal or
interest or as Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds
or otherwise, and in all proceeds of the foregoing and proceeds of proceeds (but
excluding any fee or other amounts to which the Servicer or the Master Servicer
is entitled to hereunder); and the Servicer and the Master Servicer each agrees
that so long as the Mortgage Loans are assigned to and held by the Trustee or
the Custodian, all documents or instruments constituting part of the Mortgage
Files, and such funds relating to the Mortgage Loans which come into the
possession or custody of, or which are subject to the control of, the Master
Servicer or the Servicer shall be held by the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

107



--------------------------------------------------------------------------------

Master Servicer or the Servicer for and on behalf of the Trustee as the
Trustee’s agent and bailee for purposes of perfecting the Trustee’s security
interest therein as provided by the applicable Uniform Commercial Code or other
applicable laws.

(d) The Master Servicer agrees that it shall not, and shall not authorize the
Servicer to, create, incur or subject any Mortgage Loans, or any funds that are
deposited in any Custodial Account, Escrow Account or the Collection Account, or
any funds that otherwise are or may become due or payable to or for the benefit
of the Trustee, to any claim, lien, security interest, judgment, levy, writ of
attachment or other encumbrance, nor assert by legal action or otherwise any
claim or right of setoff against any Mortgage Loan or any funds collected on, or
in connection with, a Mortgage Loan.

Section 5.14. Opinion. On or before the Closing Date, the Master Servicer shall
cause to be delivered to the Depositor, the Seller, the Trustee, the Securities
Administrator and the Servicer one or more Opinions of Counsel, dated the
Closing Date, in form and substance reasonably satisfactory to the Depositor, as
to the due authorization, execution and delivery of this Agreement by the Master
Servicer and the enforceability thereof.

Section 5.15. Trustee To Retain Possession of Certain Insurance Policies and
Documents. The Trustee (or the Custodian on behalf of the Trustee) shall retain
possession and custody of the originals of the primary mortgage insurance
policies or certificate of insurance if applicable and any certificates of
renewal as to the foregoing as may be issued from time to time as contemplated
by this Agreement. Until all amounts payable in respect of the Certificates have
been paid in full and the Master Servicer otherwise has fulfilled its
obligations under this Agreement, the Trustee (or the Custodian) shall also
retain possession and custody of each Mortgage File in accordance with and
subject to the terms and conditions of this Agreement. The Master Servicer shall
promptly deliver or cause the Servicer to deliver to the Trustee (or the
Custodian), upon the execution or receipt thereof the originals of the primary
mortgage insurance policies and any certificates of renewal thereof, and such
other documents or instruments that constitute portions of the Mortgage File
that come into the possession of the Master Servicer or the Servicer from time
to time.

Section 5.16. Compensation to the Master Servicer. Pursuant to Sections 5.06(e)
and 6.07(f)(ii), all income and gain realized from any investment of funds in
the Collection Account and the Certificate Account shall be for the benefit of
the Master Servicer as compensation net of the sum of the Trustee Fee and the
Custodian Fee payable by the Master Servicer to the Trustee and the Custodian,
respectively, on behalf of the Trust, as provided in Section 5.07.
Notwithstanding the foregoing, the Master Servicer shall deposit in the
Collection Account, on or before the related Distribution Date, an amount equal
to the lesser of (i) its master servicing compensation with respect to such
Distribution Date and (ii) the amount of any Compensating Interest Payment
required to be paid by the Servicer with respect to such Distribution Date
pursuant to this Agreement, but which is not paid by the Servicer on its behalf.
The Master Servicer shall be required to pay all expenses incurred by it in
connection with its activities hereunder and shall not be entitled to
reimbursement therefor except as provided in this Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

108



--------------------------------------------------------------------------------

Section 5.17. Merger or Consolidation. Any Person into which the Master Servicer
may be merged or consolidated, or any Person resulting from any merger,
conversion, other change in form or consolidation to which the Master Servicer
shall be a party, or any Person succeeding to the business of the Master
Servicer, shall be the successor to the Master Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or resulting Person to the Master Servicer shall be
a Person that shall be qualified and approved (or that have an Affiliate that is
qualified and approved) seller/servicer of residential mortgage loans for Fannie
Mae, Freddie Mac and HUD and shall have a net worth of not less than
$25,000,000.

Section 5.18. Resignation of Master Servicer. Except as otherwise provided in
Sections 5.17 and this Section 5.18 hereof, the Master Servicer shall not resign
from the obligations and duties hereby imposed on it unless it determines that
the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and cannot be cured. Any such determination
permitting the resignation of the Master Servicer shall be evidenced by an
Opinion of Counsel that shall be Independent to such effect delivered to the
Trustee. No such resignation shall become effective until the Trustee shall have
assumed, or a successor master servicer shall have been appointed by the Trustee
and until such successor shall have assumed, the Master Servicer’s
responsibilities and obligations under this Agreement. Notice of such
resignation shall be given promptly by the Master Servicer and the Depositor to
the Trustee.

Section 5.19. Assignment or Delegation of Duties by the Master Servicer. Except
as expressly provided herein, the Master Servicer shall not assign or transfer
any of its rights, benefits or privileges hereunder to any other Person, or
delegate to or subcontract with, or authorize or appoint any other Person to
perform any of the duties, covenants or obligations to be performed by the
Master Servicer hereunder, unless the Trustee and the Depositor shall have
consented to such action; provided, however, that the Master Servicer shall have
the right without the prior written consent of the Trustee or the Depositor to
delegate or assign to or subcontract with or authorize or appoint an Affiliate
of the Master Servicer to perform and carry out any duties, covenants or
obligations to be performed and carried out by the Master Servicer hereunder. In
no case, however, shall any such delegation, subcontracting or assignment to an
Affiliate of the Master Servicer relieve the Master Servicer of any liability
hereunder. Notice of such permitted assignment shall be given promptly by the
Master Servicer to the Depositor and the Trustee. If, pursuant to any provision
hereof, the duties of the Master Servicer are transferred to a successor master
servicer, the entire amount of compensation payable to the Master Servicer
pursuant hereto, including amounts payable to or permitted to be retained or
withdrawn by the Master Servicer pursuant to Section 5.16 hereof, shall
thereafter be payable to such successor master servicer.

Section 5.20. Limitation on Liability of the Master Servicer and Others.

(a) The Master Servicer undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

109



--------------------------------------------------------------------------------

(b) No provision of this Agreement shall be construed to relieve the Master
Servicer from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct; provided, however, that the duties and
obligations of the Master Servicer shall be determined solely by the express
provisions of this Agreement, the Master Servicer shall not be liable except for
the performance of such duties and obligations as are specifically set forth in
this Agreement; no implied covenants or obligations shall be read into this
Agreement against the Master Servicer and, in absence of bad faith on the part
of the Master Servicer, the Master Servicer may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to the Master Servicer and
conforming to the requirements of this Agreement.

(c) Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Trustee or the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Master Servicer or
any such person against any liability that would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in its performance of its duties
or by reason of reckless disregard for its obligations and duties under this
Agreement. The Master Servicer and any director, officer, employee or agent of
the Master Servicer shall be entitled to indemnification by the Trust and will
be held harmless against any loss, liability or expense incurred in connection
with any legal action relating to this Agreement, the Certificates or any other
Operative Agreement other than any loss, liability or expense incurred by reason
of willful misfeasance, bad faith or negligence in the performance of his or its
duties hereunder or by reason of reckless disregard of his or its obligations
and duties hereunder. The Master Servicer and any director, officer, employee or
agent of the Master Servicer may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect to this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Trust and the Master Servicer shall be entitled to be reimbursed therefor out of
the Collection Account it maintains as provided by Section 5.07.

Section 5.21. Indemnification; Third Party Claims. The Master Servicer agrees to
indemnify the Depositor, the Trust, the Delaware Trustee, the Trustee and the
Servicer and hold them harmless against any and all claims, losses, penalties,
fines, forfeitures, legal fees and related costs, judgments, and any other
costs, liabilities, fees and expenses that the Depositor, the Trust, the
Delaware Trustee, the Trustee or the Servicer may sustain as a result of the
failure of the Master Servicer to perform its duties and master service the
Mortgage Loans in compliance with the terms of this Agreement. The Depositor,
the Trust, the Delaware Trustee, the Trustee and the Servicer shall immediately
notify the Master Servicer if a claim is made by a third party with respect to
this Agreement, the Mortgage Loans entitling the Depositor, the Trust, the
Delaware Trustee, the Trustee or the Servicer to indemnification under this
Section 5.21,

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

110



--------------------------------------------------------------------------------

whereupon the Master Servicer shall assume the defense of any such claim and pay
all expenses in connection therewith, including counsel fees, and promptly pay,
discharge and satisfy any judgment or decree which may be entered against it or
them in respect of such claim. The failure to provide such immediate notice
shall not affect the Master Servicer’s obligation pursuant to this Section 5.21
to indemnify the Depositor, the Trust, the Delaware Trustee, the Trustee and the
Servicer, except to the extent that the Master Servicer is materially prejudiced
by such failure to notify.

Section 5.22. Alternative Index. In the event that the Index for any Mortgage
Loan, as specified in the related Mortgage Note, becomes unavailable for any
reason, the Servicer shall select an alternative index, which in all cases shall
be an index that constitutes a qualified rate on a regular interest under the
REMIC Provisions, in accordance with the terms of such Mortgage Note or, if such
Mortgage Note does not make provision for the selection of an alternative index
in such event, the Servicer shall, subject to applicable law, select an
alternative index based on information comparable to that used in connection
with the original Index and, in either case, such alternative index shall
thereafter be the Index for such Mortgage Loan.

Section 5.23. Transfer of Servicing. The Servicer agrees that it shall provide
written notice to the Master Servicer and the Trustee thirty days prior to any
proposed transfer or assignment by the Servicer of the servicing of the Mortgage
Loans. In addition, the ability of the Servicer to transfer or assign the
servicing hereunder to a successor servicer shall be subject to the following
conditions:

(i) Receipt of written consent of the Master Servicer to such transfer, which
consent shall not be unreasonably withheld;

(ii) Such successor servicer must satisfy the servicer eligibility standards set
forth in Section 4.06(a);

(iii) Such successor servicer must execute and deliver to the Master Servicer
and the Trustee an agreement, in form and substance reasonably satisfactory to
the Master Servicer and the Trustee, that contains an assumption by such
successor servicer of the due and punctual performance and observance of each
covenant and condition to be performed and observed by the Servicer;

(iv) At the time of the transfer, there must be delivered to the Trustee a
letter from each Rating Agency to the effect that such transfer of servicing
will not result in a qualification, withdrawal or downgrade of the then-current
rating of any of the Certificates; and

(v) The Seller shall, at its cost and expense, take such steps, or cause the
terminated Servicer to take such steps, as may be necessary or appropriate to
effectuate and evidence the transfer of the servicing of the Mortgage Loans to
such successor servicer, including, but not limited to, the following: (A) to
the extent required by the terms of the Mortgage Loans and by applicable federal
and state laws and regulations, the Seller shall cause the prior Servicer to
timely mail to each obligor under a Mortgage Loan any required notices or
disclosures describing the transfer of servicing of the Mortgage

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

111



--------------------------------------------------------------------------------

Loans to the successor servicer; (B) prior to the effective date of such
transfer of servicing, the Seller shall cause the prior Servicer to transmit to
any related insurer notification of such transfer of servicing; (C) on or prior
to the effective date of such transfer of servicing, the Seller shall cause the
prior Servicer to deliver to the successor servicer all Mortgage Loan Documents
and any related records or materials; (D) on or prior to the effective date of
such transfer of servicing, the Seller shall cause the prior Servicer to
transfer to the successor servicer, or, if such transfer occurs after a Servicer
Remittance Date but before the next succeeding Distribution Date, to the
Securities Administrator, all funds held by the prior Servicer in respect of the
Mortgage Loans; (E) on or prior to the effective date of such transfer of
servicing, the Seller shall cause the prior Servicer to, after the effective
date of the transfer of servicing to the successor servicer, continue to forward
to such successor servicer, within one Business Day of receipt, the amount of
any payments or other recoveries received by the prior Servicer, and to notify
the successor servicer of the source and proper application of each such payment
or recovery; and (F) the Seller shall cause the prior Servicer to, after the
effective date of transfer of servicing to the successor servicer, continue to
cooperate with the successor servicer to facilitate such transfer in such manner
and to such extent as the successor servicer may reasonably request.

Section 5.24. Compliance with Safeguarding Customer Information Requirements.
The Master Servicer has implemented and will maintain security measures designed
to meet the objectives of the Guidelines.

Section 5.25. REO Property.

(a) Notwithstanding any other provision of this Agreement, the Master Servicer,
acting on behalf of the Trustee hereunder, shall not permit the Servicer to,
rent, lease, or otherwise earn income on behalf of any REMIC with respect to any
REO Property which might cause such REO Property to fail to qualify as
“foreclosure” property within the meaning of section 860G(a)(8) of the Code or
result in the receipt by any REMIC of any “income from non-permitted assets”
within the meaning of section 860F(a)(2) of the Code or any “net income from
foreclosure property” which is subject to tax under the REMIC Provisions unless
the Master Servicer has advised, or has caused the Servicer to advise, the
Trustee in writing to the effect that, under the REMIC Provisions, such action
would not adversely affect the status of any REMIC as a REMIC and any income
generated for any REMIC by the REO Property would not result in the imposition
of a tax upon such REMIC.

(b) The Master Servicer shall make, or shall cause the applicable Servicer to
make, reasonable efforts to sell any REO Property for its fair market value. In
any event, however, the Master Servicer shall, or shall cause the Servicer to,
dispose of any REO Property within three years from the end of the calendar year
of its acquisition by the Trust unless the Trustee has received a grant of
extension from the Internal Revenue Service to the effect that, under the REMIC
Provisions and any relevant proposed legislation and under applicable state law,
the REMIC may hold REO Property for a longer period without adversely affecting
the REMIC status of such REMIC or causing the imposition of a federal or state
tax upon such REMIC. If the Trustee has received such an extension, then (a) the
Trustee shall provide a copy of such extension

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

112



--------------------------------------------------------------------------------

to the Master Servicer and (b) the Trustee, or the Master Servicer, acting on
its behalf hereunder, shall, or shall cause the Servicer to, continue to attempt
to sell the REO Property for its fair market value for such period longer than
three years as such extension permits (the “Extended Period”). If the Trustee
has not received such an extension and the Trustee, or the Master Servicer
acting on behalf of the Trustee hereunder, or the Servicer is unable to sell the
REO Property within 33 months after its acquisition by the Trust or if the
Trustee has received such an extension, and the Trustee, or the Master Servicer
acting on behalf of the Trustee hereunder, is unable to sell the REO Property
within the period ending three months before the close of the Extended Period,
the Master Servicer shall, or shall cause the Servicer to, before the end of the
three year period or the Extended Period, as applicable, (i) purchase such REO
Property at a price equal to the REO Property’s fair market value or
(ii) auction the REO Property to the highest bidder (which may be the Master
Servicer) in an auction reasonably designed to produce a fair price prior to the
expiration of the three-year period or the Extended Period, as the case may be.

ARTICLE VI

THE CERTIFICATES; DEPOSITS AND

DISTRIBUTIONS TO HOLDERS OF CERTIFICATES

Section 6.01. The Certificates.

The Certificates shall be substantially in the forms attached as Exhibit A
hereto. The Certificates shall be issuable in registered form, in the minimum
denominations per Class set forth in the Preliminary Statement and, to the
extent applicable, in integral multiples of $1 in excess thereof.

Subject to Section 10.03 hereof respecting the final distribution on the
Certificates, on each Distribution Date the Securities Administrator shall make
distributions to each Certificateholder of record on the preceding Record Date
either (x) by wire transfer in immediately Group I Available Funds to the
account of such Holder at a bank or other entity having appropriate facilities
therefor, if (i) such Holder has so notified the Securities Administrator not
later than the applicable Record Date and (ii) such Holder shall hold (A) 100%
of the Class Principal Amount of any Class of Certificates or (B) Certificates
of any Class with aggregate principal denominations of not less than $1,000,000
or (y) by check mailed by first class mail to such Certificateholder at the
address of such Holder appearing in the Certificate Register.

The Certificates shall be executed by manual or facsimile signature on behalf of
the Securities Administrator by an authorized signatory of the Securities
Administrator. Certificates bearing the manual or facsimile signatures of
individuals who were, at the time when such signatures were affixed, authorized
to sign on behalf of the Securities Administrator shall bind the Securities
Administrator, notwithstanding that such individuals or any of them have ceased
to be so authorized prior to the countersignature and delivery of such
Certificates or did not hold such offices at the date of such Certificate. No
Certificate shall be entitled to any benefit under this Agreement, or be valid
for any purpose, unless countersigned by the Securities Administrator by manual
signature, and such countersignature upon any Certificate shall be

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

113



--------------------------------------------------------------------------------

conclusive evidence, and the only evidence, that such Certificate has been duly
executed and delivered hereunder. All Certificates shall be dated the date of
their countersignature. On the Closing Date, the Securities Administrator shall
countersign the Certificates to be issued at the direction of the Depositor, or
any Affiliate thereof.

The Depositor shall provide, or cause to be provided, to the Securities
Administrator on a continuous basis, an adequate inventory of specimen
Certificates to facilitate transfers.

Section 6.02. Certificate Register; Registration of Transfer and Exchange of
Certificates.

(a) The Securities Administrator shall maintain, or cause to be maintained, a
Certificate Register for the Trust in which, subject to the provisions of
subsections (b) and (c) below and to such reasonable regulations as it may
prescribe, the Securities Administrator shall provide for the registration of
Certificates and of transfers and exchanges of Certificates as herein provided.
Upon surrender for registration of transfer of any Certificate, the Securities
Administrator shall execute and deliver, in the name of the designated
transferee or transferees, one or more new Certificates of the same Class and
aggregate Percentage Interest.

At the option of a Certificateholder, Certificates may be exchanged for other
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest upon surrender of the Certificates to be
exchanged at the office or agency of the Securities Administrator. Whenever any
Certificates are so surrendered for exchange, the Securities Administrator shall
execute, authenticate and deliver the Certificates which the Certificateholder
making the exchange is entitled to receive. Every Certificate presented or
surrendered for registration of transfer or exchange shall be accompanied by a
written instrument of transfer in form satisfactory to the Securities
Administrator duly executed by the Holder thereof or his attorney duly
authorized in writing.

No service charge to the Certificateholders shall be made for any registration
of transfer or exchange of Certificates, but payment of a sum sufficient to
cover any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Certificates may be required.

All Certificates surrendered for registration of transfer or exchange shall be
cancelled and subsequently destroyed by the Securities Administrator in
accordance with the Securities Administrator’s customary procedures.

(b) No Person shall transfer a Restricted Certificate unless such transfer
(i) is made pursuant to an effective registration statement under the Securities
Act and any applicable state securities laws, (ii) is exempt from the
registration requirements under said Act and such state securities laws and
(iii) is made in compliance with the provisions of this Section. In the event
that a transfer is to be made in reliance upon an exemption from the Securities
Act and such laws, in order to assure compliance with the Securities Act and
such laws, the Certificateholder desiring to effect such transfer and such
Certificateholder’s prospective transferee shall each certify to the Securities
Administrator in writing the facts surrounding the transfer in substantially the
forms set forth in Exhibit B-1 (the “Transferor Certificate”) and deliver a
letter

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

114



--------------------------------------------------------------------------------

in substantially the form of either Exhibit B-2 (the “Investment Letter”) or
Exhibit B-3 (the “Rule 144A Letter”). The Depositor shall provide to any Holder
of a Restricted Certificate and any prospective transferee designated by any
such Holder, information regarding the related Certificates and the Mortgage
Loans and such other information as shall be necessary to satisfy the condition
to eligibility set forth in Rule 144A(d)(4) for transfer of any such Certificate
without registration thereof under the Securities Act pursuant to the
registration exemption provided by Rule 144A. The Securities Administrator shall
cooperate with the Depositor in providing the Rule 144A information referenced
in the preceding sentence, including providing to the Depositor such information
regarding the Certificates, the Mortgage Loans and other matters regarding the
Trust as the Depositor shall reasonably request to meet its obligation under the
preceding sentence. Each Holder of a Restricted Certificate desiring to effect
such transfer shall, and does hereby agree to, indemnify the Securities
Administrator, the Trustee, the Depositor, the Seller, the Servicer and the
Master Servicer against any liability that may result if the transfer is not so
exempt or is not made in accordance with such federal and state laws.

No transfer of an ERISA-Restricted Certificate shall be made unless the
Securities Administrator shall have received either (A) a representation from
the transferee of such Certificate acceptable to and in form and substance
satisfactory to the Securities Administrator (substantially in the form of
Exhibit B-4, or in the event such ERISA-Restricted Certificate is a Residual
Certificate substantially in the form of Exhibit B-6), to the effect that
(i) such transferee is neither a Plan nor a person acting for, on behalf of, or
with the assets of, any such Plan to effect such transfer, (ii) in the case of
the Class I-1X, Class I-2A-2, Class I-2X, Class I-3A-2, Class I-3X, Class I-B-1,
Class I-B-2, Class I-B-3, Class II-M-1, Class II-M-2, or Class II-B
Certificates, a representation that such Certificates have become the subject of
an ERISA-Qualifying Underwriting and are rated at least “BBB-” or “Ba3” at the
time of their acquisition or (iii) if the ERISA-Restricted Certificate, other
than a Certificate listed in clause (ii) above, has been the subject of an
ERISA-Qualifying Underwriting, the purchaser is an insurance company which is
purchasing such Certificates with funds contained in an “insurance company
general account” (as such term is defined in Section (V)(e) of prohibited
transaction class exemption 95-60 (“PTCE 95-60”)) and the purchase and holding
of ERISA-Restricted Certificates are covered under Sections I and III of PTCE
95-60; or (B) in the case of any such ERISA-Restricted Certificate presented for
registration in the name of a Plan or a person acting for, on behalf of, or with
the assets of, a Plan, an Opinion of Counsel satisfactory to the Securities
Administrator, which Opinion of Counsel shall not be an expense of any of the
Trustee, the Securities Administrator, the Depositor, the Master Servicer, the
Servicer, the Seller or the Trust, addressed to the Securities Administrator to
the effect that the purchase and holding of such ERISA-Restricted Certificate
will not result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code and will not subject the Trustee, the
Securities Administrator, the Depositor, the Master Servicer, the Servicer or
the Seller to any obligation in addition to those expressly undertaken in this
Agreement. For purposes of the preceding sentence, with respect to an
ERISA-Restricted Certificate that is not a Residual Certificate, in the event
the representation letter referred to in the preceding sentence is not so
furnished, such representation shall be deemed to have been made to the
Securities Administrator by the transferee’s (including an initial acquirer’s)
acceptance of the ERISA-Restricted Certificates. Notwithstanding anything else
to the contrary herein, any purported transfer of an ERISA-Restricted
Certificate to or on behalf of a Plan without the delivery to the Securities
Administrator of an Opinion of Counsel or representation letter satisfactory to
the Securities Administrator as described above shall be void and of no effect.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

115



--------------------------------------------------------------------------------

To the extent permitted under applicable law (including, but not limited to,
ERISA), the Securities Administrator shall be under no liability to any Person
for any registration of transfer of any ERISA-Restricted Certificate that is in
fact not permitted by this Section 6.02(b) or for making any payments due on
such Certificate to the Holder thereof or taking any other action with respect
to such Holder under the provisions of this Agreement so long as the transfer
was registered by the Securities Administrator in accordance with the foregoing
requirements.

(c) Each Person who has or who acquires any ownership interest in a Residual
Certificate shall be deemed by the acceptance or acquisition of such ownership
interest to have agreed to be bound by the following provisions, and the rights
of each Person acquiring any ownership interest in a Residual Certificate are
expressly subject to the following provisions:

(i) Each Person holding or acquiring any ownership interest in a Residual
Certificate shall be a Permitted Transferee.

(ii) No ownership interest in a Residual Certificate may be registered on the
Closing Date or thereafter transferred (except for an initial registration on
the Closing Date of the transfer to the Depositor (or an Affiliate thereof), the
Trustee or the Securities Administrator), and the Securities Administrator shall
not register the transfer of any Residual Certificate (except for an initial
registration on the Closing Date of the transfer to the Depositor (or an
Affiliate thereof), the Trustee or the Securities Administrator) unless, in
addition to the certificates required to be delivered to the Securities
Administrator under subparagraph (b) above, the Securities Administrator shall
have been furnished with an affidavit of the Holder desiring to effect such
transfer (a “Transferor Affidavit”) in the form attached hereto as Exhibit B-5
and an affidavit of the proposed transferee (a “Transferee Affidavit”) in the
form attached hereto as Exhibit B-6.

(iii) Each Person holding or acquiring any ownership interest in a Residual
Certificate shall agree (A) to obtain a Transferee Affidavit from any other
Person to whom such Person attempts to Transfer its ownership interest in a
Residual Certificate, (B) to obtain a Transferee Affidavit from any Person for
whom such Person is acting as nominee, trustee or agent in connection with any
transfer of a Residual Certificate and (C) not to transfer its ownership
interest in a Residual Certificate or to cause the transfer of an ownership
interest in a Residual Certificate to any other Person if it has actual
knowledge that such Person is not a Permitted Transferee.

(iv) Any attempted or purported transfer of any ownership interest in a Residual
Certificate in violation of the provisions of this Section 6.02(c) shall be
absolutely null and void and shall vest no rights in the purported Transferee.
If any purported transferee shall become a Holder of a Residual Certificate in
violation of the provisions of this Section 6.02(c), then the last preceding
Permitted Transferee shall be restored to all rights as Holder thereof
retroactive to the date of registration of transfer of such Residual
Certificate. The Securities Administrator shall be under no liability to any
Person for any registration of transfer of a Residual Certificate that is in
fact not

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

116



--------------------------------------------------------------------------------

permitted by Section 6.02(b) and this Section 6.02(c) or for making any payments
due on such Certificate to the Holder thereof or taking any other action with
respect to such Holder under the provisions of this Agreement so long as the
transfer was registered after receipt of the related Transferee Affidavit,
Transferor Affidavit and either the Rule 144A Letter or the Investment Letter.
The Securities Administrator shall be entitled but not obligated to recover from
any Holder of a Residual Certificate that was in fact not a Permitted Transferee
at the time it became a Holder or, at such subsequent time as it became other
than a Permitted Transferee, all payments made on such Residual Certificate at
and after either such time. Any such payments so recovered by the Securities
Administrator shall be paid and delivered by the Securities Administrator to the
last preceding Permitted Transferee of such Certificate.

(v) The Depositor shall promptly make available, upon receipt of written request
from the Securities Administrator, all information necessary to compute any tax
imposed under Section 860E(e) of the Code as a result of a transfer of an
ownership interest in a Residual Certificate to any Holder who is not a
Permitted Transferee.

The restrictions on transfers of a Residual Certificate set forth in this
Section 6.02(c) shall cease to apply (and the applicable portions of the legend
on a Residual Certificate may be deleted) with respect to transfers occurring
after delivery to the Securities Administrator of an Opinion of Counsel, which
Opinion of Counsel shall not be an expense of the Trust, the Securities
Administrator or the Depositor, to the effect that the elimination of such
restrictions will not cause an Adverse REMIC Event. Each Person holding or
acquiring any ownership interest in a Residual Certificate hereby consents to
any amendment of this Agreement which, based on an Opinion of Counsel furnished
to the Securities Administrator is reasonably necessary (a) to ensure that the
record ownership of, or any beneficial interest in, a Residual Certificate is
not transferred, directly or indirectly, to a Person that is not a Permitted
Transferee and (b) to provide for a means to compel the transfer of a Residual
Certificate which is held by a Person that is not a Permitted Transferee to a
Holder that is a Permitted Transferee.

(d) The preparation and delivery of all certificates and opinions referred to
above in this Section 6.02(d) in connection with transfer shall be at the
expense of the parties to such transfers.

(e) Except as provided below, the Book-Entry Certificates shall at all times
remain registered in the name of the Depository or its nominee and at all times:
(i) registration of the Certificates may not be transferred by the Securities
Administrator except to another Depository; (ii) the Depository shall maintain
book-entry records with respect to the Certificate Owners and with respect to
ownership and transfers of such Book-Entry Certificates; (iii) ownership and
transfers of registration of the Book-Entry Certificates on the books of the
Depository shall be governed by applicable rules established by the Depository;
(iv) the Depository may collect its usual and customary fees, charges and
expenses from its Depository Participants; (v) the Securities Administrator
shall deal with the Depository, Depository Participants and indirect
participating firms as representatives of the Certificate Owners of the
Book-Entry Certificates for purposes of exercising the rights of Holders under
this Agreement, and requests and directions for and votes of such
representatives shall not be deemed to be inconsistent if they are made with
respect to different Certificate Owners; and (vi) the Securities Administrator
may rely and shall

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

117



--------------------------------------------------------------------------------

be fully protected in relying upon information furnished by the Depository with
respect to its Depository Participants and furnished by the Depository
Participants with respect to indirect participating firms and Persons shown on
the books of such indirect participating firms as direct or indirect Certificate
Owners.

All transfers by Certificate Owners of Book-Entry Certificates shall be made in
accordance with the procedures established by the Depository Participant or
brokerage firm representing such Certificate Owner. Each Depository Participant
shall only transfer Book-Entry Certificates of Certificate Owners it represents
or of brokerage firms for which it acts as agent in accordance with the
Depository’s normal procedures.

If (x) (i) the Depository or the Depositor advises the Securities Administrator
in writing that the Depository is no longer willing or able to properly
discharge its responsibilities as Depository, and (ii) the Securities
Administrator or the Depositor is unable to locate a qualified successor, or
(y) after the occurrence of an Event of Default, Certificate Owners representing
at least 51% of the Certificate Principal Amount of the Book-Entry Certificates
together advise the Securities Administrator and the Depository through the
Depository Participants in writing that the continuation of a book-entry system
through the Depository is no longer in the best interests of the Certificate
Owners, the Securities Administrator shall notify all Certificate Owners,
through the Depository, of the occurrence of any such event and of the
availability of Definitive Certificates to Certificate Owners requesting the
same. Upon surrender to the Securities Administrator of the related Class of
Certificates by the Depository, accompanied by the instructions from the
Depository for registration, the Securities Administrator shall issue the
Definitive Certificates. Neither the Depositor nor the Securities Administrator
shall be liable for any delay in delivery of such instruction and each may
conclusively rely on, and shall be protected in relying on, such instructions.
The Depositor shall provide the Securities Administrator with an adequate
inventory of certificates to facilitate the issuance and transfer of Definitive
Certificates. Upon the issuance of Definitive Certificates all references herein
to obligations imposed upon or to be performed by the Depository shall be deemed
to be imposed upon and performed by the Securities Administrator, to the extent
applicable with respect to such Definitive Certificates and the Securities
Administrator shall recognize the Holders of the Definitive Certificates as
Certificateholders hereunder; provided that the Securities Administrator shall
not by virtue of its assumption of such obligations become liable to any party
for any act or failure to act of the Depository.

Section 6.03. Mutilated, Destroyed, Lost or Stolen Certificates.

If (a) any mutilated Certificate is surrendered to the Securities Administrator,
or the Securities Administrator receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate and (b) there is delivered to the
Depositor and the Securities Administrator such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of notice
to the Securities Administrator that such Certificate has been acquired by a
bona fide purchaser, the Securities Administrator shall execute, countersign and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Certificate, a new Certificate of like Class, tenor and Percentage
Interest. In connection with the issuance of any new Certificate under this
Section 6.03, the Securities Administrator may require the payment of

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

118



--------------------------------------------------------------------------------

a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other expenses (including the fees and
expenses of the Securities Administrator) connected therewith. Any replacement
Certificate issued pursuant to this Section 6.03 shall constitute complete and
indefeasible evidence of ownership, as if originally issued, whether or not the
lost, stolen or destroyed Certificate shall be found at any time.

Section 6.04. Persons Deemed Owners.

The Securities Administrator and any agent of the Trustee and the Securities
Administrator may treat the Person in whose name any Certificate is registered
as the owner of such Certificate for the purpose of receiving distributions as
provided in this Agreement and for all other purposes whatsoever, and neither
the Securities Administrator nor any agent of the Securities Administrator shall
be affected by any notice to the contrary.

Section 6.05. Access to List of Certificateholders’ Names and Addresses.

If three or more Certificateholders (a) request such information in writing from
the Securities Administrator, (b) state that such Certificateholders desire to
communicate with other Certificateholders with respect to their rights under
this Agreement or under the Certificates, and (c) provide a copy of the
communication which such Certificateholders propose to transmit, or if the
Depositor shall request such information in writing from the Securities
Administrator, then the Securities Administrator shall, within ten Business Days
after the receipt of such request, provide the Depositor or such
Certificateholders at such recipients’ expense the most recent list of the
Certificateholders of such Trust held by the Securities Administrator, if any.
The Depositor and every Certificateholder, by receiving and holding a
Certificate, agree that the Securities Administrator shall not be held
accountable by reason of the disclosure of any such information as to the list
of the Certificateholders hereunder, regardless of the source from which such
information was derived.

Section 6.06. Maintenance of Office or Agency.

Certificates may be surrendered for registration of transfer or exchange at the
Corporate Trust Office of the Securities Administrator. The Securities
Administrator will give prompt written notice to the Certificateholders of any
change in such location of any such office or agency.

Section 6.07. The Certificate Account.

(a) The Paying Agent shall establish and maintain on behalf of the
Certificateholders, the Certificate Account entitled “Certificate Account, U.S.
Bank National Association, as Trustee, in trust for Holders of the HomeBanc
Mortgage Trust 2007-1, Mortgage Pass-Through Certificates.”

(b) The Certificate Account shall be an Eligible Account. If the Certificate
Account ceases to be an Eligible Account, the Paying Agent shall establish a new
Certificate Account that is an Eligible Account within 10 days and transfer all
funds and investment property on deposit in such existing Certificate Account
into such new Certificate Account.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

119



--------------------------------------------------------------------------------

(c) On each Master Servicer Remittance Date, the Master Servicer shall remit to
the Paying Agent the entire amount on deposit in the Collection Account (subject
to permitted withdrawals set forth in Section 5.07).

(d) Upon receipt, the Paying Agent shall deposit the amount received from the
Master Servicer pursuant to subsection (c) of this Section 6.07 into the
Certificate Account.

(e) Funds in the Certificate Account may be invested by the Paying Agent in
Eligible Investments selected by and at the written direction of the Master
Servicer, which shall mature not later than the related Distribution Date and
any such Eligible Investment shall not be sold or disposed of prior to its
maturity. All such Eligible Investments shall be made in the name of the Trustee
in trust for the benefit of the Certificateholders. All income and gain net of
the Trustee Fee, the Custodian Fee, the Delaware Trustee Fee and any losses
realized from any such investment of funds on deposit in the Certificate Account
shall be for the benefit of the Master Servicer and shall be subject to
withdrawal by the Paying Agent for payment to the Master Servicer from time to
time in accordance with subsection (f) below and shall not be part of the Trust.
The amount of any losses incurred in respect of any such investments shall be
deposited in the Certificate Account by the Master Servicer out of its own
funds, without any right of reimbursement therefor, immediately as realized.

(f) The Paying Agent shall withdraw funds from the Certificate Account for
payments to Certificateholders in the manner specified in this Agreement. In
addition, the Paying Agent may prior to making the payment pursuant to
Section 6.08 from time to time make withdrawals from the Certificate Account for
the following purposes:

(i) to the extent not reimbursed by the Master Servicer, to make payments to the
Master Servicer pursuant to any provision of the Operative Agreements;

(ii) to pay to the Master Servicer income earned on the investment of funds on
deposit in the Certificate Account;

(iii) to pay to the Delaware Trustee, the Trustee and the Custodian, amounts
required to be reimbursed to them in accordance with the provisions of the
Operative Agreements;

(iv) to withdraw funds deposited in error in the Certificate Account; and

(v) to clear and terminate the Certificate Account pursuant to Article IX.

Section 6.08. Distributions from the Certificate Account.

(a) Interest and principal (as applicable) on the Group I Certificates will be
distributed monthly on each Distribution Date, commencing in April 2007, in an
amount equal to the Group I Available Funds on deposit in the Distribution
Account for such Distribution Date. On each Distribution Date, the Group I
Available Funds on deposit in the Distribution Account shall be distributed as
follows:

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

120



--------------------------------------------------------------------------------

(i) on each Distribution Date, the Group I Available Funds for Loan Group I-1
will be distributed to the Group I-1 Senior Certificates as follows:

first, to the Class I-1A-1, Class I-1A-2 and Class I-1X Certificates, on a pro
rata basis, the Group I Accrued Interest on such Classes for such Distribution
Date. As described below, accrued interest on the Class I-1A-1, Class I-1A-2 and
Class I-1X Certificates is subject to reduction in the event of certain Group I
Net Interest Shortfalls allocable thereto;

second, to the Class I-1A-1, Class I-1A-2 and Class I-1X Certificates, on a pro
rata basis, any Group I Accrued Interest thereon remaining undistributed from
previous Distribution Dates, to the extent of remaining Group I Available Funds
for Loan Group I-1; and

third, to the Class I-1A-1 Certificates and Class I-1A-2 Certificates, on a pro
rata basis, in reduction of the Class Principal Amount thereof, the Group I
Senior Optimal Principal Amount for the Group I-1 Senior Certificates for such
Distribution Date to the extent of remaining Group I Available Funds for Loan
Group I-1, until the Class Principal Amounts of such Classes have been reduced
to zero.

(ii) on each Distribution Date, the Group I Available Funds for Loan Group I-2
will be distributed to the Group I-2 Senior Certificates as follows:

first, to the Class I-2A-1, Class I-2A-2 and Class I-2X Certificates, on a pro
rata basis, the Group I Accrued Interest on such Classes for such Distribution
Date. As described below, accrued interest on the Class I-2A-1, Class I-2A-2 and
Class I-2X Certificates is subject to reduction in the event of certain Group I
Net Interest Shortfalls allocable thereto;

second, to the Class I-2A-1, Class I-2A-2 and Class I-2X Certificates, on a pro
rata basis, any Group I Accrued Interest thereon remaining undistributed from
previous Distribution Dates, to the extent of remaining Group I Available Funds
for Loan Group I-2; and

third, to the Class I-2A-1 Certificates and Class I-2A-2 Certificates, on a pro
rata basis, in reduction of the Class Principal Amount thereof, the Group I
Senior Optimal Principal Amount for the Group I-2 Senior Certificates for such
Distribution Date to the extent of remaining Group I Available Funds for Loan
Group I-2, until the Class Principal Amounts of such Classes have been reduced
to zero.

(iii) on each Distribution Date, the Group I Available Funds for Loan Group I-3
will be distributed to the Group I-3 Senior Certificates as follows:

first, to the Class I-3A-1, Class I-3A-2 and Class I-3X Certificates, on a pro
rata basis, the Group I Accrued Interest on such Classes for such Distribution
Date. As

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

121



--------------------------------------------------------------------------------

described below, accrued interest on the Class I-3A-1, Class I-3A-2 and Class
I-3X Certificates is subject to reduction in the event of certain Group I Net
Interest Shortfalls allocable thereto;

second, to the Class I-3A-1, Class I-3A-2 and Class I-3X Certificates, on a pro
rata basis, any Group I Accrued Interest thereon remaining undistributed from
previous Distribution Dates, to the extent of remaining Group I Available Funds
for Loan Group I-3; and

third, to the Class I-3A-1 Certificates and Class I-3A-2 Certificates, on a pro
rata basis, in reduction of the Class Principal Amount thereof, the Group I
Senior Optimal Principal Amount for the Group I-3 Senior Certificates for such
Distribution Date to the extent of remaining Group I Available Funds for Loan
Group I-3, until the Class Principal Amounts of such Classes have been reduced
to zero.

(iv) Except as provided in clauses (v) and (vi) below, on each Distribution Date
on or prior to the Group I Cross-Over Date, an amount equal to the sum of any
remaining Group I Available Funds for each Loan Group after the distributions in
clauses (i), (ii) and (iii) above will be distributed sequentially, in the
following order, to the Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4,
Class I-B-5 and Class I-B-6 Certificates, in each case up to an amount equal to
and in the following order: (A) the Group I Accrued Interest thereon for such
Distribution Date, (B) any Group I Accrued Interest thereon remaining
undistributed from previous Distribution Dates and (C) such Class’s Group I
Allocable Share for such Distribution Date, in each case, to the extent of
remaining Group I Available Funds.

(v) On each Distribution Date prior to the Group I Cross-Over Date but after the
reduction of the Class Principal Amount of the Group I Senior Certificates of a
Certificate Group to zero, the remaining class or classes of Group I Senior
Certificates in the remaining Certificate Group or Groups will be entitled to
receive in reduction of their Class Principal Amounts, pro rata based upon their
Class Principal Amounts immediately prior to such Distribution Date, in addition
to any Principal Prepayments related to such remaining Senior Certificates’
respective Loan Group allocated to such Group I Senior Certificates, 100% of the
Principal Prepayments on any Mortgage Loan in the Loan Group or Groups relating
to the class or classes of Group I Senior Certificates of the fully repaid
Certificate Group; provided, however, that if (A) the weighted average of the
Group I Subordinate Percentages on such Distribution Date equals or exceeds two
times the initial weighted average of the Group I Subordinate Percentages and
(B) the aggregate Scheduled Principal Balance of the Pool I Mortgage Loans
delinquent 60 days or more (including for this purpose any such Mortgage Loans
in foreclosure and bankruptcy and Mortgage Loans with respect to which the
related Mortgaged Property has been acquired by the Trust), averaged over the
last six months, as a percentage of the sum of the aggregate Class Principal
Amount of the Group I Subordinate Certificates does not exceed 50%, then the
additional allocation of Principal Prepayments to the Group I-1 Senior
Certificates, Group I-2 Senior Certificates and Group I-3 Senior Certificates in
accordance with this subsection (v) will not be made and 100% of the Principal
Prepayments on any Group I Mortgage Loan in the Loan Group relating to the fully
repaid class or classes of Group I Senior Certificates will be allocated to the
Group I Subordinate Certificates.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

122



--------------------------------------------------------------------------------

(vi) If on any Distribution Date on which the aggregate Class Principal Amount
of the Group I-1 Senior Certificates, Group I-2 Senior Certificates and Group
I-3 Senior Certificates would be greater than the aggregate Scheduled Principal
Balance of the Pool I Mortgage Loans in its related Loan Group and any Group I
Subordinate Certificates are still outstanding, in each case, after giving
effect to distributions to be made on such Distribution Date, (i) 100% of
amounts otherwise allocable to the Group I Subordinate Certificates in respect
of principal will be distributed to the Group I-1 Senior Certificates, Group I-2
Senior Certificates and Group I-3 Senior Certificates, as applicable, pro rata,
based upon their Class Principal Amounts immediately prior to such Distribution
Date, in reduction of the Class Principal Amounts thereof, until the aggregate
Class Principal Amount of the Group I-1 Senior Certificates, Group I-2 Senior
Certificates and Group I-3 Senior Certificates, as applicable, is equal to the
aggregate Scheduled Principal Balance of the Mortgage loans in its related Loan
Group, and (ii) the Group I Accrued Interest otherwise allocable to the Group I
Subordinate Certificates on such Distribution Date will be reduced, if
necessary, and distributed to such class or classes of Group I Senior
Certificates in an amount equal to the Group I Accrued Interest for such
Distribution Date on the excess of (x) the aggregate Class Principal Amount of
the Group I-1 Senior Certificates, Group I-2 Senior Certificates and Group I-3
Senior Certificates, as applicable, over (y) the aggregate Scheduled Principal
Balance of the Pool I Mortgage Loans in the related Loan Group. Any such
reduction in the Group I Accrued Interest on the Group I Subordinate
Certificates will be allocated in reverse order of the Group I Subordinate
Certificates’ numerical designations, commencing with the Class I-B-6
Certificates.

(b) If, after distributions have been made pursuant to priorities first and
second of subsections (i), (ii) and (iii) above on any Distribution Date, the
remaining Group I Available Funds for each Loan Group are less than the Group I
Senior Optimal Principal Amounts for the Group I-1 Senior Certificates, Group
I-2 Senior Certificates and Group I-3 Senior Certificates, respectively, the
Group I Senior Optimal Principal Amount for such Loan Group shall be reduced,
and such remaining Group I Available Funds will be distributed among the related
Group I Senior Certificates, other than the Interest Only Certificates, on a pro
rata basis on the basis of such reduced amount.

(c) On each Distribution Date, any Group I Available Funds remaining after
payment of interest and principal to the classes of Group I Certificates
entitled thereto, as described above, will be distributed to the Class R
Certificates; provided, that if on any Distribution Date there are any Group I
Available Funds remaining after payment of interest and principal to a class or
classes of Certificates entitled thereto, such amounts will be distributed to
the other classes of Group I Senior Certificates, pro rata, based upon their
Class Principal Amounts, until all amounts due to all classes of Group I Senior
Certificates have been paid in full, before any amounts are distributed to the
Class R Certificates.

(d) For any Distribution Date, “pro rata” distributions among Classes of Group I
Certificates in respect of Group I Accrued Interest or unpaid Group I Accrued
Interest will be made in proportion to the amount of Group I Accrued Interest or
unpaid Group I Accrued

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

123



--------------------------------------------------------------------------------

Interest, respectively, due on such Classes for such Distribution Date. For any
Distribution Date, “pro rata” distributions among Classes of Certificates in
respect of principal will be made in proportion to the Class Principal Amount of
such Classes immediately prior to such Distribution Date.

(e) No Group I Accrued Certificate Interest will be payable with respect to any
Class of Group I Certificates after the Distribution Date on which the Class
Principal Amount of such Certificate has been reduced to zero.

(f) If on any Distribution Date the related Group I Available Funds for a Loan
Group is less than the Group I Accrued Interest on the related Senior
Certificates for such Distribution Date prior to reduction for Group I Net
Interest Shortfalls and the interest portion of Realized Losses, the shortfall
will be allocated among the holders of each Class of Senior Certificates in such
Certificate Group in proportion to the respective amounts of Group I Accrued
Interest that would have been allocated thereto in the absence of such Group I
Net Interest Shortfalls and/or Realized Losses for such Distribution Date. In
addition, the amount of any interest shortfalls will constitute unpaid Group I
Accrued Interest and will be distributable to holders of the Certificates of the
related Classes entitled to such amounts on subsequent Distribution Dates, to
the extent of the applicable Group I Available Funds after current interest
distributions as required herein. Any such amounts so carried forward will not
bear interest. Shortfalls in interest payments will not be offset by a reduction
in the servicing compensation of the Servicer and the Master Servicer or
otherwise, except to the extent of applicable Compensating Interest Payments.

(g) On each Distribution Date, the Paying Agent shall pay the Group II Interest
Funds for such date, from funds in the Certificate Account, as follows in
accordance with the report of the Securities Administrator:

(i) to the Class II-A Certificates, in an amount equal to Group II Current
Interest and any Group II Carryforward Interest for such class for such
Distribution Date;

(ii) to the Class II-M-1, Class II-M-2 and Class II-B Certificates,
sequentially, in that order, in an amount equal to any Group II Current Interest
and any Group II Carryforward Interest for each such class for such Distribution
Date;

(iii) for application as part of Group II Monthly Excess Interest for such
Distribution Date, as provided in subsection (i) of this Section, any Group II
Interest Funds remaining after application pursuant to clauses (i) and
(ii) above;

(h) On each Distribution Date, the Paying Agent shall pay the Group II Principal
Distribution Amount for such Distribution Date from funds in the Certificate
Account as follows:

(i) On each Distribution Date (a) prior to the Group II Stepdown Date or
(b) with respect to which a Group II Trigger Event is in effect, in the
following order of priority:

(1) to the Class II-A Certificates, until its Class Principal Amount has been
reduced to zero;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

124



--------------------------------------------------------------------------------

(2) to the Class II-M-1, Class II-M-2 and Class II-B Certificates, sequentially,
in that order, in reduction of their respective Class Principal Amounts, until
the Class Principal Amount of each such class has been reduced to zero; and

(3) for application as part of Group II Monthly Excess Cashflow for such
Distribution Date, as provided in subsection (i) of this Section, any Principal
Payment Amount remaining after application pursuant to clauses (1) and
(2) above.

(ii) On each Distribution Date (a) on or after the Group II Stepdown Date and
(b) with respect to which a Group II Trigger Event is not in effect, in the
following order of priority:

(1) to the Class II-A Certificates, an amount equal to the Class II-A Principal
Distribution Amount, in reduction of their Class Principal Amount, until the
Class Principal Amount of such class has been reduced to zero;

(2) to the Class II-M-1 Certificates, an amount equal to the Class II-M-1
Principal Distribution Amount, in reduction of their Class Principal Amount,
until the Class Principal Amount of such class has been reduced to zero;

(3) to the Class II-M-2 Certificates, an amount equal to the Class II-M-2
Principal Distribution Amount, in reduction of their Class Principal Amount,
until the Class Principal Amount of such class has been reduced to zero;

(4) to the Class II-B Certificates, an amount equal to the Class II-B Principal
Distribution Amount, in reduction of their Class Principal Amount, until the
Class Principal Amount of such class has been reduced to zero; and

(5) for application as part of Group II Monthly Excess Cashflow for such
Distribution Date, as provided in subsection (i) of this Section, any Group II
Principal Distribution Amount remaining after application pursuant to clauses
(1) through (4) above.

(i) On each Distribution Date, the Paying Agent shall pay the Group II Monthly
Excess Cashflow for such date from funds in the Certificate Account in
accordance with the report of the Securities Administrator, in the following
order of priority:

(i) to the holders of the class or classes of Group II Certificates then
entitled to receive distributions in respect of principal, in an amount equal to
the Group II Extra Principal Distribution Amount, distributable as part of the
Group II Principal Distribution Amount for each such class and such Distribution
Date;

(ii) to the Class II-A, Class II-M-1, Class II-M-2 and Class II-B Certificates,
sequentially, in that order, in an amount equal to the Group II Deferred Amount
for each such class and such Distribution Date;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

125



--------------------------------------------------------------------------------

(iii) to the Class II-A, Class II-M-1, Class II-M-2 and Class II-B Certificates,
sequentially, in that order, in an amount equal to any Group II Basis Risk
Carryover Amount for each such class and such Distribution Date; and

(iv) to the Class II-X Certificates, the Class II-X Distributable Amount.

(v) to the Class R Certificate, any remaining amount.

Section 6.09. Allocation of Losses.

(a) On or prior to each Determination Date, the Master Servicer shall determine
the amount of any Realized Loss in respect of each Pool I Mortgage Loan that
occurred during the immediately preceding calendar month, based on information
provided by the Servicer.

(b) With respect to any Group I Certificates on any Distribution Date, the
principal portion of each Realized Loss on a Pool I Mortgage Loan shall be
allocated as follows:

first, to the Class I-B-6 Certificates until the Class Principal Amount thereof
has been reduced to zero;

second, to the Class I-B-5 Certificates until the Class Principal Amount thereof
has been reduced to zero;

third, to the Class I-B-4 Certificates until the Class Principal Amount thereof
has been reduced to zero;

fourth, to the Class I-B-3 Certificates until the Class Principal Amount thereof
has been reduced to zero;

fifth, to the Class I-B-2 Certificates until the Class Principal Amount thereof
has been reduced to zero;

sixth, to the Class I-B-1 Certificates until the Class Principal Amount thereof
has been reduced to zero; and

seventh, if such loss is on (a) a Pool I Mortgage Loan in Loan Group I-1, to the
Class I-1A-1 Certificates and Class I-1A-2 Certificates until the Class
Principal Amount thereof has been reduced to zero; provided, however, any such
Realized Losses otherwise allocable to the Class I-1A-1 Certificates will be
first allocated to the Class I-1A-2 Certificates, until the Class Principal
Amount of the Class I-1A-2 Certificates has been reduced to zero, and then to
the Class I-1A-1 Certificates; (b) a Pool I Mortgage Loan in Loan Group I-2, to
the Class I-2A-1 Certificates and Class I-2A-2 Certificates until the Class
Principal Amount thereof has been reduced to zero; provided, however, any such
Realized Losses otherwise allocable to the Class I-2A-1 Certificates will be
first allocated to the Class I-2A-2 Certificates, until the Class Principal
Amount of the Class I-2A-2 Certificates has been reduced to zero, and then to
the Class I-2A-1 Certificates; and (c) a

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

126



--------------------------------------------------------------------------------

Pool I Mortgage Loan in Loan Group I-3, to the Class I-3A-1 Certificates and
Class I-3A-2 Certificates until the Class Principal Amount thereof has been
reduced to zero; provided, however, any such Realized Losses otherwise allocable
to the Class I-3A-1 Certificates will be first allocated to the Class I-3A-2
Certificates, until the Class Principal Amount of the Class I-3A-2 Certificates
has been reduced to zero, and then to the Class I-3A-1 Certificates.

(c) Once the Class Principal Amounts of the Group I Senior Certificates of a
Certificate Group have been reduced to zero, the principal portion of Realized
Losses on the Pool I Mortgage Loans in the related Loan Group (if any) shall be
allocated on a pro rata basis to the remaining Group I Senior Certificates of
the other Certificate Groups.

(d) Notwithstanding the foregoing clause (b), no such allocation of any Realized
Loss shall be made on a Distribution Date to any Class of Certificates to the
extent that such allocation would result in the reduction of the aggregate Class
Principal Amount of all the Certificates (other than the Class R Certificates)
as of such Distribution Date, after giving effect to all distributions and prior
allocations of Realized Losses on the Pool I Mortgage Loans on such date, to an
amount less than the aggregate Scheduled Principal Balance of all of the Pool I
Mortgage Loans in the related Loan Group as of the first day of the month of
such Distribution Date (such limitation, the “Group I Loss Allocation
Limitation”).

(e) Any Realized Losses allocated to a Class of Certificates shall be allocated
among the Certificates of such Class in proportion to their respective Class
Principal Amounts. Any allocation of Realized Losses shall be accomplished by
reducing the Class Principal Amount of the related Certificates on the related
Distribution Date.

(f) Realized Losses shall be allocated on the Distribution Date in the month
following the month in which such loss was incurred and, in the case of the
principal portion thereof, after giving effect to distributions made on such
Distribution Date.

(g) On each Distribution Date, the Securities Administrator shall determine and
notify the Paying Agent of the Group I Subordinate Certificate Writedown Amount.
Any Group I Subordinate Certificate Writedown Amount shall effect a
corresponding reduction in the Class Principal Amount of (i) if prior to the
Group I Cross-Over Date, the Class Principal Amounts of the Group I Subordinate
Certificates, in the reverse order of their numerical Class designations and
(ii) from and after the Group I Cross-Over Date, the Group I Senior
Certificates, in accordance with priorities set forth in clause (b) above, which
reduction shall occur on such Distribution Date after giving effect to
distributions made on such Distribution Date.

(h) Any Group I Net Interest Shortfall will be allocated among the Classes of
Group I Certificates (other than the Residual Certificates) in proportion to the
respective amounts of Group I Accrued Interest that would have been allocated
thereto in the absence of such Group I Net Interest Shortfall for such
Distribution Date. The interest portion of any Realized Losses with respect to
the Pool I Mortgage Loans occurring on or prior to the Group I Cross-Over Date
will not be allocated among any Certificates, but will reduce the amount of
Group I Available Funds on the related Distribution Date. As a result of the
subordination of the Group I Subordinate Certificates in right of distribution,
such Realized Losses on the Pool I Mortgage

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

127



--------------------------------------------------------------------------------

Loans will be borne by the Group I Subordinate Certificates, in inverse order of
their numerical Class designations. Following the Group I Cross-Over Date, the
interest portion of Realized Losses on the Pool I Mortgage Loans will be
allocated to the Group I Senior Certificates in the manner described in the
first sentence of this clause (h).

(i) On each Distribution Date, the Class Principal Amounts of the Group II
Certificates shall be reduced by the amount of any Group II Applied Loss Amount
for such date, in the following order of priority:

(i) to the Class II-B Certificates, until the Class Principal Amount thereof has
been reduced to zero;

(ii) to the Class II-M-2 Certificates, until the Class Principal Amount thereof
has been reduced to zero;

(iii) to the Class II-M-1 Certificates, until the Class Principal Amount thereof
has been reduced to zero; and

(iv) to the Class II-A Certificates, until the Class Principal Amount thereof
has been reduced to zero.

(j) In addition, in the event that the Master Servicer receives any Subsequent
Recoveries from the Servicer, the Master Servicer shall deposit such funds into
the Collection Account pursuant to Section 5.06. If, after taking into account
such Subsequent Recoveries, the amount of a Realized Loss is reduced, the amount
of such Subsequent Recoveries from the related Mortgage Pool will be applied to
increase the Class Principal Amount of the Class of Subordinate Certificates
relating to such Mortgage Pool with the highest payment priority to which
Realized Losses have been allocated, but not by more than the amount of Realized
Losses previously allocated to that Class of Subordinate Certificates pursuant
to this Section 6.09. The amount of any remaining Subsequent Recoveries will be
applied to sequentially increase the Class Principal Amount of the Subordinate
Certificates, beginning with the Class of Subordinate Certificates with the next
highest payment priority, up to the amount of such Realized Losses previously
allocated to such Class of Certificates pursuant to this Section 6.09. Holders
of such Certificates will not be entitled to any payment in respect of current
interest on the amount of such increases for any Interest Accrual Period
preceding the Distribution Date on which such increase occurs.

Section 6.10. Control of the Trust Accounts.

(a) The Depositor and the Trustee hereby appoint the Securities Administrator as
Securities Intermediary with respect to the Trust Accounts, and the Trustee
shall hold, for the benefit of the Certificateholders, a security interest to
secure all amounts due Certificateholders hereunder in and to the Trust Accounts
and the Security Entitlements to all Financial Assets credited to the Trust
Accounts, including without limitation all amounts, securities, investments,
Financial Assets, investment property and other property from time to time
deposited in or credited to the Trust Accounts and all proceeds thereof. Amounts
held from time to time in the Trust Accounts will continue to be held by the
Securities Intermediary for the benefit of the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

128



--------------------------------------------------------------------------------

Trustee for the benefit of the Certificateholders. Upon the termination of the
Trust, the Trustee shall inform the Securities Intermediary of such termination.
By acceptance of their Certificates or interests therein, the Certificateholders
shall be deemed to have appointed the Securities Administrator as Securities
Intermediary. The Securities Administrator hereby accepts such appointment as
Securities Intermediary.

(b) With respect to the Trust Account Property credited to the Trust Accounts,
the Securities Intermediary agrees that:

(i) with respect to any Trust Account Property that is held in deposit accounts,
each such deposit account shall be subject to the exclusive custody and control
of the Securities Intermediary, and the Securities Intermediary shall have sole
signature authority with respect thereto;

(ii) the sole assets permitted in each Trust Account shall be those as the
Securities Intermediary agrees to treat as Financial Assets; and

(iii) any such Trust Account Property that is, or is treated as, a Financial
Asset shall be physically delivered (accompanied by any required endorsements)
to, or credited to an account in the name of, the Securities Intermediary or
other eligible institution maintaining each Trust Account in accordance with the
Securities Intermediary’s customary procedures such that the Securities
Intermediary or such other institution establishes a Security Entitlement in
favor of the Trustee with respect thereto over which the Securities Intermediary
or such other institution has Control;

(c) The Securities Intermediary hereby confirms that (A) each Trust Account is
an account to which Financial Assets are or may be credited, and the Securities
Intermediary shall, subject to the terms of this Agreement, treat the Trustee as
entitled to exercise the rights that comprise any Financial Asset credited to
each Trust Account, (B) all Trust Account Property in respect of each Trust
Account will be promptly credited by the Securities Intermediary to such
account, and (C) all securities or other property underlying any Financial
Assets credited to each Trust Account shall be registered in the name of the
Securities Intermediary, endorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any Financial Asset credited to any Trust
Account be registered in the name of the Depositor or the Trust, payable to the
order of the Depositor or the Trust or specially endorsed to the Depositor or
the Trust, except to the extent the foregoing have been specially endorsed to
the Securities Intermediary or in blank;

(d) The Securities Intermediary hereby agrees that each item of property
(whether investment property, Financial Asset, security, instrument or cash)
credited to each Trust Account shall be treated as a Financial Asset;

(e) If at any time the Securities Intermediary shall receive an Entitlement
Order from the Trustee (or the Securities Administrator on its behalf) directing
transfer or redemption of any Financial Asset relating to any Trust Account, the
Securities Intermediary shall comply with such Entitlement Order without further
consent by the Depositor, the Trust or any other Person. If at any time the
Trustee or the Securities Administrator notifies the Securities Intermediary in
writing

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

129



--------------------------------------------------------------------------------

that the Trust has been terminated in accordance herewith, then thereafter if
the Securities Intermediary shall receive any order from the Depositor or the
Trust directing transfer or redemption of any Financial Asset relating to any
Trust Account, the Securities Intermediary shall comply with such Entitlement
Order without further consent by the Trustee or any other Person;

(f) In the event that the Securities Intermediary has or subsequently obtains by
agreement, operation of law or otherwise a security interest in a Trust Account
or any Financial Asset credited thereto, the Securities Intermediary hereby
agrees that such security interest shall be subordinate to the security interest
of the Trustee. The Financial Assets credited to each Trust Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
Person other than the Trustee (except that the Securities Intermediary may
set-off (i) all amounts due to it in respect of its customary fees and expenses
for the routine maintenance and operation of a Trust Account and (ii) the face
amount of any checks which have been credited to a Trust Account but are
subsequently returned unpaid because of uncollected or insufficient funds);

(g) There are no other agreements entered into between the Securities
Intermediary in such capacity and the Depositor or the Trust with respect to the
Trust Accounts. In the event of any conflict between this Agreement (or any
provision of this Agreement) and any other agreement now existing or hereafter
entered into, the terms of this Agreement shall prevail;

(h) The rights and powers granted herein to the Trustee have been granted in
order to perfect its security interest in each Trust Account and the Security
Entitlements to the Financial Assets credited thereto, and are powers coupled
with an interest and will neither be affected by the bankruptcy of the Depositor
or the Trust nor by the lapse of time. The obligations of the Securities
Intermediary hereunder shall continue in effect until the security interest of
the Trustee in the Trust Accounts, and in such Security Entitlements, has been
terminated pursuant to the terms of this Agreement and the Trustee has notified
the Securities Intermediary of such termination in writing; and

(i) Notwithstanding anything else contained herein, the Depositor and the
Trustee agree that each Trust Account will be established only with the
Securities Intermediary or another institution meeting the requirements of this
Section, which by acceptance of its appointment as Securities Intermediary
agrees substantially as follows: (1) it will comply with Entitlement Orders
related to each Trust Account issued by the Trustee without further consent by
the Depositor; (2) until termination of the Trust, it will not enter into any
other agreement related to such accounts pursuant to which it agrees to comply
with Entitlement Orders of any Person other than the Trustee, as collateral
agent, or the Securities Administrator on its behalf; and (3) all assets
delivered or credited to it in connection with such account and all investments
thereof will be promptly credited to the applicable account.

(j) Notwithstanding the foregoing, the Depositor shall have the power, revocable
by the Trustee, to instruct the Trustee, the Securities Administrator and the
Master Servicer to make withdrawals and payments from each Trust Account for the
purpose of permitting the Master Servicer, the Securities Administrator to carry
out its respective duties hereunder or permitting the Trustee to carry out its
duties under this Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

130



--------------------------------------------------------------------------------

(k) Each of the Depositor and the Trustee agrees to take or cause to be taken
such further actions, to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments (including, without
limitation, any financing statements under the Relevant UCC or this Agreement)
as may be necessary to perfect the interests created by this Section in favor of
the Trustee on behalf of the Certificateholders and otherwise fully to
effectuate the purposes, terms and conditions of this Section. The Depositor
shall:

(i) promptly execute, deliver and file any financing statements, amendments,
continuation statements, assignments, certificates and other documents with
respect to such interests and perform all such other acts as may be necessary in
order to perfect or to maintain the perfection of the Trust’s and the Trustee’s
security interest in the Trust Account Property; and

(ii) make the necessary filings of financing statements or amendments thereto
within five days after the occurrence of any of the following: (1) any change in
its corporate name or any trade name or its jurisdiction of organization;
(2) any change in the location of its chief executive office or principal place
of business; and (3) any merger or consolidation or other change in its identity
or corporate structure and promptly notify the Trust and the Trustee of any such
filings.

(iii) Neither the Depositor nor the Trust shall organize under the law of any
jurisdiction other than the state under which each is organized as of the
Closing Date (whether changing its jurisdiction of organization or organizing
under an additional jurisdiction) without giving thirty (30) days prior written
notice of such action to its immediate and mediate transferee, including the
Trustee. Before effecting such change, each of the Depositor or the Trust
proposing to change its jurisdiction of organization shall prepare and file in
the appropriate filing office any financing statements or other statements
necessary to continue the perfection of the interests of its immediate and
mediate transferees, including the Trustee, in the Trust Account Property. In
connection with the transactions contemplated by the Operative Agreements
relating to the Trust Account Property, each of the Depositor and the Trust
authorizes its immediate or mediate transferee to file in any filing office any
initial financing statements, any amendments to financing statements, any
continuation statements, or any other statements or filings described in this
Section 6.10.

None of the Securities Intermediary or any director, officer, employee or agent
of the Securities Intermediary shall be under any liability to the Trustee or
the Certificateholders for any action taken, or not taken, in good faith
pursuant to this Agreement, or for errors in judgment; provided, however, that
this provision shall not protect the Securities Intermediary against any
liability to the Trustee or the Certificateholders which would otherwise be
imposed by reason of the Securities Intermediary’s willful misconduct, bad faith
or negligence in the performance of its obligations or duties hereunder. The
Securities Intermediary and any director, officer, employee or agent of the
Securities Intermediary may rely in good faith on any document of any kind
which, prima facie, is properly executed and submitted by any Person respecting
any matters arising hereunder. The Securities Intermediary shall be under no
duty to inquire into or investigate the validity, accuracy or content of such
document. The Trust shall indemnify the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

131



--------------------------------------------------------------------------------

Securities Intermediary for and hold it harmless against any loss, liability or
expense arising out of or in connection with this Agreement and carrying out its
duties hereunder, including the costs and expenses of defending itself against
any claim of liability, except in those cases where the Securities Intermediary
has been guilty of bad faith, negligence or willful misconduct. The foregoing
indemnification shall survive any termination of this Agreement or the
resignation or removal of the Securities Intermediary.

Section 6.11. Monthly Advances by Master Servicer and Servicer.

(a) Subject to Section 4.03(c), Monthly Advances shall be made in respect of
each Servicer Remittance Date as provided herein. If, on any Determination Date,
the Servicer determines that any Monthly Payments due during the related
Collection Period have not been received, such Servicer shall advance such
amount to the extent provided in Section 4.03(c) hereof. If any Servicer fails
to remit Monthly Advances required to be made under Section 4.03(c) hereof, the
Master Servicer shall itself make, or shall cause the successor Servicer to
make, such Monthly Advance on the Servicer Remittance Date immediately following
such Determination Date. If the Master Servicer determines that a Monthly
Advance is required, it shall on the Business Day immediately prior to the
related Distribution Date deposit in the Collection Account (from its own funds
or funds advanced by the Servicer) immediately Group I Available Funds in an
amount equal to such Monthly Advance. The Master Servicer and the Servicer shall
be entitled to be reimbursed from the Collection Account, and the Servicer shall
be entitled to be reimbursed from the Custodial Account, for all Monthly
Advances made by it as provided in Section 4.02(e). Notwithstanding anything to
the contrary herein, in the event the Master Servicer determines in its
reasonable judgment that a Monthly Advance is a Nonrecoverable Advance, the
Master Servicer shall be under no obligation to make such Monthly Advance.

(b) In the event that the Master Servicer or Servicer fails for any reason to
make a Monthly Advance required to be made pursuant to this Section 6.11, the
Trustee, as successor Master Servicer, shall, on or before the related
Distribution Date, deposit in the Collection Account an amount equal to the
excess of (a) Monthly Advances required to be made by the Master Servicer or the
Servicer that would have been deposited in such Collection Account over (b) the
amount of any Monthly Advance made by the Master Servicer or the Servicer with
respect to such Distribution Date; provided, however, that the Trustee as
successor Master Servicer shall be required to make such Monthly Advance only if
it is not prohibited by law from doing so and it has determined that such
Monthly Advance would be recoverable from amounts to be received with respect to
such Mortgage Loan, including late payments, Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds, or otherwise. The Trustee shall be entitled to be
reimbursed from the Collection Account for Monthly Advances made by it pursuant
to this Section 6.11 as if it were the Master Servicer and shall be entitled to
receive all compensation and fees of the Master Servicer in accordance with
Section 9.01(b).

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

132



--------------------------------------------------------------------------------

ARTICLE VII

THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

Section 7.01. Duties of Trustee and the Securities Administrator.

The Trustee, prior to the occurrence of a Master Servicer Event of Default of
which a Responsible Officer of the Trustee has actual knowledge and after the
curing of all Master Servicer Events of Default that may have occurred, and the
Securities Administrator each shall undertake to perform such duties and only
such duties as are specifically set forth in this Agreement. In case a Master
Servicer Event of Default of which a Responsible Officer of the Trustee has
actual knowledge has occurred and remains uncured, the Trustee shall exercise
such of the rights and powers vested in it by this Agreement, and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

Each of the Trustee and the Securities Administrator, upon receipt of all
resolutions, certificates, statements, opinions, reports, documents, orders or
other instruments furnished to it that are specifically required to be furnished
pursuant to any provision of this Agreement shall examine them to determine
whether they are in the form required by this Agreement; provided, however, that
the Trustee and the Securities Administrator shall not be responsible for the
accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument. If any such instrument is found not
to conform in any material respect to the requirements of this Agreement, the
Trustee or the Securities Administrator shall notify the Certificateholders of
such instrument in the event that the Trustee or the Securities Administrator,
after so requesting, does not receive a satisfactorily corrected instrument.

No provision of this Agreement shall be construed to relieve the Trustee or the
Securities Administrator from liability for its own negligent action, its own
negligent failure to act or its own willful misconduct; provided, however, that:

(i) except, in the case of the Trustee, if a Master Servicer Event of Default of
which a Responsible Officer of the Trustee has actual knowledge shall have
occurred and be continuing, the duties and obligations of the Trustee and the
Securities Administrator shall be determined solely by the express provisions of
this Agreement, neither the Trustee nor the Securities Administrator shall be
liable except for the performance of such duties and obligations as are
specifically set forth in this Agreement, no implied covenants or obligations
shall be read into this Agreement against the Trustee or the Securities
Administrator and in the absence of bad faith on the part of the Trustee or the
Securities Administrator, respectively, the Trustee or the Securities
Administrator, respectively, may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee or the Securities
Administrator, respectively, and conforming to the requirements of this
Agreement which it believed in good faith to be genuine and to have been duly
executed by the proper authorities respecting any matters arising hereunder;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

133



--------------------------------------------------------------------------------

(ii) neither the Trustee nor the Securities Administrator shall be liable for an
error of judgment made in good faith by a Responsible Officer or Responsible
Officers of the Trustee, or an officer or officers of the Securities
Administrator, respectively, unless it shall be finally proven by a court having
jurisdiction that the Trustee or the Securities Administrator was negligent in
ascertaining the pertinent facts;

(iii) neither the Trustee nor the Securities Administrator shall be liable with
respect to any action taken, suffered or omitted to be taken by it in good faith
in accordance with the direction of Holders of Certificates evidencing not less
than 25% of the Voting Interests of Certificates relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or the Securities Administrator, or exercising any trust or power conferred upon
the Trustee or the Securities Administrator under this Agreement;

(iv) neither the Trustee nor the Securities Administrator shall be required to
expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder or the exercise of any of its rights
or powers if there is reasonable ground for believing that the repayment of such
funds or adequate indemnity against such risk or liability is not assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Trustee or the Securities Administrator to perform, or be
responsible for the manner of performance of, any of the obligations of the
Master Servicer or the Servicer under this Agreement except during such time, if
any, as the Trustee shall be the successor to, and be vested with the rights,
duties, powers and privileges of, the Master Servicer; and

(v) without limiting the generality of this Section 7.01, neither the Trustee
nor the Securities Administrator shall have any duty (A) to cause any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
deposit or to any rerecording, refiling or redepositing of any thereof, (B) to
cause the provision of any insurance, (C) to cause the payment or discharge of
any tax, assessment, or other governmental charge or any lien or encumbrance of
any kind owing with respect to, assessed or levied against, any part of the
Trust Estate other than from funds available in the Certificate Account (D) to
confirm or verify the contents of any reports or certificates of the Master
Servicer or the Servicer delivered to the Trustee or the Securities
Administrator pursuant to this Agreement believed by the Trustee or the
Securities Administrator to be genuine and to have been signed or presented by
the proper party or parties.

Section 7.02. Certain Matters Affecting the Trustee and the Securities
Administrator.

Except as otherwise provided in Section 7.01:

(i) the Trustee and the Securities Administrator may request and rely upon and
shall be protected in acting or refraining from acting upon any resolution,
Officers’ Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

134



--------------------------------------------------------------------------------

believed by it to be genuine and to have been signed or presented by the proper
party or parties and the Trustee and the Securities Administrator shall have no
responsibility to ascertain or confirm the genuineness of any signature of any
such party or parties;

(ii) the Trustee and the Securities Administrator may consult with counsel,
financial advisers or accountants and the advice of any such counsel, financial
advisers or accountants and any advice of counsel shall be full and complete
authorization and protection in respect of any action taken or suffered or
omitted by it hereunder in good faith and in accordance with such opinion of
counsel;

(iii) neither the Trustee nor the Securities Administrator shall be liable for
any action taken, suffered or omitted by it in good faith and believed by it to
be authorized or within the discretion or rights or powers conferred upon it by
this Agreement;

(iv) neither the Trustee nor the Securities Administrator shall be bound to make
any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond or other paper or document, unless requested in writing so
to do by Holders of Certificates evidencing not less than 25% of the Voting
Interests allocated to each Class of Certificates; provided, however, that if
the payment within a reasonable time to the Trustee or the Securities
Administrator of the costs, expenses or liabilities likely to be incurred by it
in the making of such investigation is, in the opinion of the Trustee or the
Securities Administrator, as applicable, not reasonably assured to the Trustee
or the Securities Administrator by the security afforded to it by the terms of
this Agreement, the Trustee or the Securities Administrator, as applicable, may
require indemnity satisfactory to it against such cost, expense or liability as
a condition to taking any such action.

(v) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, accountants or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of such agent, accountant or attorney appointed by the
Trustee with due care;

(vi) neither the Trustee nor the Securities Administrator shall be required to
risk or expend its own funds or otherwise incur any financial liability in the
performance of any of its duties or in the exercise of any of its rights or
powers hereunder if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not assured to it;

(vii) neither the Trustee nor the Securities Administrator shall be liable for
any loss on any investment of funds pursuant to this Agreement (other than as
issuer of the investment security);

(viii) the Trustee shall not be deemed to have knowledge of any default, Master
Servicer Event of Default or Servicer Event of Default until a Responsible
Officer of the Trustee shall have received written notice thereof and in the
absence of such notice, the Trustee may conclusively assume that there is no
Event of Default;

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

135



--------------------------------------------------------------------------------

(ix) the Trustee shall be under no obligation to exercise any of the trusts,
rights or powers vested in it by this Agreement or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Certificateholders, pursuant to the provisions of this
Agreement, unless such Certificateholders shall have offered to the Trustee
reasonable security or indemnity satisfactory to the Trustee against the costs,
expenses and liabilities which may be incurred therein or thereby;

(x) the right of the Trustee and the Securities Administrator to perform any
discretionary act enumerated in this Agreement shall not be construed as a duty,
and neither the Trustee nor the Securities Administrator shall be answerable for
other than its negligence or willful misconduct in the performance of such act;
and

(xi) neither the Trustee nor the Securities Administrator shall be required to
give any bond or surety in respect of the execution of the Trust Estate or the
powers granted hereunder.

Section 7.03. Neither Trustee nor Securities Administrator Liable for
Certificates or Mortgage Loans.

The recitals contained herein and in the Certificates shall be taken as the
statements of the Depositor, the Seller or Servicer, as the case may be, and
neither the Trustee nor the Securities Administrator assumes any responsibility
for their correctness. Neither the Trustee nor the Securities Administrator
makes any representations as to the validity or sufficiency of this Agreement or
of the Certificates or of any Mortgage Loan or related document other than with
respect to the Trustee’s execution and counter-signature of the Certificates.
Neither the Trustee nor the Securities Administrator shall be accountable for
the use or application by the Depositor, the Master Servicer or the Servicer of
any funds paid to the Depositor, the Master Servicer or the Servicer in respect
of the Mortgage Loans or deposited in or withdrawn from the Collection Account
by the Depositor, the Master Servicer or the Servicer.

Section 7.04. Trustee and Securities Administrator May Own Certificates.

Each of the Trustee and the Securities Administrator in its individual or any
other capacity may become the owner or pledgee of Certificates with the same
rights as it would have if it were not the Trustee or the Securities
Administrator.

Section 7.05. Fees and Expenses of the Trustee, the Securities Administrator and
Others.

The Trustee, as compensation for its activities hereunder, shall be paid the
Trustee Fee by the Master Servicer on behalf of the Trust. The Securities
Administrator’s compensation shall be paid by the Master Servicer.

The Trustee and the Securities Administrator shall also be entitled to
reimbursement from the Certificate Account for reasonable expenses, except for
expenses, disbursements and advances incurred by the Trustee and/or the
Securities Administrator in the routine administration of their respective
duties in accordance with this Agreement and any such

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

136



--------------------------------------------------------------------------------

expenses, disbursements or advances arising from their respective negligence,
bad faith or willful misconduct. The Trust shall indemnify and hold harmless the
Trustee, the Securities Administrator, the Custodian or the Paying Agent and any
director, officer, employee or agent thereof against any loss, liability and
expense, including reasonable attorney’s fees, incurred in connection with or
arising out of this Agreement, any custodial agreement or the Certificates,
including, but not limited to, any such loss, liability or expense incurred in
connection with any legal action against the Trust or the Trustee, the
Securities Administrator, the Paying Agent or the Custodian or any director,
officer, employee or agent thereof, or the performance of any of the duties of
the Trustee, the Securities Administrator, the Custodian or the Paying Agent
under this Agreement or the duties of the Custodian under any custodial
agreement (including, but not limited to, the execution and delivery of
documents in connection with a foreclosure sale, trustee’s sale, or deed in lieu
of foreclosure of a Mortgage Loan, including, but not, limited to, any deed of
reconveyance, any substitution of trustee documents or any other documents to
release, satisfy, cancel or discharge any Mortgage Loan), other than, in each
case, any loss, liability or expense incurred by the Trustee, the Securities
Administrator, the Paying Agent or the Custodian by reason of the willful
misfeasance, bad faith or negligence of such party in the performance of its
duties under this Agreement or by reason of the willful misfeasance, bad faith
or gross negligence of the Custodian under any custodial agreement (including
specifically any loss, liability or expense incurred by the Custodian by reason
of simple negligence). The provisions of this Section 7.05 shall survive the
resignation or removal of the Trustee, the Securities Administrator, the
Custodian or the Paying Agent and the termination of this Agreement and the
resignation or removal of the Custodian under any custodial agreement.

The Trustee may receive an additional indemnity from a party acceptable to the
Trustee.

Section 7.06. Eligibility Requirements for the Trustee and the Securities
Administrator.

The Trustee and the Securities Administrator hereunder shall at all times (i) be
a corporation or an association organized and doing business under the laws of a
state or the United States of America, (ii) be authorized under such laws to
exercise corporate trust powers, (iii) have a combined capital and surplus of at
least $50,000,000, (iv) be subject to supervision or examination by federal or
state authority, (v) have a credit rating which would not cause either of the
Rating Agencies to reduce its respective then-current ratings of the
Certificates (or have provided such security from time to time as is sufficient
to avoid such reduction) and (vi) not be an affiliate of the Servicer or any
successor Servicer. If such corporation or association publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 7.06 the combined capital and surplus of such corporation or association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. In case at any time the Trustee or the
Securities Administrator shall cease to be eligible in accordance with the
provisions of this Section 7.06, the Trustee or the Securities Administrator, as
the case may be, shall resign immediately in the manner and with the effect
specified in Section 7.07 hereof. The entity serving as Trustee or Securities
Administrator may have normal banking and trust relationships with the Depositor
and its Affiliates.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

137



--------------------------------------------------------------------------------

Section 7.07. Resignation and Removal of Trustee or Securities Administrator.

The Trustee and the Securities Administrator may at any time resign and be
discharged from the trust hereby created by giving written notice of resignation
to the Depositor, the Master Servicer, the Servicer, each Rating Agency not less
than 60 days before the date specified in such notice when, subject to
Section 7.08, such resignation is to take effect, and acceptance by a successor
trustee or securities administrator, as applicable, in accordance with
Section 7.08 meeting the qualifications set forth in Section 7.06. If no
successor trustee meeting such qualifications shall have been so appointed and
have accepted appointment within 30 days after the giving of such notice or
resignation, the resigning Trustee or the Securities Administrator, as the case
may be, may petition any court of competent jurisdiction for the appointment of
a successor trustee or successor securities administrator, as applicable.

If at any time the Trustee or the Securities Administrator shall cease to be
eligible in accordance with the provisions of Section 7.06 hereof and shall fail
to resign after written request thereto by the Depositor, or if at any time the
Trustee or the Securities Administrator shall become incapable of acting, or
shall be adjudged as bankrupt or insolvent, or a receiver of the Trustee or the
Securities Administrator or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or the Securities
Administrator or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, or a tax is imposed with respect to the Trust by
any state in which the Trustee or any part of the Trust is located and the
imposition of such tax would be avoided by the appointment of a different
trustee, then the Depositor may remove the Trustee and appoint a successor
trustee by written instrument, in triplicate, one copy of which instrument shall
be delivered to each of the Trustee, the Servicer and the successor trustee.

If the Securities Administrator shall fail to deliver the information or reports
required pursuant to Section 8.01, Section 8.02, Section 8.03 or
Section 8.04(b)(ii), as applicable, within the required time period set forth in
such Sections, then the Depositor shall remove the Securities Administrator and
appoint a successor securities administrator by written instrument, one copy of
which instrument shall be delivered to the Securities Administrator so removed,
one copy to the successor securities administrator and one copy to the Master
Servicer.

The Holders of Certificates entitled to at least 51% of the Voting Interests
each may at any time remove the Trustee or the Securities Administrator and
appoint a successor trustee or securities administrator by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact
duly authorized, one complete set of which instruments shall be delivered by the
successor trustee to the Servicer, one complete set to the Trustee so removed
and one complete set to the successor so appointed. Notice of any removal of the
Trustee shall be given to each Rating Agency by the successor trustee.

Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section 7.07 shall become effective
upon acceptance by the successor trustee of appointment as provided in
Section 7.08 hereof.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

138



--------------------------------------------------------------------------------

Section 7.08. Successor Trustee or Securities Administrator.

Any successor trustee or successor securities administrator appointed as
provided in Section 7.07 hereof shall execute, acknowledge and deliver to the
Depositor, the Seller, its predecessor trustee and the Servicer an instrument
accepting such appointment hereunder and thereupon the resignation or removal of
the predecessor trustee or predecessor securities administrator shall become
effective and such successor trustee or successor securities administrator,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
the like effect as if originally named as trustee or securities administrator
herein. The Depositor, the Servicer, the Seller and the predecessor trustee or
predecessor securities administrator shall execute and deliver such instruments
and do such other things as may reasonably be required for more fully and
certainly vesting and confirming in the successor trustee or successor
securities administrator all such rights, powers, duties, and obligations.

No successor trustee or successor securities administrator shall accept
appointment as provided in this Section 7.08 unless at the time of such
acceptance such successor trustee or successor securities administrator shall be
eligible under the provisions of Section 7.06 hereof, and such appointment shall
not adversely affect the then current rating of the Certificates.

Upon acceptance of appointment by a successor trustee or successor securities
administrator as provided in this Section 7.08, the Depositor shall mail notice
of the succession of such trustee or securities administrator hereunder to all
Holders of Certificates. If the Depositor fails to mail such notice within 10
days after acceptance of appointment by the successor trustee or successor
securities administrator, the successor trustee or successor securities
administrator shall cause such notice to be mailed at the expense of the
Depositor.

Section 7.09. Merger or Consolidation of Trustee or Securities Administrator.

Any corporation into which the Trustee or the Securities Administrator may be
merged or converted or with which it may be consolidated or any corporation
resulting from any merger, conversion or consolidation to which the Trustee or
the Securities Administrator shall be a party, or any corporation succeeding to
the business of the Trustee or the Securities Administrator, shall be the
successor of the Trustee or the Securities Administrator hereunder, provided
that such corporation shall be eligible under the provisions of Section 7.06
hereof, without the execution or filing of any paper or further act on the part
of any of the parties hereto, anything herein to the contrary notwithstanding.

Section 7.10. Appointment of Co-Trustee or Separate Trustee.

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust or property securing any Mortgage Note may at the time be located,
the Servicer and the Trustee acting jointly shall have the power and shall
execute and deliver all instruments to appoint one or more Persons approved by
the Trustee to act as co-trustee or co-trustees jointly with the Trustee, or
separate trustee or separate trustees, of all or any part of the Trust, and to
vest in such Person or Persons, in such capacity and for the benefit of the
Certificateholders such title to the Trust

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

139



--------------------------------------------------------------------------------

Estate or any part thereof, whichever is applicable, and, subject to the other
provisions of this Section 7.10, such powers, duties, obligations, rights and
trusts as the Servicer and the Trustee may consider necessary or desirable. If
the Servicer shall not have joined in such appointment within 15 days after the
receipt by it of a request to do so, or in the case an Event of Default shall
have occurred and be continuing, the Trustee alone shall have the power to make
such appointment. No co-trustee or separate trustee hereunder shall be required
to meet the terms of eligibility as a successor trustee under Section 7.06 and
no notice to Certificateholders of the appointment of any co-trustee or separate
trustee shall be required under Section 7.08.

Every separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) To the extent necessary to effectuate the purposes of this Section 7.10, all
rights, powers, duties and obligations conferred or imposed upon the Trustee
shall be conferred or imposed upon and exercised or performed by the Trustee and
each such separate trustee or co-trustee jointly (it being understood that each
such separate trustee or co-trustee is not authorized to act separately without
the Trustee joining in such act), except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed (whether as
Trustee hereunder or as successor to the Servicer hereunder), the Trustee shall
be incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
applicable Trust Estate or any portion thereof in any such jurisdiction) shall
be exercised and performed singly by such separate trustee or co-trustee, but
solely at the direction of the Trustee;

(ii) No trustee hereunder shall be held personally liable by reason of any act
or omission of any other trustee hereunder and such appointment shall not, and
shall not be deemed to, constitute any such separate trustee or co-trustee as
agent of the Trustee;

(iii) The Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee; and

(iv) The Trust, and not the Trustee, shall be liable for the payment of
reasonable compensation, reimbursement and indemnification to any such separate
trustee or co-trustee.

Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the separate trustees and co-trustees at the same
time, as effectively as if given to each of them. Every instrument appointing
any separate trustee or co-trustee shall refer to this Agreement and the
conditions of this Article VII. Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee. Every such instrument shall be filed with the Trustee and a copy
thereof given to the Servicer and the Depositor.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

140



--------------------------------------------------------------------------------

Any separate trustee or co-trustee may, at any time, constitute the Trustee its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

Section 7.11. Tax Matters.

It is intended that the assets with respect to which the REMIC elections are to
be made, as set forth in the Preliminary Statement, shall constitute, and that
the conduct of matters relating to such assets shall be such as to qualify such
assets as, REMICs as defined in and in accordance with the REMIC Provisions. In
furtherance of such intention, the Securities Administrator covenants and agrees
that it shall act as agent on behalf of each such REMIC and that it shall:
(i) pay, or cause to be paid, the amount of any federal, state or local tax,
including prohibited transaction taxes, imposed on any such REMIC prior to its
termination when and as the same shall be due and payable (but such obligation
shall not prevent the Securities Administrator or any other appropriate Person
from contesting any such tax in appropriate proceedings and shall not prevent
the Securities Administrator, on behalf of the Trustee, from withholding payment
of such tax, if permitted by law, pending the outcome of such proceedings);
(ii) maintain, or cause to be maintained, records relating to any such REMIC,
including but not limited to the income, expenses, assets and liabilities
thereof and the fair market value and adjusted basis of the assets determined at
such intervals as may be required by the Code, as may be necessary to prepare
the foregoing returns, schedules, statements or information; and (iii) as and
when necessary and appropriate, represent, or arrange for the representation of,
any such REMIC in any administrative or judicial proceedings relating to an
examination or audit by any governmental taxing authority, request an
administrative adjustment as to any taxable year of any such REMIC, enter into
settlement agreements with any governmental taxing agency, apply for an
extension of any statute of limitations relating to any tax item of any such
REMIC, and otherwise act on behalf of any such REMIC in relation to any tax
matter or controversy involving it.

To enable the Securities Administrator to perform its duties as set forth
herein, the Depositor shall provide, or cause to be provided, to the Securities
Administrator within 10 days after the Closing Date all information or data that
the Securities Administrator requests in writing and determines to be relevant
for tax purposes to the valuations and offering prices of the Certificates,
including, without limitation, the price, yield, prepayment assumption and
projected cash flows of the Certificates and the Mortgage Loans. Thereafter, the
Depositor shall provide to the Securities Administrator promptly upon written
request therefor, any such additional information or data that the Securities
Administrator may, from time to time, reasonably request in order to enable the
Securities Administrator to perform its duties as set forth herein. The
Depositor hereby indemnifies the Securities Administrator for any losses,
liabilities, damages, claims or expenses of the Securities Administrator arising
from any errors or miscalculations of the Securities Administrator that result
from any failure of the Depositor to provide, or to cause to be provided,
accurate information or data to the Securities Administrator on a timely basis.
The indemnification of this subsection shall survive the termination of this
Agreement and the resignation or removal of the Securities Administrator.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

141



--------------------------------------------------------------------------------

ARTICLE VIII

ANNUAL COMPLIANCE MATTERS

Section 8.01. Assessments of Compliance and Attestation Reports.

(a) Assessments of Compliance.

(i) By March 10 (with a 5 calendar day cure period) of each year (subject to the
later date referred to in Section 8.01(a)(iii)), commencing in March 2008, the
Servicer, the Master Servicer and the Securities Administrator, each at its own
expense, shall furnish, and each such party shall cause any Servicing Function
Participant engaged by it to furnish, each at its own expense, to the Securities
Administrator and the Depositor, a report on an assessment of compliance with
the Relevant Servicing Criteria that contains (A) a statement by such party of
its responsibility for assessing compliance with the Relevant Servicing
Criteria, (B) a statement that such party used the Servicing Criteria to assess
compliance with the Relevant Servicing Criteria, (C) such party’s assessment of
compliance with the Relevant Servicing Criteria as of and for the fiscal year
covered by the Form 10-K required to be filed pursuant to Section 8.04(b) and
for each fiscal year thereafter, whether or not a Form 10-K is required to be
filed, including, if there has been any material instance of noncompliance with
the Relevant Servicing Criteria, a discussion of each such failure and the
nature and status thereof, and (D) a statement that a registered public
accounting firm has issued an attestation report on such party’s assessment of
compliance with the Relevant Servicing Criteria as of and for such period.

(ii) No later than the end of each fiscal year for the Trust for which a 10-K is
required to be filed, the Servicer and the Master Servicer, shall each forward
to the Securities Administrator the name of each Servicing Function Participant
engaged by it and what Relevant Servicing Criteria will be addressed in the
report on assessment of compliance prepared by such Servicing Function
Participant. When the Servicer, the Master Servicer and the Securities
Administrator submit their assessments to the Securities Administrator, such
parties will also at such time include the assessment (and attestation pursuant
to subsection (b) of this Section 8.01) of each Servicing Function Participant
engaged by it.

(iii) Promptly after receipt of each such report on assessment of compliance,
(i) the Depositor shall review each such report and, if applicable, consult with
the Servicer, the Master Servicer, the Securities Administrator and any
Servicing Function Participant engaged by such parties as to the nature of any
material instance of noncompliance with the Relevant Servicing Criteria by each
such party, and (ii) the Securities Administrator shall confirm that the
assessments, taken as a whole, address all of the Servicing Criteria and taken
individually address the Relevant Servicing Criteria for each party as set forth
on Exhibit F and notify the Depositor of any exceptions. None of such parties
shall be required to deliver any such assessments until April 15 in any given
year so long as it has received written confirmation from the Depositor that a
Form 10-K is not required to be filed in respect of the Trust for the preceding
calendar year.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

142



--------------------------------------------------------------------------------

(b) Attestation Reports.

(i) By March 10 (with a 5 calendar day cure period) of each year (subject to the
later date referred to in Section 8.01(b)(ii)), commencing in March 2008, the
Servicer, the Master Servicer and the Securities Administrator, each at its own
expense, shall cause, and each such party shall cause any Servicing Function
Participant engaged by it to cause, each at its own expense, a registered public
accounting firm (which may also render other services to the Servicer, the
Master Servicer, the Securities Administrator, or such other Servicing Function
Participants, as the case may be) and that is a member of the American Institute
of Certified Public Accountants to furnish a report to the Securities
Administrator and the Depositor, to the effect that (i) it has obtained a
representation regarding certain matters from the management of such party,
which includes an assertion that such party has complied with the Relevant
Servicing Criteria, and (ii) on the basis of an examination conducted by such
firm in accordance with standards for attestation engagements issued or adopted
by the PCAOB, it is expressing an opinion as to whether such party’s compliance
with the Relevant Servicing Criteria was fairly stated in all material respects,
or it cannot express an overall opinion regarding such party’s assessment of
compliance with the Relevant Servicing Criteria. In the event that an overall
opinion cannot be expressed, such registered public accounting firm shall state
in such report why it was unable to express such an opinion. Such report must be
available for general use and not contain restricted use language.

(ii) Promptly after receipt of such report from the Servicer, the Master
Servicer, the Securities Administrator or any Servicing Function Participant
engaged by such parties, (i) the Depositor shall review the report and, if
applicable, consult with such parties as to the nature of any defaults by such
parties, in the fulfillment of any of each such party’s obligations hereunder or
under any other applicable agreement, and (ii) the Securities Administrator
shall confirm that each assessment submitted pursuant to subsection (a) of this
Section 8.01 is coupled with an attestation meeting the requirements of this
subsection and notify the Depositor of any exceptions. None of the Servicer, the
Master Servicer, the Securities Administrator, or any Servicing Function
Participant engaged by such parties shall be required to deliver or cause the
delivery of such reports until April 15 in any given year so long as it has
received written confirmation from the Depositor that a 10-K is not required to
be filed in respect of the Trust for the preceding fiscal year.

Section 8.02. Annual Compliance Statement.

The Servicer, the Master Servicer and the Securities Administrator shall deliver
(and the Servicer, the Subservicer, the Master Servicer and Securities
Administrator shall cause any Additional Servicer or Servicing Function
Participant engaged by it to deliver) to the Depositor and the Securities
Administrator on or before March 10 (with a 5 calendar day cure period) of each
year, commencing in March 2008, an Officer’s Certificate stating, as to the
signer thereof,

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

143



--------------------------------------------------------------------------------

that (A) a review of such party’s activities during the preceding calendar year
or portion thereof and of such party’s performance under this Agreement, or such
other applicable agreement in the case of an Additional Servicer, has been made
under such officer’s supervision and (B) to the best of such officer’s
knowledge, based on such review, such party has fulfilled all its obligations
under this Agreement, or such other applicable agreement in the case of an
Additional Servicer, in all material respects throughout such year or portion
thereof, or, if there has been a failure to fulfill any such obligation in any
material respect, specifying each such failure known to such officer and the
nature and status thereof. Promptly after receipt of each such Officer’s
Certificate, the Depositor shall review such Officer’s Certificate and, if
applicable, consult with each such party, as applicable, as to the nature of any
failures by such party, in the fulfillment of any of such party’s obligations
hereunder or, in the case of an Additional Servicer, under such other applicable
agreement.

Section 8.03. Sarbanes-Oxley Certification.

Each Form 10-K shall include the Sarbanes-Oxley Certification, which shall be
signed by the senior officer of the Master Servicer in charge of the master
servicing function on behalf of the Trust. The Servicer, the Securities
Administrator and the Master Servicer shall provide, and each of them shall
cause any Servicing Function Participant engaged by it to provide, to the Person
who signs the Sarbanes-Oxley Certification (the “Certifying Person”), by
March 10 (with a 5 calendar day cure period) of each year in which the Trust is
subject to the reporting requirements of the Exchange Act and otherwise within a
reasonable period of time upon request, a certification (each, a “Back-Up
Certification”), in the form attached hereto as Exhibit G, upon which the
Certifying Person, the entity for which the Certifying Person acts as an
officer, and such entity’s officers, directors and Affiliates (collectively with
the Certifying Person, “Certification Parties”) can reasonably rely. In the
event the Servicer, the Master Servicer, the Securities Administrator or any
Servicing Function Participant engaged by such parties is terminated or resigns
pursuant to the terms of this Agreement or any applicable sub-servicing
agreement, as the case may be, such party shall provide a Back-Up Certification
to the Certifying Person pursuant to this Section 8.03 with respect to the
period of time it was subject to this Agreement or any applicable sub-servicing
agreement, as the case may be.

Section 8.04. Reports Filed with Securities and Exchange Commission.

(a) Reports Filed on Form 10-D.

(i) Within 15 days after each Distribution Date (subject to permitted extensions
under the Exchange Act), the Securities Administrator shall prepare and file on
behalf of the Trust any Form 10-D required by the Exchange Act, in form and
substance as required by the Exchange Act. The Securities Administrator shall
file each Form 10-D with a copy of the related distribution date statement
attached thereto. Any disclosure in addition to the distribution date statement
that is required to be included on Form 10-D (“Additional Form 10-D Disclosure”)
shall be determined and prepared by and at the direction of the Depositor
pursuant to the following paragraph and the Securities Administrator will have
no duty or liability for any failure hereunder to determine or prepare any
Additional Form 10-D Disclosure, except as set forth in the next two paragraphs.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

144



--------------------------------------------------------------------------------

(ii) As set forth on Exhibit H hereto, within 5 calendar days after the related
Distribution Date, (i) the parties to the HomeBanc Mortgage Trust 2007-1
Mortgage Pass-Through Certificates transaction shall be required to provide to
the Securities Administrator and the Depositor, to the extent known by a
responsible officer thereof, in EDGAR-compatible form (which may be Word or
Excel documents easily convertible to EDGAR format), or in such other form as
otherwise agreed upon by the Securities Administrator and such party, the form
and substance of any Additional Form 10-D Disclosure, if applicable, together
with an Additional Disclosure Notification in the form of Exhibit K hereto (an
“Additional Disclosure Notification”) and (ii) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the
Additional Form 10-D Disclosure on Form 10-D. The Seller will be responsible for
any reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Form 10-D Disclosure
in Form 10-D pursuant to this paragraph.

(iii) After preparing the Form 10-D, the Securities Administrator shall forward
electronically a draft copy of the Form 10-D to the Depositor (provided that
such Form 10-D includes Additional Form 10-D Disclosure) and the Master Servicer
for review. No later than the Business Day prior to the date specified in the
next sentence, the Depositor and the Master Servicer shall notify the Securities
Administrator of any changes to or approval of such Form 10-D. No later than 2
Business Days prior to the 15th calendar day after the related Distribution
Date, a duly authorized officer of the Master Servicer in charge of the master
servicing function shall sign the Form 10-D and return an electronic or fax copy
of such signed Form 10-D (with an original executed hard copy to follow by
overnight mail) to the Securities Administrator. If a Form 10-D cannot be filed
on time or if a previously filed Form 10-D needs to be amended, the Securities
Administrator will follow the procedures set forth in subsection (d)(ii) of this
Section 8.04. Promptly (but no later than 1 Business Day) after filing with the
Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-D. Each party to this Agreement
acknowledges that the performance by the Master Servicer and the Securities
Administrator of their respective duties under this Section 8.04(a) related to
the timely preparation, execution and filing of Form 10-D is contingent upon
such parties strictly observing all applicable deadlines in the performance of
their duties under this Section 8.04(a). Neither the Master Servicer nor the
Securities Administrator shall have any liability for any loss, expense, damage
or claim arising out of or with respect to any failure to properly prepare,
execute and/or timely file such Form 10-D, where such failure results from the
Securities Administrator’s inability or failure to obtain or receive, on a
timely basis, any information from any other party hereto needed to prepare,
arrange for execution or file such Form 10-D, not resulting from its own
negligence, bad faith or willful misconduct.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

145



--------------------------------------------------------------------------------

(b) Reports Filed on Form 10-K.

(i) Within 90 days (including the 90th day) after the end of each fiscal year of
the Trust in which a Form 10-K is required to be filed or such earlier date as
may be required by the Exchange Act (the “10-K Filing Deadline”) (it being
understood that the fiscal year for the Trust ends on December 31st of each
year), commencing in March 2008, the Securities Administrator shall prepare and
file on behalf of the Trust a Form 10-K, in form and substance as required by
the Exchange Act. Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, (i) an annual
compliance statement for the Servicer, each Additional Servicer, the Master
Servicer and the Securities Administrator and any Servicing Function Participant
engaged by such parties (each, a “Reporting Servicer”) as described under
Section 8.02, (ii)(A) the annual reports on assessment of compliance with
servicing criteria for each Reporting Servicer, as described under
Section 8.01(a), and (B) if each Reporting Servicer’s report on assessment of
compliance with servicing criteria described under Section 8.01(a) identifies
any material instance of noncompliance, disclosure identifying such instance of
noncompliance, or if each Reporting Servicer’s report on assessment of
compliance with servicing criteria described under Section 8.01(a) is not
included as an exhibit to such Form 10-K, disclosure that such report is not
included and an explanation why such report is not included, (iii)(A) the
registered public accounting firm attestation report for each Reporting
Servicer, as described under Section 8.01(b), and (B) if any registered public
accounting firm attestation report described under Section 8.01(b) identifies
any material instance of noncompliance, disclosure identifying such instance of
noncompliance, or if any such registered public accounting firm attestation
report is not included as an exhibit to such Form 10-K, disclosure that such
report is not included and an explanation why such report is not included, and
(iv) a Sarbanes-Oxley Certification as described in Section 8.03. Any disclosure
or information in addition to (i) through (iv) above that is required to be
included on Form 10-K (“Additional Form 10-K Disclosure”) shall be determined
and prepared by and at the direction of the Depositor pursuant to the following
paragraph and the Securities Administrator will have no duty or liability for
any failure hereunder to determine or prepare any Additional Form 10-K
Disclosure, except as set forth in the next two paragraphs.

(ii) As set forth on Exhibit I hereto, no later than March 10 (with a 5 calendar
day cure period) of each year that the Trust is subject to the Exchange Act
reporting requirements, commencing in 2008, (i) the parties to the HomeBanc
Mortgage Trust 2007-1 Mortgage Pass-Through Certificates transaction shall be
required to provide to the Securities Administrator and the Depositor, to the
extent known by a responsible officer thereof, in EDGAR-compatible form (which
may be Word or Excel documents easily convertible to EDGAR format), or in such
other form as otherwise agreed upon by the Securities Administrator and such
party, the form and substance of any Additional Form 10-K Disclosure, if
applicable, together with an Additional Disclosure Notification and (ii) the
Depositor will approve, as to form and substance, or disapprove, as the case may
be, the inclusion of the Additional Form 10-K Disclosure on Form 10-K. The
Seller will be responsible for any reasonable fees and expenses assessed or
incurred by the Securities Administrator in connection with including any
Additional Form 10-K Disclosure in Form 10-K pursuant to this paragraph. On or
before March 1st of each year

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

146



--------------------------------------------------------------------------------

a Form 10-K is filed pursuant to this Section 8.04(b), the Depositor shall
provide the information on Exhibit N to each of the Trustee, the Delaware
Trustee, the Master Servicer and the Securities Administrator.

(iii) After preparing the Form 10-K, the Securities Administrator shall forward
electronically a draft copy of the Form 10-K to the Master Servicer and
(provided that such Form 10-K includes Additional Form 10-K Disclosure) the
Depositor for review. No later than the Business Day prior to the date specified
in the next sentence, the Depositor and the Master Servicer shall notify the
Securities Administrator of any changes to or approval of such Form 10-K. No
later than noon New York City time on the 4th Business Day prior to the 10-K
Filing Deadline, a senior officer of the Master Servicer in charge of the master
servicing function shall sign the Form 10-K and return an electronic or fax copy
of such signed Form 10-K (with an original executed hard copy to follow by
overnight mail) to the Securities Administrator. If a Form 10-K cannot be filed
on time or if a previously filed Form 10-K needs to be amended, the Securities
Administrator will follow the procedures set forth in subsection (d) of this
Section 8.04. Promptly (but no later than 1 Business Day) after filing with the
Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-K. The parties to this Agreement
acknowledge that the performance by the Master Servicer and the Securities
Administrator of its duties under this Section 8.04(b) related to the timely
preparation, execution and filing of Form 10-K is contingent upon such parties
(and any Additional Servicer or Servicing Function Participant) strictly
observing all applicable deadlines in the performance of their duties under this
Section 8.04(b), Section 8.03, Section 8.02, Section 8.01(a) and
Section 8.01(b). Neither the Master Servicer nor the Securities Administrator
shall have any liability for any loss, expense, damage or claim arising out of
or with respect to any failure to properly prepare, execute and/or timely file
such Form 10-K, where such failure results from the Securities Administrator’s
inability or failure to obtain or receive, on a timely basis, any information
from any other party hereto needed to prepare, arrange for execution or file
such Form 10-K, not resulting from its own negligence, bad faith or willful
misconduct.

(c) Reports Filed on Form 8-K.

(i) Within four (4) Business Days after the occurrence of an event requiring
disclosure on Form 8-K (each such event, a “Reportable Event”), and if requested
by the Depositor, the Securities Administrator shall prepare and file on behalf
of the Trust a Form 8-K, as required by the Exchange Act, provided that the
Depositor shall file the initial Form 8-K in connection with the issuance of the
Certificates. Any disclosure or information related to a Reportable Event or
that is otherwise required to be included in Form 8-K (“Form 8-K Disclosure
Information”) shall be determined and prepared by and at the direction of the
Depositor pursuant to the following paragraph and the Securities Administrator
will have no duty or liability for any failure hereunder to determine or prepare
any Form 8-K Disclosure Information or any Form 8-K, except as set forth in the
next two paragraphs.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

147



--------------------------------------------------------------------------------

(ii) As set forth on Exhibit J hereto, for so long as the Trust is subject to
the Exchange Act reporting requirements, no later than noon on the 2nd Business
Day after the occurrence of a Reportable Event (i) the parties to the HomeBanc
Mortgage Trust 2007-1 Mortgage Pass-Through Certificates transaction shall be
required to provide to the Securities Administrator and the Depositor, to the
extent known by a responsible officer thereof, in EDGAR-compatible form (which
may be Word or Excel documents easily convertible to EDGAR format), or in such
other form as otherwise agreed upon by the Securities Administrator and such
party, the form and substance of any Form 8-K Disclosure Information, if
applicable, together with an Additional Disclosure Notification and (ii) the
Depositor will approve, as to form and substance, or disapprove, as the case may
be, the inclusion of the Form 8-K Disclosure Information. The Seller will be
responsible for any reasonable fees and expenses assessed or incurred by the
Securities Administrator in connection with including any Form 8-K Disclosure
Information in Form 8-K pursuant to this paragraph.

(iii) After preparing the Form 8-K, the Securities Administrator shall forward
electronically a draft copy of the Form 8-K to the Master Servicer and Depositor
for review. No later than the Business Day prior to the date specified in the
next sentence, the Depositor and the Master Servicer shall notify the Securities
Administrator of any changes to or approval of such Form 8-K. No later than Noon
New York City time on the 4th Business Day after the Reportable Event, a duly
authorized officer of the Master Servicer in charge of the master servicing
function shall sign the Form 8-K and return an electronic or fax copy of such
signed Form 8-K (with an original executed hard copy to follow by overnight
mail) to the Securities Administrator. If a Form 8-K cannot be filed on time or
if a previously filed Form 8-K needs to be amended, the Securities Administrator
will follow the procedures set forth in subsection (d) of this Section 8.04.
Promptly (but no later than 1 Business Day) after filing with the Commission,
the Securities Administrator will, make available on its internet website a
final executed copy of each Form 8-K. The parties to this Agreement acknowledge
that the performance by the Master Servicer and the Securities Administrator of
their respective duties under this Section 8.04(c) related to the timely
preparation, execution and filing of Form 8-K is contingent upon such parties
strictly observing all applicable deadlines in the performance of their duties
under this Section 8.04(c). Neither the Securities Administrator nor the Master
Servicer shall have any liability for any loss, expense, damage or claim arising
out of or with respect to any failure to properly prepare, execute and/or timely
file such Form 8-K, where such failure results from the Securities
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.

(d) Suspension of Reporting; Amendments; Late Filings.

(i) Prior to January 30 of the first year in which the Securities Administrator
is able to do so under applicable law, unless otherwise directed by the
Depositor, the Securities Administrator shall prepare and file a Form 15
relating to the automatic suspension of reporting in respect of the Trust under
the Exchange Act.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

148



--------------------------------------------------------------------------------

(ii) In the event that the Securities Administrator becomes aware that it will
be unable to timely file with the Commission all or any required portion of any
Form 8-K, 10-D or 10-K required to be filed by this Agreement because required
disclosure information was either not delivered to it or delivered to it after
the delivery deadlines set forth in this Agreement or for any other reason, the
Securities Administrator will promptly notify the Depositor. In the case of Form
10-D and 10-K, the parties to this Agreement and each Servicer will cooperate to
prepare and file a Form 12b-25 and a 10-D/A and 10-K/A, as applicable, pursuant
to Rule 12b-25 of the Exchange Act. In the case of Form 8-K, the Securities
Administrator will, upon receipt of all required Form 8-K Disclosure Information
and upon the approval and direction of the Depositor, include such disclosure
information on the next Form 10-D. In the event that any previously filed Form
8-K, 10-D or 10-K needs to be amended, and such amendment includes any
Additional Form 10-D Disclosure, any Additional Form 10-K Disclosure or any Form
8-K Disclosure Information or any amendment to such disclosure, the Securities
Administrator will notify the Depositor and the Master Servicer and such parties
will cooperate to prepare any necessary 8-KA, 10-D/A or 10-K/A. Any Form 15,
Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K signed by the senior
officer shall be signed by a duly authorized officer of the Master Servicer in
charge of the master servicing function. The parties to this Agreement
acknowledge that the performance by the Master Servicer and the Securities
Administrator of their respective duties under this Section 8.04(d) related to
the timely preparation, execution and filing of Form 15, a Form 12b-25 or any
amendment to Form 8-K, 10-D or 10-K is contingent upon each such party
performing its duties under this Section. Neither the Master Servicer nor the
Securities Administrator shall have any liability for any loss, expense, damage,
claim arising out of or with respect to any failure to properly prepare, execute
and/or timely file any such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K, where such failure results from the Securities Administrator’s
inability or failure to obtain or receive, on a timely basis, any information
from any other party hereto needed to prepare, arrange for execution or file
such Form 15, Form 12b-25 or any amendments to Forms 8-K, 10-D or 10-K, not
resulting from its own negligence, bad faith or willful misconduct.

Section 8.05. Additional Information.

Each of the parties agrees to provide to the Securities Administrator such
additional information related to such party as the Securities Administrator may
reasonably request, including evidence of the authorization of the person
signing any certification or statement, financial information and reports, and
such other information related to such party or its performance hereunder.

Section 8.06. Intention of the Parties and Interpretation.

Each of the parties acknowledges and agrees that the purpose of Section 8.01
through Section 8.06 of this Agreement is to facilitate compliance by the
Securities Administrator and the Depositor with the provisions of Regulation AB
promulgated by the Commission under the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

149



--------------------------------------------------------------------------------

Exchange Act (17 C.F.R. §§ 229.1100—229.1123), as such may be amended from time
to time and subject to such clarification and interpretive advice as may be
issued by the staff of the Commission from time to time. Therefore, each of the
parties agrees that (a) the obligations of the parties hereunder shall be
interpreted in such a manner as to accomplish that purpose, (b) the parties’
obligations hereunder will be supplemented and modified as necessary to be
consistent with any such amendments, interpretive advice or guidance, convention
or consensus among active participants in the asset-backed securities markets,
advice of counsel, or otherwise in respect of the requirements of Regulation AB,
(c) the parties shall comply with the reasonable requests made by the Securities
Administrator or the Depositor for delivery of such additional or different
information as the Securities Administrator or the Depositor may determine in
good faith is necessary to comply with the provisions of Regulation AB, which
information is available to such party without unreasonable effort or expense
and within such timeframe as may be reasonably requested, and (d) no amendment
of this Agreement shall be required to effect any such changes in the parties’
obligations as are necessary to accommodate evolving interpretations of the
provisions of Regulation AB.

Section 8.07. Indemnification.

Each party required to deliver an assessment of compliance and attestation
report pursuant to Section 8.01 (each, an “Item 1122 Responsible Party”) shall
indemnify and hold harmless the Securities Administrator, the Master Servicer,
the Depositor and the Seller and each of their directors, officers, employees,
agents, and affiliates from and against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments and other costs and expenses arising out of or based upon (a) any
breach by such Item 1122 Responsible Party of any of its obligations hereunder
relating to its obligations as an Item 1122 Responsible Party, including
particularly its obligations to provide any assessment of compliance,
attestation report or compliance statement required under Section 8.01(a),
8.01(b) or 8.02, respectively, or any information, data or materials required to
be included in any Exchange Act report, (b) any material misstatement or
material omission in any information, data or materials provided by such
Item 1122 Responsible Party (or, in the case of the Securities Administrator or
Master Servicer, any material misstatement or material omission in (x) any
compliance certificate delivered by it, or by any Servicing Function Participant
engaged by it, pursuant to this Agreement, (y) any assessment or attestation
delivered by or on behalf of it, or by any Servicing Function Participant
engaged by it, pursuant to this Agreement, or (z) any Additional Form 10-D
Disclosure, Additional Form 10-K Disclosure or Form 8-K Disclosure Information
concerning the Securities Administrator or the Master Servicer and provided by
either of them), or (c) the negligence, bad faith or willful misconduct of such
Item 1122 Responsible Party in connection with its performance hereunder
relating to its obligations as an Item 1122 Responsible Party. If the
indemnification provided for herein is unavailable or insufficient to hold
harmless the Securities Administrator, the Depositor, the Master Servicer or the
Seller, then each Item 1122 Responsible Party agrees that it shall contribute to
the amount paid or payable by the Securities Administrator, the Master Servicer,
the Depositor and the Seller as a result of any claims, losses, damages or
liabilities incurred by the Securities Administrator, the Master Servicer, the
Depositor or the Seller in such proportion as is appropriate to reflect the
relative fault of the Securities Administrator, the Master Servicer, the
Depositor or the Seller on the one hand and such Item 1122 Responsible Party on
the other. This indemnification shall survive the termination of this Agreement
or the termination of any party to this Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

150



--------------------------------------------------------------------------------

ARTICLE IX

MASTER SERVICER EVENTS OF DEFAULT

Section 9.01. Master Servicer Events of Default; Trustee To Act; Appointment of
Successor.

(a) The occurrence of any one or more of the following events shall constitute a
“Master Servicer Event of Default”:

(i) any failure by the Master Servicer to cause to be deposited in the
Collection Account any amount so required to be deposited pursuant to this
Agreement (other than a Monthly Advance), and such failure continues unremedied
for a period of three Business Days after the date upon which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Master Servicer; or

(ii) any failure on the part of the Master Servicer duly to observe or perform
in any material respect any other of the covenants or agreements on the part of
the Master Servicer contained in this Agreement (other than with respect to
Section 8.01, Section 8.02, Section 8.03 or Section 8.04(b)(ii)) which continues
unremedied for a period of 60 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Master Servicer by the Trustee or the Securities Administrator or to the Master
Servicer and the Trustee by the Majority Certificateholders; or

(iii) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Master Servicer, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days or any
Rating Agency reduces or withdraws or threatens to reduce or withdraw the rating
of the Certificates because of the financial condition or loan servicing
capability of such Master Servicer; or

(iv) the Master Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, voluntary liquidation or similar proceedings of or
relating to the Master Servicer or of or relating to all or substantially all of
its property; or

(v) the Master Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations; or

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

151



--------------------------------------------------------------------------------

(vi) the Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 5.17 hereof; or

(vii) if a representation or warranty set forth in Section 5.01 hereof shall
prove to be incorrect as of the time made in any respect that materially and
adversely affects the interests of the Certificateholders, and the circumstance
or condition in respect of which such representation or warranty was incorrect
shall not have been eliminated or cured within 30 days after the date on which
written notice of such incorrect representation or warranty shall have been
given to the Master Servicer by the Trustee or the Securities Administrator, or
to the Master Servicer and the Trustee by the Majority Certificateholders; or

(viii) a sale or pledge of any of the rights of the Master Servicer hereunder or
an assignment of this Agreement by the Master Servicer or a delegation of the
rights or duties of the Master Servicer hereunder shall have occurred in any
manner not otherwise permitted hereunder and without the prior written consent
of the Trustee and the Majority Certificateholders; or

(ix) the Master Servicer has notice or actual knowledge that the Servicer at any
time is not either a Fannie Mae- or Freddie Mac-approved Seller/Servicer, and
the Master Servicer has not terminated the rights and obligations of such
Servicer under this Agreement and replaced the Servicer with an Fannie Mae- or
Freddie Mac-approved servicer within 60 days of the date the Master Servicer
receives such notice or acquires such actual knowledge; or

(x) failure by the Master Servicer to duly perform its obligations under
Section 8.01, Section 8.02, Section 8.03 or Section 8.04(b)(ii) within the
required time period set forth in such Sections; or

(xi) any failure of the Master Servicer to remit to the Securities Administrator
any Monthly Advance required to be made to the Securities Administrator for the
benefit of Certificateholders under the terms of this Agreement, which failure
continues unremedied as of the close of business on the Business Day prior to a
Distribution Date.

If a Master Servicer Event of Default described in clauses (i) through (x) of
this Section 9.01 shall occur, then, in each and every case, subject to
applicable law, so long as any such Master Servicer Event of Default shall not
have been remedied within any period of time prescribed by this Section 9.01,
the Trustee, upon obtaining actual knowledge thereof, by notice in writing to
the Master Servicer may, and shall, if so directed by the Majority
Certificateholders, terminate all of the rights and obligations of the Master
Servicer hereunder and in and to the Mortgage Loans and the proceeds thereof. If
a Master Servicer Event of Default described in clause (xi) of this Section 9.01
shall occur, then, in each and every case, subject to applicable

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

152



--------------------------------------------------------------------------------

law, so long as such Master Servicer Event of Default shall not have been
remedied within the time period prescribed by clause (xi) of this Section 9.01,
the Trustee, by notice in writing to the Master Servicer, shall promptly
terminate all of the rights and obligations of the Master Servicer hereunder and
in and to the Mortgage Loans and the proceeds thereof. On or after the receipt
by the Master Servicer of such written notice, all authority and power of the
Master Servicer, and only in its capacity as Master Servicer under this
Agreement, whether with respect to the Mortgage Loans or otherwise, shall pass
to and be vested in the Trustee pursuant to and under the terms of this
Agreement; and the Trustee is hereby authorized and empowered to execute and
deliver, on behalf of the defaulting Master Servicer as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement or
assignment of the Mortgage Loans and related documents or otherwise. The
defaulting Master Servicer agrees to cooperate with the Trustee in effecting the
termination of the defaulting Master Servicer’s responsibilities and rights
hereunder as Master Servicer including, without limitation, notifying the
Servicer of the assignment of the master servicing function and providing the
Trustee or its designee all documents and records in electronic or other form
reasonably requested by it to enable the Trustee or its designee to assume the
defaulting Master Servicer’s functions hereunder and the transfer to the Trustee
for administration by it of all amounts which shall at the time be or should
have been deposited by the defaulting Master Servicer in the Collection Account
maintained by such defaulting Master Servicer and any other account or fund
maintained with respect to the Certificates or thereafter received with respect
to the Mortgage Loans. The Master Servicer being terminated shall bear all
reasonable out-of-pocket costs of a master servicing transfer, including but not
limited to those of the Trustee, legal fees and expenses, accounting and
financial consulting fees and expenses, and costs of amending the Agreement, if
necessary.

The Trustee shall be entitled to be reimbursed from the Master Servicer (or by
the Trust, if the Master Servicer is unable to fulfill its obligations
hereunder) for all costs associated with the transfer of servicing from the
predecessor Master Servicer, including, without limitation, any costs or
expenses associated with the complete transfer of all servicing data and the
completion, correction or manipulation of such servicing data as may be required
by the Trustee to correct any errors or insufficiencies in the servicing data or
otherwise to enable the Trustee to master service the Mortgage Loans properly
and effectively. If the terminated Master Servicer does not pay such
reimbursement within thirty (30) days of its receipt of an invoice therefore,
such reimbursement shall be an expense of the Trust and the Trustee shall be
entitled to withdraw such reimbursement from amounts on deposit in the
Collection Account pursuant to Section 5.07(viii); provided that the terminated
Master Servicer shall reimburse the Trust for any such expense incurred by the
Trust; and provided, further, that the Trustee shall take such action, if any,
as provided in this Agreement and as directed by the Certificateholders pursuant
thereto with respect to pursuing any remedy against any party obligated to make
such reimbursement.

Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement to the
extent provided in Section 5.07 to the extent such reimbursement relates to the
period prior to such Master Servicer’s termination.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

153



--------------------------------------------------------------------------------

If any Master Servicer Event of Default shall occur, of which a Responsible
Officer of the Trustee has actual knowledge, the Trustee shall promptly notify
each Rating Agency of the nature and extent of such Master Servicer Event of
Default. The Securities Administrator or the Master Servicer shall immediately
give written notice by facsimile to the Trustee upon the Master Servicer’s
failure to remit Monthly Advances on the date specified herein.

(b) On and after the time the Master Servicer receives a notice of termination
from the Trustee pursuant to Section 9.01(a) or the Trustee receives the
resignation of the Master Servicer evidenced by an Opinion of Counsel pursuant
to Section 5.18, the Trustee, unless another master servicer shall have been
appointed, shall be the successor in all respects to the Master Servicer in its
capacity as such under this Agreement and the transactions set forth or provided
for herein and shall have all the rights and powers and be subject to all the
responsibilities, duties and liabilities relating thereto and arising thereafter
placed on the Master Servicer hereunder, including the obligation to make
Monthly Advances; provided, however, that any failure to perform such duties or
responsibilities caused by the Master Servicer’s failure to provide information
required by this Agreement shall not be considered a default by the Trustee
hereunder. In addition, the Trustee shall have no responsibility for any act or
omission of the Master Servicer prior to the issuance of any notice of
termination and shall have no liability relating to the representations and
warranties of the Master Servicer set forth in Section 5.01. In the Trustee’s
capacity as such successor, the Trustee shall have the same limitations on
liability herein granted to the Master Servicer. As compensation therefor, the
Trustee shall be entitled to receive all compensation payable to the Master
Servicer under this Agreement.

(c) Notwithstanding the above, the Trustee may, if it shall be unwilling to
continue to so act, or shall, if it is unable to so act, appoint, or petition a
court of competent jurisdiction to appoint, any established housing and home
finance institution servicer, master servicer, servicing or mortgage servicing
institution having a net worth of not less than $15,000,000 and meeting such
other standards for a successor master servicer as are set forth in this
Agreement, as the successor to such Master Servicer in the assumption of all of
the responsibilities, duties or liabilities of a master servicer, like the
Master Servicer. Such successor Master Servicer may be an Affiliate of the
Trustee; provided, however, that, unless such Affiliate meets the net worth
requirements and other standards set forth herein for a successor master
servicer, the Trustee, in its individual capacity shall agree, at the time of
such designation, to be and remain liable to the Trust and the Trustee for such
Affiliate’s actions and omissions in performing its duties hereunder. In
connection with such appointment and assumption, the Trustee may make such
arrangements for the compensation of such successor out of payments on the
Mortgage Loans as it and such successor shall agree; provided, however, that no
such compensation shall be in excess of that permitted to the Master Servicer
hereunder. The Trustee and such successor shall take such actions, consistent
with this Agreement, as shall be necessary to effectuate any such succession and
may make other arrangements with respect to the servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying the Servicer of the assignment of the
master servicing functions and providing the Trustee and successor master
servicer, as applicable, all documents and records in electronic or other form
reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and the transfer to the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

154



--------------------------------------------------------------------------------

Trustee or such successor master servicer, as applicable, all amounts or
investment property which shall at the time be or should have been deposited by
the Master Servicer in the Collection Account and any other account or fund
maintained with respect to the Certificates or thereafter be received with
respect to the Mortgage Loans. Neither the Trustee nor any other successor
master servicer shall be deemed to be in default hereunder by reason of any
failure to make, or any delay in making, any payment hereunder or any portion
thereof caused by (i) the failure of the Master Servicer to deliver, or any
delay in delivering, cash, documents or records to it, (ii) the failure of the
Master Servicer to cooperate as required by this Agreement, (iii) the failure of
the Master Servicer to deliver the Mortgage Loan data to the Trustee as required
by this Agreement or (iv) restrictions imposed by any regulatory authority
having jurisdiction over the Master Servicer.

Section 9.02. Additional Remedies of Trustee Upon Event of Default. During the
continuance of any Master Servicer Event of Default, so long as such Master
Servicer Event of Default shall not have been remedied, the Trustee, in addition
to the rights specified in Section 9.01, shall have the right, in its own name
and as trustee of an express trust, to take all actions now or hereafter
existing at law, in equity or by statute to enforce its rights and remedies and
to protect the interests, and enforce the rights and remedies, of the
Certificateholders (including the institution and prosecution of all judicial,
administrative and other proceedings and the filings of proofs of claim and debt
in connection therewith). Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any Event
of Default.

Section 9.03. Waiver of Defaults. The Majority Certificateholders may, on behalf
of all Certificateholders, waive any default or Master Servicer Event of Default
by the Master Servicer in the performance of its obligations hereunder, except
that a default in the making of any required deposit to the Collection Account
that would result in a failure of the Securities Administrator to make any
required payment of principal of or interest on the Certificates may only be
waived with the consent of 100% of the affected Certificateholders. Upon any
such waiver of a past default, such default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

Section 9.04. Notification to Holders. Upon termination of the Master Servicer
or appointment of a successor to the Master Servicer, in each case as provided
herein, the Trustee shall promptly mail notice thereof by first class mail to
the Certificateholders at their respective addresses appearing on the applicable
Register. The Trustee shall also, within 45 days after the occurrence of any
Master Servicer Event of Default known to the Trustee, give written notice
thereof to Certificateholders, unless such Event of Default shall have been
cured or waived prior to the issuance of such notice and within such forty-five
(45) day period.

Section 9.05. Directions by Certificateholders and Duties of Trustee During
Master Servicer Event of Default. During the continuance of any Master Servicer
Event of Default, the Majority Certificateholders may direct the time, method
and place of conducting any proceeding

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

155



--------------------------------------------------------------------------------

for any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under this Agreement; provided, however, that the
Trustee shall be under no obligation to pursue any such remedy, or to exercise
any of the trusts or powers vested in it by this Agreement (including, without
limitation, (i) the conducting or defending of any administrative action or
litigation hereunder or in relation hereto and (ii) the terminating of the
Master Servicer or any successor master servicer from its rights and duties as
master servicer hereunder) at the request, order or direction of any of the
Certificateholders, unless such Certificateholders shall have offered to the
Trustee security or indemnity reasonably satisfactory to it against the cost,
expenses and liabilities which may be incurred therein or thereby; and, provided
further, that, the Trustee shall have the right to decline to follow any such
direction if the Trustee, in accordance with an Opinion of Counsel, determines
that the action or proceeding so directed may not lawfully be taken or if the
Trustee in good faith determines that the action or proceeding so directed would
involve it in personal liability for which it is not indemnified to its
satisfaction or be unjustly prejudicial to the non-assenting Certificateholders.

Section 9.06. Action Upon Certain Failures of the Master Servicer and Upon
Master Servicer Event of Default. In the event that a Responsible Officer of the
Trustee or the Securities Administrator shall have actual knowledge of any
action or inaction of the Master Servicer that would become a Master Servicer
Event of Default upon the Master Servicer’s failure to remedy the same after
notice, the Trustee or Securities Administrator, as applicable, shall give
notice thereof to the Master Servicer.

ARTICLE X

TERMINATION

Section 10.01. Termination. The respective obligations and responsibilities of
the Master Servicer, the Securities Administrator, the Depositor, the Servicer
and the Trustee created hereby (other than obligations expressly stated to
survive the termination of the Trust) shall terminate upon notice to the Trustee
and the Securities Administrator upon the earliest of (i) the Distribution Date
on which the Class Principal Amount of each Class of Senior Certificates and
Subordinate Certificates has been reduced to zero, (ii) the final payment or
other liquidation of the last Mortgage Loan, (iii) the optional purchase of the
Mortgage Loans as described in Section 10.02 and (iv) the Latest Possible
Maturity Date (the “Termination Date”). Upon the termination of the Trust
Estate, each REMIC shall be terminated in a manner that shall qualify as a
“qualified liquidation” under the REMIC Provisions.

Section 10.02. Termination Prior to Maturity Date; Optional Redemption.

(a) On any Distribution Date occurring on or after the Group I Initial Purchase
Date, the Servicer shall have the option to purchase the Pool I Mortgage Loans,
any REO Property and any other property remaining in the Trust Estate for a
price equal to the Pool I Termination Price. The Master Servicer and the
Servicer will be reimbursed from the Pool I Termination Price for any
outstanding Monthly Advances, Servicing Advances and unpaid Servicing Fees and
other amounts not previously reimbursed pursuant to the provisions of this
Agreement, as applicable, relating to the Pool I Mortgage Loans, and the
Securities Administrator, the Trustee and the

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

156



--------------------------------------------------------------------------------

Custodian shall be reimbursed for any previously unreimbursed amounts for which
they are entitled to be reimbursed pursuant to this Agreement or the Custodial
Agreement, as applicable, relating to the Pool I Mortgage Loans. If such option
is exercised, the payment of the Pool I Termination Price will result in a
mandatory redemption of the Group I Certificates.

On any Distribution Date occurring on or after the Group II Initial Purchase
Date, the Servicer shall have the option to purchase the Pool II Mortgage Loans,
any REO Property and any other property remaining in the Trust Estate for a
price equal to the Pool II Termination Price. The Master Servicer and the
Servicer will be reimbursed from the Pool II Termination Price for any
outstanding Monthly Advances, Servicing Advances and unpaid Servicing Fees and
other amounts not previously reimbursed pursuant to the provisions of this
Agreement, as applicable, relating to the Pool II Mortgage Loans, and the
Securities Administrator, the Trustee and the Custodian shall be reimbursed for
any previously unreimbursed amounts for which they are entitled to be reimbursed
pursuant to this Agreement or the Custodial Agreement, as applicable, relating
to the Pool II Mortgage Loans. If such option is exercised, the payment of the
Pool II Termination Price will result in a mandatory redemption of the Group II
Certificates.

If both purchase options are exercised by the Servicer, the Trust will be
terminated.

The Servicer shall deliver written notice of its intention to exercise any such
option to the Securities Administrator, the Trustee and the Master Servicer not
less than 30 days prior to the applicable Distribution Date.

If the Servicer fails to exercise the option to purchase the Pool II Mortgage
Loans on the Pool II Initial Purchase Date, the Group II Certificate Interest
Rate for each Class of Group II Certificates will be increased as set forth in
the table in the Preliminary Statement herein beginning on the Group II Step-up
Date and for each Distribution Date thereafter.

In connection with such purchase, the Servicer shall remit to the Master
Servicer all amounts then on deposit in the Custodial Account (other than
amounts permitted to be withdrawn by it pursuant to Section 4.02(e)) for deposit
to the Collection Account.

(b) Promptly following any such purchase pursuant to paragraph (a) of this
Section and receipt of an Officer’s Certificate of the Servicer that the
purchase price has been deposited in the Collection Account, the Trustee or the
Custodian shall release the Mortgage Files to the purchaser of such Mortgage
Loans pursuant to this Section 10.02, or otherwise upon its order.

Section 10.03. Certain Notices upon Final Distribution. The Master Servicer or
the Securities Administrator, as applicable, shall give the Trustee, each Rating
Agency, each Certificateholder and the Depositor at least thirty (30) days’
prior written notice of the date on which the Trust Estate is expected to
terminate in accordance with Section 10.01, or the date on which the
Certificates will be redeemed in accordance with Section 10.02. Not later than
the fifth Business Day in the Collection Period in which the final payment in
respect to the Certificates is payable to the Certificateholders, the Securities
Administrator shall mail to the Certificateholders a notice specifying the
procedures with respect to such final payment. The Securities Administrator on
behalf of the Trustee shall give a copy of such notice to each Rating Agency at
the time such notice is given to Certificateholders. Following the final
distribution,

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

157



--------------------------------------------------------------------------------

such Certificates shall become void, no longer outstanding and no longer
evidence any right or interest in the Mortgage Loans, the Mortgage Files or any
proceeds of the foregoing. Notwithstanding such final payment of principal of
any of the Certificates, each Residual Certificate will remain outstanding until
the termination of each REMIC and the payment in full of all other amounts due
with respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

Section 10.04. Additional Termination Requirements.

(a) In the event the Servicer exercises its purchase option, as provided in
Section 10.02, the following additional requirements shall apply, unless the
Securities Administrator have been supplied with an Opinion of Counsel, at the
expense of the Servicer, to the effect that the failure to comply with the
requirements of this Section 10.04 will not result in an Adverse REMIC Event:

(i) The Trustee shall sell all of the assets that constitute the portion of the
Trust Estate related to Pool I or Pool II, as applicable, for cash as provided
in Section 10.02, and, within 90 days of such sale (such period the “90-day
liquidation period”), shall distribute to (or credit to the account of) the
Holders of the Certificates the proceeds of such sale together with other cash
on hand (less amounts retained to meet claims) in complete liquidation of
Lower-Tier REMIC I, if the option to purchase is exercised with respect to Pool
I, Lower-Tier REMIC II, if the option to purchase is exercised with respect to
Pool II, and if Lower-Tier REMIC I or Lower-Tier REMIC II has already been
liquidated at the time the option to purchase is exercised with respect to the
unrelated Pool, each REMIC then in existence; and

(ii) The Securities Administrator shall attach (or cause to be attached) a
statement to the final federal income tax return for each liquidated REMIC
created hereunder stating that pursuant to Treasury Regulation § 1.860F-1, the
first day of the 90-day liquidation period for each such REMIC was the date on
which the Trustee sold the assets of the Trust Estate pursuant to
Section 10.02(a).

(b) By their acceptance of the Certificates, the Holders thereof hereby
authorize the Tax Matters Person, the Trustee and the Securities Administrator
to undertake the above-described actions.

ARTICLE XI

REMIC ADMINISTRATION

Section 11.01. REMIC Administration.

REMIC elections as set forth in the Preliminary Statement shall be made on Forms
1066 or other appropriate federal tax or information return for the taxable year
ending on the last day of the calendar year in which the Certificates are
issued. The regular interests and residual

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

158



--------------------------------------------------------------------------------

interest in each REMIC shall be as designated in the Preliminary Statement. For
purposes of such designations, the interest rate of any regular interest that is
computed by taking into account the weighted average of the Net Mortgage Rates
of the Mortgage Loans shall be reduced by the amount of any expense paid by the
Trust to the extent that (i) such expense was not taken into account in
computing the Net Mortgage Rate of any Mortgage Loan, (ii) such expense does not
constitute an “unanticipated expense” of a REMIC within the meaning of Treasury
Regulation Section 1.860G-1(b)(3)(ii) and (iii) the amount of such expense was
not taken into account in computing the interest rate of a more junior Class of
regular interests.

The Closing Date is hereby designated as the “Startup Day” of each REMIC within
the meaning of section 860G(a)(9) of the Code. The latest possible maturity date
for purposes of Treasury Regulation 1.860G-1(a)(4) will be the Latest Possible
Maturity Date.

The Securities Administrator shall pay any and all tax related expenses (not
including taxes) of each REMIC, including but not limited to any professional
fees or expenses related to audits or any administrative or judicial proceedings
with respect to such REMIC that involve the Internal Revenue Service or state
tax authorities, but only to the extent that (i) such expenses are ordinary or
routine expenses, including expenses of a routine audit but not expenses of
litigation (except as described in (ii)); or (ii) such expenses or liabilities
(including taxes and penalties) are attributable to the negligence or willful
misconduct of the Securities Administrator in fulfilling its duties hereunder
(including its duties as tax return preparer). The Securities Administrator
shall be entitled to reimbursement of expenses to the extent provided in clause
(i) above from the Securities Administration Account, provided, however, the
Securities Administrator shall not be entitled to reimbursement for expenses
incurred in connection with the preparation of tax returns and other reports as
required by this Agreement.

The Securities Administrator shall prepare, the Trustee shall sign and the
Securities Administrator shall file, all of each REMIC’s federal and appropriate
state tax and information returns as such REMIC’s direct representative. The
expenses of preparing and filing such returns shall be borne by the Securities
Administrator.

The Securities Administrator or its designee shall perform on behalf of each
REMIC all reporting and other tax compliance duties that are the responsibility
of such REMIC under the Code, the REMIC Provisions, or other compliance guidance
issued by the Internal Revenue Service or any state or local taxing authority.
Among its other duties, if required by the Code, the REMIC Provisions, or other
such guidance, the Securities Administrator shall provide (i) to the Treasury or
other governmental authority such information as is necessary for the
application of any tax relating to the transfer of a Residual Certificate to any
disqualified person or organization pursuant to Treasury Regulation
1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the Code and
(ii) to the Trustee such information as is necessary for the Trustee to provide
to the Certificateholders such information or reports as are required by the
Code or REMIC Provisions.

The Trustee, the Securities Administrator, the Master Servicer and the Holders
of Certificates shall take any action or cause any REMIC to take any action
necessary to create or maintain the status of any REMIC as a REMIC under the
REMIC Provisions and shall assist

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

159



--------------------------------------------------------------------------------

each other as necessary to create or maintain such status. None of the Trustee,
the Securities Administrator, the Master Servicer and the Holder of any Residual
Certificate shall knowingly take any action, cause any REMIC to take any action
or fail to take (or fail to cause to be taken) any action that, under the REMIC
Provisions, if taken or not taken, as the case may be, could result in an
Adverse REMIC Event unless the Trustee, the Securities Administrator and the
Master Servicer have received an Opinion of Counsel addressed to the Trustee (at
the expense of the party seeking to take such action) to the effect that the
contemplated action will not result in an Adverse REMIC Event. In addition,
prior to taking any action with respect to any REMIC or the assets therein, or
causing any REMIC to take any action, which is not expressly permitted under the
terms of this Agreement, any Holder of a Residual Certificate will consult with
the Trustee, the Securities Administrator, the Master Servicer or their
respective designees, in writing, with respect to whether such action could
cause an Adverse REMIC Event to occur with respect to any REMIC, and no such
Person shall take any such action or cause any REMIC to take any such action as
to which the Trustee, the Securities Administrator or the Master Servicer has
advised it in writing that an Adverse REMIC Event could occur.

Each Holder of a Residual Certificate shall pay when due any and all taxes
imposed on the related REMIC by federal or state governmental authorities. To
the extent that such taxes are not paid by a Residual Certificateholder, the
Trustee shall pay any remaining REMIC taxes out of current or future amounts
otherwise distributable to the Holder of the Residual Certificate in any such
REMIC or, if no such amounts are available, out of other amounts held in the
Collection Account, and shall reduce amounts otherwise payable to holders of
regular interests in any such REMIC, as the case may be.

The Securities Administrator shall, for federal income tax purposes, maintain
books and records with respect to each REMIC on a calendar year and on an
accrual basis.

No additional contributions of assets after the Startup Day shall be made to any
REMIC, except as expressly provided in this Agreement.

Neither the Securities Administrator nor the Master Servicer shall enter into
any arrangement by which any REMIC will receive a fee or other compensation for
services.

On or before October 15 of each calendar year beginning in 2007, the Securities
Administrator shall deliver to the Trustee an Officer’s Certificate stating,
without regard to any actions taken by any party other than the Securities
Administrator, the Securities Administrator’s compliance with provisions of this
Section 11.01.

Notwithstanding the priority and sources of payments set forth in Article VI
hereof or otherwise, the Securities Administrator shall account for all
distributions on the Certificates as set forth in this Section 11.01.

For federal income tax purposes, any distributions made to the Group II
Certificates in respect of Group II Basis Risk Carryover Amounts shall be
treated as having been first distributed to the Holders of the Class II-X
Certificates and then paid by the Holders of the Class II-X Certificates to the
Holders of the other Classes of Group II Certificates pursuant to an interest
rate cap contract. For tax information reporting purposes, it shall be assumed
that the interest rate cap contract has only nominal value on the Closing Date.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

160



--------------------------------------------------------------------------------

Section 11.02. Prohibited Transactions and Activities.

Neither the Depositor, the Master Servicer nor the Trustee shall sell, dispose
of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the foreclosure of a Mortgage Loan, (ii) the bankruptcy of the
Trust Estate (iii) the termination of each REMIC pursuant to Article X of this
Agreement, (iv) a substitution pursuant to Article III of this Agreement or
(v) a repurchase of Mortgage Loans pursuant to Article III of this Agreement,
nor acquire any assets for any REMIC, nor sell or dispose of any investments in
the Certificate Account for gain, nor accept any contributions to any REMIC
after the Closing Date, unless the Trustee has received an Opinion of Counsel
addressed to the Trustee (at the expense of the party causing such sale,
disposition, or substitution) that such disposition, acquisition, substitution,
or acceptance will not (a) result in an Adverse REMIC Event, (b) affect the
distribution of interest or principal on the Certificates or (c) result in the
encumbrance of the assets transferred or assigned to the Trust Estate (except
pursuant to the provisions of this Agreement).

Section 11.03. Indemnification with Respect to Certain Taxes and Loss of REMIC
Status.

Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by the Trustee or the Securities Administrator, as applicable, of its duties and
obligations set forth herein, the Trustee or the Securities Administrator, as
applicable, shall indemnify the Holder of the Residual Certificate or the Trust
Estate, as applicable, against any and all losses, claims, damages, liabilities
or expenses (“Losses”) resulting from such negligence; provided, however, that
neither the Trustee nor the Securities Administrator shall be liable for any
such Losses attributable to the action or inaction of the Master Servicer, the
Depositor, the Class X Certificateholders, the Holder of such Residual
Certificate or the Securities Administrator (with regard to the Trustee), as
applicable, nor for any such Losses resulting from misinformation provided by
the Holder of such Residual Certificate on which the Securities Administrator
has relied. The foregoing shall not be deemed to limit or restrict the rights
and remedies of the Holder of such Residual Certificate now or hereafter
existing at law or in equity. Notwithstanding the foregoing, however, in no
event shall the Trustee or the Securities Administrator, as applicable, have any
liability (1) for any action or omission that is taken in accordance with and in
compliance with the express terms of, or which is expressly permitted by the
terms of, this Agreement or any Servicing Agreement, (2) for any Losses other
than arising out of a negligent performance by the Trustee or the Securities
Administrator, as applicable, of its duties and obligations set forth herein,
and (3) for any special or consequential damages to Certificateholders (in
addition to payment of principal and interest on the Certificates); provided,
however, that this sentence shall not apply in connection with any failure by
the Securities Administrator to comply with the provisions of Subsections
8.01(a) or (b) hereof. In addition, neither the Trustee nor the Securities
Administrator shall have any liability for the actions or failure to act of the
other.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

161



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS PROVISIONS

Section 12.01. Binding Nature of Agreement; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

Section 12.02. Entire Agreement. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

Section 12.03. Amendment.

(a) This Agreement may be amended from time to time by the parties hereto,
without notice to or the consent of any of the Holders of the Certificates,
(i) to cure any ambiguity, (ii) to cause the provisions herein to conform to or
be consistent with or in furtherance of the statements made with respect to the
Certificates, the Trust or this Agreement in any Offering Document, or to
correct or supplement any provision herein which may be inconsistent with any
other provisions herein or in any other Operative Agreement, to make any other
provisions with respect to matters or questions arising under this Agreement,
(iii) to make any other provision with respect to matters or questions arising
under this Agreement (iv) to add, delete, or amend any provisions to the extent
necessary or desirable relating to any Class of Certificates issued pursuant to
this Agreement that is subordinate in rights of payment of interest and
principal to each Class of Certificates issued pursuant to this Agreement on the
Closing Date, or (v) to add, delete, or amend any provisions to the extent
necessary or desirable to comply with any requirements imposed by the Code or
ERISA and applicable regulations. No such amendment effected pursuant to the
preceding sentence shall, as evidenced by an Opinion of Counsel (which shall be
an expense of the party requesting such amendment and shall not be an expense of
the Trust or the Trustee), (1) affect the status of the Certificates as REMIC
regular interests or residual interests (as specified in the Preliminary
Statement) for federal income tax purposes or cause an Adverse REMIC Event and
(2) nor shall such amendment effected pursuant to clauses (iii) or (iv) of such
sentence adversely affect in any material respect the interests of any Holder.
Prior to entering into any amendment without the consent of Holders pursuant to
this paragraph, the Trustee may require an Opinion of Counsel (at the expense of
the party requesting such amendment) to the effect that such amendment is
permitted under this paragraph. Any such amendment shall be deemed not to
adversely affect in any material respect any Holder, if the Trustee receives
written confirmation from each Rating Agency that such amendment will not cause
such Rating Agency to reduce the then current rating assigned to the
Certificates.

(b) This Agreement may also be amended from time to time by the parties hereto
with the consent of the Certificateholders representing 66- 2/3% Voting
Interests for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

162



--------------------------------------------------------------------------------

Agreement or of modifying in any manner the rights of the Holders; provided,
however, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments which are required to be paid on any Class of
Certificates, without the consent of the Certificateholders of such Class,
(ii) reduce the aforesaid percentages of Class Principal Amount of Certificates,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount of the Certificates
or (iii) take effect if it would result in an Adverse REMIC Event. For purposes
of this paragraph, references to “Holder” or “Holders” shall be deemed to
include, in the case of Book-Entry Certificates, the related Certificate Owners.

(c) Promptly after the execution of any such amendment, the Trustee shall
furnish written notification of the substance of such amendment to each Holder,
the Depositor and to each Rating Agency.

(d) It shall not be necessary for the consent of Holders under this
Section 12.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.

Section 12.04. Acts of Certificateholders. Except as otherwise specifically
provided herein, whenever Certificateholder action, consent or approval is
required under this Agreement, such action, consent or approval shall be deemed
to have been taken or given on behalf of, and shall be binding upon, all
Certificateholders if the Majority Certificateholders agree to take such action
or give such consent or approval.

Section 12.05. Recordation of Agreement. To the extent permitted by applicable
law, this Agreement, or a memorandum thereof if permitted under applicable law,
is subject to recordation in all appropriate public offices for real property
records in all of the counties or other comparable jurisdictions in which any or
all of the properties subject to the Mortgages are situated, and in any other
appropriate public recording office or elsewhere, such recordation to be
effected by the Depositor on direction and at the expense of Holders of not less
than 66-2/3% of the Certificate Principal Amount of the Certificates requesting
such recordation, but only when accompanied by an Opinion of Counsel to the
effect that such recordation materially and beneficially affects the interests
of the Certificateholders, or is necessary for the administration or servicing
of the Mortgage Loans.

Section 12.06. Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without regard to principles of conflict of laws. The parties hereto
hereby declare that it is their intention that this Agreement shall be regarded
as made under the laws of the State of Delaware and that the laws of said State
shall be applied in interpreting its provisions in all cases where legal
interpretation shall be required. Each of the parties hereto agrees (a) that
this Agreement involves at least $100,000.00, and (b) that this Agreement has
been entered into by the parties hereto in express reliance upon 6 Del. C. §
2708. Each of the parties hereto hereby irrevocably and unconditionally agrees
(a) to be subject to the jurisdiction of the courts of the State of

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

163



--------------------------------------------------------------------------------

Delaware and of the federal courts sitting in the State of Delaware, and
(b) (1) to the extent such party is not otherwise subject to service of process
in the State of Delaware, to appoint and maintain an agent in the State of
Delaware as such party’s agent for acceptance of legal process, and (2) that, to
the fullest extent permitted by applicable law, service of process may also be
made on such party by prepaid certified mail with a proof of mailing receipt
validated by the United States Postal Service constituting evidence of valid
service, and that service made pursuant to (b) (1) or (2) above shall, to the
fullest extent permitted by applicable law, have the same legal force and effect
as if served upon such party personally within the State of Delaware.

Section 12.07. Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed by overnight
courier, addressed as follows or delivered by facsimile (or such other address
as may hereafter be furnished to the other party by like notice):

 

(i)    if to the Seller:    HomeBanc Mortgage Corporation    2002 Summit
Boulevard, Suite 100    Atlanta, Georgia 30319    Attention: Debra F. Watkins,
EVP Capital Markets    Facsimile: (404) 705-2301    with a copy to:    HomeBanc
Corp.    2002 Summit Boulevard, Suite 100    Atlanta, Georgia 30319   
Attention: General Counsel    Facsimile: (404) 303-4069 (ii)    if to the
Servicer:    HomeBanc Mortgage Corporation    2002 Summit Boulevard, Suite 100
   Atlanta, Georgia 30319    Attention: Debra F. Watkins, EVP Capital Markets   
Facsimile: (404) 705-2301    with a copy to:    HomeBanc Corp.    2002 Summit
Boulevard, Suite 100    Atlanta, Georgia 30319    Attention: General Counsel   
Facsimile: (404) 303-4069

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

164



--------------------------------------------------------------------------------

(iii)    if to the Master Servicer:    Wells Fargo Bank, N.A.    P.O. Box 98   
Columbia, Maryland 21046    Attention: Client Manager, HomeBanc Mortgage Trust
2007-1    (or in the case of overnight deliveries,    9062 Old Annapolis Road   
Columbia, Maryland 21045)    Telephone: (410) 884-2000    Facsimile: (410)
715-2380 (iv)    if to the Securities Administrator:    Wells Fargo Bank, N.A.
   P.O. Box 98    Columbia, Maryland 21046    Attention: Client Manager,
HomeBanc Mortgage Trust 2007-1    (or in the case of overnight deliveries,   
9062 Old Annapolis Road    Columbia, Maryland 21045)    Telephone: (410)
884-2000    Facsimile: (410) 715-2380 (v)    if to the Trustee:    U.S. Bank
National Association    One Federal Street, Third Floor    Boston, Massachusetts
02110    Attention: Corporate Trust Services/HomeBanc 2007-1 (vi)    if to the
Delaware Trustee    Wilmington Trust Company    Rodney Square North    1100
North Market Street    Wilmington, Delaware 19890    Attention: Corporate Trust
Administration/ HomeBanc 2007-1 (vii)    if to the Depositor:    HMB Acceptance
Corp.    2002 Summit Boulevard, Suite 100    Atlanta, Georgia 30319   
Attention: Debra F. Watkins, EVP Capital Markets    Facsimile: (404) 705-2301

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

165



--------------------------------------------------------------------------------

   with a copy to:    HMB Acceptance Corp.    2002 Summit Boulevard, Suite 100
   Atlanta, Georgia 30319    Attention: General Counsel    Facsimile:
(404) 303-4069

All demands, notices and communications to a party hereunder shall be in writing
and shall be deemed to have been duly given when delivered to such party at the
relevant address, facsimile number or electronic mail address set forth above or
at such other address, facsimile number or electronic mail address as such party
may designate from time to time by written notice in accordance with this
Section 12.07.

Section 12.08. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the Holders thereof.

Section 12.09. Indulgences; No Waivers. Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

Section 12.10. Headings Not To Affect Interpretation. The headings contained in
this Agreement are for convenience of reference only, and they shall not be used
in the interpretation hereof. When a reference is made in this Agreement to
Sections, Schedules or Exhibits, such reference shall be to a Section, Schedule
or Exhibit of this Agreement, respectively, unless otherwise indicated. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.

Section 12.11. Benefits of Agreement. Nothing in this Agreement or in the
Certificates, express or implied, shall give to any Person, other than the
parties to this Agreement and their successors hereunder and the Holders of the
Certificates, any benefit or any legal or equitable right, power, remedy or
claim under this Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

166



--------------------------------------------------------------------------------

Section 12.12. Special Notices to the Rating Agencies.

(a) The Servicer shall give prompt notice to each Rating Agency of the
occurrence of any of the following events of which it has notice:

(viii) any amendment to this Agreement pursuant to Section 12.03; and

(ix) the making of a final payment hereunder.

(b) All notices to the Rating Agencies provided for by this Section shall be in
writing and sent by first class mail, telecopy or overnight courier, as follows:

if to Moody’s:

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10004

Fax no.: (212) 553-4392

if to S&P:

Standard & Poor’s Ratings Services, a division

of The McGraw-Hill Companies, Inc.

55 Water Street

New York, New York 10041

Fax no.: (212) 438-2661

(c) The Securities Administrator shall make available to the Rating Agencies
each report prepared pursuant to Section 5.08.

Section 12.13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement

167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.

 

HMB ACCEPTANCE CORP., as Depositor By:  

/s/ Debra F. Watkins

Name:   Debra F. Watkins Title:   Executive Vice President U.S. BANK NATIONAL
ASSOCIATION, not in its individual capacity but solely as Trustee By:  

/s/ Karen R. Beard

Name:   Karen R. Beard Title:   Vice President WELLS FARGO BANK, N.A., as
Securities Administrator and Master Servicer By:  

/s/ Stacey Taylor

Name:   Stacey Taylor Title:   Vice President WILMINGTON TRUST COMPANY, not in
its individual capacity, but solely as Delaware Trustee By:  

/s/ Michele C. Harra

Name:   Michele C. Harra Title:   Financial Services Officer

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement



--------------------------------------------------------------------------------

HOMEBANC MORTGAGE CORPORATION, as Seller and Servicer By:  

/s/ Debra F. Watkins

Name:   Debra F. Watkins Title:   Executive Vice President

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS   )        )   ss.:    COUNTY OF SUFFOLK   )     

On the 30th day of March 2007 before me, a notary public in and for said State,
personally appeared Karen R. Beard known to me to be a Vice President of U.S.
Bank National Association, a national banking association that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation and acknowledged to me that such corporation executed
the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Alfred E. Charette, III

Notary Public

[Notarial Seal]

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement



--------------------------------------------------------------------------------

STATE OF GEORGIA

  )        )   ss.:   

COUNTY OF FULTON

  )     

On the 30th day of March 2007 before me, a notary public in and for said State,
personally appeared Debra F. Watkins known to me to be an Executive Vice
President of HMB Acceptance Corp., one of the corporations that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Kristi O. Crawford

Notary Public

[Notarial Seal]

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement



--------------------------------------------------------------------------------

STATE OF MARYLAND

   )         )   ss.:   

COUNTY OF BALTIMORE

   )     

On the 30th day of March 2007 before me, a notary public in and for said State,
personally appeared Stacey Taylor, known to me to be a Vice President of Wells
Fargo Bank, N.A., one of the entities that executed the within instrument and
also known to me to be the person who executed it on behalf of said entity, and
she acknowledged to me that such entity executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Darron C. Woodus

Notary Public

[Notarial Seal]

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement



--------------------------------------------------------------------------------

STATE OF DELAWARE

  )        )   ss.:   

COUNTY OF NEW CASTLE

  )     

On the 30th day of March 2007 before me, a notary public in and for said State,
personally appeared Michele C. Harra, known to me to be a Financial Services
Officer of Wilmington Trust Company, not in its individual capacity, but solely
as Delaware Trustee, one of the corporations that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ J. Christopher Murphy

Notary Public

[Notarial Seal]

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement



--------------------------------------------------------------------------------

STATE OF GEORGIA

  )        )   ss.:   

COUNTY OF FULTON

  )     

On the 30th day of March 2007 before me, a notary public in and for said State,
personally appeared Debra F. Watkins, known to me to be a Executive Vice
President of HomeBanc Mortgage Corporation, one of the corporations that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Kristi O. Crawford

Notary Public

[Notarial Seal]

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORMS OF CERTIFICATES

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

A-1



--------------------------------------------------------------------------------

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND A RIGHT TO
RECEIVE PAYMENTS FROM THE BASIS RISK RESERVE FUND.

THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR OR
ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY
GOVERNMENTAL AGENCY OR PRIVATE INSURER.

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE INITIAL CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AS SET FORTH
HEREIN.

[PRINCIPAL WILL NOT BE DISTRIBUTABLE IN RESPECT OF THIS CERTIFICATE. INTEREST IS
CALCULATED ON THIS CERTIFICATE BASED ON A NOTIONAL AMOUNT DETERMINED AS
DESCRIBED IN THE TRUST AGREEMENT. THE CERTIFICATE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE NOTIONAL AMOUNT
OF THIS CERTIFICATE AS SET FORTH HEREON.] [For the Class I-1X, Class I-2X and
Class I-3X Certificates only]

[THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.] [For each Class of Subordinate
Certificates only]

[THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.] [For Class I-B-4, Class I-B-5 and Class I-B-6 Certificates only]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

[NO TRANSFER OF THIS CERTIFICATE SHALL BE REGISTERED IF ITS RATING IS BELOW
INVESTMENT GRADE UPON ACQUISITION UNLESS THE PROSPECTIVE TRANSFEREE PROVIDES THE
SECURITIES ADMINISTRATOR WITH (A) A CERTIFICATION TO THE EFFECT THAT SUCH
TRANSFEREE (1) IS NEITHER AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT SUBJECT TO SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”) (COLLECTIVELY, A “PLAN”), NOR A PERSON ACTING
ON BEHALF OF ANY SUCH PLAN NOR A PERSON USING THE ASSETS OF ANY SUCH PLAN OR
(2) IF SUCH TRANSFEREE IS AN INSURANCE COMPANY, SUCH TRANSFEREE IS PURCHASING
SUCH CERTIFICATES WITH FUNDS CONTAINED IN AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS SUCH TERM IS DEFINED IN SECTION V(e) OF THE PROHIBITED TRANSACTION CLASS
EXEMPTION 95-60 (“PTCE 95-60”)) AND THE PURCHASE AND HOLDING OF SUCH
CERTIFICATES ARE COVERED UNDER SECTIONS I AND III OF PTCE 95-60; OR (B) AN
OPINION OF COUNSEL SATISFACTORY TO THE SECURITIES ADMINISTRATOR, AND UPON WHICH
THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER, THE SERVICER,
THE DEPOSITOR AND THE DELAWARE TRUSTEE SHALL BE ENTITLED TO RELY, TO THE EFFECT
THAT THE PURCHASE OR HOLDING OF SUCH CERTIFICATE BY THE PROSPECTIVE TRANSFEREE
WILL NOT RESULT IN ANY NON-EXEMPT PROHIBITED TRANSACTIONS UNDER TITLE I OF ERISA
OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER, THE SERVICER, THE DEPOSITOR OR THE DELAWARE
TRUSTEE TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN BY SUCH ENTITIES IN
THE POOLING AND SERVICING AGREEMENT, WHICH OPINION OF COUNSEL SHALL NOT BE AN
EXPENSE OF THE TRUST, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER
SERVICER, THE SERVICER, THE DEPOSITOR OR THE DELAWARE TRUSTEE. A TRANSFEREE OF A
BOOK-ENTRY CERTIFICATE SHALL BE DEEMED TO HAVE MADE A REPRESENTATION AS REQUIRED
HEREIN.] [For the Class I-1A-1, Class I-1A-2, Class I-2A-1 and Class I-3A-1
Certificates only]

[NO TRANSFER OF THIS CERTIFICATE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE MADE
TO ANY PERSON UNLESS THE TRUSTEE HAS RECEIVED EITHER (A) A CERTIFICATE FROM THE
TRANSFEREE OF THIS CERTIFICATE TO THE EFFECT THAT (1) SUCH TRANSFEREE IS NEITHER
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)
(COLLECTIVELY, A “PLAN”), NOR A PERSON ACTING ON BEHALF OF ANY SUCH PLAN NOR A
PERSON USING THE ASSETS OF ANY SUCH PLAN OR (2) IF THIS CERTIFICATE HAS BEEN THE
SUBJECT OF AN ERISA-QUALIFYING UNDERWRITING (AS DEFINED IN THE POOLING AND
SERVICING AGREEMENT), SUCH TRANSFEREE IS AN INSURANCE COMPANY PURCHASING

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

THIS CERTIFICATE WITH FUNDS CONTAINED IN AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS SUCH TERM IS DEFINED IN SECTION V(e) OF THE PROHIBITED TRANSACTION CLASS
EXEMPTION 95-60 (“PTCE 95-60”)) AND THE PURCHASE AND HOLDING OF THIS CERTIFICATE
ARE COVERED UNDER SECTIONS I AND III OF PTCE 95-60; OR (B) AN OPINION OF COUNSEL
SATISFACTORY TO THE SECURITIES ADMINISTRATOR, AND UPON WHICH THE TRUSTEE,
SECURITIES ADMINISTRATOR, THE MASTER SERVICER, THE SERVICER, THE DEPOSITOR AND
THE DELAWARE TRUSTEE SHALL BE ENTITLED TO RELY, TO THE EFFECT THAT THE PURCHASE
OR HOLDING OF THIS CERTIFICATE BY THE PROSPECTIVE TRANSFEREE WILL NOT RESULT IN
ANY NON-EXEMPT PROHIBITED TRANSACTIONS UNDER TITLE I OF ERISA OR SECTION 4975 OF
THE CODE AND WILL NOT SUBJECT THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER, THE SERVICER, THE SELLER, THE DEPOSITOR OR THE DELAWARE TRUSTEE
TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN BY SUCH ENTITIES IN THE
POOLING AND SERVICING AGREEMENT, WHICH OPINION OF COUNSEL SHALL NOT BE AN
EXPENSE OF THE TRUST FUND OR ANY OF SUCH ENTITIES.] [For Class I-2A-2, Class
I-3A-2, Class I-1X, Class I-2X, Class I-3X, Class I-B-1, Class I-B-2, Class
I-B-3, Class II-M-1, Class II-M-2 and Class II-B Certificates only]

[NO TRANSFER OF THIS CERTIFICATE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE MADE
TO ANY PERSON UNLESS THE SECURITIES ADMINISTRATOR HAS RECEIVED EITHER (A) A
CERTIFICATE FROM THE TRANSFEREE OF THIS CERTIFICATE TO THE EFFECT THAT (1) SUCH
TRANSFEREE IS NEITHER AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT
SUBJECT TO SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) (COLLECTIVELY, A “PLAN”), NOR A PERSON ACTING ON BEHALF OF
ANY SUCH PLAN NOR A PERSON USING THE ASSETS OF ANY SUCH PLAN, (2) SUCH
TRANSFEREE IS ACQUIRING THIS CERTIFICATE THROUGH AN ERISA-QUALIFYING
UNDERWRITING (AS DEFINED IN THE POOLING AND SERVICING AGREEMENT) AND THE
CERTIFICATE IS RATED AT LEAST INVESTMENT GRADE AT THE TIME OF ITS ACQUISITION OR
(3) IF THIS CERTIFICATE HAS BEEN THE SUBJECT OF AN ERISA-QUALIFYING UNDERWRITING
(AS DEFINED IN THE POOLING AND SERVICING AGREEMENT), SUCH TRANSFEREE IS AN
INSURANCE COMPANY PURCHASING THIS CERTIFICATE WITH FUNDS CONTAINED IN AN
“INSURANCE COMPANY GENERAL ACCOUNT” (AS SUCH TERM IS DEFINED IN SECTION V(e) OF
THE PROHIBITED TRANSACTION CLASS EXEMPTION 95-60 (“PTCE 95-60”)) AND THE
PURCHASE AND HOLDING OF THIS CERTIFICATE ARE COVERED UNDER SECTIONS I AND III OF
PTCE 95-60; OR (B) AN OPINION OF COUNSEL SATISFACTORY TO THE SECURITIES
ADMINISTRATOR, AND UPON WHICH THE TRUSTEE, SECURITIES ADMINISTRATOR, THE MASTER
SERVICER, THE SERVICER, THE DEPOSITOR AND THE DELAWARE TRUSTEE SHALL BE ENTITLED
TO RELY, TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE BY THE
PROSPECTIVE TRANSFEREE WILL NOT RESULT IN ANY NON-EXEMPT PROHIBITED TRANSACTIONS
UNDER TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

WILL NOT SUBJECT THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER,
THE SERVICER, THE DEPOSITOR OR THE DELAWARE TRUSTEE TO ANY OBLIGATION IN
ADDITION TO THOSE UNDERTAKEN BY SUCH ENTITIES IN THE POOLING AND SERVICING
AGREEMENT, WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST OR ANY
OF SUCH ENTITIES.] [For Class I-B-4, Class I-B-5 and Class I-B-6 Certificates
only]

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

HOMEBANC MORTGAGE TRUST 2007-1

MORTGAGE PASS-THROUGH CERTIFICATES

CLASS [    ] CERTIFICATE

 

Initial Class [Principal] [Notional] Amount of the Class [    ] Certificates:
$[            ]   Initial [Certificate Principal Amount] [Notional Amount] of
this Certificate: $[ ] Certificate Interest Rate: [            ]   Cut-off Date:
March 1, 2007, or with respect to any Mortgage Loan originated after March 1,
2007, the date of origination of that Mortgage Loan. Number: 1   CUSIP No.: [ ]

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Initial
Certificate Principal Amount of this Certificate by the Initial Class Principal
Amount of the Class [            ] Certificates, both as specified above)
evidencing beneficial ownership in the assets of the Trust (as defined on the
reverse hereof), consisting primarily of (i) certain conventional, adjustable
rate, first lien residential mortgage loans acquired by the Trust on the Closing
Date (the “Mortgage Loans”), together with all collections therefrom and
proceeds thereof (excluding all scheduled payments of principal and interest due
on the Mortgage Loans on or before the Cut-off Date), (ii) such assets as from
time to time are deposited in respect of the Mortgage Loans in the Servicing
Account, Collection Account and the Certificate Account maintained by the
Servicer, the Master Servicer and the Securities Administrator, respectively, on
behalf of the Trustee; (iii) property acquired by foreclosure of Mortgage Loans
or deed in lieu of foreclosure; (iv) the rights of the Depositor under the
Mortgage Loan Purchase Agreement; and (v) all proceeds of the foregoing.

Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the next succeeding Business Day,
commencing in April 2007 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the month preceding such Distribution Date (the “Record Date”),
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all the
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

Unless the certificate of authentication hereon has been executed by or on
behalf of the Securities Administrator, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement (as defined on the reverse hereof) or be valid
for any purpose.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

HOMEBANC MORTGAGE TRUST 2007-1

MORTGAGE PASS-THROUGH CERTIFICATES

This Certificate is one of a duly authorized issue of certificates designated as
HomeBanc Mortgage Trust 2007-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
the assets of HomeBanc Mortgage Trust 2007-1 (the “Trust”), a Delaware statutory
trust established pursuant to a certain trust agreement dated March 29, 2007,
among HMB Acceptance Corp. (the “Depositor”), Wilmington Trust Company (the
“Delaware Trustee”) and U.S. Bank National Association (the “Trustee”) and
issued pursuant to the pooling and servicing agreement dated as of March 1, 2007
(the “Pooling and Servicing Agreement”), among the Depositor, as depositor,
HomeBanc Mortgage Corporation, as seller (in such capacity, the “Seller”) and
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, N.A., as master
servicer (in such capacity, the “Master Servicer”) and as securities
administrator (in such capacity, the “Securities Administrator”), the Delaware
Trustee and the Trustee, to which terms, provisions and conditions thereof the
Holder of this Certificate by virtue of the acceptance hereof assents, and by
which such Holder is bound. The Certificates consist of the following Classes:
the Class I-1A-1, Class I-1A-2, Class I-2A-1, Class I-2A-2 , Class I-3A-1, Class
I-3A-2, Class II-A, Class II-M-1, Class II-M-2, Class I-B-1, Class I-B-2, Class
I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class II-B, Class I-1X, Class
I-2X, Class I-3X, Class II-X and Class R Certificates. To the extent not
otherwise defined herein, capitalized terms used herein have the meanings
assigned to them in the Pooling and Servicing Agreement.

On each Distribution Date, the Group I Available Distribution amount for Pool I,
the Group II Interest Funds and the Group II Principal Distribution Amount for
Pool II and such date and Group II Monthly Excess Cashflow for Pool II for such
date will be distributed from the Certificate Account to Holders of the related
Certificates according to the terms of the Pooling and Servicing Agreement. All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Percentage Interest) of
each such Certificate.

Distributions on this Certificate will be made on each Distribution Date by the
Securities Administrator to each Certificateholder of record on the preceding
Record Date either (x) by wire transfer in immediately available funds to the
account of such Holder at a bank or other entity having appropriate facilities
therefor, if (i) such Holder has so notified the Securities Administrator not
later than the applicable Record Date and (ii) such Holder shall hold (A) 100%
of the Class Principal Amount of any Class of Certificates or (B) Certificates
of any Class with aggregate principal Denominations of not less than $1,000,000
or (y) by check mailed by first class mail to such Certificateholder at the
address of such Holder appearing in the Certificate Register. The final
distribution on this Certificate will be made, after due notice to the Holder of
the pendency of such distribution, only upon presentation and surrender of this
Certificate at the Corporate Trust Office (as defined below).

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon and the presentment and
surrender of the Certificates for any other purpose is the corporate trust
office of the Securities Administrator at Wells Fargo Bank, N.A., Sixth Street
and Marquette Avenue, Minneapolis, Minnesota 55479, and for all other

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

purposes is located at P.O. Box 98, Columbia, Maryland 21046 (or for overnight
deliveries, at 9062 Old Annapolis Road, Columbia, Maryland 21045), Attention:
Client Manager (HomeBanc 2007-1). The Trustee may designate another address from
time to time by notice to the Holders of the Certificates and the Depositor.

The Pooling and Servicing Agreement permits the amendment thereof from time to
time by the Depositor, the Master Servicer, the Securities Administrator, the
Seller, the Servicer, the Delaware Trustee and the Trustee with the consent of
the Holders of not less than 66 2/3% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates affected thereby, for the
purpose of adding, changing or eliminating any provisions of the Pooling and
Servicing Agreement or modifying the rights of the Holders of the Certificates
thereunder, as provided in the Pooling and Servicing Agreement. Any consent by
the Holder of this Certificate will be conclusive and binding on such Holder and
upon all future Holders of this Certificate and of any Certificate issued upon
the transfer hereof or in exchange herefor or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Pooling and
Servicing Agreement also permits the amendment thereof, in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate
Registrar, duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Percentage Interest) will be issued to the designated
transferee or transferees. As provided in the Trust Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Percentage Interest) as requested by the Holder
surrendering the same. No service charge will be made for any such registration
of transfer or exchange, but the Certificate Registrar may require payment of a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

The Class I-1A-1, Class I-1A-2, Class I-2A-1, Class I-2A-2 , Class I-3A-1, Class
I-3A-2, Class II-A, Class II-M-1, Class II-M-2, Class I-B-1, Class I-B-2, Class
I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class II-B, Class I-1X, Class
I-2X, Class I-3X Certificates are issuable only in registered form, in
denominations of $100,000 and in integral multiples of $1 in excess thereof
registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class II-X
Certificates are issuable in minimum denominations of 10% Percentage Interest
and will be maintained in physical form. The Class R Certificates will each be
issued as a single Certificate and maintained in physical form. The Class R
Certificates shall remain outstanding until the latest final Distribution Date
for the Certificates.

The Certificates of a Certificate Group are subject to optional prepayment in
full in accordance with the Pooling and Servicing Agreement on any Distribution
Date after the date on which the Aggregate Pool Balance of the related Pool is
less than 10% of the sum of the Cut-off Date Balance of the related Pool, for an
amount as specified in the Pooling and Servicing Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

The Depositor, the Trustee, the Securities Administrator and the Certificate
Registrar and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Securities Administrator, the Trustee, or the Certificate
Registrar or any such agent shall be affected by any notice to the contrary.

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Trust Agreement shall be controlling.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed under its official seal.

 

Dated:                     , 2007   WELLS FARGO BANK, N.A.   Not in its
individual capacity, but solely as Securities Administrator   BY:  

 

    Authorized Signatory

CERTIFICATE OF AUTHENTICATION

THIS IS ONE OF THE CERTIFICATES REFERRED TO IN THE WITHIN-MENTIONED POOLING AND
SERVICING AGREEMENT.

 

Dated:                     , 2007   WELLS FARGO BANK, N.A.   Not in its
individual capacity, but solely as Securities Administrator   BY:  

 

    Authorized Signatory

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

FORM OF TRANSFER

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust.

I (We) further direct the Securities Administrator to issue a new Certificate of
a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

                                                                               
                                        
                                        
                                        
                                                           .

Dated:                         

 

 

Signature by or on behalf of assignor

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately Group I
Available Funds to

                                                                               
                                        
                                        
                                        
                                                            

for the account of                                 
                                        
                                        
                                        
                                                                       

account number                                   
                                        
               or, if mailed by check, to                
                                                                          

                                                                               
                                        
                                        
                                        
                                                            

Applicable reports and statements should be mailed to                        
                                        
                                        
                                                  

                                                                               
                                        
                                        
                                        
                                                            

This information is provided by                                         
             the assignee named above, or
                                                      as its agent.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR OR
ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY
GOVERNMENTAL AGENCY OR PRIVATE INSURER.

THIS CERTIFICATE IS NOT ENTITLED TO SCHEDULED DISTRIBUTIONS OF PRINCIPAL AND
WILL NOT ACCRUE INTEREST. THE HOLDER OF THIS CERTIFICATE WILL BE ENTITLED TO
CERTAIN DISTRIBUTIONS AS PROVIDED IN THE TRUST AGREEMENT.

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (THE “1933 ACT”) OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501
UNDER THE 1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR
THE ACCOUNT OF SUCH AN INSTITUTIONAL “ACCREDITED INVESTOR,” FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE 1933 ACT, SUBJECT TO THE SECURITIES
ADMINISTRATOR’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE
DELIVERY OF A CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND
SERVICING AGREEMENT.

NO TRANSFER OF THIS CERTIFICATE SHALL BE REGISTERED UNLESS THE PROSPECTIVE
TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

(A) A CERTIFICATION TO THE EFFECT THAT SUCH TRANSFEREE (1) IS NEITHER AN
EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT SUBJECT TO SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
(COLLECTIVELY, A “PLAN”) NOR A PERSON ACTING ON BEHALF OF ANY SUCH PLAN NOR A
PERSON USING THE ASSETS OF ANY SUCH PLAN OR (2) IF THE CERTIFICATE HAS BEEN THE
SUBJECT OF AN ERISA-QUALIFYING UNDERWRITING AND THE TRANSFEREE IS AN INSURANCE
COMPANY, SUCH TRANSFEREE IS PURCHASING SUCH CERTIFICATE WITH FUNDS CONTAINED IN
AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS SUCH TERM IS DEFINED IN SECTION V(e)
OF THE PROHIBITED TRANSACTION CLASS EXEMPTION 95-60 (“PTCE 95-60”)) AND THE
PURCHASE AND HOLDING OF THIS CERTIFICATE ARE COVERED UNDER SECTIONS I AND III OF
PTCE 95-60; OR (B) AN OPINION OF COUNSEL SATISFACTORY TO THE SECURITIES
ADMINISTRATOR, AND UPON WHICH THE SECURITIES ADMINISTRATOR AND THE DEPOSITOR
SHALL BE ENTITLED TO RELY, TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS
CERTIFICATE BY THE PROSPECTIVE TRANSFEREE WILL NOT RESULT IN ANY NON-EXEMPT
PROHIBITED TRANSACTIONS UNDER TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND
WILL NOT SUBJECT THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER,
THE SERVICER, THE DEPOSITOR OR THE DELAWARE TRUSTEE TO ANY OBLIGATION IN
ADDITION TO THOSE UNDERTAKEN BY SUCH ENTITIES IN THE POOLING AND SERVICING
AGREEMENT, WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST OR ANY
OF SUCH ENTITIES.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

HOMEBANC MORTGAGE TRUST 2007-1

MORTGAGE PASS-THROUGH CERTIFICATES

CLASS II-X CERTIFICATE

 

Percentage Interest: 100%   Cut-off Date: March 1, 2007, or with respect to any
Mortgage Loan originated after March 1, 2007, the date of origination of that
Mortgage Loan. Number: 1  

THIS CERTIFIES THAT [                    ] is the registered owner of the
Percentage Interest evidenced by this Certificate evidencing beneficial
ownership in the assets of the Trust (as defined on the reverse hereof),
consisting primarily of (i) certain conventional, adjustable rate, first lien
residential mortgage loans acquired by the Trust on the Closing Date (the
“Mortgage Loans”), together with all collections therefrom and proceeds thereof
(excluding all scheduled payments of principal and interest due on the Mortgage
Loans on or before the Cut-off Date), (ii) such assets as from time to time are
deposited in respect of the Mortgage Loans in the Servicing Account, Collection
Account and the Certificate Account maintained by the Servicer, the Master
Servicer and the Securities Administrator, respectively, on behalf of the
Trustee; (iii) property acquired by foreclosure of Mortgage Loans or deed in
lieu of foreclosure; (iv) the rights of the Depositor under the Mortgage Loan
Purchase Agreement; and (v) all proceeds of the foregoing.

Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the next succeeding Business Day,
commencing in April 2007 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the month preceding such Distribution Date (the “Record Date”),
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all the
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

Unless the certificate of authentication hereon has been executed by or on
behalf of the Securities Administrator, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement (as defined on the reverse hereof) or be valid
for any purpose.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

HOMEBANC MORTGAGE TRUST 2007-1

MORTGAGE PASS-THROUGH CERTIFICATES

This Certificate is one of a duly authorized issue of certificates designated as
HomeBanc Mortgage Trust 2007-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
the assets of HomeBanc Mortgage Trust 2007-1 (the “Trust”), a Delaware statutory
trust established pursuant to a certain trust agreement dated March 29, 2007,
among HMB Acceptance Corp. (the “Depositor”), Wilmington Trust Company (the
“Delaware Trustee”) and U.S. Bank National Association (the “Trustee”) and
issued pursuant to the pooling and servicing agreement dated as of March 1, 2007
(the “Pooling and Servicing Agreement”), among the Depositor, as depositor,
HomeBanc Mortgage Corporation, as seller (in such capacity, the “Seller”) and
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, N.A., as master
servicer (in such capacity, the “Master Servicer”) and as securities
administrator (in such capacity, the “Securities Administrator”), the Delaware
Trustee and the Trustee, to which terms, provisions and conditions thereof the
Holder of this Certificate by virtue of the acceptance hereof assents, and by
which such Holder is bound. The Certificates consist of the following Classes:
the Class I-1A-1, Class I-1A-2, Class I-2A-1, Class I-2A-2 , Class I-3A-1, Class
I-3A-2, Class II-A, Class II-M-1, Class II-M-2, Class I-B-1, Class I-B-2, Class
I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class II-B, Class I-1X, Class
I-2X, Class I-3X, Class II-X and Class R Certificates. To the extent not
otherwise defined herein, capitalized terms used herein have the meanings
assigned to them in the Pooling and Servicing Agreement.

On each Distribution Date, the Group I Available Distribution amount for Pool I,
the Group II Interest Funds and the Group II Principal Distribution Amount for
Pool II and such date and Group II Monthly Excess Cashflow for Pool II for such
date will be distributed from the Certificate Account to Holders of the related
Certificates according to the terms of the Pooling and Servicing Agreement. All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Percentage Interest) of
each such Certificate.

Distributions on this Certificate will be made on each Distribution Date by the
Securities Administrator to each Certificateholder of record on the preceding
Record Date either (x) by wire transfer in immediately available funds to the
account of such Holder at a bank or other entity having appropriate facilities
therefor, if (i) such Holder has so notified the Securities Administrator not
later than the applicable Record Date and (ii) such Holder shall hold (A) 100%
of the Class Principal Amount of any Class of Certificates or (B) Certificates
of any Class with aggregate principal Denominations of not less than $1,000,000
or (y) by check mailed by first class mail to such Certificateholder at the
address of such Holder appearing in the Certificate Register. The final
distribution on this Certificate will be made, after due notice to the Holder of
the pendency of such distribution, only upon presentation and surrender of this
Certificate at the Corporate Trust Office (as defined below).

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon and the presentment and
surrender of the Certificates for any other purpose is the corporate trust
office of the Securities Administrator at Wells Fargo Bank, N.A., Sixth Street
and Marquette Avenue, Minneapolis, Minnesota 55479, and for all other

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

purposes is located at P.O. Box 98, Columbia, Maryland 21046 (or for overnight
deliveries, at 9062 Old Annapolis Road, Columbia, Maryland 21045), Attention:
Client Manager (HomeBanc 2007-1). The Trustee may designate another address from
time to time by notice to the Holders of the Certificates and the Depositor.

The Pooling and Servicing Agreement permits the amendment thereof from time to
time by the Depositor, the Master Servicer, the Securities Administrator, the
Seller, the Servicer, the Delaware Trustee and the Trustee with the consent of
the Holders of not less than 66 2/3% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates affected thereby, for the
purpose of adding, changing or eliminating any provisions of the Pooling and
Servicing Agreement or modifying the rights of the Holders of the Certificates
thereunder, as provided in the Pooling and Servicing Agreement. Any consent by
the Holder of this Certificate will be conclusive and binding on such Holder and
upon all future Holders of this Certificate and of any Certificate issued upon
the transfer hereof or in exchange herefor or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Pooling and
Servicing Agreement also permits the amendment thereof, in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate
Registrar, duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Percentage Interest) will be issued to the designated
transferee or transferees. As provided in the Trust Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Percentage Interest) as requested by the Holder
surrendering the same. No service charge will be made for any such registration
of transfer or exchange, but the Certificate Registrar may require payment of a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

The Class I-1A-1, Class I-1A-2, Class I-2A-1, Class I-2A-2 , Class I-3A-1, Class
I-3A-2, Class II-A, Class II-M-1, Class II-M-2, Class I-B-1, Class I-B-2, Class
I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class II-B, Class I-1X, Class
I-2X, Class I-3X Certificates are issuable only in registered form, in
denominations of $100,000 and in integral multiples of $1 in excess thereof
registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class II-X
Certificates are issuable in minimum denominations of 10% Percentage Interest
and will be maintained in physical form. The Class R Certificates will each be
issued as a single Certificate and maintained in physical form. The Class R
Certificates shall remain outstanding until the latest final Distribution Date
for the Certificates.

The Certificates of a Certificate Group are subject to optional prepayment in
full in accordance with the Pooling and Servicing Agreement on any Distribution
Date after the date on which the Aggregate Pool Balance of the related Pool is
less than 10% of the sum of the Cut-off Date Balance of the related Pool, for an
amount as specified in the Pooling and Servicing Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

The Depositor, the Trustee, the Securities Administrator and the Certificate
Registrar and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Securities Administrator, the Trustee, or the Certificate
Registrar or any such agent shall be affected by any notice to the contrary.

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Trust Agreement shall be controlling.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed under its official seal.

 

Dated:                     , 2007   WELLS FARGO BANK, N.A.   Not in its
individual capacity, but solely as Securities Administrator   BY:  

 

    Authorized Signatory

CERTIFICATE OF AUTHENTICATION

THIS IS ONE OF THE CERTIFICATES REFERRED TO IN THE WITHIN-MENTIONED POOLING AND
SERVICING AGREEMENT.

 

Dated:                     , 2007   WELLS FARGO BANK, N.A.   Not in its
individual capacity, but solely as Securities Administrator   BY:  

 

    Authorized Signatory

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

FORM OF TRANSFER

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

 

 

(Please print or typewrite name and address including postal zip code of
assignee) the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust.

I (We) further direct the Securities Administrator to issue a new Certificate of
a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

 

Dated:                              

 

      Signature by or on behalf of assignor   

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately Group I
Available Funds to

 

 

 

for the account of  

 

 

account number

 

 

  or, if mailed by check, to  

 

 

 

Applicable reports and statements should be mailed to  

 

 

 

This information is provided by

 

 

 

the assignee named above, or

 

 

  as its agent.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY.

THIS CERTIFICATE IS NOT ENTITLED TO DISTRIBUTIONS OF PRINCIPAL AND WILL NOT
ACCRUE INTEREST. THE HOLDER OF THIS CERTIFICATE WILL BE ENTITLED ONLY TO CERTAIN
LIMITED DISTRIBUTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT.

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, OR (C) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, SUBJECT TO THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE
DELIVERY OF A CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE TRUST
AGREEMENT.

NEITHER THIS CERTIFICATE, NOR ANY BENEFICIAL INTEREST IN THIS CERTIFICATE, MAY
BE TRANSFERRED, SOLD, PLEDGED, OR OTHERWISE DISPOSED OF UNLESS PRIOR TO SUCH
DISPOSITION, THE PROPOSED TRANSFEREE DELIVERS TO THE SECURITIES ADMINISTRATOR
(I) AN AFFIDAVIT STATING (A) THAT THE PROPOSED TRANSFEREE IS NOT A “DISQUALIFIED
ORGANIZATION” WITHIN THE MEANING OF SECTION 860E(E)(5) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”) AND IS NOT PURCHASING THE CERTIFICATE ON
BEHALF OF A DISQUALIFIED ORGANIZATION, (B) THAT NO PURPOSE OF SUCH TRANSFER IS
TO AVOID OR IMPEDE THE ASSESSMENT OR COLLECTION OF TAX, (C) IN THE CASE OF A
NON-U.S. PERSON, THAT THE PROPOSED TRANSFEREE IS A NON-U.S. PERSON THAT HOLDS A
RESIDUAL CERTIFICATE IN CONNECTION WITH THE CONDUCT OF A TRADE OR BUSINESS
WITHIN THE UNITED STATES AND HAS FURNISHED THE TRANSFEROR AND THE TRUSTEE WITH
AN EFFECTIVE INTERNAL REVENUE SERVICE FORM 4224 OR SUCCESSOR FORM AT THE TIME
AND IN THE MANNER REQUIRED BY THE CODE.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

NO TRANSFER OF THIS CERTIFICATE SHALL BE REGISTERED UNLESS THE PROSPECTIVE
TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH (A) A CERTIFICATION TO THE
EFFECT THAT SUCH TRANSFEREE (1) IS NEITHER AN EMPLOYEE BENEFIT PLAN OR OTHER
RETIREMENT ARRANGEMENT SUBJECT TO SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (COLLECTIVELY, A “PLAN”) NOR A
PERSON ACTING ON BEHALF OF ANY SUCH PLAN NOR A PERSON USING THE ASSETS OF ANY
SUCH PLAN OR (2) IF THE CERTIFICATE HAS BEEN THE SUBJECT OF AN ERISA-QUALIFYING
UNDERWRITING AND THE TRANSFEREE IS AN INSURANCE COMPANY, SUCH TRANSFEREE IS
PURCHASING SUCH CERTIFICATE WITH FUNDS CONTAINED IN AN “INSURANCE COMPANY
GENERAL ACCOUNT” (AS SUCH TERM IS DEFINED IN SECTION V(e) OF THE PROHIBITED
TRANSACTION CLASS EXEMPTION 95-60 (“PTCE 95-60”)) AND THE PURCHASE AND HOLDING
OF THIS CERTIFICATE ARE COVERED UNDER SECTIONS I AND III OF PTCE 95-60; OR
(B) AN OPINION OF COUNSEL SATISFACTORY TO THE SECURITIES ADMINISTRATOR, AND UPON
WHICH THE SECURITIES ADMINISTRATOR AND THE DEPOSITOR SHALL BE ENTITLED TO RELY,
TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE BY THE
PROSPECTIVE TRANSFEREE WILL NOT RESULT IN ANY NON-EXEMPT PROHIBITED TRANSACTIONS
UNDER TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE
TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER, THE SERVICER, THE
DEPOSITOR OR THE DELAWARE TRUSTEE TO ANY OBLIGATION IN ADDITION TO THOSE
UNDERTAKEN BY SUCH ENTITIES IN THE POOLING AND SERVICING AGREEMENT, WHICH
OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST OR ANY OF SUCH ENTITIES.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

HOMEBANC MORTGAGE TRUST 2007-1

MORTGAGE PASS-THROUGH CERTIFICATES

CLASS R CERTIFICATE

 

Percentage Interest: 100%    Cut-off Date: March 1, 2007, or with respect to any
Mortgage Loan originated after March 1, 2007, the date of origination of that
Mortgage Loan. Number: 1   

THIS CERTIFIES THAT [                    ] is the registered owner of the
Percentage Interest evidenced by this Certificate evidencing beneficial
ownership in the assets of the Trust (as defined on the reverse hereof),
consisting primarily of (i) certain conventional, adjustable rate, first lien
residential mortgage loans acquired by the Trust on the Closing Date (the
“Mortgage Loans”), together with all collections therefrom and proceeds thereof
(excluding all scheduled payments of principal and interest due on the Mortgage
Loans on or before the Cut-off Date), (ii) such assets as from time to time are
deposited in respect of the Mortgage Loans in the Servicing Account, Collection
Account and the Certificate Account maintained by the Servicer, the Master
Servicer and the Securities Administrator, respectively, on behalf of the
Trustee; (iii) property acquired by foreclosure of Mortgage Loans or deed in
lieu of foreclosure; (iv) the rights of the Depositor under the Mortgage Loan
Purchase Agreement; and (v) all proceeds of the foregoing.

Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the next succeeding Business Day,
commencing in April 2007 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the month preceding such Distribution Date (the “Record Date”),
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all the
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

Unless the certificate of authentication hereon has been executed by or on
behalf of the Securities Administrator, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement (as defined on the reverse hereof) or be valid
for any purpose.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

HOMEBANC MORTGAGE TRUST 2007-1

MORTGAGE PASS-THROUGH CERTIFICATES

This Certificate is one of a duly authorized issue of certificates designated as
HomeBanc Mortgage Trust 2007-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
the assets of HomeBanc Mortgage Trust 2007-1 (the “Trust”), a Delaware statutory
trust established pursuant to a certain trust agreement dated March 29, 2007,
among HMB Acceptance Corp. (the “Depositor”), Wilmington Trust Company (the
“Delaware Trustee”) and U.S. Bank National Association (the “Trustee”) and
issued pursuant to the pooling and servicing agreement dated as of March 1, 2007
(the “Pooling and Servicing Agreement”), among the Depositor, as depositor,
HomeBanc Mortgage Corporation, as seller (in such capacity, the “Seller”) and
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, N.A., as master
servicer (in such capacity, the “Master Servicer”) and as securities
administrator (in such capacity, the “Securities Administrator”), the Delaware
Trustee and the Trustee, to which terms, provisions and conditions thereof the
Holder of this Certificate by virtue of the acceptance hereof assents, and by
which such Holder is bound. The Certificates consist of the following Classes:
the Class I-1A-1, Class I-1A-2, Class I-2A-1, Class I-2A-2 , Class I-3A-1, Class
I-3A-2, Class II-A, Class II-M-1, Class II-M-2, Class I-B-1, Class I-B-2, Class
I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class II-B, Class I-1X, Class
I-2X, Class I-3X, Class II-X and Class R Certificates. To the extent not
otherwise defined herein, capitalized terms used herein have the meanings
assigned to them in the Pooling and Servicing Agreement.

On each Distribution Date, the Group I Available Distribution amount for Pool I,
the Group II Interest Funds and the Group II Principal Distribution Amount for
Pool II and such date and Group II Monthly Excess Cashflow for Pool II for such
date will be distributed from the Certificate Account to Holders of the related
Certificates according to the terms of the Pooling and Servicing Agreement. All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Percentage Interest) of
each such Certificate.

Distributions on this Certificate will be made on each Distribution Date by the
Securities Administrator to each Certificateholder of record on the preceding
Record Date either (x) by wire transfer in immediately available funds to the
account of such Holder at a bank or other entity having appropriate facilities
therefor, if (i) such Holder has so notified the Securities Administrator not
later than the applicable Record Date and (ii) such Holder shall hold (A) 100%
of the Class Principal Amount of any Class of Certificates or (B) Certificates
of any Class with aggregate principal Denominations of not less than $1,000,000
or (y) by check mailed by first class mail to such Certificateholder at the
address of such Holder appearing in the Certificate Register. The final
distribution on this Certificate will be made, after due notice to the Holder of
the pendency of such distribution, only upon presentation and surrender of this
Certificate at the Corporate Trust Office (as defined below).

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon and the presentment and
surrender of the Certificates for any other purpose is the corporate trust
office of the Securities Administrator at Wells Fargo Bank, N.A., Sixth Street
and Marquette Avenue, Minneapolis, Minnesota 55479, and for all other

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

purposes is located at P.O. Box 98, Columbia, Maryland 21046 (or for overnight
deliveries, at 9062 Old Annapolis Road, Columbia, Maryland 21045), Attention:
Client Manager (HomeBanc 2007-1). The Trustee may designate another address from
time to time by notice to the Holders of the Certificates and the Depositor.

The Pooling and Servicing Agreement permits the amendment thereof from time to
time by the Depositor, the Master Servicer, the Securities Administrator, the
Seller, the Servicer, the Delaware Trustee and the Trustee with the consent of
the Holders of not less than 66 2/3% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates affected thereby, for the
purpose of adding, changing or eliminating any provisions of the Pooling and
Servicing Agreement or modifying the rights of the Holders of the Certificates
thereunder, as provided in the Pooling and Servicing Agreement. Any consent by
the Holder of this Certificate will be conclusive and binding on such Holder and
upon all future Holders of this Certificate and of any Certificate issued upon
the transfer hereof or in exchange herefor or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Pooling and
Servicing Agreement also permits the amendment thereof, in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate
Registrar, duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Percentage Interest) will be issued to the designated
transferee or transferees. As provided in the Trust Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Percentage Interest) as requested by the Holder
surrendering the same. No service charge will be made for any such registration
of transfer or exchange, but the Certificate Registrar may require payment of a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

The Class I-1A-1, Class I-1A-2, Class I-2A-1, Class I-2A-2 , Class I-3A-1, Class
I-3A-2, Class II-A, Class II-M-1, Class II-M-2, Class I-B-1, Class I-B-2, Class
I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class II-B, Class I-1X, Class
I-2X, Class I-3X Certificates are issuable only in registered form, in
denominations of $100,000 and in integral multiples of $1 in excess thereof
registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class II-X
Certificates are issuable in minimum denominations of 10% Percentage Interest
and will be maintained in physical form. The Class R Certificates will each be
issued as a single Certificate and maintained in physical form. The Class R
Certificates shall remain outstanding until the latest final Distribution Date
for the Certificates.

The Certificates of a Certificate Group are subject to optional prepayment in
full in accordance with the Pooling and Servicing Agreement on any Distribution
Date after the date on which the Aggregate Pool Balance of the related Pool is
less than 10% of the sum of the Cut-off Date Balance of the related Pool, for an
amount as specified in the Pooling and Servicing Agreement.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

The Depositor, the Trustee, the Securities Administrator and the Certificate
Registrar and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Securities Administrator, the Trustee, or the Certificate
Registrar or any such agent shall be affected by any notice to the contrary.

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Trust Agreement shall be controlling.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed under its official seal.

Dated:                     , 2007

 

  WELLS FARGO BANK, N.A.   Not in its individual capacity, but solely as
Securities Administrator   BY:  

 

    Authorized Signatory

CERTIFICATE OF AUTHENTICATION

THIS IS ONE OF THE CERTIFICATES REFERRED TO IN THE WITHIN-MENTIONED POOLING AND
SERVICING AGREEMENT.

 

Dated:                     , 2007

  WELLS FARGO BANK, N.A.   Not in its individual capacity, but solely as
Securities Administrator   BY:  

 

    Authorized Signatory

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

FORM OF TRANSFER

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust.

I (We) further direct the Securities Administrator to issue a new Certificate of
a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

                                                                               
                                        
                                        
                                        
                                                           .

Dated:                         

 

 

Signature by or on behalf of assignor

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately Group I
Available Funds to

                                                                               
                                        
                                        
                                        
                                                            

for the account of                                 
                                        
                                        
                                        
                                                                       

account number                                   
                                        
               or, if mailed by check, to                
                                                                          

                                                                               
                                        
                                        
                                        
                                                            

Applicable reports and statements should be mailed to                        
                                        
                                        
                                                  

                                                                               
                                        
                                        
                                        
                                                            

This information is provided by                                         
             the assignee named above, or
                                                      as its agent.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TRANSFEROR CERTIFICATE

[date]

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

 

  Re: HomeBanc Mortgage Trust 2007-1, Mortgage Pass-Through Certificates, Class
[    ]

Ladies and Gentlemen:

In connection with our proposed transfer of Class [    ] Certificates, we hereby
certify that (a) we have no knowledge that the proposed Transferee is not a
Permitted Transferee acquiring such Class [    ] Certificate for its own account
and not in a capacity as trustee, nominee, or agent for another Person, (b) we
have not offered or sold any Class [    ] Certificates to, or solicited offers
to buy any Class [    ] Certificates from, any person, or otherwise approached
or negotiated with any person with respect thereto, in a manner that would be
deemed, or taken any other action which would result in, a violation of
Section 5 of the Securities Act of 1933, as amended, and (c) we have not
undertaken the proposed transfer in whole or in part to impede the assessment or
collection of tax.

 

Very truly yours,

[                    ]

By:

 

 

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-1-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF INVESTMENT LETTER

[date]

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

 

  Re: HomeBanc Mortgage Trust 2007-1, Mortgage Pass-Through Certificates, Class
[    ]

Ladies and Gentlemen:

In connection with our acquisition of the above-referenced certificates (the
“Certificates”) we certify that: (1) we understand that the Certificates have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws and are being transferred to us
in a transaction that is exempt from the registration requirements of the
Securities Act and any such laws; (2) we are an institutional “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D
under the Securities Act that is not a QIB (as defined below) (an “Institutional
Accredited Investor”) and have such knowledge and experience in financial and
business matters that we are capable of evaluating the merits and risks of an
investment in the Certificates; (3) we have had the opportunity to ask questions
of and receive answers from the Depositor concerning the purchase of the
Certificates and all matters relating thereto or any additional information
deemed necessary to our decision to purchase the Certificates; (4) we are
acquiring the Certificates for investment for our own account and not with a
view to any distribution of such Certificates (but without prejudice to our
right at all times to sell or otherwise dispose of the Certificates in
accordance with clause (7) below); (5) we are aware that any seller of the
Certificates may be relying on the exemption from the registration requirements
of the Securities Act provided by Section 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act and is acquiring such Certificate for its
own account or for the account of one or more Institutional Accredited Investors
for whom it is authorized to act; (6) we have not offered or sold any
Certificates to, or solicited offers to buy any Certificates from, any person,
or otherwise approached or negotiated with any person with respect thereto, or
taken any other action that would result in a violation of Section 5 of the
Securities Act or any state securities law; and (7) we will not sell, transfer
or otherwise dispose of any Certificates (A) in

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-2-1



--------------------------------------------------------------------------------

the United States or to a U.S. person (within the meaning of Regulation S)
unless such person (i) is a QIB as defined in Rule 144A of the Securities Act (a
“QIB”) that purchases for its own account or for the account of a Qualified
Institutional Buyer to whom notice is given that the sale, pledge or transfer is
hereby made in reliance on Rule 144A of the Securities Act, (ii) is an
Institutional Accredited Investor that purchases for its own account or for the
account of an Institutional Accredited Investor to whom notice is given that the
sale, pledge or transfer is hereby made in reliance on Regulation D of the
Securities Act, (iii) has executed and delivered to you a certificate to
substantially the same effect as this certificate and (iv) has otherwise
complied with any conditions for transfer set forth in the Pooling and Servicing
Agreement dated as of March 1, 2007 among HMB Acceptance Corp., as Depositor,
HomeBanc Mortgage Corporation, as Seller and Servicer, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator, Wilmington Trust Company, as
Delaware Trustee, and U.S. Bank National Association, as Trustee, or (B) to a
non-U.S. person in an offshore transaction pursuant to Regulation S and, if
requested, we will at our expense provide an opinion of counsel satisfactory to
the addressees of this certificate that such sale, transfer or other disposition
may be made pursuant to an exemption from the Securities Act.

 

Very truly yours, [NAME OF TRANSFEREE] By:  

 

  Authorized Officer

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF RULE 144A LETTER

[date]

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

 

  Re: HomeBanc Mortgage Trust 2007-1, Mortgage Pass-Through Certificates, Class
[    ]

Ladies and Gentlemen:

In connection with our acquisition of the above-referenced certificates (the
“Certificates”) we certify that (a) we understand that the Certificates have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws and are being transferred to us in a
transaction that is exempt from the registration requirements of the Securities
Act and any such laws, (b) we have such knowledge and experience in financial
and business matters that we are capable of evaluating the merits and risks of
investments in the Certificates, (c) we have had the opportunity to ask
questions of and receive answers from the Depositor concerning the purchase of
the Certificates and all matters relating thereto or any additional information
deemed necessary to our decision to purchase the Certificates, (d) we have not,
nor has anyone acting on our behalf, offered, transferred, pledged, sold or
otherwise disposed of the Certificates or any interest in the Certificates, or
solicited any offer to buy, transfer, pledge or otherwise dispose of the
Certificates or any interest in the Certificates from any person in any manner,
or made any general solicitation by means of general advertising or in any other
manner, or taken any other action that would constitute a distribution of the
Certificates under the Securities Act or that would render the disposition of
the Certificates a violation of Section 5 of the Securities Act or any state
securities laws or require registration pursuant thereto, and we will not act,
or authorize any person to act, in such manner with respect to the Certificates
and (e) we are a “Qualified Institutional Buyer” or “QIB” as that term is
defined in Rule 144A under the Securities Act (“Rule 144A”). We are aware that
the sale to us is being made in reliance on Rule 144A.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-4-1



--------------------------------------------------------------------------------

We are acquiring the Certificates for our own account or for resale pursuant to
Rule 144A and understand that such Certificates may be resold, pledged or
transferred (i) in the United States or to any U.S. person (within the meaning
of Regulation S) only to a Qualified Institutional Buyer that purchases for its
own account or for the account of a Qualified Institutional Buyer to whom notice
is given that the resale, pledge or transfer is being made in reliance on Rule
144A or (ii) to a non-U.S. person in an offshore transaction pursuant to
Regulation S.

 

Very truly yours, [NAME OF TRANSFEREE] By:  

 

  Authorized Officer

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-4-2



--------------------------------------------------------------------------------

EXHIBIT B-4

ERISA AFFIDAVIT

[date]

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

 

  Re: HomeBanc Mortgage Trust 2007-1, Mortgage Pass-Through Certificates, Class
[ ]

Ladies and Gentlemen:

1. The undersigned is the                                          of
                                         (the “Transferee”), a [corporation duly
organized] and existing under the laws of                     , on behalf of
which she makes this affidavit.

2. The Transferee either (a) is not an employee benefit plan subject to
Section 406 or Section 407 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or a plan or arrangement subject to Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), the Trustee of any
such plan or arrangement or a person acting on behalf of any such plan or
arrangement or using the assets of any such plan or arrangement to effect such
transfer; (b) is acquiring a Class I-2A-2, Class I-3A-2, Class I-B-1, Class
I-B-2, Class I-B-3, Class II-M-1, Class II-M-2 or Class II-B Certificate that
has been the subject of an ERISA-Qualifying Underwriting and is rated at least
investment grade at the time of its acquisition; (c) if the ERISA-Restricted
Certificate has been the subject of an ERISA-Qualifying Underwriting, is an
insurance company which is purchasing such Certificates with funds contained in
an “insurance company general account” (as such term is defined in Section V(e)
of Prohibited Transaction Class Exemption 95-60 (“PTCE 95-60”) and that the
purchase and holding of such Certificates are covered under Section I and III of
PTCE 95-60; or (d) shall deliver to the Securities Administrator and the
Depositor an opinion of counsel (a “Benefit Plan Opinion”) satisfactory to the
Securities Administrator, and upon which the Securities Administrator and the
Depositor shall be entitled to rely, to the effect that the purchase or holding
of such Certificate by the Transferee will not constitute or result in a
non-exempt

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-4-3



--------------------------------------------------------------------------------

prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
and will not subject the Trustee, the Delaware Trustee, the Master Servicer, the
Servicer, the Securities Administrator or the Depositor to any obligation in
addition to those undertaken by such entities in the Pooling and Servicing
Agreement or to any liability, which opinion of counsel shall not be an expense
of the Securities Administrator or the Depositor.

3. The Transferee hereby acknowledges that under the terms of the Pooling and
Servicing Agreement dated as of March 1, 2007 among HMB Acceptance Corp., as
Depositor, HomeBanc Mortgage Corporation, as Seller and Servicer, Wells Fargo
Bank, N.A., as Master Servicer and Securities Administrator, Wilmington Trust
Company, as Delaware Trustee, and U.S. Bank National Association, as Trustee, no
transfer of the ERISA-Restricted Certificates shall be permitted to be made to
any person unless the Depositor and Securities Administrator have received a
certificate from such transferee in the form hereof.

IN WITNESS WHEREOF, the Transferee has executed this certificate.

 

 

[Transferee] By:  

 

Name:   Title:  

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-4-4



--------------------------------------------------------------------------------

EXHIBIT B-5

RESIDUAL TRANSFER AFFIDAVIT

                                                          

Date    

 

  Re: HomeBanc Mortgage Trust 2007-1, Mortgage Pass-Through Certificates

This letter is delivered to you in connection with the sale by
                                         (the “Seller”) to
                                         (the “Purchaser”) of     % Percentage
Interest of HomeBanc Mortgage Trust 2007-1 Mortgage Pass-Through Certificates,
Class R (the “Certificate”), pursuant to Section 6.02(c)(ii) of the Pooling and
Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of March 1,
2007, among HMB Acceptance Corp., as depositor (the “Depositor”), HomeBanc
Mortgage Corporation (“HBMC”), as seller and as servicer, Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”),
Wilmington Trust Company, as Delaware trustee (the “Delaware Trustee”), and U.S.
Bank National Association, as trustee (the “Trustee”). All terms used herein and
not otherwise defined shall have the meanings set forth in the Pooling and
Servicing Agreement. The Seller hereby certifies, represents and warrants to,
and covenants with the Depositor, HBMC, the Master Servicer, the Securities
Administrator, the Trustee and the Delaware Trustee that:

1. No purpose of the Seller relating to the sale of the Certificate by the
Seller to the Purchaser is or will be to enable the Seller to impede the
assessment or collection of tax.

2. The Seller understands that the Purchaser has delivered to the Trustee, the
Master Servicer, the Master Servicer and the Depositor a transferee affidavit
and agreement in the form attached to the Pooling and Servicing Agreement as
Exhibit B-6. The Seller does not know or believe that any representation
contained therein is false.

3. The Seller has no actual knowledge that the Purchaser is not a Permitted
Transferee.

4. The Seller has no actual knowledge that the Purchaser would be unwilling or
unable to pay taxes due on its share of the taxable income attributable to the
Certificates.

5. At the time of this transfer (I) the Seller has conducted a reasonable
investigation of the financial condition of the Purchaser and, as a result of
the investigation, found that the Purchaser has historically paid its debts as
they came due, and found no significant evidence to indicate that the Purchaser
will

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-5-1



--------------------------------------------------------------------------------

not continue to pay its debts as they come due in the future, (II) the Purchaser
represents that it will not cause income from the Certificates to be
attributable to a foreign permanent establishment or fixed base (within the
meaning of an applicable income tax treaty) of the Purchaser or another U.S.
Person and (III) either (A) the Seller both (1) has determined all of the
following: (i) at the time of the transfer, and at the close of each of the
Purchaser’s two fiscal years preceding the year of transfer, the Purchaser’s
gross assets for financial reporting purposes exceed $100 million and its net
assets for such purposes exceed $10 million (disregarding, for purposes of
determining gross or net assets, the obligation of any person related to the
Purchaser within the meaning of section 860L(g) of the Code or any other asset
if a principal purpose for holding or acquiring that asset is to permit the
Purchaser to satisfy this minimum gross asset or net asset requirement),
(ii) the Purchaser is a domestic C corporation for United States federal income
tax purposes that is not for such purposes an exempt corporation, a regulated
investment company, a real estate investment trust, a REMIC, or a cooperative
organization to which part I of subchapter T of the Code applies, (iii) there
are no facts or circumstances on or before the date of transfer (or anticipated)
which would reasonably indicate that the taxes associated with the Certificates
will not be paid, (iv) the Purchaser is not a foreign branch of a domestic
corporation, and (v) the transfer does not involve a transfer or assignment to a
foreign branch of a domestic corporation (or any other arrangement by which any
Certificate is at any time subject to net tax by a foreign country or U.S.
possession) and the Purchaser will not hereafter engage in any such transfer or
assignment (or any such arrangement), and (2) does not know or have reason to
know that the Purchaser will not honor the restrictions on subsequent transfers
of any Class R Certificate described in paragraph 12 of the Transferee’s
Transfer Affidavit, or (B) the Seller has determined that the present value of
the anticipated tax liabilities associated with the holding of the Certificates
does not exceed the sum of (1) the present value of any consideration given to
the Purchaser to acquire the Certificates, (2) the present value of the expected
future distributions on the Certificates, and (3) the present value of the
anticipated tax savings associated with holding the Certificates as the REMIC
generates losses (having made such determination by (I) assuming that the
Purchaser pays tax at a rate equal to the highest rate of tax specified in
Section 11(b)(1) of the Code (provided that, if the Purchaser has been subject
to the alternative minimum tax under Section 55 of the Code in the preceding two
years and will compute its taxable income in the current taxable year using the
alternative minimum tax rate, then the Purchaser may use the tax rate specified
in Section 55(b)(1)(B) of the Code), and (II) utilizing a discount rate for
present valuation purposes equal to the Federal short-term rate prescribed by
Section 1274(d) of the Code.

6. The Purchaser has represented to the Seller that, if the Certificates
constitute a noneconomic residual interest, it (i) understands that as holder of
a noneconomic residual interest it may incur tax liabilities in excess of any
cash flows generated by the interest, and (ii) intends to pay taxes associated
with its holding of the Certificates as they become due.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-5-2



--------------------------------------------------------------------------------

The Seller understands that the transfer of the Certificates may not be
respected for United States income tax purposes (and the Seller may continue to
be liable for United States income taxes associated therewith) unless there is
compliance with the standards of paragraph 5 above as to any transfer.

We agree to indemnify the Depositor, HBMC, the Securities Administrator, the
Master Servicer, the Trustee and the Delaware Trustee against any liability that
may result if we sell or transfer a Residual Certificate to a purchaser or
transferee who does not comply with any conditions for transfer set forth in the
Pooling and Servicing Agreement.

 

Very truly yours,

 

Name: Title:

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-5-3



--------------------------------------------------------------------------------

EXHIBIT B-6

RESIDUAL TRANSFEREE AFFIDAVIT

 

STATE OF

   )          )    ss.:   

COUNTY OF

   )      

[NAME OF OFFICER],                                          being first duly
sworn, deposes and says:

 

  1. That he [she] is [title of officer]
                                         of [name of Purchaser]
                                         (the “Purchaser”), a
                                         [description of type of entity] duly
organized and existing under the laws of the [State of                     ]
[United States], on behalf of which he [she] makes this affidavit.

 

  2. That the Purchaser’s Taxpayer Identification Number is [    ].

 

  3. That the Purchaser is not a “disqualified organization” within the meaning
of Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the
“Code”) and will not be a “disqualified organization” as of [date of transfer],
and that the Purchaser is not acquiring a Residual Certificate (as defined in
the Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit. For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.

 

  4.

The Purchaser either (a) is not, and on                      [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan to acquire a Residual Certificate;
(b) if a Residual Certificate has been the subject of an ERISA-Qualifying
Underwriting, is an insurance company that is purchasing the Certificate with
funds contained in an “insurance company general account” as defined in Section

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-6-1



--------------------------------------------------------------------------------

 

V(e) of Prohibited Transaction Class Exemption (“PTCE”) 95-60 and the purchase
and holding of a Residual Certificate are covered under Sections I and III of
PTCE 95-60; or (c) herewith delivers to the Trustee an opinion of counsel
satisfactory to the Trustee, to the effect that the purchase or holding of such
Residual Certificate by the Investor will not constitute or result in any
non-exempt prohibited transactions under Section 406 of ERISA or Section 4975 of
the Code and will not subject the Trustee, the Delaware Trustee, the Master
Servicer, the Securities Administrator, HBMC or the Depositor to any obligation
in addition to those undertaken by such entities in the Pooling and Servicing
Agreement, which opinion of counsel shall not be an expense of the Trust Fund or
the above parties.

 

  5. That the Purchaser hereby acknowledges that under the terms of the Pooling
and Servicing Agreement dated as of March 1, 2007 (the “Pooling and Servicing
Agreement”), by and among HMB Acceptance Corp., as Depositor, HomeBanc Mortgage
Corporation, as seller and as servicer, Wells Fargo Bank, N.A., as Master
Servicer and as Securities Administrator, Wilmington Trust Company, as Delaware
Trustee, and U.S. Bank National Association, as Trustee, with respect to
HomeBanc Mortgage Trust 2007-1 Mortgage Pass-Through Certificates, no transfer
of the Residual Certificates shall be permitted to be made to any person unless
the Securities Administrator has received a certificate from such transferee
containing the representations in paragraphs 3 and 4 hereof.

 

  6. That the Purchaser does not hold REMIC residual securities as nominee to
facilitate the clearance and settlement of such securities through electronic
book-entry changes in accounts of participating organizations (such entity, a
“Book-Entry Nominee”).

 

  7. That the Purchaser does not have the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to such Residual Certificate.

 

  8. That the Purchaser will not transfer a Residual Certificate to any person
or entity (i) as to which the Purchaser has actual knowledge that the
requirements set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are
not satisfied or that the Purchaser has reason to believe does not satisfy the
requirements set forth in paragraph 7 hereof, and (ii) without obtaining from
the prospective Purchaser an affidavit substantially in this form and providing
to the Trustee a written statement substantially in the form of Exhibit B-6 to
the Agreement.

 

  9. That the Purchaser understands that, as the holder of a Residual
Certificate, the Purchaser may incur tax liabilities in excess of any cash flows
generated by the interest and that it intends to pay taxes associated with
holding such Residual Certificate as they become due.

 

  10.

That (I) the Purchaser (i) is not a Non-U.S. Person, (ii) is a Non-U.S. Person
that holds a Residual Certificate in connection with the conduct of a trade or
business within the United States and has furnished the transferor and the
Securities

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-6-2



--------------------------------------------------------------------------------

 

Administrator with an effective Internal Revenue Service Form W-8ECI
(Certificate of Foreign Person’s Claim for Exemption From Withholding on Income
Effectively Connected With the Conduct of a Trade or Business in the United
States) or successor form at the time and in the manner required by the Code or
(iii) is a Non-U.S. Person that has delivered to the transferor, the Securities
Administrator an opinion of a nationally recognized tax counsel to the effect
that the transfer of such Residual Certificate to it is in accordance with the
requirements of the Code and the regulations promulgated thereunder and that
such transfer of a Residual Certificate will not be disregarded for federal
income tax purposes and (II) if Purchaser is a partnership for U.S. federal
income tax purposes, each person or entity that holds an interest (directly, or
indirectly through a pass-through entity) is a person or entity described in
(I). “Non-U.S. Person” means any person other than a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

 

  11. The Purchaser will not cause income from the Residual Certificate to be
attributable to a foreign permanent establishment or fixed base of the Purchaser
or another U.S. taxpayer.

 

 

12.

The Purchaser will, in connection with any transfer that it makes of the Class R
Certificates, deliver to the Certificate Registrar a representation letter
substantially in the form of Exhibit B-5 to the Pooling and Servicing Agreement.
[The Purchaser hereby agrees that it will not make any transfer of any Class R
Certificate unless (i) the transfer is to an entity which is a domestic C
corporation (other than an exempt corporation, a regulated investment company, a
real estate investment trust, a REMIC, or a cooperative organization to which
part I of Subchapter T of the Code applies) for federal income tax purposes, and
(ii) the transfer is in compliance with the conditions set forth in paragraph 5
of Exhibit B-6 of the Pooling and Servicing Agreement.]*

 

  [13. The Purchaser hereby represents to and for the benefit of the transferor
that (i) at the time of the transfer, and at the close of each of the
Purchaser’s two fiscal years preceding the year of transfer, the Purchaser’s
gross assets for financial reporting purposes exceed $100 million and its net
assets for such purposes exceed $10 million (disregarding, for purposes of
determining gross or net assets, the obligation of any person related to the
Purchaser within the meaning of section 860L(g) of the Code or any other asset
if a principal purpose for holding or acquiring that asset is to permit the
Purchaser to satisfy this minimum gross asset or net asset requirement),
(ii) the Purchaser is a domestic C corporation for United States federal income
tax purposes that is not for such purposes an exempt corporation, a regulated
investment company, a real estate investment trust, a REMIC, or a cooperative
organization to which part I of subchapter T of the Code applies, (iii) there
are no facts or circumstances on or before the date of transfer

--------------------------------------------------------------------------------

*

Bracketed text to be included if the Purchaser is relying on the transferee’s
compliance with the “Asset Test Safe Harbor” rather than the “Formula Test Safe
Harbor.”

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-6-3



--------------------------------------------------------------------------------

 

(or anticipated) which would reasonably indicate that the taxes associated with
the Class R Certificate will not be paid, and (iv) the Purchaser is not a
foreign branch of a domestic corporation, the transfer does not involve a
transfer or assignment to a foreign branch of a domestic corporation (or any
other arrangement by which any Class R Certificate is at any time subject to net
tax by a foreign country or U.S. possession), and the Purchaser will not
hereafter engage in any such transfer or assignment (or any such arrangement).]*

 

  14. That the Purchaser agrees to such amendments of the Pooling and Servicing
Agreement as may be required to further effectuate the restrictions on transfer
of any Residual Certificate to such a “disqualified organization,” an agent
thereof, a Book-Entry Nominee, or a person that does not satisfy the
requirements of paragraph 7 and paragraph 10 hereof.

 

  15. That the Purchaser consents to the designation of the Securities
Administrator to act as agent for the “tax matters person” of each REMIC created
by the Trust Fund pursuant to the Pooling and Servicing Agreement.

We agree to indemnify the Depositor, HBMC, the Securities Administrator, the
Master Servicer, the Trustee and the Delaware Trustee against any liability that
may result if we sell or transfer a Residual Certificate to a purchaser or
transferee who does not comply with any conditions for transfer set forth in the
Pooling and Servicing Agreement.

--------------------------------------------------------------------------------

*

Bracketed text to be included if the Purchaser is relying on the transferee’s
compliance with the “Asset Test Safe Harbor” rather than the “Formula Test Safe
Harbor.”

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-6-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this      day of              20    .

 

 

[name of Purchaser] By:  

 

Name:   Title:  

Personally appeared before me the above-named [name of officer]
                                        , known or proved to me to be the same
person who executed the foregoing instrument and to be the [title of officer]
                                         of the Purchaser, and acknowledged to
me that he [she] executed the same as his [her] free act and deed and the free
act and deed of the Purchaser.

Subscribed and sworn before me this      day of              20    .

NOTARY PUBLIC

                                                                             

COUNTY OF                                                      

STATE OF                                                          

My commission expires the      day of              20    .

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

B-6-5



--------------------------------------------------------------------------------

EXHIBIT C

CUSTODIAL ACCOUNT LETTER AGREEMENT

                 ,         

 

To:                                          
                                                   
                                                                               
                                                 
                                                    (the “Depository”)      

As Servicer under the Pooling and Servicing Agreement dated as of March 1, 2007,
by and among HMB Acceptance Corporation, as Depositor, U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Securities Administrator and
Master Servicer, HomeBanc Mortgage Corporation, as Seller and Servicer, and
Wilmington Trust Company, as Delaware Trustee (the “Pooling and Servicing
Agreement”), we hereby authorize and request you to establish an account, as a
Custodial Account pursuant to Section 4.02(d) of the Pooling and Servicing
Agreement, designated as “HomeBanc Mortgage Corporation in trust for U.S. Bank
National Association, as Trustee for the HomeBanc Mortgage Trust 2007-1.” All
deposits in the account shall be subject to withdrawal therefrom by order signed
by the Servicer. This letter is submitted to you in duplicate. Please execute
and return one original to us.

 

HOMEBANC MORTGAGE CORPORATION

Servicer

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

C-1



--------------------------------------------------------------------------------

The undersigned, as Depository, hereby certifies that the above described
account has been established under Account Number         , at the office of the
Depository indicated above, and agrees to honor withdrawals on such account as
provided above.

 

 

Depository By:  

 

Name:   Title:   Date:  

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

C-2



--------------------------------------------------------------------------------

EXHIBIT D

ESCROW ACCOUNT LETTER AGREEMENT

                         ,         

 

To:  

 

   

 

   

 

  (the “Depository”)

As Servicer under the Pooling and Servicing Agreement dated as of March 1, 2007,
by and among HMB Acceptance Corp., as Depositor, U.S. Bank National Association,
as Trustee, Wells Fargo Bank, N.A., as Securities Administrator and Master
Servicer, HomeBanc Mortgage Corporation, as Seller and Servicer, and Wilmington
Trust Company, as Delaware Trustee (the “Pooling and Servicing Agreement”), we
hereby authorize and request you to establish an account, as an Escrow Account
pursuant to Section 4.02(f) of the Pooling and Servicing Agreement, designated
as “HomeBanc Mortgage Corporation in trust for U.S. Bank National Association,
as Trustee for the HomeBanc Mortgage Trust 2007-1.” All deposits in the account
shall be subject to withdrawal therefrom by order signed by the Servicer. This
letter is submitted to you in duplicate. Please execute and return one original
to us.

 

HOMEBANC MORTGAGE CORPORATION

Servicer

By:  

 

Name:  

 

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

D-1



--------------------------------------------------------------------------------

The undersigned, as Depository, hereby certifies that the above described
account has been established under Account Number         , at the office of the
Depository indicated above, and agrees to honor withdrawals on such account as
provided above.

 

 

Depository By:  

 

Name:  

 

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

D-2



--------------------------------------------------------------------------------

EXHIBIT E

Exhibit : Standard File Layout – Delinquency Reporting

 

* The column/header names in bold are the minimum fields Wells Fargo must
receive from every Servicer

 

Column/Header Name  

Description

  Decimal  

Format Comment

SERVICER_LOAN_NBR   A unique number assigned to a loan by the Servicer. This may
be different than the LOAN_NBR     LOAN_NBR   A unique identifier assigned to
each loan by the originator.     CLIENT_NBR   Servicer Client Number    
SERV_INVESTOR_NBR   Contains a unique number as assigned by an external servicer
to identify a group of loans in their system.     BORROWER_FIRST_NAME   First
Name of the Borrower.     BORROWER_LAST_NAME   Last name of the borrower.    
PROP_ADDRESS   Street Name and Number of Property     PROP_STATE   The state
where the property located.     PROP_ZIP   Zip code where the property is
located.     BORR_NEXT_PAY_DUE_DATE   The date that the borrower’s next payment
is due to the servicer at the end of processing cycle, as reported by Servicer.
    MM/DD/YYYY LOAN_TYPE   Loan Type (i.e. FHA, VA, Conv)    
BANKRUPTCY_FILED_DATE   The date a particular bankruptcy claim was filed.    
MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE   The chapter under which the bankruptcy was
filed.     BANKRUPTCY_CASE_NBR   The case number assigned by the court to the
bankruptcy filing.     POST_PETITION_DUE_DATE   The payment due date once the
bankruptcy has been approved by the courts     MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is Removed From Bankruptcy.
Either by Dismissal, Discharged and/or a Motion For Relief Was Granted.    
MM/DD/YYYY LOSS_MIT_APPR_DATE   The Date The Loss Mitigation Was Approved By The
Servicer     MM/DD/YYYY LOSS_MIT_TYPE   The Type Of Loss Mitigation Approved For
A Loan Such As;     LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation /Plan
Is Scheduled To End/Close     MM/DD/YYYY LOSS_MIT_ACT_COMP_DATE   The Date The
Loss Mitigation Is Actually Completed     MM/DD/YYYY FRCLSR_APPROVED_DATE   The
date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.     MM/DD/YYYY ATTORNEY_REFERRAL_DATE   Date File Was
Referred To Attorney to Pursue Foreclosure     MM/DD/YYYY FIRST_LEGAL_DATE  
Notice of 1st legal filed by an Attorney in a Foreclosure Action     MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE   The date by which a foreclosure sale is expected to
occur.     MM/DD/YYYY FRCLSR_SALE_DATE   The actual date of the foreclosure
sale.     MM/DD/YYYY FRCLSR_SALE_AMT   The amount a property sold for at the
foreclosure sale.   2   No commas(,) or dollar signs ($) EVICTION_START_DATE  
The date the servicer initiates eviction of the borrower.     MM/DD/YYYY
EVICTION_COMPLETED_DATE   The date the court revokes legal possession of the
property from the borrower.     MM/DD/YYYY LIST_PRICE   The price at which an
REO property is marketed.   2   No commas(,) or dollar signs ($) LIST_DATE   The
date an REO property is listed at a particular price.     MM/DD/YYYY OFFER_AMT  
The dollar value of an offer for an REO property.   2   No commas(,) or dollar
signs ($)

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-1



--------------------------------------------------------------------------------

OFFER_DATE_TIME   The date an offer is received by DA Admin or by the Servicer.
    MM/DD/YYYY REO_CLOSING_DATE   The date the REO sale of the property is
scheduled to close.     MM/DD/YYYY REO_ACTUAL_CLOSING_DATE   Actual Date Of REO
Sale     MM/DD/YYYY OCCUPANT_CODE   Classification of how the property is
occupied.     PROP_CONDITION_CODE   A code that indicates the condition of the
property.     PROP_INSPECTION_DATE   The date a property inspection is
performed.     MM/DD/YYYY APPRAISAL_DATE   The date the appraisal was done.    
MM/DD/YYYY CURR_PROP_VAL   The current “as is” value of the property based on
brokers price opinion or appraisal.   2   REPAIRED_PROP_VAL   The amount the
property would be worth if repairs are completed pursuant to a broker’s price
opinion or appraisal.   2   If applicable:       DELINQ_STATUS_CODE   FNMA Code
Describing Status of Loan     DELINQ_REASON_CODE   The circumstances which
caused a borrower to stop paying on a loan. Code indicates the reason why the
loan is in default for this cycle.     MI_CLAIM_FILED_DATE   Date Mortgage
Insurance Claim Was Filed With Mortgage Insurance Company.     MM/DD/YYYY
MI_CLAIM_AMT   Amount of Mortgage Insurance Claim Filed     No commas(,)
or dollar signs ($) MI_CLAIM_PAID_DATE   Date Mortgage Insurance Company
Disbursed Claim Payment     MM/DD/YYYY MI_CLAIM_AMT_PAID   Amount Mortgage
Insurance Company Paid On Claim   2   No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE   Date Claim Was Filed With Pool Insurance Company    
MM/DD/YYYY POOL_CLAIM_AMT   Amount of Claim Filed With Pool Insurance Company  
2   No commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE   Date Claim Was
Settled and The Check Was Issued By The Pool Insurer     MM/DD/YYYY
POOL_CLAIM_AMT_PAID   Amount Paid On Claim By Pool Insurance Company   2   No
commas(,) or dollar signs ($) FHA_PART_A_CLAIM_FILED_DATE   Date FHA Part A
Claim Was Filed With HUD     MM/DD/YYYY FHA_PART_A_CLAIM_AMT   Amount of FHA
Part A Claim Filed   2   No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE   Date HUD Disbursed Part A Claim Payment    
MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT   Amount HUD Paid on Part A Claim   2   No
commas(,) or dollar signs ($) FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B
Claim Was Filed With HUD     MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA
Part B Claim Filed   2   No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE   Date HUD Disbursed Part B Claim Payment    
MM/DD/YYYY FHA_PART_B_CLAIM_PAID_AMT   Amount HUD Paid on Part B Claim   2   No
commas(,) or dollar signs ($) VA_CLAIM_FILED_DATE   Date VA Claim Was Filed With
the Veterans Admin     MM/DD/YYYY VA_CLAIM_PAID_DATE   Date Veterans Admin.
Disbursed VA Claim Payment     MM/DD/YYYY VA_CLAIM_PAID_AMT   Amount Veterans
Admin. Paid on VA Claim   2   No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE   The date the Motion for Relief was filed   10  
MM/DD/YYYY FRCLSR_BID_AMT   The foreclosure sale bid amount   11   No commas(,)
or dollar signs ($)

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-2



--------------------------------------------------------------------------------

FRCLSR_SALE_TYPE   The foreclosure sales results: REO, Third Party, Conveyance
to HUD/VA     REO_PROCEEDS   The net proceeds from the sale of the REO property.
    No commas(,) or dollar signs ($) BPO_DATE   The date the BPO was done.    
CURRENT_FICO   The current FICO score     HAZARD_CLAIM_FILED_DATE   The date the
Hazard Claim was filed with the Hazard Insurance Company.   10   MM/DD/YYYY
HAZARD_CLAIM_AMT   The amount of the Hazard Insurance Claim filed.   11   No
commas(,) or dollar signs ($) HAZARD_CLAIM_PAID_DATE   The date the Hazard
Insurance Company disbursed the claim payment.   10   MM/DD/YYYY
HAZARD_CLAIM_PAID_AMT   The amount the Hazard Insurance Company paid on the
claim.   11   No commas(,) or dollar signs ($) ACTION_CODE   Indicates loan
status     Number NOD_DATE       MM/DD/YYYY NOI_DATE       MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE       MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE  
    ACTUAL_REO_START_DATE       MM/DD/YYYY REO_SALES_PRICE       Number
REALIZED_LOSS/GAIN   As defined in the Servicing Agreement     Number

Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

 

  •  

ASUM- Approved Assumption

 

  •  

BAP- Borrower Assistance Program

 

  •  

CO- Charge Off

 

  •  

DIL- Deed-in-Lieu

 

  •  

FFA- Formal Forbearance Agreement

 

  •  

MOD- Loan Modification

 

  •  

PRE- Pre-Sale

 

  •  

SS- Short Sale

 

  •  

MISC- Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-3



--------------------------------------------------------------------------------

The Occupant Code field should show the current status of the property code as
follows:

 

  •  

Mortgagor

 

  •  

Tenant

 

  •  

Unknown

 

  •  

Vacant

The Property Condition field should show the last reported condition of the
property as follows:

 

  •  

Damaged

 

  •  

Excellent

 

  •  

Fair

 

  •  

Gone

 

  •  

Good

 

  •  

Poor

 

  •  

Special Hazard

 

  •  

Unknown

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-4



--------------------------------------------------------------------------------

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code  

Delinquency Description

001   FNMA-Death of principal mortgagor 002   FNMA-Illness of principal
mortgagor 003   FNMA-Illness of mortgagor’s family member 004   FNMA-Death of
mortgagor’s family member 005   FNMA-Marital difficulties 006   FNMA-Curtailment
of income 007   FNMA-Excessive Obligation 008   FNMA-Abandonment of property 009
  FNMA-Distant employee transfer 011   FNMA-Property problem 012  
FNMA-Inability to sell property 013   FNMA-Inability to rent property 014  
FNMA-Military Service 015   FNMA-Other 016   FNMA-Unemployment 017  
FNMA-Business failure 019   FNMA-Casualty loss 022   FNMA-Energy environment
costs 023   FNMA-Servicing problems 026   FNMA-Payment adjustment 027  
FNMA-Payment dispute 029   FNMA-Transfer of ownership pending 030   FNMA-Fraud
031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-5



--------------------------------------------------------------------------------

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code  

Status Description

09   Forbearance 17   Pre-foreclosure Sale Closing Plan Accepted 24   Government
Seizure 26   Refinance 27   Assumption 28   Modification 29   Charge-Off 30  
Third Party Sale 31   Probate 32   Military Indulgence 43   Foreclosure Started
44   Deed-in-Lieu Started 49   Assignment Completed 61   Second Lien
Considerations 62   Veteran’s Affairs-No Bid 63   Veteran’s Affairs-Refund 64  
Veteran’s Affairs-Buydown 65   Chapter 7 Bankruptcy 66   Chapter 11 Bankruptcy
67   Chapter 13 Bankruptcy

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-6



--------------------------------------------------------------------------------

Standard Loan Level File Layout –Master Servicing

Exhibit 1: Layout

       

Column Name

 

Description

  Decimal  

Format Comment

  Max
Size

Each file requires the following fields:

     

SER_INVESTOR_NBR

  A value assigned by the Servicer to define a group of loans.    
Text up to 20 digits   20

LOAN_NBR

  A unique identifier assigned to each loan by the investor.     Text up to 10
digits   10

SERVICER_LOAN_NBR

 

A unique number assigned to a loan by the Servicer.

This may be different than the LOAN_NBR.

    Text up to 10 digits   10

SCHED_PAY_AMT

 

Scheduled monthly principal and scheduled interest

payment that a borrower is expected to pay, P&I

constant.

  2   No commas(,) or dollar signs ($)   11

NOTE_INT_RATE

 

The loan interest rate as reported by

the Servicer.

  4   Max length of 6   6

NET_INT_RATE

 

The loan gross interest rate less the service fee rate as

reported by the Servicer.

  4   Max length of 6   6

SERV_FEE_RATE

 

The servicer’s fee rate for a loan as reported by the

Servicer.

  4   Max length of 6   6

SERV_FEE_AMT

 

The servicer’s fee amount for a loan as reported by the

Servicer.

  2   No commas(,) or dollar signs ($)   11

NEW_PAY_AMT

 

The new loan payment amount as reported by the

Servicer.

  2   No commas(,) or dollar signs ($)   11

NEW_LOAN_RATE

  The new loan rate as reported by the Servicer.   4   Max length of 6   6

ARM_INDEX_RATE

 

The index the Servicer is using to calculate

a forecasted rate.

  4   Max length of 6   6

ACTL_BEG_PRIN_BAL

 

The borrower’s actual principal balance at the beginning

of the processing cycle.

  2   No commas(,) or dollar signs ($)   11

ACTL_END_PRIN_BAL

 

The borrower’s actual principal balance at the end of

the processing cycle.

  2   No commas(,) or dollar signs ($)   11

BORR_NEXT_PAY_DUE_DATE

 

The date at the end of processing cycle that the borrower’s

next payment is due to the Servicer, as reported by Servicer.

    MM/DD/YYYY   10

SERV_CURT_AMT_1

  The first curtailment amount to be applied.   2   No commas(,) or dollar signs
($)   11

SERV_CURT_DATE_1

 

The curtailment date associated with the first curtailment

amount.

    MM/DD/YYYY   10

CURT_ADJ_ AMT_1

 

The curtailment interest on the first curtailment amount,

if applicable.

  2   No commas(,) or dollar signs ($)   11

SERV_CURT_AMT_2

  The second curtailment amount to be applied.   2   No commas(,) or dollar
signs ($)   11

SERV_CURT_DATE_2

 

The curtailment date associated with the

second curtailment amount.

    MM/DD/YYYY   10

CURT_ADJ_ AMT_2

 

The curtailment interest on the second curtailment

amount, if applicable.

  2   No commas(,) or dollar signs ($)   11

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-7



--------------------------------------------------------------------------------

Exhibit 1: Continued

  Standard Loan Level File Layout

Column Name

 

Description

  Decimal  

Format Comment

  Max
Size

SERV_CURT_AMT_3

  The third curtailment amount to be applied.   2   No commas(,) or dollar signs
($)   11

SERV_CURT_DATE_3

 

The curtailment date associated with the third

curtailment amount.

    MM/DD/YYYY   10

CURT_ADJ_AMT_3

 

The curtailment interest on the third curtailment

amount, if applicable.

  2   No commas(,) or dollar signs ($)   11

PIF_AMT

  The loan “paid in full” amount as reported by the Servicer.   2   No commas(,)
or dollar signs ($)   11

PIF_DATE

 

The paid in full date as reported by

the Servicer.

    MM/DD/YYYY   10

ACTION_CODE

 

The standard FNMA numeric code used to indicate the

default/delinquent status of a particular loan.

   

Action Code Key:

15=Bankruptcy,

30=Foreclosure,

60=PIF, 63=Substitution, 65=Repurchase, 70=REO

  2

INT_ADJ_AMT

 

The amount of the interest adjustment as reported

by the Servicer.

  2   No commas(,) or dollar signs ($)   11

SOLDIER_SAILOR_ADJ_AMT

  The Soldier and Sailor Adjustment amount, if applicable.   2   No commas(,) or
dollar signs ($)   11

NON_ADV_LOAN_AMT

  The Non Recoverable Loan Amount, if applicable.   2   No commas(,) or dollar
signs ($)   11

LOAN_LOSS_AMT

 

The amount the Servicer is passing as a

loss, if applicable.

  2   No commas(,) or dollar signs ($)   11

Plus the following applicable fields:

     

SCHED_BEG_PRIN_BAL

 

The scheduled outstanding principal amount due at the

beginning of the cycle date to be passed through to investors.

  2   No commas(,) or dollar signs ($)   11

SCHED_END_PRIN_BAL

 

The scheduled principal balance due to investors

at the end of a processing cycle.

  2   No commas(,) or dollar signs ($)   11

SCHED_PRIN_AMT

 

The scheduled principal amount as reported by the

Servicer for the current cycle—only

applicable for Scheduled/ Scheduled Loans.

  2   No commas(,) or dollar signs ($)   11

SCHED_NET_INT

 

The scheduled gross interest amount less the service fee

amount for the current cycle as reported by the Servicer—only

applicable for Scheduled/Scheduled Loans.

  2   No commas(,) or dollar signs ($)   11

ACTL_PRIN_AMT

 

The actual principal amount collected by the Servicer

for the current reporting cycle—only applicable for

Actual/Actual Loans.

  2   No commas(,) or dollar signs ($)   11

ACTL_NET_INT

 

The actual gross interest amount less the service fee amount

for the current reporting cycle as reported by the Servicer—only

applicable for Actual/ Actual Loans.

  2   No commas(,) or dollar signs ($)   11

PREPAY_PENALTY_ AMT

 

The penalty amount received when a borrower prepays on

his loan as reported by the Servicer.

  2   No commas(,) or dollar signs ($)   11

PREPAY_PENALTY_ WAIVED

  The prepayment penalty amount for the loan waived by the servicer.   2   No
commas(,) or dollar signs ($)   11

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-8



--------------------------------------------------------------------------------

Exhibit 1: Continued

  Standard Loan Level File Layout

Column Name

 

Description

  Decimal   

Format Comment

  Max
Size

MOD_DATE

  The Effective Payment Date of the Modification for the loan.      MM/DD/YYYY  
10

MOD_TYPE

  The Modification Type.      Varchar - value can be alpha or numeric   30

DELINQ_P&I_ADVANCE_AMT

 

The current outstanding principal and interest advances

made by Servicer.

  2    No commas(,) or dollar signs ($)   11

BREACH_FLAG

  Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties     

Y=Breach

N=NO Breach

Let blank if N/A

  1

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-9



--------------------------------------------------------------------------------

Exhibit 2: Monthly Summary Report by Single Investor

MONTHLY SUMMARY REPORT

 

For Month Ended:

 

mm/dd/yy

  Servicer Name  

 

Prepared by:

 

 

  Investor Nbr  

 

Section 1. Remittances and Ending Balances – Required Data

Beginning Loan Count

  

Ending Loan Count

   Total Monthly Remittance
Amount    Total Ending Unpaid
Principal Balance    Total Monthly Principal
Balance

0

   0    $ 0.00    $ 0.00    $ 0.00

 

Principal Calculation

     

1.

   Monthly Principal Due    +    $ 0.00             

2.

   Current Curtailments    +    $ 0.00             

3.

   Liquidation    +    $ 0.00             

4.

   Other (attach explanation)    +    $ 0.00             

5.

   Principal Due       $ 0.00             

6.

   Interest (reported “gross”)    +    $ 0.00             

7.

   Interest Adjustments on Curtailments    +    $ 0.00             

8.

   Servicing Fees    -    $ 0.00             

9.

   Other Interest (attach explanation)    +    $ 0.00             

10.

   Interest Due (need to subtract ser fee)       $ 0.00             

Remittance Calculation

     

11.

   Total Principal and Interest Due (lines 5+10)    +    $ 0.00             

12.

   Reimbursement of Non-Recoverable Advances    -    $ 0.00             

13.

   Total Realized gains    +    $ 0.00             

14.

   Total Realized Losses    -    $ 0.00             

15.

   Total Prepayment Penalties    +    $ 0.00             

16.

   Total Non-Supported Compensating Interest    -    $ 0.00             

17.

   Other (attach explanation)       $ 0.00             

18

   Net Funds Due on or before Remittance Date    $    $ 0.00             

Section 2. Delinquency Report – Optional Data for Loan Accounting

Installments Delinquent

Total No. of Loans

  

Total No. of
Delinquencies

  

30-Days

  

60-Days

  

90 or more Days

  

In Foreclosure
(Optional)

  

Real Estate
Owned
(Optional)

   Total Dollar
Amount of
Delinquencies

0

   0    0    0    0    0    0    $ 0.00

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-10



--------------------------------------------------------------------------------

Section 3. REG AB Summary Reporting – REPORT ALL APLLICABLE FIELDS

 

REG AB FIELDS

   LOAN COUNT    BALANCE

PREPAYMENT PENALTY AMT

   0    $0.00

PREPAYMENT PENALTY AMT WAIVED

   0    $0.00

DELINQUENCY P&I AMOUNT

   0    $0.00

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-11



--------------------------------------------------------------------------------

PART III: Calculation of Realized Loss/Gain Form 332– Instruction Sheet

 

(a) The numbers on the form correspond with the numbers listed below.

Liquidation and Acquisition Expenses:

 

1. The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2. The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3. Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12. Complete as applicable. All line entries must be supported by copies of
appropriate statements, vouchers, receipts, bills, canceled checks, etc., to
document the expense. Entries not properly documented will not be reimbursed to
the Servicer.

 

13. The total of lines 1 through 12.

 

(b) Credits:

 

14-21. Complete as applicable. All line entries must be supported by copies of
the appropriate claims forms, EOBs, HUD-1 and/or other proceeds verification,
statements, payment checks, etc. to document the credit. If the Mortgage Loan is
subject to a Bankruptcy Deficiency, the difference between the Unpaid Principal
Balance of the Note prior to the Bankruptcy Deficiency and the Unpaid Principal
Balance as reduced by the Bankruptcy Deficiency should be input on line 20.

 

22. The total of lines 14 through 21.

Please note: For HUD/VA loans, use line (15) for Part A/Initial proceeds and
line (16) for Part B/Supplemental proceeds.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-12



--------------------------------------------------------------------------------

(c) Total Realized Loss (or Amount of Any Gain)

 

23. The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis (    ).

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-13



--------------------------------------------------------------------------------

PART IIIA: Calculation of Realized Loss/Gain Form 332

WELLS FARGO BANK, N.A.

CALCULATION OF REALIZED LOSS/GAIN

 

Prepared by:  

 

  Date:  

 

Phone:  

 

  Email Address:  

 

 

   

Servicer Loan No.

 

 

  Servicer Name   Servicer Address      

WELLS FARGO BANK, N.A. Loan No.                                       
                     

Borrower’s Name:                                       
                                        
                                         

Property Address:                                      
                                        
                                                               

Liquidation and Acquisition Expenses:

(1) Actual Unpaid Principal Balance of Mortgage Loan $                      (1)

(2) Interest accrued at Net Rate                      (2)

(3) Accrued Servicing Fees                      (3)

(4) Attorney’s Fees                      (4)

(5) Taxes                      (5)

(6) Property Maintenance                      (6)

(7) MI/Hazard Insurance Premiums                      (7)

(8) Utility Expenses                      (8)

(9) Appraisal/BPO                      (9)

(10) Property Inspections                      (10)

(11) FC Costs/Other Legal Expenses                      (11)

(12) Other (itemize) $                     (12)

Cash for Keys  

 

   

 

    HOA/Condo Fees  

 

   

 

   

 

   

 

   

 

   

 

   

Total Expenses $                      (13)

Credits:

(14) Escrow Balance $                      (14)

(15) HIP Refund                      (15)

(16) Rental Receipts                      (16)

(17) Hazard Loss Proceeds                      (17)

(18) Primary Mortgage Insurance Proceeds                      (18)

(19) Pool Insurance Proceeds                      (19)

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-14



--------------------------------------------------------------------------------

(20) Proceeds from Sale of Acquired Property                      (20)

(21) Other (itemize)                      (21)

 

 

   

 

   

 

   

 

   

Total Credits $                     (22)

Total Realized Loss (or Amount of Gain) $                     (23)

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

E-15



--------------------------------------------------------------------------------

EXHIBIT F

RELEVANT SERVICING CRITERIA

The assessment of compliance to be delivered by Wells Fargo Bank, N.A. (“Wells
Fargo”), in its capacities as Master Servicer and Securities Administrator, and
HomeBanc Mortgage Corporation (“Home Banc”), in its capacity as Servicer, shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

 

Applicable
Servicing
Criteria for
Wells Fargo

 

Applicable
Servicing
Criteria for
HomeBanc

Reference

 

Criteria

      General Servicing Considerations    

1122(d)(1)(i)

  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X   X

1122(d)(1)(ii)

  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X   X

1122(d)(1)(iii)

  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.   N/A   N/A

1122(d)(1)(iv)

  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   X   X   Cash Collection and Administration    

1122(d)(2)(i)

  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X   X

1122(d)(2)(ii)

  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X   X

1122(d)(2)(iii)

  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   X   X

1122(d)(2)(iv)

  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   X   X

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

F-1



--------------------------------------------------------------------------------

Servicing Criteria

 

Applicable
Servicing
Criteria for
Wells Fargo

 

Applicable
Servicing
Criteria for
HomeBanc

Reference

 

Criteria

    1122(d)(2)(v)   Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X   X
1122(d)(2)(vi)   Unissued checks are safeguarded so as to prevent unauthorized
access.   X   X 1122(d)(2)(vii)   Reconciliations are prepared on a monthly
basis for all asset-backed securities related bank accounts, including custodial
accounts and related bank clearing accounts. These reconciliations are (A)
mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   X   X   Investor Remittances and Reporting     1122(d)(3)(i)  
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   X   X 1122(d)(3)(ii)   Amounts due to
investors are allocated and remitted in accordance with timeframes, distribution
priority and other terms set forth in the transaction agreements.   X   X
1122(d)(3)(iii)   Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.   X   X 1122(d)(3)(iv)   Amounts
remitted to investors per the investor reports agree with cancelled checks, or
other form of payment, or custodial bank statements.   X   X   Pool Asset
Administration     1122(d)(4)(i)   Collateral or security on mortgage loans is
maintained as required by the transaction agreements or related mortgage loan
documents.    

X (other than

with respect to documents maintained by the Custodian)

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

F-2



--------------------------------------------------------------------------------

Servicing Criteria  

Applicable
Servicing
Criteria for
Wells Fargo

 

Applicable
Servicing
Criteria for
HomeBanc

Reference

 

Criteria

    1122(d)(4)(ii)   Mortgage loan and related documents are safeguarded as
required by the transaction agreements.     X (other than with respect to
documents maintained by the Custodian) 1122(d)(4)(iii)   Any additions, removals
or substitutions to the asset pool are made, reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.     X
1122(d)(4)(iv)   Payments on mortgage loans, including any payoffs, made in
accordance with the related mortgage loan documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
mortgage loan documents.     X 1122(d)(4)(v)   The Servicer’s records regarding
the mortgage loans agree with the Servicer’s records with respect to an
obligor’s unpaid principal balance.     X 1122(d)(4)(vi)   Changes with respect
to the terms or status of an obligor’s mortgage loans (e.g., loan modifications
or re-agings) are made, reviewed and approved by authorized personnel in
accordance with the transaction agreements and related pool asset documents.    
X 1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g., forbearance
plans, modifications and deeds in lieu of foreclosure, foreclosures and
repossessions, as applicable) are initiated, conducted and concluded in
accordance with the timeframes or other requirements established by the
transaction agreements.     X 1122(d)(4)(viii)   Records documenting collection
efforts are maintained during the period a mortgage loan is delinquent in
accordance with the transaction agreements. Such records are maintained on at
least a monthly basis, or such other period specified in the transaction
agreements, and describe the entity’s activities in monitoring delinquent
mortgage loans including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).     X 1122(d)(4)(ix)   Adjustments to interest rates or rates
of return for mortgage loans with variable rates are computed based on the
related mortgage loan documents.     X

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

F-3



--------------------------------------------------------------------------------

Servicing Criteria

 

Applicable
Servicing
Criteria for
Wells Fargo

 

Applicable
Servicing
Criteria for
HomeBanc

Reference

 

Criteria

    1122(d)(4)(x)   Regarding any funds held in trust for an obligor (such as
escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s
mortgage loan documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable mortgage loan documents and
state laws; and (C) such funds are returned to the obligor within 30 calendar
days of full repayment of the related mortgage loans, or such other number of
days specified in the transaction agreements.     X 1122(d)(4)(xi)   Payments
made on behalf of an obligor (such as tax or insurance payments) are made on or
before the related penalty or expiration dates, as indicated on the appropriate
bills or notices for such payments, provided that such support has been received
by the servicer at least 30 calendar days prior to these dates, or such other
number of days specified in the transaction agreements.     X 1122(d)(4)(xii)  
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.     X
1122(d)(4)(xiii)   Disbursements made on behalf of an obligor are posted within
two business days to the obligor’s records maintained by the servicer, or such
other number of days specified in the transaction agreements.     X
1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements.   X   X
1122(d)(4)(xv)   Any external enhancement or other support, identified in Item
1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth
in the transaction agreements.   N/A   N/A

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BACK-UP CERTIFICATION

 

  Re: The pooling and servicing agreement dated as of March 1, 2007 (the
“Agreement”), among HMB Acceptance Corp., as depositor (the “Depositor”),
HomeBanc Mortgage Corporation, as seller and as servicer, Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”), and as
securities administrator, U.S. Bank National Association, as trustee, and
Wilmington Trust Company, as Delaware trustee.

I,                                                                  , the
                                         of [NAME OF COMPANY] (the “Company”),
certify to the Master Servicer, and its officers, with the knowledge and intent
that it will rely upon this certification, that:

(1) I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 200[ ] that were delivered by the
Company to the Master Servicer pursuant to the Agreement (collectively, the
“Company Servicing Information”);

(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;

(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the Master
Servicer;

(4) I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

G-1



--------------------------------------------------------------------------------

(5) The Compliance Statement required to be delivered by the Company pursuant to
the Agreement, and the Servicing Assessment and Attestation Report required to
be provided by the Company and by any Subservicer or Subcontractor pursuant to
the Agreement, have been provided to the Master Servicer. Any material instances
of noncompliance described in such reports have been disclosed to the Master
Servicer. Any material instance of noncompliance with the Servicing Criteria has
been disclosed in such reports.

 

Date:                          By:  

 

Name:   Title:  

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

G-2



--------------------------------------------------------------------------------

EXHIBIT H

ADDITIONAL FORM 10-D DISCLOSURE

 

ADDITIONAL FORM 10-D DISCLOSURE

Item on Form 10-D

  

Party Responsible

Item 1:       Distribution and Pool Performance Information

   Information included in the distribution date statement   

Servicer

Master Servicer

Securities Administrator

Any information required by 1121 which is NOT

included on the distribution date statement

   Depositor

Item 2:       Legal Proceedings

 

Any legal proceeding pending against the following entities or

their respective property, that is material to Certificateholders,

including any proceeding known to be contemplated by

governmental authorities:

  

•        Issuing Entity (Trust)

   Master Servicer, Securities Administrator and Depositor

•        Sponsor (Seller)

   Seller

•        Depositor

   Depositor

•        Trustee

   Trustee

•        Delaware Trustee

   Delaware Trustee

•        Securities Administrator

   Securities Administrator

•        Master Servicer

   Master Servicer

•        Custodian

   Custodian

•        1110(b) Originator

   Depositor

•        Any 1108(a)(2) Servicer (other than the Master Servicer or Securities
Administrator)

   Servicer

•        Any other party contemplated by 1100(d)(1)

   Depositor

Item 3:       Sale of Securities and Use of Proceeds

 

Information from Item 2(a) of Part II of Form 10-Q:

 

With respect to any sale of securities by the sponsor, depositor or

issuing entity, that are backed by the same asset pool or are otherwise issued
by the issuing entity, whether or not registered, provide the sales and use of
proceeds information in Item 701 of Regulation S-K. Pricing information can be
omitted if securities were not registered.

   Depositor

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

H-1



--------------------------------------------------------------------------------

ADDITIONAL FORM 10-D DISCLOSURE

Item on Form 10-D

  

Party Responsible

Item 4:       Defaults Upon Senior Securities

 

Information from Item 3 of Part II of Form 10-Q:

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

   Securities Administrator

Item 5:       Submission of Matters to a Vote of Security Holders

 

Information from Item 4 of Part II of Form 10-Q

   Securities Administrator

Item 6:       Significant Obligors of Pool Assets

 

Item 1112(b) – Significant Obligor Financial Information*

   Not Applicable

--------------------------------------------------------------------------------

*  This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.

  

Item 7:       Significant Enhancement Provider Information

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information*

  

•        Determining applicable disclosure threshold

   Not Applicable

•        Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference

   Not Applicable Item 1115(b) – Derivative Counterparty Financial Information*
  

•        Determining current maximum probable exposure

   Not Applicable

•        Determining current significance percentage

   Not Applicable

•        Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference

   Not Applicable

--------------------------------------------------------------------------------

*  This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.

  

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

H-2



--------------------------------------------------------------------------------

ADDITIONAL FORM 10-D DISCLOSURE

Item on Form 10-D

  

Party Responsible

Item 8:       Other Information

 

Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported

  

Any party responsible for the applicable Form 8-K

Disclosure item

Item 9:       Exhibits

   Monthly Statement to Certificateholders    Securities Administrator Exhibits
required by Item 601 of Regulation S-K, such as material agreements    Depositor

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

H-3



--------------------------------------------------------------------------------

EXHIBIT I

ADDITIONAL FORM 10-K DISCLOSURE

 

ADDITIONAL FORM 10-K DISCLOSURE

Item on Form 10-K

  

Party Responsible

Item 1B:    Unresolved Staff Comments

   Depositor

Item 9B:    Other Information

 

Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported

   Any party responsible for disclosure items on Form 8-K

Item 15:    Exhibits, Financial Statement Schedules

  

Securities Administrator

Depositor

Reg AB Item 1112(b): Significant Obligors of Pool Assets    Significant Obligor
Financial Information*    Not Applicable

--------------------------------------------------------------------------------

*  This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.

   Reg AB Item 1114(b)(2): Credit Enhancement Provider Financial Information   

•        Determining applicable disclosure threshold

   Not Applicable

•        Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference

   Not Applicable

--------------------------------------------------------------------------------

*  This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.

   Reg AB Item 1115(b): Derivative Counterparty Financial Information   

•        Determining current maximum probable exposure

   Not Applicable

•        Determining current significance percentage

   Not Applicable

•        Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference

   Not Applicable

--------------------------------------------------------------------------------

*  This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.

  

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

I-1



--------------------------------------------------------------------------------

ADDITIONAL FORM 10-K DISCLOSURE

Item on Form 10-K

  

Party Responsible

Reg AB Item 1117: Legal Proceedings

 

Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceeding known
to be contemplated by governmental authorities:

  

•        Issuing Entity (Trust)

   Delaware Trustee, Master Servicer, Securities Administrator and Depositor

•        Sponsor (Seller)

   Seller

•        Depositor

   Depositor

•        Trustee

   Trustee

•        Delaware Trustee

   Delaware Trustee

•        Securities Administrator

   Securities Administrator

•        Master Servicer

   Master Servicer

•        Custodian

   Custodian

•        1110(b) Originator

   Depositor

•        Any 1108(a)(2) Servicer (other than the Master Servicer or Securities
Administrator)

   Servicer

•        Any other party contemplated by 1100(d)(1)

   Depositor Reg AB Item 1119: Affiliations and Relationships    Whether (a) the
Seller, Depositor or Issuing Entity is an affiliate of the following parties,
and (b) to the extent known and material, any of the following parties are
affiliated with one another:   

Depositor as to (a)

Seller as to (a)

•        Master Servicer

   Master Servicer

•        Securities Administrator

   Securities Administrator

•        Trustee

   Trustee

•        Delaware Trustee

   Delaware Trustee

•        Any other 1108(a)(3) servicer

   Servicer

•        Any 1110 Originator

   Depositor/Seller

•        Any 1112(b) Significant Obligor

   Depositor/Seller

•        Any 1114 Credit Enhancement Provider

   Depositor/Seller

•        Any 1115 Derivate Counterparty Provider

   Depositor/Seller

•        Any other 1101(d)(1) material party

   Depositor/Seller Whether there are any “outside the ordinary course business
arrangements” other than would be obtained in an arm’s length transaction
between (a) the Sponsor (Seller), Depositor or Issuing Entity on the one hand,
and (b) any of the following parties (or their affiliates) on the other hand,
that exist currently or within the past two years and that are material to a
Certificateholder’s understanding of the Certificates:   

Depositor as to (a)

Seller as to (a)

•        Master Servicer

   Master Servicer

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

I-2



--------------------------------------------------------------------------------

ADDITIONAL FORM 10-K DISCLOSURE

Item on Form 10-K

  

Party Responsible

•        Securities Administrator

   Securities Administrator

•        Trustee

   Trustee

•        Delaware Trustee

   Delaware Trustee

•        Any other 1108(a)(3) servicer

   Servicer

•        Any 1110 Originator

   Depositor/Seller

•        Any 1112(b) Significant Obligor

   Not Applicable

•        Any 1114 Credit Enhancement Provider

   Not Applicable

•        Any 1115 Derivate Counterparty Provider

   Not Applicable

•        Any other 1101(d)(1) material party

   Depositor/Seller Whether there are any specific relationships involving the
transaction or the pool assets between (a) the Sponsor (Seller), Depositor or
Issuing Entity on the one hand, and (b) any of the following parties (or their
affiliates) on the other hand, that exist currently or within the past two years
and that are material:   

Depositor as to (a)

Seller as to (a)

•        Master Servicer

   Master Servicer

•        Securities Administrator

   Securities Administrator

•        Trustee

   Trustee

•        Delaware Trustee

   Delaware Trustee

•        Any other 1108(a)(3) servicer

   Servicer

•        Any 1110 Originator

   Depositor/Seller

•        Any 1112(b) Significant Obligor

   Not Applicable

•        Any 1114 Credit Enhancement Provider

   Not Applicable

•        Any 1115 Derivate Counterparty Provider

   Not Applicable

•        Any other 1101(d)(1) material party

   Depositor/ Seller

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM 8-K DISCLOSURE

 

FORM 8-K DISCLOSURE INFORMATION

Item on Form 8-K

  

Party Responsible

Item 1.01- Entry into a Material Definitive Agreement

 

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

 

Examples: servicing agreement, custodial agreement.

 

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus

   Depositor

Item 1.02- Termination of a Material Definitive Agreement

 

Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

 

Examples: servicing agreement, custodial agreement.

   Depositor

Item 1.03- Bankruptcy or Receivership

 

Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:

   Depositor

•        Sponsor (Seller)

   Depositor/Seller

•        Depositor

   Depositor

•        Master Servicer

   Master Servicer

•        Affiliated Servicer

   Servicer

•        Other Servicer servicing 20% or more of the pool assets at the time of
the report

   Servicer

•        Other material servicers

   Servicer

•        Trustee

   Trustee

•        Delaware Trustee

   Delaware Trustee

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

J-1



--------------------------------------------------------------------------------

FORM 8-K DISCLOSURE INFORMATION

Item on Form 8-K

  

Party Responsible

•        Securities Administrator

   Securities Administrator

•        Significant Obligor

   Not Applicable

•        Credit Enhancer (10% or more)

   Not Applicable

•        Derivative Counterparty

   Not Applicable

•        Custodian

   Custodian

Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement

 

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

 

Disclosure will be made of events other than waterfall triggers which are
disclosed in the monthly statements to the certificateholders.

  

Depositor

Master Servicer

Securities Administrator

Item 3.03- Material Modification to Rights of Security Holders

 

Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.

  

Securities Administrator

Depositor

Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year

 

Disclosure is required of any amendment “to the governing documents of the
issuing entity”.

   Depositor

Item 6.01- ABS Informational and Computational Material

   Depositor

Item 6.02- Change of Servicer or Securities Administrator

 

Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.

  

Master Servicer/Securities

Administrator/Depositor/

Servicer/Trustee

Reg AB disclosure about any new servicer or master servicer is also required.   
Servicer/Master Servicer/Depositor Reg AB disclosure about any new Trustee is
also required.    Trustee (to the extent required by successor trustee)

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

J-2



--------------------------------------------------------------------------------

FORM 8-K DISCLOSURE INFORMATION

Item on Form 8-K

  

Party Responsible

Item 6.03- Change in Credit Enhancement or External Support

 

Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided.
Applies to external credit enhancements as well as derivatives.

   Not Applicable Reg AB disclosure about any new enhancement provider is also
required.    Not Applicable

Item 6.04- Failure to Make a Required Distribution

   Securities Administrator

Item 6.05- Securities Act Updating Disclosure

 

If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.

   Depositor If there are any new servicers or originators required to be
disclosed under Regulation AB as a result of the foregoing, provide the
information called for in Items 1108 and 1110 respectively.    Depositor

Item 7.01- Reg FD Disclosure

   Depositor

Item 8.01- Other Events

 

Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.

   Depositor

Item 9.01- Financial Statements and Exhibits

   Depositor

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ADDITIONAL DISCLOSURE NOTIFICATION

Wells Fargo Bank, N.A. as Securities Administrator

Old Annapolis Road

Columbia, Maryland 21045

Fax: (410) 715-2380

E-mail: cts.sec.notifications@wellsfargo.com

Attn: Corporate Trust Services – HOMEBANC MORTGAGE TRUST 2007-2-SEC REPORT
PROCESSING

 

RE: **Additional Form [    ] Disclosure**Required

Ladies and Gentlemen:

In accordance with Section 3.19(a)(ii) of the Pooling and Servicing Agreement
dated as of March 1, 2007 among HMB Acceptance Corp., as Depositor, HomeBanc
Mortgage Corporation, as Seller and Servicer, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator, Wilmington Trust Company, as Delaware
Trustee and U.S. Bank National Association, as Trustee, the undersigned, as
[    ], hereby notifies you that certain events have come to our attention that
[will][may] need to be disclosed on Form [    ].

Description of Additional Form [    ] Disclosure:

List of Any Attachments hereto to be included in the Additional Form [    ]
Disclosure:

Any inquiries related to this notification should be directed to [            ],
phone number: [            ]; email address: [            ].

 

[NAME OF PARTY] as [role] By:  

 

Name:   Title:  

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

K-1



--------------------------------------------------------------------------------

EXHIBIT L

SERVICING FEE SCHEDULE

[To be retained in a separate file entitled “HomeBanc Mortgage Trust 2007-1
Servicing Fee Schedule” at the offices of the Servicer and the Master Servicer]

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

L-1



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF CERTIFICATE OF TRUST

This Certificate of Trust of HomeBanc Mortgage Trust 2007-1 (the “Trust”) is
being duly executed and filed on behalf of the Trust by the undersigned, as
trustees, to form a statutory trust under the Delaware Statutory Trust Act (12
Del. C. § 3801 et seq.) (the “Act”).

1. Name. The name of the statutory trust formed by this Certificate of Trust is
HomeBanc Mortgage Trust 2007-1.

2. Delaware Trustee. The name and business address of the trustee of the Trust
in the State of Delaware are Wilmington Trust Company, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attn: Corporate Trust Administration

3. Effective Date. This Certificate of Trust shall be effective upon filing.

IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.

 

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Delaware
trustee By:  

 

Name:   Title:   U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity
but solely as trustee By:  

 

Name:   Title:  

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

M-1



--------------------------------------------------------------------------------

EXHIBIT N

LIST OF TRANSACTION PARTIES

Sponsor and Seller: HomeBanc Mortgage Corporation

Depositor: HMB Acceptance Corp.

Trustee: U.S. Bank National Association

Delaware Trustee: Wilmington Trust Company

Securities Administrator: Wells Fargo Bank, N.A.

Master Servicer: Wells Fargo Bank, N.A.

Servicer: HomeBanc Mortgage Corporation

Originator: HomeBanc Mortgage Corporation

Custodian: U.S. Bank National Association

Underwriter: Bear, Stearns & Co., Inc.

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

N-1



--------------------------------------------------------------------------------

SCHEDULE A

MORTGAGE LOAN SCHEDULE

[To be retained in a separate closing binder entitled “HomeBanc Mortgage Trust
2007-1”

At McKee Nelson LLP]

 

217412 HomeBanc 2007-1

Pooling and Servicing Agreement Exhibits

SCH-A-1